Exhibit 10.1

 

 

Amended and Restated Revolving Credit and Security Agreement

 

among

 

MC Income Plus Financing SPV LLC,
as Borrower,

 

Monroe Capital Income Plus Corporation,
as Collateral Manager

 

the Lenders from time to time parties hereto,

 

KeyBank National Association,

 

as Administrative Agent

 

KeyBank National Association,
as Lead Arranger

 

U.S. Bank National Association,
as Collateral Agent

 

U.S. Bank National Association,
as Collateral Administrator

 

and

 

U.S. Bank National Association,
as Document Custodian

 

Dated as of May 1, 2020

 

 

 

 

 





 

 

 



Table of Contents

 



Section Heading Page



Article I   Definitions; Rules of Construction; Computations 2 Section 1.01.   
Definitions 2 Section 1.02.    Rules of Construction 62 Section 1.03.   
Computation of Time Periods 62 Section 1.04.    Collateral Value Calculation
Procedures 62 Section 1.05.    Calculation of Borrowing Base 64 Section 1.06.   
LIBOR Notification 64 Article II   Advances 65 Section 2.01.    Revolving Credit
Facility 65 Section 2.02.    Making of the Advances 65 Section 2.03.    Evidence
of Indebtedness 66 Section 2.04.    Payment of Principal and Interest 66
Section 2.05.    Prepayment of Advances 68 Section 2.06.    Changes of
Commitments 69 Section 2.07.    Maximum Lawful Rate 69 Section 2.08.    Several
Obligations 69 Section 2.09.    Increased Costs 70 Section 2.10.   
Compensation; Breakage Payments 71 Section 2.11.    Illegality; Inability to
Determine Rates 71 Section 2.12.    Rescission or Return of Payment 72
Section 2.13.    Past Due Interest 72 Section 2.14.    Payments Generally 72
Section 2.15.    Increase in Facility Amount 73 Section 2.16.    Defaulting
Lenders 74 Section 2.17.    Tranche Period Elections 75 Section 2.18.    Effect
of Benchmark Transition Event 76 Article III   Conditions Precedent 77
Section 3.01.    Conditions Precedent to Restatement Effective Date 77
Section 3.02.    Conditions Precedent to Each Borrowing 78 Article
IV   Representations and Warranties 79 Section 4.01.    Representations and
Warranties of the Borrower 79 Section 4.02.    Representations and Warranties of
the Collateral Manager 84 Article V   Covenants 86 Section 5.01.    Affirmative
Covenants of the Borrower 86

 



 -i- 

 

 

Section 5.02.    Negative Covenants of the Borrower 93 Section 5.03.   
Affirmative Covenants of the Collateral Manager 97 Section 5.04.    Negative
Covenants of the Collateral Manager 99 Section 5.05.    Certain Undertakings
Relating to Separateness 100 Article VI   Events of Default 102 Section 6.01.   
Events of Default 102 Section 6.02.    Remedies upon an Event of Default 105
Section 6.03.    Collateral Manager Termination Events 107 Section 6.04.   
Remedies upon a Collateral Manager Termination Event 108 Article VII   Pledge of
Collateral; Rights of the Collateral Agent 109 Section 7.01.    Grant of
Security 109 Section 7.02.    Release of Security Interest 110 Section 7.03.   
Rights and Remedies 111 Section 7.04.    Remedies Cumulative 111
Section 7.05.    Related Documents 112 Section 7.06.    Borrower Remains Liable
112 Section 7.07.    Protection of Collateral 112 Article VIII   Accounts,
Accountings and Releases 113 Section 8.01.    Collection of Money 113
Section 8.02.    Collection Account 114 Section 8.03.    Transaction Accounts
115 Section 8.04.    The Revolving Reserve Account; Fundings 116
Section 8.05.    Reinvestment of Funds in Covered Accounts 117 Section 8.06.   
Accountings 118 Section 8.07.    Release of Collateral 119 Section 8.08.   
[Reserved] 119 Section 8.09.    Covered Account Details 119 Section 8.10.   
Delivery of Report, Notices, Etc. 120 Article IX   Application of Monies 120
Section 9.01.    Disbursements of Monies from Payment Account 120 Article
X   Sale of Collateral Loans; Purchase of Additional Loans 124 Section 10.01.   
Sales of Collateral Loans 124 Section 10.02.    Purchase of Additional Loans 125
Section 10.03.    Substitution and Transfer of Loans 126 Section 10.04.   
Conditions Applicable to All Sale, Substitution and Purchase Transactions 127
Section 10.05.    Additional Equity Contributions 128 Article
XI   Administration and Servicing of Contracts 128

 



 -ii- 

 

 

Section 11.01.    Designation of the Collateral Manager 128 Section 11.02.   
Duties of the Collateral Manager 128 Section 11.03.    Liability of the
Collateral Manager; Indemnification of the Collateral Manager Persons 130
Section 11.04.    Authorization of the Collateral Manager 131 Section 11.05.   
Realization Upon Defaulted Loans 132 Section 11.06.    Collateral Management
Compensation 132 Section 11.07.    Payment of Certain Expenses by Collateral
Manager 132 Section 11.08.    The Collateral Manager Not to Resign; Assignment
132 Section 11.09.    Appointment of Successor Collateral Manager 133 Article
XII   The Agents 136 Section 12.01.    Authorization and Action 136
Section 12.02.    Delegation of Duties 137 Section 12.03.    Agent’s Reliance,
Etc. 137 Section 12.04.    Indemnification 139 Section 12.05.    Successor
Agents 140 Section 12.06.    Administrative Agent’s Capacity as a Lender 141
Section 12.07.    Compensation of Collateral Agent 141 Article XIII   Reserved
141 Article XIV   The Document Custodian 141 Section 14.01.    Designation of
Document Custodian 141 Section 14.02.    Duties of Document Custodian 142
Section 14.03.    Merger or Consolidation 146 Section 14.04.    Document
Custodian Compensation and Indemnification 146 Section 14.05.    Document
Custodian Resignation and Removal 146 Section 14.06.    Limitation on Liability
147 Section 14.07.    Delivery of Related Documents 149 Section 14.08.   
Release of Related Documents 149 Section 14.09.    Return of Related Documents
150 Section 14.10.    Access to Certain Documentation and Information Regarding
the Collateral; Audits 150 Section 14.11.    Representations and Warranties of
the Document Custodian 151 Section 14.12.    Covenants of the Document Custodian
152 Section 14.13.    Transmission of Related Documents 153 Section 14.14.   
Document Custodian as Agent of Collateral Agent 153 Article XV   The Collateral
Administrator 153 Section 15.01.    Powers and Duties of Collateral
Administrator 153 Section 15.02.    Compensation. 155

 



 -iii- 

 

 

Section 15.03.    Limitation of Responsibility of the Collateral Administrator;
Indemnification 155 Section 15.04.    Termination of Collateral Administrator
158 Section 15.05.    Representations and Warranties of the Collateral
Administrator 159 Section 15.06.    Successors and Assigns 160 Section 15.07.   
Joint Venture 160 Article XVI   Miscellaneous 160 Section 16.01.    No Waiver;
Modifications in Writing 160 Section 16.02.    Notices, Etc. 161 Section
16.03.    Taxes 162 Section 16.04.    Costs and Expenses; Indemnification 165
Section 16.05.    Execution in Counterparts 167 Section 16.06.    Assignability
168 Section 16.07.    Governing Law 171 Section 16.08.    Severability of
Provisions 171 Section 16.09.    Confidentiality 171 Section 16.10.    Merger
172 Section 16.11.    Survival 172 Section 16.12.    Submission to Jurisdiction;
Waivers; Service of Process; Etc. 172 Section 16.13.    Waiver of Jury Trial 173
Section 16.14.    [Reserved] 174 Section 16.15.    Waiver of Setoff 174 Section
16.16.    PATRIOT Act Notice 174 Section 16.17.    Legal Holidays 174 Section
16.18.    Non-Petition 174 Section 16.19.    No Fiduciary Duty 174 Section
16.20.    Sharing of Payments by Lenders 175 Section 16.21.    Acknowledgment
and Consent to  Bail-In and EEA Financial Institutions 175 Section 16.22.   
Amendment and Restatement 176

 

 -iv- 

 

 

SCHEDULES

 

Schedule 1 Initial Commitments and Percentages Schedule 2 Forms of Monthly
Report Schedule 3 Initial Collateral Loans Schedule 4 Moody’s Industry
Classifications Schedule 5 Notice Information Schedule 6 Covered Account Details
Schedule 7 Risk Factor Rating Schedule 8 Closing Memorandum

 

EXHIBITS

 

Exhibit A Form of Notice of Borrowing (with attached form of Borrowing Base
Calculation) Exhibit B Form of Notice of Prepayment Exhibit C Form of Assignment
and Acceptance Exhibit D Form of Account Control Agreement Exhibit E-1 Form of
Release of Related Documents Exhibit E-2 Form of Certificate for Release of
Related Documents Exhibit F Form of Facility Amount Increase Request Exhibit G
Collateral Loans Certification Exhibit H Form of Closing Certificate Exhibit I
Form of U.S. Tax Compliance Certificate Exhibit J Form of Compliance Certificate
Exhibit K Form of Tranche Period Election Request Exhibit L Form of Custodial
Certificate

 

 -v- 

 


Amended and Restated Revolving Credit and Security Agreement

 

Amended and Restated Revolving Credit and Security Agreement dated as of May 1,
2020, among MC Income Plus Financing SPV LLC, a Delaware limited liability
company, as borrower (together with its permitted successors and assigns, the
“Borrower”); Monroe Capital Income Plus Corporation, a Maryland corporation, as
the collateral manager (together with its permitted successors and assigns, the
“Collateral Manager”); the Lenders from time to time party hereto; KeyBank
National Association, as administrative agent for the Secured Parties (as
hereinafter defined) (in such capacity, together with its successors and
assigns, the “Administrative Agent”); U.S. Bank National Association, as
collateral agent for the Secured Parties (as hereinafter defined) (in such
capacity, together with its successors and assigns, the “Collateral Agent”);
U.S. Bank National Association, as document custodian (in such capacity,
together with its successors and assigns, the “Document Custodian”); and U.S.
Bank National Association, as collateral administrator (in such capacity,
together with its successors and assigns, the “Collateral Administrator”).

 

Recitals:

 

WHEREAS, the Borrower, the Collateral Manager, the Lender, the Administrative
Agent, the Collateral Agent, the Document Custodian and the Collateral
Administrator have previously entered into that certain Revolving Credit and
Security Agreement dated as of March 12, 2019 (as amended by (i) a First
Amendment to Revolving Credit and Security Agreement dated as of June 7, 2019
among the Borrower, the Collateral Manager, the Lender, the Administrative
Agent, the Collateral Agent, the Document Custodian and the Collateral
Administrator (the “First Amendment”), (ii) a Second Amendment to Revolving
Credit and Security Agreement dated as of March 6, 2020 among the Borrower, the
Collateral Manager, the Lender, the Administrative Agent, the Collateral Agent,
the Document Custodian and the Collateral Administrator (the “Second Amendment”)
and (iii) a Third Amendment to Revolving Credit and Security Agreement dated as
of May 1, 2020 among the Borrower, the Collateral Manager, the Lender, the
Administrative Agent, the Collateral Agent, the Document Custodian and the
Collateral Administrator (the “Third Amendment”) and, as further amended,
restated, supplemented and otherwise modified prior to the date hereof, the
“Original Agreement”);

 

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Borrower, the Lender and the Administrative Agent desire to make certain
amendments to the Original Agreement and for the sake of clarity and
convenience, amend and restate the Original Agreement in the form of this
Agreement in its entirety, and from and after the date hereof, all references
made to the Original Agreement in any Facility Document or in any other
instrument or document shall, without more, be deemed to refer to this
Agreement. This Amended and Restated Revolving Credit and Security Agreement
constitutes for all purposes an amendment to the Original Agreement and not a
new or substitute agreement;

 

WHEREAS, the Borrower desires that the Lenders make advances on a revolving
basis to the Borrower on the terms and subject to the conditions set forth in
this Agreement; and

 



 

 

 

WHEREAS, each Lender is willing to make such advances to the Borrower on the
terms and subject to the conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, effective as of the Restatement Effective Date, the parties
hereto agree as follows:

 

Article I

Definitions; Rules of Construction; Computations

 

           Section 1.01.           Definitions. As used in this Agreement, the
following terms shall have the meanings indicated:

 

“ABL Collateral” means working capital (including cash, accounts receivable and
inventory) and/or fixed assets of the related Obligor.

 

“ABL Loan” means (i) a lending facility pursuant to which the loans thereunder
are secured by a perfected, first priority security interest in ABL Collateral,
(ii) is an Eligible First Lien Obligation and (iii) is designated as an ABL Loan
by the Borrower at the time of the initial acquisition thereof by the Borrower.

 

“Account Control Agreement” means an agreement in substantially the form of
Exhibit D.

 

“Adjusted Eurodollar Rate” means, for any Tranche Period, an interest rate per
annum equal to a fraction, expressed as a percentage, (i) the numerator of which
is equal to the LIBOR Rate for such Tranche Period and (ii) the denominator of
which is equal to 100% minus the Eurodollar Reserve Percentage for such Tranche
Period.

 

“Administration Agreement” means that certain Administration Agreement, dated as
of December 5, 2018, by and between the BDC and the Administrator, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

 

“Administrative Agent” has the meaning assigned to such term in the introduction
to this Agreement.

 

“Administrative Agent Fee Letter” means that certain Amended and Restated
Administrative Agent Fee Letter, dated as of the date hereof, by and among the
Administrative Agent and the Borrower.

 

“Administrative Expense Cap” means, for any rolling 12-month period, an amount
equal to $150,000.

 



 - 2 - 

 

 

“Administrative Expenses” means the fees and expenses (including indemnities)
and other amounts of the Borrower due or accrued with respect to any Payment
Date and payable, on a pro rata basis, to:

 

           (a)           agents (other than the Collateral Manager) and counsel
of the Borrower for fees and expenses related to the Collateral and the Facility
Documents;

 

           (b)           any rating agency for fees and expenses in connection
with the rating of (or provision of credit estimates in respect of) any
Collateral Loans; and

 

           (c)           any other Person (other than the Lenders) in respect of
any other fees or expenses permitted under or incurred pursuant to the Facility
Documents and other amounts payable by the Borrower under any Facility Document.

 

provided that, for the avoidance of doubt, amounts that are expressly payable to
any Person under the Priority of Payments in respect of an amount that is stated
to be payable as an amount other than as Administrative Expenses (including,
without limitation, interest and principal, other amounts owing in respect of
the Advances and the Commitments, fees due to the Administrative Agent pursuant
to the Administrative Agent Fee Letter and the Collateral Management Fees) and
expenses paid on the Closing Date shall not constitute Administrative Expenses.

 

“Administrator” means Monroe Capital Management Advisors, LLC, a Delaware
limited liability company, together with its successors and assigns.

 

“Advance Rate” means, (i) 72.0% for Eligible First Lien Obligations, (ii) 65%
for Bifurcated First Lien Term Loans and First Lien/Last Out Term Obligations,
(iii) 60.0% for Recurring Revenue Loans, Uni-Tranche Loans, Covenant Lite Loans,
and DIP Collateral Obligations, (iv) 50.0% for Specialty Finance Loans and (v)
40.0% for Eligible Second Lien Obligations and Real Estate Loans; provided that,
if any Loan is subject to a COVID-19 Modification, the applicable Advance Rate
shall be reduced by 10.0% until such time that all required payments are paid on
a timely basis for a period of (x) three consecutive months (if such Loan has
monthly scheduled payments) following the date of such modification or (y) two
consecutive quarters (if such Loan has quarterly scheduled payments) following
the date of such modification.

 

“Advances” has the meaning assigned to such term in Section 2.01.

 

“Advisor” means Monroe Capital BDC Advisors, LLC, a Delaware limited liability
company, together with its successors and assigns.

 

“Advisory Agreement” means that certain Investment Advisory and Management
Agreement, dated as of December 5, 2018, by and between the BDC and the Advisor,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.

 

“Affected Person” means (i) each Lender and each of its Affiliates and (ii) any
assignee or participant of any Lender.

 



 - 3 - 

 

 

“Affiliate” means, in respect of a referenced Person, another Person
Controlling, Controlled by or under common Control with such referenced Person;
provided that a Person shall not be deemed to be an “Affiliate” of an Obligor
solely because it is under the common ownership or control of the same financial
sponsor or affiliate thereof as such Obligor (except if any such Person or
Obligor provides collateral under, guarantees or otherwise supports the
obligations of the other such Person or Obligor).

 

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

 

“Agent’s Account” KeyBank National Association, ABA #021300077, Account to be
credited: Key Equipment Finance Inc., Account number: 329953020917, Attn: SFS
Operations, Ref: MC Income Plus Financing SPV LLC.

 

“Aggregate Collateral Balance” means, at any time, the aggregate sum of: (a) the
aggregate Assigned Value of all Collateral Loans (other than Discount Loans and
Ineligible Loans) that are Eligible Loans, plus (b) the aggregate purchase price
of all Discount Loans (other than Ineligible Loans), plus (c) the Net Aggregate
Exposure Amount with respect to all Delayed Drawdown Loans and Revolving Loans
that, in each case, are Eligible Loans; provided that the portion of the
Aggregate Collateral Balance assigned to any ABL Loan shall be reduced by an
amount necessary to cause the Approved ABL Advance Rate thereon to equal the
rate opposite the type of ABL Collateral applicable to such ABL Loan, as set
forth in the definition of “Approved ABL Advance Rate.”

 

“Aggregate Funded Spread” means, as of any date, the sum of:

 

           (a)           in the case of each Floating Rate Obligation (excluding
any Floor Obligation) that bears interest at a spread over an index (including
any LIBOR based index), (i) the excess of the sum of such spread and such index
over Specified LIBOR as then in effect (which spread or excess may be expressed
as a negative percentage) multiplied by (ii) the Principal Balance of such
Collateral Loan; and

 

           (b)           in the case of each Floor Obligation, (i) the excess of
the interest rate on such Floor Obligation (including any interest rate spread)
as of such date over Specified LIBOR as then in effect (which spread or excess
may be expressed as a negative percentage) multiplied by (ii) the Principal
Balance of each such Collateral Loan.

 

“Aggregate Principal Balance” means, when used with respect to all or a portion
of the Collateral Loans, the sum of the Principal Balances of all or of such
portion of such Collateral Loans.

 

“Aggregate Unfunded Spread” means, as of any date, the sum of the products
obtained by multiplying (a) for each Delayed Drawdown Loan and Revolving Loan,
the related commitment fee or other analogous fees (expressed at a per annum
rate) then in effect as of such date and (b) the undrawn commitments of each
such Delayed Drawdown Loan and Revolving Loan as of such date.

 



 - 4 - 

 

 

“Agreement” means this Revolving Credit and Security Agreement.

 

“Alternative Rate” means an interest rate per annum equal to (i) if a Eurodollar
Disruption Event has occurred and is continuing or an Event of Default has
occurred and is continuing (and has not otherwise been waived by the Lenders
pursuant to the terms hereof), the Base Rate, or (ii) in all other cases, the
Adjusted Eurodollar Rate.

 

“Amortization Period” means the period from the day immediately following the
Commitment Termination Date to and including the Final Maturity Date.

 

“Anti-Corruption Laws” means, with respect to any Person, all laws, rules, and
regulations of any jurisdiction applicable to such Person or its subsidiaries
from time to time concerning or relating to bribery or corruption.

 

“Applicable Law” means any Law of any Governmental Authority, including all
Federal and state banking or securities laws, to which the Person in question is
subject or by which it or any of its assets or properties are bound.

 

“Applicable Margin” means (a) during the Reinvestment Period, (i) for any day on
which the average Utilization for the most recently ended month is greater than
60%, (A) if the number of Obligors with respect to all Eligible Loans as of the
last day of the previous calendar month exceeds 30, 2.50% per annum, (B) if the
number of Obligors with respect to all Eligible Loans as of the last day of the
previous calendar month is 30 or less but greater than 15, 2.62% per annum and
(C) if the number of Obligors with respect to all Eligible Loans as of the last
day of the previous calendar month is 15 or less, 2.70% per annum, or (ii) for
any day on which the average Utilization for the most recently ended month is
60% or less, 3.000% per annum; (b) after the Reinvestment Period and during the
Amortization Period, 3.250% per annum; and (c) with respect to Obligations which
accrue interest at the Past Due Rate pursuant to Section 2.13 or upon the
occurrence and during the continuation of an Event of Default, the Applicable
Margin determined in accordance with the foregoing clauses (a) and (b) plus
2.00% per annum.

 

“Appraisal” means with respect to any Loan, an appraisal of such Loan that is
conducted by an Approved Appraisal Firm, which may be in the form of an update
or reaffirmation by an Approved Appraisal Firm of an Appraisal of such Loan
previously performed by an Approved Appraisal Firm.

 

“Appraised Value” means, with respect to any Loan, the least of:

 

           (i)           the par value for such Loan multiplied by 102%;

 

           (ii)           the fair market value of such Loan as determined by
(x) the bid-side quote for such Loan, determined by any of Loan Pricing
Corporation, LoanX Inc., MarkIt Partners, Mergent, Inc. or IDC or any other
nationally recognized loan pricing service selected by the Borrower or the
Collateral Manager with notice to the Administrative Agent or (y) if no such
quote is available, the most recently completed Appraisal of such Loan; provided
that in the event any Appraisal with respect to a Loan pursuant to this clause
(ii) is older than three calendar months, the Appraised Value for such Loan
shall be the greater of (A) zero and (B) such other value of such Loan, as
determined by the Collateral Manager or the Borrower and agreed to by the
Administrative Agent; provided, further, that in the event that an initial
Appraisal has not yet been completed for any Loan, for a period of up to 150
days following the original closing of such Loan but terminating on the first
Measurement Date occurring after the completion of the first Appraisal for such
Loan, the fair market value of such Loan shall be determined by the Collateral
Manager in its sole discretion; and

 

 - 5 - 

 

 



           (iii)           if such Loan is a Real Estate Loan or a Specialty
Finance Loan, the lowest of (x) the fair market value of such Loan, as
determined by the Administrative Agent in its sole and absolute discretion when
such Loan is acquired by or contributed to the Borrower, (y) the fair market
value of such Loan, as determined by the most recently completed Appraisal of
such Loan, and (z) the fair market value of such Loan, as redetermined by the
Administrative Agent following the occurrence of a Revaluation Event with
respect to such Loan. In the event the Collateral Manager or the Borrower
disputes any Appraised Value that has been determined by the Administrative
Agent, the Administrative Agent shall, at the Borrower’s expense, retain an
Approved Appraisal Firm to value such Eligible Loan and such Approved Appraisal
Firm’s Appraised Value shall be the Appraised Value with respect to such
Eligible Loan.

 

“Approved ABL Advance Rates” means the rates across from the applicable ABL
Collateral indicated in the following table:

 

ABL Collateral Approved ABL Advance Rate working capital 90% fixed assets 60%

 

“Approved Appraisal Firm” means (a) an independent appraisal firm recognized as
being experienced in conducting valuations of secured loans or (b) an
independent financial adviser of recognized standing retained by the Borrower,
the Collateral Manager or the agent or lenders under any Loan, in each case as
consented to by the Administrative Agent.

 

“Assigned Value” means, for any Loan as of any date of determination, the lesser
of (x) the Principal Balance of such Loan on such date and (y) the Appraised
Value.

 

“Assignment and Acceptance” means an Assignment and Acceptance in substantially
the form of Exhibit C, entered into by a Lender, an assignee, the Administrative
Agent and, if applicable, the Borrower.

 

“Bail-In Action” means the exercise of any Write-down and Conversion Powers.

 

“Bail-In Legislation” means in relation to an EEA Member Country which has
implemented, or which at any time implements, Article 55 of Directive 2014/59/EU
establishing a framework for the recovery and resolution of credit institutions
and investment firms , the relevant implementing law or regulation as described
in the EU Bail-In Legislation Schedule from time to time.

 



 - 6 - 

 

 

“Bankruptcy Code” means the United States Bankruptcy Code, as amended.

 

“Base Rate” means, on any date, a fluctuating interest rate per annum equal to
the highest of (a) the Prime Rate, (b) the Federal Funds Rate plus 0.50%, and
(c) other than as a result of a Eurodollar Disruption Event, the three-month
LIBOR Rate plus 1.0%. The Base Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer of any Agent
or any Lender. Interest calculated pursuant to this definition will be
determined based on a year of 360 days and actual days elapsed.

 

“BDC” means Monroe Capital Income Plus Corporation, a Maryland corporation.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities at such time and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Tranche
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Accrual
Period”, the definition of “Tranche Period,” timing and frequency of determining
rates and making payments of interest and other administrative matters) that the
Administrative Agent decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

 



 - 7 - 

 

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR, as determined by the Administrative Agent:

 

           (i)           in the case of clause (i) or (ii) of the definition of
“Benchmark Transition Event,” the later of (a) the date of the public statement
or publication of information referenced therein and (b) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or

 

           (ii)           in the case of clause (iii) of the definition of
“Benchmark Transition Event,” the date of the public statement or publication of
information referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR, as determined by the Administrative
Agent:

 

           (i)           a public statement or publication of information by or
on behalf of the administrator of LIBOR announcing that such administrator has
ceased or will cease to provide LIBOR, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide LIBOR;

 

           (ii)           a public statement or publication of information by
the regulatory supervisor for the administrator of LIBOR, the Federal Reserve
System, an insolvency official with jurisdiction over the administrator for
LIBOR, a resolution authority with jurisdiction over the administrator for LIBOR
or a court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or

 

           (iii)           a public statement or publication of information by
the regulatory supervisor for the administrator of LIBOR or a Relevant
Governmental Body announcing that LIBOR is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 



 - 8 - 

 

 

“Benchmark Unavailability Period” means, if the Administrative Agent has
determined that a Benchmark Transition Event and its related Benchmark
Replacement Date have occurred with respect to LIBOR and solely to the extent
that LIBOR has not been replaced with a Benchmark Replacement, the period (x)
beginning at the time that such Benchmark Replacement Date has occurred if, at
such time, no Benchmark Replacement has replaced LIBOR for all purposes
hereunder in accordance with Section 2.18 and (y) ending at the time that a
Benchmark Replacement has replaced LIBOR for all purposes hereunder pursuant to
Section 2.18.

 

“Beneficial Owner” means, with respect to the Borrower, (a) each individual, if
any, who, directly or indirectly, owns 25% or more of the equity interests in
the Borrower and (b) a single individual with significant responsibility to
control, manage, or direct the Borrower.

 

“Bifurcated First Lien Term Loan” means a Collateral Loan that (a) constitutes
an Eligible First Lien Obligation and (b) that is a stand-alone term loan that:

 

           (i)           is delivered in connection with a related
Cross-Defaulted ABL Loan;

 

           (ii)           is secured by a valid first priority perfected
security interest or Lien in, to or on substantially all of the Obligor’s assets
other than the ABL Collateral that is secured under the related Cross-Defaulted
ABL Loan, subject to Purchase Money Liens and customary Liens for taxes or
regulatory charges not then due and payable and other permitted Liens under the
Related Documents; provided that such permitted Liens do not directly secure
indebtedness for borrowed money;

 

           (iii)           may be cross secured to the Cross-Defaulted ABL Loan
by a valid second priority perfected security interest or Lien in, to or on
substantially all of the Obligor’s ABL Collateral subject to customary Liens for
taxes or regulatory charges not then due and payable and other permitted Liens
under the Related Documents; provided that such permitted Liens do not directly
secure indebtedness for borrowed money;

 

           (iv)           is cross defaulted to the related Cross-Defaulted ABL
Loan and is subject to an intercreditor agreement or another agreement amongst
the lenders to such Obligor (including, without limitation, the lenders under
the related Cross-Defaulted ABL Loan) containing customary intercreditor
provisions that are reasonably satisfactory to the Borrower and the Collateral
Manager (in accordance with the Collateral Management Standard); and

 

           (v)           with respect to which as of any date of determination
the related Cross-Defaulted ABL Loan has a ratio of funded debt under such
related Cross-Defaulted ABL Loan to TTM EBITDA of less than or equal to 1.5x.

 

“Borrower” has the meaning assigned to such term in the introduction to this
Agreement.

 

“Borrower LLC Agreement” means the Limited Liability Company Agreement of the
Borrower, dated as of March 12, 2019.

 



 - 9 - 

 

 

“Borrowing” has the meaning assigned to such term in Section 2.01.

 

“Borrowing Base” means, at any time, (a) the Aggregate Collateral Balance minus
(b) (i) during the Reinvestment Period, any Excess Concentration Amounts, and
(ii) after the Reinvestment Period, any Excess Concentration Amounts in
existence on the last day of the Reinvestment Period; provided that with respect
to this clause (ii), any Excess Concentration Amounts attributable to a
Collateral Loan shall not exceed the Principal Balance of such Collateral Loan;
provided further, that with respect to this clause (ii), Excess Concentration
Amounts attributable to more than one Collateral Loan shall be attributed to
each Collateral Loan on a proportional basis according to the portions of such
Collateral Loans used to calculate such Excess Concentration Amounts on the last
day of the Reinvestment Period.

 

“Borrowing Base Calculation Statement” means a statement in substantially the
form attached as Schedule I to the form of Notice of Borrowing attached hereto
as Exhibit A, as such form of Borrowing Base Calculation Statement may be
modified by the Administrative Agent from time to time to the extent such form
does not, in the good faith opinion of the Administrative Agent, accurately
reflect the calculation of the Borrowing Base required hereunder.

 

“Borrowing Date” means the date of a Borrowing.

 

“Business Day” means any day other than a Saturday or Sunday, provided that
(i) days on which banks are authorized or required to close in New York,
New York, Boston, Massachusetts, Chicago, Illinois, Minneapolis, Minnesota or
Florence, South Carolina, and (ii) if the applicable Business Day relates to the
advance or continuation of, or conversion into, or payment of an Advance bearing
interest at the LIBOR Rate or the determination of the LIBOR Rate, days on which
banks are dealing in Dollar deposits in the interbank eurodollar market in
London, England are closed, shall not constitute Business Days.

 

“Cash” means Dollars immediately available on the day in question.

 

“Cause” means the indictment for or conviction of any crime of dishonesty or
moral turpitude or any act or omission that would constitute gross negligence,
bad faith or willful misconduct.

 

“Certificate of Beneficial Ownership” means, with respect to the Borrower, a
certificate certifying, among other things, the Beneficial Owner of the
Borrower, delivered on the Closing Date, as the same may be updated or amended
from time to time in accordance with this Agreement.

 

“Certificated Security” has the meaning specified in Section 8-102(a)(4) of the
UCC.

 

“Change of Control” means, at any time, the occurrence of one of the following
events: (1) the BDC fails to own 100% of the equity interests of the Borrower
free and clear of all Liens other than Permitted Liens at any time; or (2) the
Collateral Manager fails to have the power to direct the management and policies
of the Borrower.

 



 - 10 - 

 

 

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.

 

“Clearing Corporation” means each entity included within the meaning of
“clearing corporation” under Section 8-102(a)(5) of the UCC.

 

“Clearing Corporation Security” means securities which are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are Certificated Securities in
registered form, properly endorsed to or registered in the name of the Clearing
Corporation or such nominee.

 

“Closing Date” means March 12, 2019.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute.

 

“Collateral” has the meaning assigned to such term in Section 7.01(a).

 

“Collateral Administrator” means U.S. Bank National Association, solely in its
capacity as collateral administrator hereunder, and any successor thereto.

 

“Collateral Agent” means U.S. Bank National Association, solely in its capacity
as collateral agent hereunder, and any successor thereto.

 

“Collateral Agent Account” means the deposit account established by the
Collateral Agent with its corporate trust department in the name of the Borrower
for the deposit of Advances and proceeds of the Collateral for further credit to
the Collection Account.

 

“Collateral Agent, Document Custodian, Collateral Administrator and Intermediary
Fee Letter” means the fee letter, dated as of the Closing Date, among the
Borrower, U.S. Bank National Association, as Collateral Agent, Collateral
Administrator, Intermediary and Document Custodian, the Administrative Agent,
and the Collateral Manager setting forth the fees payable by the Borrower to,
among others, the Collateral Agent, the Document Custodian and the Collateral
Administrator in connection with the transactions contemplated by this Agreement
and other Facility Documents.

 

“Collateral Agent Parties” has the meaning assigned to such term in Section
16.04(b).

 

“Collateral Database” has the meaning assigned to such term in Section 15.01(b).

 

“Collateral Default Ratio” means, on any date of determination, the ratio
(expressed as a percentage) equal to (a) the sum of the Principal Balances of
all Collateral Loans that became Defaulted Loans during the previous month net
of any recoveries actually received by the Borrower in respect of such Defaulted
Loans, divided by (b) the average Aggregate Principal Balance of all Collateral
Loans during the previous month.

 



 - 11 - 

 

 

“Collateral Interest Amount” means, as of any Determination Date, without
duplication, the sum of (A) the aggregate amount of “Interest Proceeds”
calculated solely pursuant to clause (a) of the definition of “Interest
Proceeds” that have been received according to the payment schedule(s) under the
Related Documents during the Collection Period ending on such Determination Date
plus (B) all interest and other income that is accrued but unpaid during such
Collection Period on the Collateral Loans (excluding any such amounts with
respect to Ineligible Loans).

 

“Collateral Loan” means a Loan that is owned by the Borrower and included as
part of the Collateral.

 

“Collateral Management Fee” means the monthly fee, accruing from the Closing
Date, payable in arrears on each Payment Date for the related Interest Accrual
Period, in an amount equal to 0.35% per annum (calculated on the basis of a
360 day year and the actual number of days elapsed) of the Monthly Asset Amount.

 

“Collateral Management Standard” means, with respect to any Loan included in the
Collateral, to service and administer such Collateral Loan in accordance with
the Related Documents and all customary and usual servicing practices (a) which
are consistent with the higher of: (i) the customary and usual servicing
practices that a prudent loan investor or lender would use in servicing loans
like the Collateral Loans for its own account, and (ii) the same care, skill,
prudence and diligence with which the Collateral Manager services and
administers loans for its own account or for the account of others; (b) to the
extent not inconsistent with clause (a), with a view to maximize the value of
the Collateral Loans; and (c) without regard to: (i) any relationship that the
Collateral Manager or any Affiliate of the Collateral Manager may have with any
Obligor or any Affiliate of any Obligor, (ii) the Collateral Manager’s
obligations to incur servicing and administrative expenses with respect to a
Collateral Loan, (iii) the Collateral Manager’s right to receive compensation
for its services hereunder or with respect to any particular transaction,
(iv) the ownership by the Collateral Manager or any Affiliate thereof of any
retained interest or one or more loans of the same class as any Collateral
Loans, (v) the ownership, servicing or management for others by the Collateral
Manager of any other loans or property by the Collateral Manager, or (vi) any
relationship that the Collateral Manager or any Affiliate of the Collateral
Manager may have with any holder of other loans of the Obligor with respect to
such Collateral Loans.

 

“Collateral Manager” has the meaning assigned to such term in the introduction
of this Agreement.

 

“Collateral Manager Breach” has the meaning assigned to such term in Section
11.03(a).

 

“Collateral Manager Expense Cap” means, for any rolling twelve-month period, an
amount equal to $300,000.

 

“Collateral Manager Termination Event” means the occurrence of any of the
events, acts or circumstances set forth in Section 6.03.

 



 - 12 - 

 

 

“Collateral Sale Notice Date” has the meaning assigned to such term in Section
6.02.

 

“Collection Account” means the account established pursuant to Section 8.02,
which includes the Principal Collection Subaccount and the Interest Collection
Subaccount.

 

“Collection Period” means, with respect to any Payment Date, the period
commencing immediately following the prior Collection Period (or on the Closing
Date, in the case of the Collection Period relating to the first Payment Date)
and ending on the last day of the month prior to the month in which such Payment
Date occurs (or, if such last day of the month is not a Business Day, the next
succeeding Business Day) or, in the case of the final Collection Period
preceding the Final Maturity Date or the final Collection Period preceding an
optional prepayment in whole of the Advances, ending on the day preceding the
Final Maturity Date or the date of such prepayment, respectively.

 

“Collections” means all cash collections, distributions, payments and other
amounts received, and to be received by the Borrower, from any Person in respect
of any Collateral, including all principal, interest, fees, distributions and
redemption and withdrawal proceeds payable to the Borrower under or in
connection with any such Collateral and all Proceeds from any sale or
disposition of any such Collateral.

 

“Commitment” means, as to each Lender, the obligation of such Lender to make, on
and subject to the terms and conditions hereof, Advances to the Borrower
pursuant to Section 2.01 in an aggregate principal amount at any one time
outstanding for such Lender up to but not exceeding the amount set forth
opposite the name of such Lender on Schedule 1 or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Commitment, as
applicable, as such amount may be reduced from time to time pursuant to
Section 2.06 or increased or reduced from time to time pursuant to assignments
effected in accordance with Section 16.06(a).

 

“Commitment Fees” has the meaning assigned to such term in the Lender Fee
Letter.

 

“Commitment Reduction Fee” has the meaning assigned to such term in the Lender
Fee Letter.

 

“Commitment Termination Date” means the last day of the Reinvestment Period.

 

“Concentration Limitations” means, as of any date of determination, the
following limitations applied to the Aggregate Collateral Balance of the
Eligible Loans owned (or, in relation to a proposed purchase of a Loan, proposed
to be owned) by the Borrower, and calculated as a percentage of the Aggregate
Collateral Balance in accordance with the procedures set forth in Section 1.04:

 

           (a)           not more than 5.0% consists of DIP Collateral
Obligations;

 

           (b)           not more than 10.0% consists of Eligible Second Lien
Obligations;

 



 - 13 - 

 

 

           (c)           not more than 25.0% consists of Eligible Loans with
Obligors in any Moody’s Industry Classification;

 

           (d)           not more than (i) 15.0% consists of Eligible Loans the
Obligor of which, together with any Affiliates thereof, is the Obligor of the
largest percentage of the Aggregate Collateral Balance, (ii) 12.0% consists of
Eligible Loans the Obligor of which, together with any Affiliates thereof, is
the Obligor of the 2nd largest percentage of the Aggregate Collateral Balance,
and (iii) so long as there are at least ten (10) individual Obligors with
respect to the Eligible Loans, 40.0% consists collectively of Eligible Loans the
Obligors of which, together with any Affiliates thereof, are the Obligors of the
1st, 2nd, 3rd and 4th largest percentage of the Aggregate Collateral Balance;

 

           (e)           not more than 30.0% consists of Eligible Loans
(excluding Real Estate Loans and Specialty Finance Loans, which shall not be
required to have a Risk Factor Rating) that have a Risk Factor Rating of greater
than 3490;

 

           (f)           not more than 10.0% consists of Eligible Loans
(excluding Real Estate Loans and Specialty Finance Loans, which shall not be
required to have a Risk Factor Rating) that have a Risk Factor Rating of greater
than 4770;

 

           (g)           not more than 15.0% consists of Eligible Loans
(excluding Recurring Revenue Loans) that have an Obligor with a TTM EBITDA of
less than $7,500,000;

 

           (h)           not more than 25.0% consists of Recurring Revenue
Loans;

 

           (i)           not less than 65.0% consists of Eligible First Lien
Obligations, including Covenant Lite Loans and Recurring Revenue Loans;

 

           (j)           not more than 35.0% consists collectively of First
Lien/Last Out Term Obligations, Uni-Tranche Loans, Bifurcated First Lien Term
Loans, Eligible Second Lien Obligations, Specialty Finance Loans and Real Estate
Loans;

 

           (k)           not more than 10.0% consists of Bifurcated First Lien
Term Loans;

 

           (l)           not more than 15.0% consists of Eligible Covenant Lite
Loans;

 

           (m)           not more than 10.0% consists of PIK Loans; provided
that not more than 3.0% consists of PIK Loans with respect to which the portion
of the cash interest that is deferred exceeds 2.0% per annum as of the interest
payment date most recently occurring prior to the applicable date of
determination;

 

           (n)           not more than 15.0% consists collectively of Specialty
Finance Loans and Real Estate Loans;

 

           (o)           not more than 10.0% consists of Control Position Loans;

 



 - 14 - 

 

 

           (p)       not more than 5.0% consists of Loans that do not satisfy
the eligibility criteria set forth in the definition of “Eligible Loan” but have
been approved by the Administrative Agent for acquisition by the Borrower
pursuant to clause (ii) of such definition;

 

           (q)       not more than 15.0% consists of Delayed Drawdown Loans and
Revolving Loans; and

 

           (r)       not more than 30.0% consists of Loans subject to a COVID-19
Modification.

 

“Constituent Documents” means in respect of any Person, the certificate or
articles of formation or organization, the limited liability company agreement,
operating agreement, partnership agreement, joint venture agreement or other
applicable agreement of formation or organization (or equivalent or comparable
constituent documents) and other organizational documents and by-laws and any
certificate of incorporation, certificate of formation, certificate of limited
partnership and other agreement, similar instrument filed or made in connection
with its formation or organization, in each case, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Control” means the direct or indirect possession of the power to direct or
cause the direction of the management or policies of a Person, whether through
ownership, by contract, arrangement or understanding, or otherwise. “Controlled”
and “Controlling” have the meaning correlative thereto.

 

“Control Position Loan” means an instrument that otherwise qualifies as a
Collateral Loan, with respect to which (a) there is a warrant or other similar
instrument that may be converted or exchanged for an Equity Security (other than
Margin Stock) and (b) upon the exercise of such warrant or similar instrument by
the Borrower or other Affiliated holder thereof such holder thereof would have
(i) more than 25%, but not more than 49% of the equity interests of the Obligor,
(ii) the right to appoint a majority of the board of directors (or similar
governing body) of the Obligor, or (iii) other rights that would constitute
having “Control” of the Obligor.

 

“Corporate Trust Office” means the applicable designated corporate trust office
of the Collateral Agent, the office of the Document Custodian or the office of
the Collateral Administrator, as applicable, specified on Schedule 5 or such
other address within the United States as the Collateral Agent, the Document
Custodian and the Collateral Administrator may designate from time to time by
notice to the Administrative Agent.

 

“Covenant Lite Loan” means a Loan that does not require the Obligor to comply
with at least one of the following financial covenants during each reporting
period applicable to such Loan, whether or not any action by, or event relating
to, the Obligor has occurred: maximum leverage, maximum senior leverage, minimum
fixed charge coverage, minimum tangible net worth, minimum net worth, minimum
debt service coverage, minimum interest coverage, maximum capital expenditures,
minimum EBITDA, or other customary financial covenants.

 



 - 15 - 

 

 

“Coverage Test” means each of (i) the Maximum Advance Rate Test and (ii) the
Interest Coverage Ratio Test.

 

“Covered Account” means each of the Collection Account (including the Interest
Collection Subaccount and Principal Collection Subaccount therein), the Payment
Account, the Revolving Reserve Account and the Custodial Account.

 

“COVID-19 Modification” means, with respect to any Loan in which the related
Obligor has been negatively impacted by the COVID-19 pandemic, any amendment,
waiver, consent or modification of a Related Document with respect thereto
executed or effected after the date on which such Loan is acquired by the
Borrower but prior to January 4, 2021, that:

 

           (a)           with respect to any interest payment payable on or
prior to January 4, 2021, reduces, reschedules or waives any such interest
payment or permits any such interest due with respect to such Loan in cash to be
deferred, rescheduled or capitalized and added to the principal amount of such
Loan (other than any deferral or capitalization already expressly permitted by
the terms of its underlying instruments as of the date such Loan was acquired by
the Borrower) or otherwise extends or reschedules any such interest payment with
respect to such Loan to a date on or prior to the maturity date of such Loan
then in effect; or

 

           (b)           with respect to any scheduled payment or mandatory
prepayment of principal payable on or prior to January 4, 2021, waives,
reschedules, extends or postpones any date fixed for such payment to a date on
or prior to the maturity date of such Loan then in effect.

 

“Credit and Collection Policies” means the Monroe Capital Credit Policies and
Procedures Manual, as amended subject to the terms hereof; provided however
that, with respect to any Successor Collateral Manager, means the written
credit, collection and portfolio management policies and procedures of such
Person at the time such Person becomes the Successor Collateral Manager.

 

“Cross-Defaulted ABL Loan” means an ABL Loan (for purposes of this definition, a
“loan”) that (a) would constitute an Eligible First Lien Obligation other than
with respect to clause (v) of the definition thereof and (b) that is a
stand-alone revolving loan that:

 

(i) is delivered in connection with a related Bifurcated First Lien Term Loan;

 

(ii) is secured by a first priority perfected Lien on the related Obligor’s ABL
Collateral, subject to customary Liens for taxes or regulatory charges not then
due and payable and other permitted Liens under the Related Documents, provided
that such permitted Liens do not directly secure indebtedness for borrowed
money;

 

(iii) may be cross-secured to the Bifurcated First Lien Term Loan by a valid
second priority perfected security interest or Lien in, to or on substantially
all of the Obligor’s assets other than the ABL Collateral subject to Purchase
Money Liens and customary Liens for taxes or regulatory charges not then due and
payable and other permitted Liens under the Related Documents, provided that
such permitted Liens do not directly secure indebtedness for borrowed money; and

 



 - 16 - 

 

 

(iv) is cross defaulted to the related Bifurcated First Lien Term Loan and is
subject to an intercreditor agreement or another agreement amongst the lenders
to such Obligor (including, without limitation, the lenders under the Bifurcated
First Lien Term Loan) containing customary intercreditor provisions that are
reasonably satisfactory to the Borrower and the Collateral Manager (in
accordance with the Collateral Management Standard).

 

“Custodial Account” means the custodial account established pursuant to
Section 8.03(b).

 

“Custodial Certificate” is defined in Section 14.02(b)(i).

 

“Data File” has the meaning assigned to such term in Section 8.06(a).

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” means any event which, with the passage of time, the giving of notice,
or both, would (if not cured or otherwise remedied during such time) constitute
an Event of Default.

 

“Defaulted Loan” means any Loan as to which any of the following occurs:

 

           (a)           a default as to all or any portion of one or more
payments of principal and/or interest has occurred with respect to such loan
(after giving effect to any grace period applicable thereto but in no event
exceeding three (3) Business Days past the applicable due date);

 

           (b)           a default other than a payment default described in
clause (a) above (after giving effect to any grace period applicable thereto)
and for which the Borrower (or the administrative agent or required lenders
pursuant to the Related Documents, as applicable) has elected to exercise any of
its rights and remedies under such Related Documents (including, without
limitation, acceleration or foreclosing on collateral, but excluding (i) the
imposition of default pricing if such default, in the good faith business
judgment of the Collateral Manager, did not arise for credit-related reasons or
(ii) the exercise of any rights to receive reports or conduct audits);

 

           (c)           unless such Loan is a DIP Collateral Obligation, the
related Obligor of such loan is subject of an Insolvency Event;

 

           (d)           any or all of the principal amount due under such loan
is reduced or forgiven;

 



 - 17 - 

 

 

           (e)           subject to a mandatory repurchase as a Warranty Loan
under the related documents;

 

           (f)           the Collateral Manager has reasonably determined in
accordance with the Collateral Management Standard and the Credit and Collection
Policies that such Loan shall be placed on “non-accrual” status or “not
collectible”; or

 

           (g)           a Material Modification has occurred with respect to
such loan (unless approved by the Administrative Agent, in its reasonable
discretion).

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund an Advance
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrower), or (d) has, or has a direct or indirect parent company that
has, at any time after the Closing Date (i) become the subject of a proceeding
under any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-in Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) upon delivery of written notice
of such determination to the Borrower and each Lender.

 



 - 18 - 

 

 

“Delayed Drawdown Loan” means a Loan that (a) requires the Borrower to make one
or more future advances to the Obligor under the related documents, agreements
evidencing, guaranteeing, securing, governing or giving rise to such loan (for
purposes of such definition, the “related documents”), (b) specifies a maximum
amount that can be borrowed on one or more fixed borrowing dates, and (c) does
not permit the re-borrowing of any amount previously repaid by the Obligor
thereunder, provided that any such loan will be a Delayed Drawdown Loan only to
the extent of undrawn commitments and solely until all commitments by the
Borrower to make advances on such loan to the borrower under the related
documents expire or are terminated or are reduced to zero.

 

“Deliver” or “Delivered” or “Delivery” means the taking of the following steps:

 

                (a)           in the case of each Certificated Security (other
than a Clearing Corporation Security), Instrument and Participation Interest in
which the Participation Interest or the Collateral Loan is represented by an
Instrument:

 

           (i)           causing the delivery of such Certificated Security to
the Collateral Agent and any Instrument to the Document Custodian and by
registering the same in the name of the Collateral Agent or its affiliated
nominee or by indorsing the same to the Collateral Agent or in blank;

 

           (ii)           causing the Collateral Agent or the Document
Custodian, as applicable, to indicate continuously on its books and records that
such Certificated Security or Instrument is credited to the applicable Covered
Account; and

 

           (iii)           causing the Collateral Agent or the Document
Custodian, as applicable, to maintain (on behalf of the Collateral Agent for the
benefit of the Secured Parties) continuous possession of such Certificated
Security or Instrument;

 

                (b)           in the case of each Uncertificated Security (other
than a Clearing Corporation Security), unless covered by clause (e) below:

 

           (i)           causing such Uncertificated Security to be continuously
registered on the books of the issuer thereof to the Collateral Agent; and

 

           (ii)            causing the Collateral Agent to indicate continuously
on its books and records that such Uncertificated Security is credited to the
applicable Covered Account;

 

                (c)           in the case of each Clearing Corporation Security:

 

           (i)           causing the relevant Clearing Corporation to credit
such Clearing Corporation Security to the securities account of the Collateral
Agent, and

 



 - 19 - 

 

 

           (ii)            causing the Collateral Agent to indicate continuously
on its books and records that such Clearing Corporation Security is credited to
the applicable Covered Account;

 

                (d)            in the case of each security issued or guaranteed
by the United States of America or agency or instrumentality thereof and that is
maintained in book-entry records of a Federal Reserve Bank (“FRB”) (each such
security, a “Government Security”):

 

           (i)            causing the creation of a Security Entitlement to such
Government Security by the credit of such Government Security to the securities
account of the Collateral Agent at such FRB, and

 

           (ii)            causing the Collateral Agent to indicate continuously
on its books and records that such Government Security is credited to the
applicable Covered Account;

 

                (e)           in the case of each Security Entitlement not
governed by clauses (a) through (d) above:

 

           (i)           causing a Securities Intermediary to receive a
Financial Asset from a Securities Intermediary or to acquire the underlying
Financial Asset, and in either case, accepting it for credit to the Collateral
Agent’s securities account,

 

           (ii)           causing such Securities Intermediary to make entries
on its books and records continuously identifying such Security Entitlement as
belonging to the Collateral Agent on behalf of the Secured Parties and
continuously indicating on its books and records that such Security Entitlement
is credited to the securities account of such Securities Intermediary, on behalf
of the Collateral Agent on behalf of the Secured Parties, and

 

           (iii)           causing the Collateral Agent to indicate continuously
on its books and records that such Security Entitlement (or all rights and
property of the Collateral Agent representing such Security Entitlement) is
credited to the applicable Covered Account;

 

                (f)           in the case of Cash or Money:

 

           (i)           causing the delivery of such Cash or Money to the
Securities Intermediary,

 

           (ii)           causing the Securities Intermediary to credit such
Cash or Money to a deposit account maintained as a sub-account of the applicable
Covered Account, and

 



 - 20 - 

 

 

           (iii)            causing the Securities Intermediary to indicate
continuously on its books and records that such Cash or Money is credited to the
applicable Covered Account; and

 

                (g)           in the case of each account or general intangible
(including any Participation Interest in which none of the Participation
Interest or the underlying loan is represented by an Instrument), causing the
filing of a Financing Statement in the office of the Secretary of State of the
State of Delaware.

 

In addition, the Collateral Manager on behalf of the Borrower will obtain any
and all consents required by the Related Documents relating to any Instruments,
accounts or general intangibles for the transfer of ownership and/or pledge
hereunder (except to the extent that the requirement for such consent is
rendered ineffective under Section 9-406 of the UCC).

 

“Determination Date” means the last day of each Collection Period.

 

“DIP Collateral Obligation” means an obligation:

 

           (a)           obtained or incurred after the entry of an order of
relief in a case pending under Chapter 11 of the Bankruptcy Code,

 

           (b)           to a debtor in possession as described in Chapter 11 of
the Bankruptcy Code or a trustee (if appointment of such trustee has been
ordered pursuant to Section 1104 of the Bankruptcy Code),

 

           (c)           on which the related Obligor is required to pay
interest and/or principal on a current basis, and

 

           (d)           approved by a Final Order or Interim Order of the
bankruptcy court so long as such obligation is (A) fully secured by a lien on
the debtor’s otherwise unencumbered assets pursuant to Section 364(c)(2) of the
Bankruptcy Code, (B) fully secured by a lien of equal or senior priority on
property of the debtor estate that is otherwise subject to a lien pursuant to
Section 364(d) of the Bankruptcy Code or (C) is secured by a junior lien on the
debtor’s encumbered assets (so long as such loan is fully secured based on the
most recent current valuation or appraisal report, if any, of the debtor).

 

“Discount Loan” means any Loan having a purchase price of less than 90% of the
outstanding principal amount of such Loan.

 

“Document Custodian” means U.S. Bank National Association, a national banking
association, and any successor thereto appointed under this Agreement, in its
capacity as document custodian hereunder.

 

“Document Custodian Termination Notice” is defined in Section 14.05.

 



 - 21 - 

 

 

“Dollars” and “$” mean the lawful money of the United States of America.

 

“Due Date” means each date on which any payment is due on a Loan in accordance
with its terms.

 

“Early Opt-in Election” means the occurrence of:

 

           (i)           a determination by the Administrative Agent that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 2.18 are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace LIBOR, and

 

           (ii)           the election by the Administrative Agent to declare
that an Early Opt-in Election has occurred and the provision by the
Administrative Agent of written notice of such election to the Borrower and the
Lenders.

 

“EBITDA” means earnings before interest, taxes, depreciation and amortization
(determined by the Collateral Manager for any Loan, in the manner provided in
the Related Documents). In any case that “EBITDA” or such comparable definition
is not defined in such Related Documents, an amount, for the related Obligor and
any of its parents or Subsidiaries that are obligated with respect to such Loan
pursuant to its Related Documents (determined on a consolidated basis without
duplication in accordance with GAAP) equal to earnings from continuing
operations for such period plus interest expense, income taxes, depreciation and
amortization and, to the extent determined by the Collateral Manager in
accordance with the Collateral Management Standard, any other costs and expenses
reducing earnings and other extraordinary non-recurring costs and expenses for
such period (to the extent deducted in determining earnings from continuing
operations for such period).

 

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

 

“Eligible Assignee” means a Person that (i) is not a natural Person, (ii) is not
a Defaulting Lender or any of its Subsidiaries or any Person who, upon becoming
a Lender hereunder, would constitute a Defaulting Lender or a Subsidiary of a
Defaulting Lender, (iii) is not the Borrower, the Collateral Manager, the BDC or
any Affiliate of any of the foregoing, (iv) is a Qualified Purchaser and (v)
unless such Person is a Permitted Assignee, has obtained the written consent of
the Administrative Agent prior to any assignment pursuant to Section 16.06.

 

“Eligible Covenant Lite Loan” means a Covenant Lite Loan that, as of the date of
origination, has an Obligor with TTM EBITDA of at least $35,000,000.

 

“Eligible First Lien Obligation” means any Loan that:

 

           (i)           is not (and is not expressly permitted by its terms to
become) subordinate in right of payment to any other obligation for borrowed
money of the Obligor of such loan;

 



 - 22 - 

 

 

           (ii)           is secured by a valid first priority perfected
security interest or lien in, to or on substantially all of the assets of the
Obligor under such loan (except for a Bifurcated First Lien Term Loan that has a
Lien on substantially all of the Obligor’s assets other than ABL Collateral)
subject to Purchase Money Liens and customary Liens for taxes or regulatory
charges not then due and payable and other permitted Liens under the Related
Documents, provided that such permitted Liens do not directly secure
indebtedness for borrowed money;

 

           (iii)           is secured pursuant to such first priority perfected
security interest or Lien, by collateral having a value (determined as set forth
below) not less than the outstanding principal balance of such loan; and

 

           (iv)           is not a loan which is secured solely or primarily by
the common stock of its Obligor or any of its Affiliates.

 

The determination as to whether clause (iii) of this definition is satisfied
shall be based on both (x) an Appraisal or other valuation (including an
internal valuation performed by the Collateral Manager and including enterprise
value) performed on or about the date of acquisition by the Borrower or of the
most recent restructuring of such loan, and (y) the Collateral Manager’s
judgment (calculated in good faith in accordance with its Credit and Collection
Policies) at the time the loan is acquired by the Borrower. The limitation set
forth in clause (iv) above shall not apply with respect to a loan made to a
parent entity that is secured solely or primarily by the stock of one or more of
the subsidiaries of such parent entity to the extent that the granting by any
such subsidiary of a lien on its own property would (1) in the case of a
subsidiary that is not part of the same consolidated group as such parent entity
for U.S. federal income tax purposes, result in a deemed dividend by such
subsidiary to such parent entity for such tax purposes, (2) violate law or
regulations applicable to such subsidiary (whether the obligation secured is
such loan or any other similar type of indebtedness owing to third parties) or
(3) cause such subsidiary to suffer adverse economic consequences under capital
adequacy or other similar rules, in each case, so long as (x) the Related
Documents limit the incurrence of indebtedness by such subsidiary and (y) the
aggregate amount of all such indebtedness is not material relative to the
aggregate value of the assets of such subsidiary.

 

“Eligible Investment Required Ratings” means, with respect to any obligation or
security, that such obligation or security (a) (i) if such obligation or
security has both a long-term and a short-term credit rating from Moody’s, such
ratings are “Aa3” or better (not on credit watch for possible downgrade) and
“P-1” (not on credit watch for possible downgrade), respectively, (ii) if such
obligation or security only has a long-term credit rating from Moody’s, such
rating is “Aaa” (not on credit watch for possible downgrade) and (iii) if such
obligation or security only has a short-term credit rating from Moody’s, such
rating is “P-1” (not on credit watch for possible downgrade) and (b) has a
rating of “A-1” or better (or, in the absence of a short-term credit rating, a
long-term credit rating of “A+” or better) from S&P.

 



 - 23 - 

 

 

“Eligible Investments” means any Dollar investment that, at the time it is
Delivered (directly or through an intermediary or bailee), is one or more of the
following obligations or securities:

 

           (i)           direct obligations of, and obligations the timely
payment of principal and interest on which is fully and expressly guaranteed by,
the United States of America or any agency or instrumentality of the United
States of America the obligations of which are expressly backed by the full
faith and credit of the United States of America;

 

           (ii)           demand and time deposits in, certificates of deposit
of, trust accounts with, bankers’ acceptances payable within 183 days of
issuance by, or federal funds sold by any depository institution or trust
company incorporated under the laws of the United States of America or any state
thereof and subject to supervision and examination by federal and/or state
banking authorities, so long as the commercial paper and/or the debt obligations
of such depository institution or trust company (or, in the case of the
principal depository institution in a holding company system, the commercial
paper or debt obligations of such holding company) at the time of such
investment or contractual commitment providing for such investment have the
Eligible Investment Required Ratings;

 

           (iii)           non-extendable commercial paper or other short-term
obligations with the Eligible Investment Required Ratings and that either bear
interest or are sold at a discount from the face amount thereof and have a
maturity of not more than 183 days from their date of issuance;

 

           (iv)           money market funds that have, at all times, credit
ratings of “Aaa” and “MR1+” by Moody’s and “AAAm” or “AAAm-G” by S&P,
respectively; and

 

           (v)           Cash;

 

provided that (1) Eligible Investments purchased with funds in the Collection
Account shall be held until maturity except as otherwise specifically provided
herein and shall include only such obligations or securities, other than those
referred to in clause (iv) above, as mature (or are putable at par to the issuer
thereof) no later than the earlier of (x) sixty (60) days after the date of
acquisition thereof or (y) the Business Day prior to the next Payment Date; and
(2) none of the foregoing obligations or securities shall constitute Eligible
Investments if (a) such obligation or security has an “f”, “r”, “p”, “pi”, “q”
or “t” subscript assigned by S&P, (b) all, or substantially all, of the
remaining amounts payable thereunder consist of interest and not principal
payments, (c) such obligation or security is subject to U.S. withholding or
foreign withholding tax unless the issuer of the security is required to make
“gross-up” payments for the full amount of such withholding tax, (d) such
obligation or security is secured by real property, (e) such obligation or
security is purchased at a price greater than 100% of the principal or face
amount thereof, (f) such obligation or security is subject of a tender offer,
voluntary redemption, exchange offer, conversion or other similar action or
(g) in the Collateral Manager’s judgment, such obligation or security is subject
to material non-credit related risks. Any such investment may be made or
acquired from or through the Collateral Agent or any of its affiliates, or any
entity for whom the Collateral Agent or any of its affiliates provides services
(so long as such investment otherwise meets the applicable requirements of the
foregoing definition of Eligible Investment at the time of acquisition) or acts
as offeror; provided that, notwithstanding the foregoing clauses (i) through
(v), unless the Borrower and the Collateral Manager have received the written
advice of counsel of national reputation experienced in such matters to the
contrary (together with an officer’s certificate of the Borrower or the
Collateral Manager to the Administrative Agent and the Collateral Agent that the
advice specified in this definition has been received by the Borrower and the
Collateral Manager), Eligible Investments may only include obligations or
securities that constitute cash equivalents for purposes of the rights and
assets in paragraph (c)(8)(i)(B) of the exclusions from the definition of
“covered fund” for purposes of the Volcker Rule. The Collateral Agent,
Collateral Administrator and Document Custodian shall have no obligation to
determine or oversee compliance with the foregoing or to determine whether an
investment is an “Eligible Investment”.

 



 - 24 - 

 

 

“Eligible Loan” means a Loan that meets each of the following criteria at the
time of acquisition thereof by the Borrower (or its binding commitment to
acquire the same):

 

           (i)           if such Loan is a Real Estate Loan or a Specialty
Finance Loan, such Loan has been approved by the Administrative Agent in its
sole discretion; or

 

           (ii)           if such Loan is not a Real Estate Loan or a Specialty
Finance Loan (unless approved by the Administrative Agent in its sole
discretion):

 

           (a)           is an Eligible First Lien Obligation (including a First
Out Facility, a First Lien/Last Out Term Obligation, an ABL Loan, a Recurring
Revenue Loan, Bifurcated First Lien Term Loan, a Uni-Tranche Loan) or an
Eligible Second Lien Obligation;

 

           (b)           permits the purchase thereof by or assignment thereof
to the Borrower and the pledge to the Collateral Agent;

 

           (c)           is denominated and payable in Dollars;

 

           (d)           is an obligation of an Obligor organized or
incorporated in the United States (or any state, territory or possession
thereof), the United Kingdom, Australia or Canada; provided that, for the
avoidance of doubt, a guarantor may be organized or incorporated outside of the
United States, the United Kingdom, Australia and Canada;

 

           (e)           is not a Defaulted Loan;

 

           (f)           is not a Non-Cash Paying PIK Loan;

 

           (g)           is not a Zero Coupon Obligation;

 



 - 25 - 

 

 

           (h)           is not a Structured Finance Obligation, a finance lease
or chattel paper;

 

           (i)           as of the date of acquisition thereof, is not subject
to material non-credit related risk (such as a Loan the payment of which is
expressly contingent upon the non-occurrence of a catastrophe) as determined by
the Collateral Manager in good faith;

 

           (j)           no portion thereof (including any conversion option,
exchange option, warrant or other component thereof) is exchangeable or
convertible into equity at the option of the Obligor;

 

           (k)           is not an Equity Security and does not provide for
mandatory or optional conversion or exchange into an Equity Security; provided
that the acquisition of an instrument that otherwise qualifies as an Eligible
Loan, together with a warrant or other similar instrument that may be converted
or exchanged for an Equity Security (other than Margin Stock), will not cause
the former instrument to lose its eligibility as an Eligible Loan;

 

           (l)           as of the date of acquisition thereof, is not the
subject of an offer and has not been called for redemption;

 

           (m)           does not constitute Margin Stock and no part of the
proceeds of such loan or any other extension of credit made thereunder will be
used to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock;

 

           (n)           does not subject the Borrower to withholding tax unless
the Obligor is required to make “gross-up” payments constituting 100% of such
withholding tax;

 

           (o)           provides for regular scheduled payments of principal
with the full principal balance to be payable in cash at or prior to its
maturity;

 

           (p)           is not a Participation Interest;

 

           (q)           as of the date of origination thereof, has an Obligor
with (i) TTM Revenue of at least $10,000,000 and (ii) other than with respect to
any Recurring Revenue Loan or any ABL Loan, TTM EBITDA of at least $3,000,000;

 

           (r)           has an original term to maturity of not more than seven
years;

 

           (s)           provides for regular scheduled payments of interest no
less frequently than quarterly;

 



 - 26 - 

 

 

           (t)           has not been the subject of a Material Modification
after the date of the acquisition by the Borrower (or its binding commitment to
acquire the same), unless approved by the Administrative Agent (in its
reasonable discretion);

 

           (u)           is not an obligation pursuant to which any future
advances or payments to the Obligor may be required to be made by the Borrower
(other than Revolving Loans and Delayed Drawdown Loans);

 

           (v)           will not cause the Borrower or the pool of assets to be
required to be registered as an investment company under the Investment Company
Act;

 

           (w)           is not a Covenant Lite Loan unless it is an Eligible
Covenant Lite Loan;

 

           (x)           other than a Real Estate Loan, is not primarily secured
by real estate;

 

           (y)           if it is (i) not a Noteless Loan, the related note or
(ii) a Noteless Loan, (x) a copy of the loan register with respect to such
Noteless Loan evidencing registration of such Collateral Loan on the books and
records of the applicable Obligor or bank agent to the name of the Borrower (or
its nominee) or (y) a copy (which may be a facsimile copy) of (I) the loan or
credit agreement reflecting the Obligor’s commitment thereunder or (II) an
assignment agreement in favor of the Borrower as assignee, has been delivered to
the Document Custodian in accordance with the provisions of Article XIV;

 

           (z)           as of the date of acquisition thereof, has a purchase
price or current fair market value of greater than 80% of par;

 

           (aa)           other than with respect to any Recurring Revenue Loan
or any ABL Loan, as of the date of acquisition thereof, has an Obligor with (x)
as of the date of acquisition thereof, (A) if such Loan is not a Uni-Tranche
Loan, (1) a Senior Debt Ratio of less than 5.00x and (2) a Total Debt Ratio of
less than 7.00x, or (B) if such Loan is a Uni-Tranche Loan, a Total Debt Ratio
of less than 6.00x and (y) as of any date of determination thereafter, (1) a
Senior Debt Ratio of less than 7.00x and (2) a Total Debt Ratio of less than
8.00x;

 

           (bb)           (i) as of the date of origination and as of the date
of acquisition thereof, has a Proprietary Risk Rating of 3 or better and (ii) as
of any date after the acquisition thereof, has a Proprietary Risk Rating of 4 or
better;

 

           (cc)           has been assigned a Risk Factor Rating (i) upon
acquisition by the Borrower that is not more than 60 days old and (ii)
thereafter, that is not more than 13 months old;

 



 - 27 - 

 

 

           (dd)           was originated, underwritten, documented and closed or
acquired in all material respects in accordance with the Collateral Manager’s
Credit and Collection Policies;

 

           (ee)           has a Risk Factor Rating of less than or equal to
6500;

 

           (ff)           other than with respect to any ABL Loan, as of the
date of acquisition thereof, has a loan (including all Collateral Loans and any
other debt senior to or pari passu with such Collateral Loan) to total
enterprise value ratio of less than 70% as calculated by the Collateral Manager
in good faith in accordance with and at intervals required by its Credit and
Collection Policies;

 

           (gg)           the Borrower (or the Collateral Manager on behalf of
the Borrower) shall have instructed the Obligor or related administrative or
paying agents under the Related Documents to remit all Collections directly to
the Collection Account;

 

           (hh)           [reserved];

 

           (ii)           is a Floating Rate Obligation;

 

           (jj)           is, and the applicable Related Documents are, in
compliance, in all material respects, with applicable laws, rules and
regulations (including relating to usury, truth-in-lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy, OFAC and Patriot Act);

 

           (kk)           does not represent a consumer obligation (including,
without limitation, a mortgage loan, auto loan, credit card loan or personal
loan);

 

           (ll)           is not a letter of credit;

 

           (mm)           is in registered form within the meaning of Sections
881(c)(2)(B)(i) and 163(f) of the Code and Section 5f.103-1(c) of the United
States Treasury Regulations and issued after July 18, 1984;

 

           (nn)           as of the date of acquisition thereof, no payment of
interest or principal on such Loan is more than thirty (30) days past the
applicable due date within the previous twelve-month period;

 

           (oo)           the Related Documents with respect to such Loan are
governed by the laws of the United States (or any state or territory thereof),
Canada (or any province thereof) or the United Kingdom;

 

           (pp)           such Obligor or its related guarantor with respect to
such Loan is not engaged in any of the following: (i) assault weapons or
firearms manufacturing, (ii) consumer and commercial lending, payday lending,
pawn shops, or adult entertainment, (iii) illegal or internet gaming (excluding,
for the avoidance of doubt, hospitality and/or resorts development or management
thereof), or (iv) the sale or cultivation of marijuana or directly related
businesses;

 

 



 - 28 - 

 

 

           (qq)           other than a Control Position Loan, is not an
obligation of an Obligor where the Borrower, Collateral Manager or any Affiliate
thereof holds voting securities of such Obligor in an amount, collectively, that
exceeds 20% of such Obligor’s voting securities; and

 

           (rr)           is not a Control Position Loan in which the warrant or
other similar instrument may be converted or exchanged for an Equity Security
(other than Margin Stock) in excess of 49% of the equity interests of the
related Obligor.

 

The determination of the total enterprise value for purposes of clause (ii)(ff)
of this definition shall be based on (x) an Appraisal or other valuation
(including an internal valuation performed by the Collateral Manager) performed
on a consistent basis with other loans on or about the date of acquisition by
the Borrower, or (y) the Collateral Manager’s judgment at the time the loan is
acquired by the Borrower.

 

“Eligible Second Lien Obligation” means a Loan that:

 

                (a)           would be a First Lien/Last Out Term Obligation if
the related First Out Facility had a ratio of funded debt under such related
First Out Facility to TTM EBITDA of less than or equal to 1.5x;

 

                (b)           would be a Bifurcated First Lien Term Loan if the
related Cross-Defaulted ABL Loan had a ratio of funded debt under such related
Cross-Defaulted ABL Loan to TTM EBITDA of less than or equal to 1.5x; or

 

                (c)           meets the following criteria:

 

           (i)           is not (and is not expressly permitted by its terms to
become) subordinate in right of payment to any other obligation for borrowed
money of the Obligor of such loan (excluding customary terms applicable to a
second lien lender under customary intercreditor provisions, such as
subordination in right to payment to a first lien lender following an event of
default under the related first lien credit agreement with respect to the
liquidation of the Obligor or of specified collateral);

 

           (ii)           is secured by a valid second priority perfected
security interest or lien in, to or on specified collateral securing the
Obligor’s obligations under such loan (whether or not such loan is also secured
by any higher or lower priority security interest or lien on other collateral)
subject to Purchase Money Liens and customary Liens for taxes or regulatory
charges not then due and payable and other permitted Liens under the Related
Documents, provided that such permitted Liens do not directly secure
indebtedness for borrowed money;

 



 - 29 - 

 

 

           (iii)           is secured, pursuant to such second priority
perfected security interest or lien, by collateral having a value (determined as
set forth below) not less than the outstanding principal balance of such loan
plus the aggregate outstanding principal balances of all other loans of equal or
higher seniority secured by a first or second lien or security interest in the
same collateral; and

 

           (iv)       is not a loan which is secured solely or primarily by the
common stock of its Obligor or any of its Affiliates; and

 

           (v)        is a term loan.

 

The determination as to whether subclause (iii) of clause (c) of this definition
is satisfied shall be based on both (x) an Appraisal or other valuation
(including an internal valuation performed by the Collateral Manager and
including enterprise value) performed on or about the date of acquisition by the
Borrower or of the most recent restructuring of such loan, and (y) the
Collateral Manager’s judgment (calculated in good faith in accordance with its
Credit and Collection Policies) at the time the loan is acquired by the
Borrower. The limitation set forth in subclause (iv) of clause (c) above shall
not apply with respect to a loan made to a parent entity that is secured solely
or substantially by the stock of one or more of the subsidiaries of such parent
entity to the extent that the granting by any such subsidiary of a lien on its
own property would (1) in the case of a subsidiary that is not part of the same
consolidated group as such parent entity for U.S. federal income tax purposes,
result in a deemed dividend by such subsidiary to such parent entity for such
tax purposes, (2) violate law or regulations applicable to such subsidiary
(whether the obligation secured is such loan or any other similar type of
indebtedness owing to third parties) or (3) cause such subsidiary to suffer
adverse economic consequences under capital adequacy or other similar rules, in
each case, so long as (x) the Related Documents limit the incurrence of
indebtedness by such subsidiary and (y) the aggregate amount of all such
indebtedness is not material relative to the aggregate value of the assets of
such subsidiary.

 

“Equity Security” means any stock or similar security, certificate of interest
or participation in any profit sharing agreement, preorganization certificate or
subscription, transferable share, voting trust certificate or certificate of
deposit for an equity security, limited partnership interest, interest in a
joint venture, or certificate of interest in a business trust; any security
future on any such security; or any security convertible, with or without
consideration into such a security, or carrying any warrant or right to
subscribe to or purchase such a security; or any such warrant or right.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 



 - 30 - 

 

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the thirty day notice requirement is waived); (b) the failure
with respect to any Plan to satisfy the “minimum funding standard” (as defined
in Section 412 of the Code or Section 302 of ERISA); (c) the filing pursuant to
Section 412(c) of the Code or Section 302 of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) a
determination that any Plan is, or is expected to be, in “at risk” status (as
defined in Section 430 of the Code or Section 303 of ERISA); (e) the incurrence
by the Borrower or any member of its ERISA Group of any liability under Title IV
of ERISA with respect to the termination of any Plan; (f) (i) the receipt by the
Borrower or any member of its ERISA Group from the PBGC of a notice of
determination that the PBGC intends to seek termination of any Plan or to have a
trustee appointed for any Plan, or (ii) the filing by the Borrower or any member
of its ERISA Group of a notice of intent to terminate any Plan; (g) the
incurrence by the Borrower or any member of its ERISA Group of any liability
(i) with respect to a Plan pursuant to Sections 4063 and 4064 of ERISA,
(ii) with respect to a facility closing pursuant to Section 4062(e) of ERISA, or
(iii) with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (h) the receipt by the Borrower or any member of its ERISA
Group of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, in endangered
status or critical status, within the meaning of Section 432 of the Code or
Section 305 of ERISA or is or is expected to be insolvent or in reorganization,
within the meaning of Title IV of ERISA; or (i) the failure of the Borrower or
any member of its ERISA Group to make any required contribution to a
Multiemployer Plan.

 

“ERISA Group” means each controlled group of corporations or trades or
businesses (whether or not incorporated) under common control that is treated as
a single employer under Section 414(b), (c), (m) or (o) of the Code with the
Borrower.

 

“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.

 

“Eurocurrency Liabilities” is defined in Regulation D of the Board of Governors
of the Federal Reserve System, as in effect from time to time.

 

“Eurodollar Disruption Event” means the occurrence of any of the following:
(a) any Lender shall have notified the Administrative Agent of a determination
by such Lender or any of its assignees or participants that, as a result of the
introduction of any change in applicable law since the Closing Date, it would be
contrary to law or to the directive of any central bank or other governmental
authority (whether or not having the force of law) to obtain Dollars in the
London interbank market to fund any Advance, (b) any Lender shall have notified
the Administrative Agent that by reason of circumstances affecting the interbank
eurodollar market, adequate and reasonable means do not exist for such Lender or
any of its assignees or participants to ascertain the Adjusted Eurodollar Rate,
(c) any Lender shall have notified the Administrative Agent of a determination
by such Lender or any of its assignees or participants that the rate at which
deposits of Dollars are being offered to such Lender or any of its assignees or
participants in the London interbank market does not adequately and fairly
reflect the cost to such Lender, such assignee or such participant of making,
funding or maintaining any Advance; provided that such Lender has generally made
a similar determination with respect to its other borrowers under facilities
bearing interest at an index based on LIBOR or (d) any Lender shall have
notified the Administrative Agent of the inability of such Lender or any of its
assignees or participants to obtain Dollars in the London interbank market using
reasonable commercial efforts to make, fund or maintain any Advance.

 



 - 31 - 

 

 

“Eurodollar Reserve Percentage” means, for any Tranche Period, the percentage,
if any, applicable during such Tranche Period (or, if more than one such
percentage shall be so applicable, the daily average of such percentages for
those days in such period during which any such percentage shall be so
applicable) under regulations issued from time to time by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any basic, emergency,
supplemental, marginal or other reserve requirements) with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities having
a term of one month.

 

“Event of Default” means the occurrence of any of the events, acts or
circumstances set forth in Section 6.01.

 

“Excess Concentration Amount” means, at any time in respect of which any one or
more of the Concentration Limitations are exceeded, the sum of the portions
(calculated by the Collateral Manager without duplication) of each Eligible Loan
that cause such Concentration Limitations to be exceeded.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, all as from time to time in
effect, or any successor law, rules or regulations, and any reference to any
statutory or regulatory provision shall be deemed to be a reference to any
successor statutory or regulatory provision.

 

“Excluded Amount” means (a) any amount received in the Collection Account with
respect to any Collateral Loan, which amount is attributable to the
reimbursement of payment by the Borrower of any Tax, fee or other charge imposed
by any Governmental Authority on such Collateral Loan or any related Collateral,
(b) any reimbursement of insurance premiums paid by the Borrower, (c) any
escrows relating to Taxes, insurance and other amounts in connection with
Collateral Loans which are held in an escrow account for the benefit of the
Obligor and the secured party pursuant to escrow arrangements under the Related
Documents or (d) any amount deposited into the Collection Account in error.

 

“Facility Amount” means (a) on or prior to the Commitment Termination Date,
$75,000,000 (as such amount may be reduced from time to time pursuant to Section
2.06) and (b) following the Commitment Termination Date, the outstanding
principal balance of all the Advances; provided that the Facility Amount may be
increased by the Borrower from time to time in accordance with Section 2.15
hereof.

 

“Facility Amount Increase” means an increase in the Facility Amount pursuant to
Section 2.15 hereof.

 

“Facility Amount Increase Request” is defined in Section 2.15 hereof.

 

“Facility Documents” means this Agreement, the Purchase and Contribution
Agreement, the Account Control Agreement, the Collateral Agent, Document
Custodian, Collateral Administrator and Intermediary Fee Letter, the
Administrative Agent Fee Letter, the Lender Fee Letter and any other security
agreements and other instruments entered into or delivered by or on behalf of
the Borrower pursuant to Section 5.01(c) to create, perfect or otherwise
evidence the Collateral Agent’s security interest.

 



 - 32 - 

 

 

“FATCA” means Code Sections 1471 through 1474 (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof (including any Revenue Ruling, Revenue Procedure, Notice or similar
guidance issued by the U.S. Internal Revenue Service thereunder as a
precondition to relief or exemption from taxes under such provisions), any
agreement entered into pursuant to Section 1471(b)(1) of the Code, and any law
implementing an intergovernmental agreement or approach thereto.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it; provided that, if at any time a
Lender is borrowing overnight funds from a Federal Reserve Bank that day, the
Federal Funds Rate for such Lender for such day shall be the average rate per
annum at which such overnight borrowings are made on that day as promptly
reported by such Lender to the Borrower, the Collateral Administrator and the
Agents in writing. Each determination of the Federal Funds Rate by a Lender
pursuant to the foregoing proviso shall be conclusive and binding except in the
case of manifest error.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Final Maturity Date” means the earlier of (a) the second anniversary of the
Commitment Termination Date (or such later date as may be agreed by the Borrower
and each of the Lenders and notified in writing to the Agents) or (b) the date
of the termination of the Commitments and the acceleration of the Advances
pursuant to Section 6.02.

 

“Final Order” means an order, judgment, decree or ruling the operation or effect
of which has not been stayed, reversed or amended and as to which order,
judgment, decree or ruling (or any revision, modification or amendment thereof)
the time to appeal or to seek review or rehearing has expired and as to which no
appeal or petition for review or rehearing was filed or, if filed, remains
pending.

 

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

 

“Financing Documents” has the meaning set forth in Section 14.02(b).

 

“Financing Statements” has the meaning specified in Section 9-102(a)(39) of the
UCC.

 



 - 33 - 

 

 

“First Lien/Last Out Term Obligation” means a Loan that (a) constitutes an
Eligible First Lien Obligation, (b) consists of a term loan (including Delayed
Drawdown Loans), (c) includes a First Out Facility under a single credit
agreement having a ratio of funded debt under the First Out Facility to TTM
EBITDA on any date of determination of less than or equal to 1.5x, (d) is
secured on a pari passu basis with the First Out Facility by a perfected, first
priority security interest in substantially all of the assets of the related
Obligor (subject to Purchase Money Liens and customary Liens for taxes or
regulatory charges not then due and payable and other permitted Liens under the
Related Documents), and (e) in the case of an event of default under the
applicable Related Document, will be paid after one or more tranches of the
related First Out Facility issued by the same Obligor have been paid in full in
accordance with a specified waterfall of payment.

 

“First Out Facility” means a Loan that (a) constitutes an Eligible First Lien
Obligation, (b) consists of a term loan, (c) includes a First Lien/Last Out Term
Obligation under a single credit agreement, (d) is secured on a pari passu basis
with the First Lien/Last Out Term Obligation by a perfected, first priority
security interest in substantially all of the assets of the related Obligor
(subject to Purchase Money Liens and customary Liens for taxes or regulatory
charges not then due and payable and other permitted Liens under the Related
Documents), and (e) in the case of an event of default under the applicable
Related Document, will be paid in full before one or more tranches of the
related First Lien/Last Out Term Obligation issued by the same Obligor will be
paid in accordance with a specified waterfall of payment.

 

“Fitch” means Fitch, Inc., together with its successors.

 

“Floating Rate Obligation” means any Loan that bears a floating rate of
interest.

 

“Floor Obligation” means, as of any date:

 

           (a)           a Floating Rate Obligation (1) for which the Related
Documents provides for a Libor rate option and that such Libor rate is
calculated as the greater of a specified “floor” rate per annum and LIBOR for
the applicable interest period and (2) that, as of such date, bears interest
based on such LIBOR option, but only if as of such date the LIBOR for the
applicable interest period is less than such floor rate; and

 

           (b)           a Floating Rate Obligation (1) for which the Related
Documents provides for a base or prime rate option and such base or prime rate
is calculated as the greater of a specified “floor” rate per annum and the base
or prime rate for the applicable interest period and (2) that, as of such date,
bears interest based on such base or prime rate option, but only if as of such
date the base or prime rate for the applicable interest period is less than such
floor rate.

 



 - 34 - 

 

 

“Fundamental Amendment” means any amendment, modification, waiver or supplement
of or to this Agreement that would (a) increase or extend the term of the
Commitments (other than an increase in the Commitment of a particular Lender or
addition of a new Lender hereunder agreed to by the relevant Lender(s) pursuant
to the terms of this Agreement) or change the Final Maturity Date, (b) extend
the date fixed for the payment of principal of or interest on any Advance or any
fee hereunder, (c) reduce the amount of any such payment of principal or
interest, (d) reduce the rate at which interest is payable thereon or any fee is
payable hereunder, (e) release any material portion of the Collateral, except in
connection with dispositions permitted hereunder, (f) alter the terms of Section
6.01, Section 9.01, or Section 16.01(b) or any related definitions or provisions
in a manner that would alter the effect of such Sections, (g) modify the
definition of the term “Required Lenders” or modify in any other manner the
number or percentage of the Lenders required to make any determinations or waive
any rights hereunder or to modify any provision hereof, (h) modify the
definition of the terms “Borrowing Base”, “Collateral Default Ratio”, “Coverage
Test”, “Eligible Loan”, “Fundamental Amendment”, “Interest Coverage Ratio Test”,
“Maximum Advance Rate Test”, “Maximum Available Amount”, “Minimum Equity
Amount”, “Portfolio Quality Test”, “Weighted Average Spread Test”, “Weighted
Average Life Test”, “Weighted Average Risk Factor Rating Test”, “Weighted
Average Senior Debt Ratio Test”, “Weighted Average TTM EBITDA Test”, “Weighted
Average Total Debt Ratio Test”, “Weighted Average Loan to Enterprise Value
Test”, “Weighted Average Debt to TTM Recurring Revenue Test”, “Weighted Average
Recurring Revenue Loan to Enterprise Value Test”, or in any defined term used
therein, in each case in a manner which would have the effect of making more
credit available to the Borrower, be adverse to the interests of Lenders or less
restrictive on the Borrower in any other material fashion, or (i) extend the
Reinvestment Period.

 

“Funding Effective Date” means the later of the Closing Date and the date on
which the conditions precedent set forth in Section 3.01 are satisfied.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, quasi-regulatory authority, administrative tribunal, central
bank, public office, court, arbitration or mediation panel, or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of government, including the SEC, the stock
exchanges, any Federal, state, territorial, county, municipal or other
government or governmental agency, arbitrator, board, body, branch, bureau,
commission, court, department, instrumentality, master, mediator, panel,
referee, system or other political unit or subdivision or other entity of any of
the foregoing, whether domestic or foreign.

 

“Governmental Authorizations” means all franchises, permits, licenses,
approvals, consents and other authorizations of all Governmental Authorities.

 

“Governmental Filings” means all filings, including franchise and similar tax
filings, and the payment of all fees, assessments, interests and penalties
associated with such filings with all Governmental Authorities.

 

“IBA” means the ICE Benchmark Administration Limited (together with any
successor to the ICE Benchmark Administration Limited).

 



 - 35 - 

 

 

“Indemnified Party” has the meaning assigned to such term in Section 16.04(b).

 

“Ineligible Loan” means, at any time, a Loan or any portion thereof that fails
to satisfy any criteria of the definition of “Eligible Loan”.

 

“Insolvency Event” means with respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under the Bankruptcy Code or any other applicable insolvency law now or
hereafter in effect, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official for such Person or for any substantial
part of its property, or ordering the winding-up or liquidation of such Person’s
affairs, and such decree or order shall remain unstayed and in effect for a
period of sixty consecutive days; or (b) the commencement by such Person of a
voluntary case under the Bankruptcy Code or any other applicable insolvency law
now or hereafter in effect, or the consent by such Person to the entry of an
order for relief in an involuntary case under any such law, or the consent by
such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or the failure by
such Person generally to pay its debts as such debts become due, or the taking
of action by such Person in furtherance of any of the foregoing.

 

“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.

 

“Interest” means, for each day during an Interest Accrual Period and each
Advance outstanding by a Lender on such day, the sum of the products (for each
day during such Interest Accrual Period) of:

 





 



 

where:

 

IR=           the Interest Rate for such Advance on such day;

 

P=           the principal amount of such Advance on such day; and

 

D=           360.

 

“Interest Accrual Period” means, with respect to each Advance (or portion
thereof) (a) with respect to the first Payment Date following such Advance (or
portion thereof), the period from and including the Closing Date or the date of
such Advance, as applicable, to and including the last day of the calendar month
preceding the first Payment Date and (b) with respect to any subsequent Payment
Date for such Advance (or portion thereof), the period commencing on the first
day of the calendar month in which the preceding Payment Date occurred and
ending on the last day of the calendar month immediately preceding the month in
which the Payment Date occurs; provided, that the final Interest Accrual Period
for all outstanding Advances hereunder shall end on and include the day prior to
the payment in full of the Advances hereunder.

 



 - 36 - 

 

 

“Interest Collection Subaccount” has the meaning specified in Section 8.02(a).

 

“Interest Coverage Ratio” means, on any date of determination, the percentage
equal to:

 

           (a)           an amount equal to the applicable Collateral Interest
Amount at such time; divided by

 

           (b)           the aggregate amount payable (or expected as of the
date of determination to be payable) under Section 9.01(a)(i)(A) through (D) on
the Payment Date immediately succeeding such date of determination.

 

“Interest Coverage Ratio Test” means a test that will be satisfied on any date
of determination if the Interest Coverage Ratio is greater than or equal to
150%.

 

“Interest Proceeds” means, with respect to any Collection Period or the related
Determination Date, without duplication, the sum of:

 

           (a)           all payments of interest and other income received by
the Borrower during such Collection Period on the Collateral Loans (including
Ineligible Loans), including the accrued interest received in connection with a
sale thereof during such Collection Period;

 

           (b)           all principal and interest payments received by the
Borrower during such Collection Period on Eligible Investments purchased with
Interest Proceeds;

 

           (c)           all amendment and waiver fees, late payment fees
(including compensation for delayed settlement or trades), and all protection
fees and other fees and commissions received by the Borrower during such
Collection Period, unless the Collateral Manager notifies the Agents before such
Determination Date that the Collateral Manager in its sole discretion has
determined that such payments are to be treated as Principal Proceeds;

 

           (d)           commitment fees, facility fees, anniversary fees,
ticking fees and other similar fees received by the Borrower during such
Collection Period unless the Collateral Manager notifies the Agents before such
Determination Date that the Collateral Manager in its sole discretion has
determined that such payments are to be treated as Principal Proceeds; and

 



 - 37 - 

 

 

           (e)           all Cash contributions to the Borrower, which are
designated as “Interest Proceeds” by the Collateral Manager pursuant to Section
10.05.

 

           provided that:

 

(1)       solely after the Reinvestment Period, as to any Defaulted Loan (and
only so long as it remains a Defaulted Loan), any amounts received in respect
thereof will constitute Principal Proceeds (and not Interest Proceeds) until the
aggregate of all Collections in respect thereof since it became a Defaulted Loan
equals the outstanding principal balance of such Defaulted Loan at the time as
of which it became a Defaulted Loan and all amounts received in excess thereof
will constitute Interest Proceeds;

 

(2)       solely after the Reinvestment Period, all payments received in respect
of Equity Securities will constitute Principal Proceeds; and

 

(3)       all Cash received as equity contributions from the BDC will constitute
Principal Proceeds unless specified by the Collateral Manager pursuant to
Section 10.05.

 

“Interest Rate” means a rate equal to the Alternative Rate plus the Applicable
Margin.

 

“Interim Order” means an order, judgment, decree or ruling entered after notice
and a hearing conducted in accordance with Bankruptcy Rule 4001(c) granting
interim authorization, the operation or effect of which has not been stayed,
reversed or amended.

 

“Intermediary” means U.S. Bank National Association, solely in its capacity as
securities intermediary under the Account Control Agreement, and any successor
thereto.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended,
and the rules and regulations promulgated thereunder.

 

“Law” means any action, code, consent decree, constitution, decree, directive,
enactment, finding, guideline, law, injunction, interpretation, judgment, order,
ordinance, policy statement, proclamation, promulgation, regulation,
requirement, rule, rule of law, treaty, rule of public policy, settlement
agreement, statute, or writ, of any Governmental Authority, or any particular
section, part or provision thereof.

 

“Lender Fee Letter” means that certain Amended and Restated Lender Fee Letter,
dated as of the date hereof, by and among the Lenders, the Borrower and the
Collateral Manager.

 

“Lenders” means the Persons listed on Schedule 1 and any other Person that shall
have become a party hereto in accordance with the terms hereof pursuant to an
Assignment and Acceptance, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance.

 

“LIBOR” means the London interbank offered rate.

 



 - 38 - 

 

 

“LIBOR Rate” means, for any day during the applicable Tranche Period and any
Advance, an interest rate per annum (rounded upward, if necessary, to the next
higher 1/100th of 1%), as determined by the Administrative Agent, equal to:

 

           (i)           the IBA set LIBOR for deposits for such Tranche Period
in United States dollars as displayed in the Bloomberg Financial Markets System
(or such other service as may be nominated by ICE (or any successor thereto if
ICE is no longer making LIBOR available) as the information vendor for the
purpose of displaying the LIBOR for United States dollar deposits) at
approximately 11:00 a.m. (London time) on the Rate Setting Day; or

 

           (ii)           if such rate is not published at such time and day for
any reason, then the LIBOR Rate shall be the rate per annum (rounded upwards, if
necessary, to the nearest 1/100th of one percent) based on the rates at which
Dollar deposits for such Tranche Period are displayed on page “LIBOR” of the
Reuters Screen as of 11:00 a.m. (London time) on the Rate Setting Day (it being
understood that if at least two such rates appear on such page, the rate will be
the arithmetic mean of such displayed rates); provided further, that in the
event fewer than two such rates are displayed, or if no such rate is available,
the LIBOR Rate shall be the rate per annum equal to the average of the rates at
which deposits in Dollars are offered by KeyBank National Association at
approximately 11:00 a.m. (London time) on the Rate Setting Day to prime banks in
the London interbank market for such Tranche Period.

 

Notwithstanding the foregoing, if the LIBOR Rate as determined herein would be
less than 0.50%, such rate shall be deemed to be 0.50% for purposes of this
Agreement.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
or security interest (statutory or other), or preference, priority or other
security agreement, charge or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any financing lease having substantially the same economic effect as any of the
foregoing, and the filing authorized by the Borrower of any financing statement
under the UCC or comparable law of any jurisdiction).

 

“Listed Collateral Loan” means a Collateral Loan for which, at the time of
determination, a Listed Value is available.

 

“Listed Value” means, for any Collateral Loan, the bid price for such Collateral
Loan most recently quoted by Loan Pricing Corporation, Mark-it Partners
(formerly known as Loan X), Interactive Date Corporation (Thompson Reuters), or
quoted by another nationally recognized broker-dealer or nationally recognized
quotation service as may be approved from time to time by the Administrative
Agent and the Required Lenders if so requested by the Borrower; provided that,
if the Collateral Manager reasonably believes that the price quoted by any such
source is based on less than three bona fide bids, then the Collateral Manager,
by notice to the Agents, may determine the Listed Value in accordance with
clause (a) of the definition of “Market Value”.

 



 - 39 - 

 

 

“Loan” means a loan or other debt obligation.

 

“Loan Checklist” means an electronic or hard copy, as applicable, checklist
delivered by the Borrower (or the Collateral Manager on behalf of the Borrower)
to the Document Custodian, for each Collateral Loan, of the Related Documents
identified on such Loan Checklist, including, but not limited to, as applicable,
an assignment agreement, funding memo, loan or credit agreement, security
agreement and (if not a Noteless Loan) a promissory note (or such Loan Checklist
shall specify if such Collateral Loan is a Noteless Loan), and which shall
specify whether such Related Document is an original or a copy and shall include
the name of the Obligor with respect to such Collateral Loan, in each case as of
the date of acquisition thereof by the Borrower.

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

“Market Value” means, for any Collateral Loan:

 

           (a)           the lower of:

 

           (x)           the fair market value of such Collateral Loan as
reasonably determined by the Collateral Manager in accordance with the
Collateral Management Standard; and

 

           (y)           the purchase price in respect of such Collateral Loan
expressed as an effective percentage of par less any loss reserves maintained by
the Borrower in accordance with GAAP; or

 

           (b)           solely after the Reinvestment Period, if such
Collateral Loan is a Listed Collateral Loan as at such date, the Listed Value of
such Collateral Loan as at such date.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition, operations, performance or properties of the
Borrower or the Collateral Manager, both individually or taken as a whole,
(b) the validity, enforceability or collectability of this Agreement or any
other Facility Document or the validity, enforceability or collectability of the
Collateral Loans generally or any material portion of the Collateral Loans,
(c) the rights and remedies of the Administrative Agent, the Lenders and the
Secured Parties with respect to matters arising under this Agreement or any
other Facility Document taken as a whole, (d) the ability of each of the
Borrower or the Collateral Manager to perform its obligations under any Facility
Document to which it is a party, or (e) the status, existence, perfection,
priority or enforceability of the Collateral Agent’s Lien on the Collateral.

 

“Material Modification” means, with respect to any Loan, any amendment, waiver,
consent or modification of a Related Document with respect thereto executed or
effected after the date on which such Loan is acquired by the Borrower (other
than a COVID-19 Modification), that:

 



 - 40 - 

 

 

           (a)           reduces, reschedules or waives one or more interest
payments or permits any interest due with respect to such Loan in cash to be
deferred, rescheduled or capitalized and added to the principal amount of such
Loan (other than any deferral or capitalization already expressly permitted by
the terms of its underlying instruments as of the date such Loan was acquired by
the Borrower) or extends or reschedules one or more interest payments with
respect to such Loan for more than 93 days in the aggregate during any 12 month
successive period; provided that any reduction, waiver, rescheduling, deferral
or capitalization of interest payments shall not constitute a Material
Modification if the remaining cash interest payable on such Loan is at least
equal to LIBOR plus 3.00% per annum;

 

           (b)           except for permitted liens, contractually or
structurally subordinates such Loan by operation of a priority of payments,
turnover provisions or the transfer of assets in order to limit recourse to the
related Obligor or releases any material guarantor or co-Obligor from its
obligations with respect thereto (other than as expressly permitted by the
Related Documents as of the date such Loan was acquired by the Borrower);

 

           (c)           substitutes or releases the underlying assets securing
such Loan (other than as expressly permitted by the Related Documents as of the
date such Loan was acquired by the Borrower), and such substitution or release
materially and adversely affects the value of such Loan (as determined by the
Administrative Agent in a commercially reasonable manner);

 

           (d)           waives, reschedules, extends or postpones any date
fixed for any scheduled payment or mandatory prepayment of principal (other than
in respect of excess cash flow) on such Loan; provided that no such
rescheduling, extension, postponement, reduction or deferral of principal on
such Loan shall constitute a Material Modification if the aggregate amount of
such rescheduled, extended, postponed, reduced or deferred principal owing to
the Borrower (x) is less than or equal to 10.0% of the original principal amount
of the Loan owned by Borrower and (y) is due and payable by the related Obligor
on or before the maturity date of such Loan; or

 

           (e)           reduces or forgives any principal amount of such Loan.

 

“Maximum Advance Rate Test” means a test that will be satisfied at any time if
(a) the aggregate outstanding principal balance of the Advances at such time is
less than or equal to (b) the Maximum Available Amount at such time.

 

“Maximum Available Amount” means, at any time, the least of:

 

           (a)           the Facility Amount at such time minus the Net
Aggregate Exposure Amounts at such time;

 



 - 41 - 

 

 

           (b)           the sum of:

 

           (i)           the product of (x) the Borrowing Base and (y) the
Weighted Average Advance Rate; plus

 

           (ii)           the aggregate amount of cash then on deposit in the
Principal Collection Subaccount; minus

 

           (iii)            the Net Aggregate Exposure Equity Amount; and

 

           (c)           the sum of:

 

           (i)           the Aggregate Collateral Balance; minus

 

           (ii)           the Net Aggregate Exposure Equity Amount; minus

 

           (iii)           the Minimum Equity Amount; plus

 

           (iv)           the aggregate amount of cash then on deposit in the
Principal Collection Subaccount.

 

“Measurement Date” means, (i) the Closing Date, (ii) each Borrowing Date and
(iii) each Monthly Report Determination Date.

 

“Minimum Equity Amount” means, at any time, the greater of (i) $50,000,000 and
(ii) the Aggregate Collateral Balance of all Collateral Loans owned (or, in
relation to a proposed purchase of a Collateral Loan, proposed to be owned) by
the Borrower which consist of obligations of any Obligor which, together with
the Affiliates thereof, is an Obligor with the 1st, 2nd, 3rd, 4th, 5th or 6th
largest percentage of the Aggregate Collateral Balance.

 

“Money” has the meaning specified in Section 1-201(24) of the UCC.

 

“Monthly Asset Amount” means, for any Payment Date, the Aggregate Collateral
Balance as of the last day of the most recent Collection Period.

 

“Monthly Report” has the meaning specified in Section 8.06(a).

 

“Monthly Report Determination Date” has the meaning specified in
Section 8.06(a).

 

“Monthly Reporting Date” means the date that is two Business Days prior to the
20th of each calendar month.

 

“Moody’s” means Moody’s Investors Service, Inc., together with its successors.

 



 - 42 - 

 

 

“Moody’s Industry Classification” means the industry classifications set forth
in Schedule 4, as such industry classifications shall be updated at the option
of the Collateral Manager if Moody’s publishes revised industry classifications.
The determination of which Moody’s Industry Classification to which an Obligor
belongs shall be made in good faith by the Collateral Manager.

 

“Moody’s RiskCalc” means Moody’s RiskCalc® Plus Version 3.1 in the Credit Cycle
Adjustment (“CCA”) mode with static mapping to equivalent bond letter ratings;
provided, however, that if at any time of determination a different Risk Factor
Rating is obtained utilizing the Financial Statement Only (“FSO”) mode, upon the
Borrower’s request and the approval of the Agent in its sole discretion, the FSO
mode may be substituted for the CCA mode with respect to such Risk Factor
Rating.

 

“Multiemployer Plan” means an employee pension benefit plan within the meaning
of Section 4001(a)(3) of ERISA that is sponsored by the Borrower or a member of
its ERISA Group or to which the Borrower or a member of its ERISA Group is
obligated to make contributions or has any liability.

 

“Net Aggregate Exposure Amount” means, at any time, the excess (if any) of (x)
the aggregate unfunded amounts in respect of all Revolving Loans and Delayed
Drawdown Loans at such time over (y) the aggregate amount on deposit in the
Revolving Reserve Account at such time.

 

“Net Aggregate Exposure Equity Amount” means, at any time, the excess (if any)
of (x) the product of (a) the aggregate unfunded amounts in respect of all
Revolving Loans and Delayed Drawdown Loans multiplied by (b) the difference of
(i) 100% minus (ii) the Weighted Average Advance Rate at such time over (y) the
aggregate amount on deposit in the Revolving Reserve Account at such time.

 

“Non-Cash Paying PIK Loan” means, at any time, a PIK Loan that is deferring all
of the cash interest that is due at such time or that, at such time, has any
capitalized interest (unless, in addition to capitalized interest, such PIK Loan
requires interest in cash at a rate of at least LIBOR plus 4.5% per annum, or
any balance of due and unpaid cash interest, outstanding).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 16.01 and (b) has been approved by the
Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Noteless Loan” means a Loan with respect to which the Related Documents either
(i) do not require the Obligor to execute and deliver a promissory note to
evidence the indebtedness created under such Loan or (ii) require execution and
delivery of such a promissory note only upon the request of any holder of the
indebtedness created under such Loan, and as to which the Borrower has not
requested a promissory note from the related Obligor.

 

“Notice of Borrowing” has the meaning assigned to such term in Section 2.02.

 



 - 43 - 

 

 

“Notice of Prepayment” has the meaning assigned to such term in Section 2.05.

 

“Obligations” means all indebtedness, whether absolute, fixed or contingent, at
any time or from time to time owing by the Borrower to any Secured Party or any
Affected Person under or in connection with this Agreement, the Collateral
Agent, Document Custodian, Collateral Administrator and Intermediary Fee Letter
or any other Facility Document, including all amounts payable by the Borrower in
respect of the Advances, with interest thereon, and all amounts payable
hereunder.

 

“Obligor” means, in respect of any Loan, the Person primarily obligated to pay
Collections in respect of such Loan.

 

“OFAC” has the meaning assigned to such term in Section 4.01(f).

 

“Other Taxes” has the meaning given in Section 16.03(b).

 

“Ownership Certificates” means, in respect of any Collateral, all stock,
ownership certificates, participation certificates and other “instruments” and
“certificated securities” (as such terms are defined in the UCC), if any,
governing or evidencing or representing ownership of such Collateral.

 

“Participant” means any Person to whom a participation is sold as permitted by
Section 16.06(c).

 

“Participation Interest” means a participation interest in a Loan.

 

“Party” has the meaning assigned to such term in Section 16.22.

 

“Past Due Rate” means a rate per annum equal to the Base Rate plus the
Applicable Margin.

 

“PATRIOT Act” has the meaning assigned to such term in Section 16.16.

 

“Payment Account” means the payment account of the Collateral Agent established
pursuant to Section 8.03(a).

 

“Payment Date” means the 20th day of each January, April, July and October;
provided that, if any such day is not a Business Day, then such Payment Date
shall be the next succeeding Business Day.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor agency
or entity performing substantially the same functions.

 

“Percentage” of any Lender means, (a) with respect to any Lender party hereto on
the date hereof, the percentage set forth opposite such Lender’s name on
Schedule 1, as such amount is reduced by any Assignment and Acceptance entered
into by such Lender with an assignee or increased by any Assignment and
Acceptance entered into by such lender with an assignor, or (b) with respect to
a Lender that has become a party hereto pursuant to an Assignment and
Acceptance, the percentage set forth therein as such Lender’s Percentage, as
such amount is reduced by an Assignment and Acceptance entered into between such
Lender and an assignee or increased by any Assignment and Acceptance entered
into by such lender with an assignor.

 



 - 44 - 

 

 

“Permitted Agent” means:

 

           (a)           in connection with the Facility Documents, the
Collateral Manager, the Document Custodian, the Collateral Administrator, the
Intermediary, the Agents and any such party’s sub-agents; and

 

           (b)           in connection with the Loans, (i) administrative
agents, collateral agents, arrangers, trustees and similar agents (and any
sub-agents) appointed under the Related Documents, (ii) financial and
restructuring advisors, appraisers and evaluators, (iii) foreign agents retained
for foreign perfection purposes or other local law requirements,
(iv) back-office operations providers and (v) legal counsel, in each case,
consistent with the Collateral Manager’s past practice and in the ordinary
course of business.

 

“Permitted Assignee” means (i) an Affiliate of any Lender that has a short-term
unsecured debt rating or certificate of deposit rating of “A-2” or better by S&P
or “P-2” or better by Moody’s, and (ii) any Person who is a Lender immediately
prior to any assignment, and which, in the case of clause (i) and at the time of
the related assignment, does not require the Borrower to pay any additional or
increased costs or is otherwise approved by the Borrower.

 

“Permitted Liens” means: (a) Liens created in favor of the Collateral Agent
hereunder or under the other Facility Documents for the benefit of the Secured
Parties; and (b) Liens imposed by any Governmental Authority for taxes,
assessments or charges not yet delinquent or which are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP.

 

“Permitted Securitization” means any private or public term or conduit
securitization transaction undertaken by the Borrower or its Affiliates that is
secured, directly or indirectly, by any Loan currently or formerly included in
the Collateral or any portion thereof or any interest therein released from the
Lien of this Agreement, including, without limitation, any collateralized loan
obligation or collateralized debt obligation offering or other asset
securitization.

 

“Person” means an individual or a corporation (including a business trust),
partnership, trust, incorporated or unincorporated association, joint stock
company, limited liability company, government (or an agency or political
subdivision thereof) or other entity of any kind.

 

“PIK Loan” means a Loan that permits the Obligor thereon to defer or capitalize
any portion of the accrued interest thereon; provided that any Loan that
requires interest in cash at a rate of at least LIBOR plus 3.00% per annum shall
not constitute a “PIK Loan” for purposes of this Agreement.

 



 - 45 - 

 

 

“Plan” means an employee pension benefit plan (other than a Multiemployer Plan)
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code that is sponsored by the Borrower or a
member of its ERISA Group or to which the Borrower or a member of its ERISA
Group is obligated to make contributions or has any liability.

 

“Plan Asset Rule” has the meaning specified in Section 4.01(n).

 

“Portfolio Collateral” has the meaning assigned to such term in Section
15.01(b).

 

“Portfolio Quality Test” means each of (i) the Weighted Average Spread Test,
(ii) the Weighted Average Life Test, (iii) the Weighted Average Risk Factor
Rating Test, (iv) the Weighted Average Senior Debt Ratio Test, (v) the Weighted
Average TTM EBITDA Test, (vi) the Weighted Average Total Debt Ratio Test, (vii)
the Weighted Average Loan to Enterprise Value Test, (viii) the Weighted Average
Debt to TTM Recurring Revenue Test, and (ix) the Weighted Average Recurring
Revenue Loan to Enterprise Value Test.

 

“Potential Collateral Manager Termination Event” means any event which, with the
passage of time, the giving of notice, or both, would (if not cured or otherwise
remedied during such time) constitute a Collateral Manager Termination Event.

 

“Prime Rate” means the rate announced by KeyBank National Association from time
to time as its prime rate in the United States, such rate to change as and when
such designated rate changes. The Prime Rate is not intended to be the lowest
rate of interest charged by KeyBank National Association in connection with
extensions of credit to debtors. KeyBank National Association may make
commercial loans or other loans at rates of interest at, above, or below the
Prime Rate.

 

“Principal Balance” means, with respect to any Loan, as of any date of
determination, the outstanding principal amount of such Loan (excluding any
capitalized interest).

 

“Principal Collection Subaccount” has the meaning specified in Section 8.02(a).

 

“Principal Proceeds” means, with respect to any Collection Period or the related
Determination Date, all amounts received by the Borrower during such Collection
Period that do not constitute Interest Proceeds, including unapplied proceeds of
the Advances and any Cash equity contributions (unless specified by the
Collateral Manager to constitute Interest Proceeds in accordance with Section
10.05).

 

“Priority of Payments” has the meaning specified in Section 9.01(a).

 

“Private Authorizations” means all franchises, permits, licenses, approvals,
consents and other authorizations of all Persons (other than Governmental
Authorities).

 



 - 46 - 

 

 

“Proceeds” has, with reference to any asset or property, the meaning assigned to
it under the UCC and, in any event, shall include, but not be limited to, any
and all amounts from time to time paid or payable under or in connection with
such asset or property.

 

“Professional Independent Manager” means an individual who is employed by a
nationally-recognized company that provides professional independent directors
or independent managers for Special Purpose Entities and other corporate
services in the ordinary course of its business.

 

“Prohibited Transaction” means a transaction described in Section 406(a) of
ERISA, that is not exempted by a statutory or administrative or individual
exemption pursuant to Section 408 of ERISA.

 

“Proprietary Risk Rating” means, for any Loan, the rating assigned thereto by
the Collateral Manager under the five-level numeric rating system used by the
Collateral Manager to rate the credit profile on Loans, as described in the
Collateral Manager’s Credit and Collection Policies, applied consistently and in
good faith.

 

“Purchase and Contribution Agreement” means that certain Purchase and
Contribution Agreement dated as of the Closing Date between the BDC, as seller,
and the Borrower, as buyer.

 

“Purchase Money Lien” means a Lien that secures indebtedness (including under a
capital lease) for borrowed money so long as (i) substantially all of the
proceeds of the indebtedness for borrowed money (including under a capital
lease) that is the subject of such Lien was used to acquire, construct or
improve the asset(s) that are the subject of such Lien, and (ii) such Lien does
not attach to assets other than those acquired, constructed or improved with
such proceeds.

 

“Qualified Institution” means a depository institution or trust company
organized under the laws of the United States of America or any one of the
States thereof or the District of Columbia (or any domestic branch of a foreign
bank), (i)(a) that has either (1) a long-term unsecured debt rating of “A” or
better by S&P and “A2” or better by Moody’s or (2) a short-term unsecured debt
rating or certificate of deposit rating of “A-1” or better by S&P or “P-1” or
better by Moody’s, (b) the parent corporation of which has either (1) a
long-term unsecured debt rating of “A” or better by S&P and “A2” or better by
Moody’s or (2) a short-term unsecured debt rating or certificate of deposit
rating of “A-1” or better by S&P and “P-1” or better by Moody’s or (c) is
otherwise acceptable to the Administrative Agent and (ii) the deposits of which
are insured by the Federal Deposit Insurance Corporation.

 

“QIB” has the meaning specified in Section 16.06(e).

 

“Qualified Purchaser” has the meaning specified in Section 16.06(e).

 

“Rate Setting Day” means, with respect to each Advance (or portion thereof) the
Business Day prior to the start of each Tranche Period.

 



 - 47 - 

 

 

“Real Estate Loan” means any Loan that is either (i) secured primarily by a
mortgage, deed of trust or similar lien on real estate or (ii) (a) secured
primarily by a pledge of stock issued by a holding company that, directly or
indirectly through one or more subsidiaries, owns assets primarily comprised of
real estate (it being the understanding that with respect to any holding company
whose value is primarily derived from real estate, an Obligor must have a pledge
of all of the Equity Interests of the operating company that is the fee owner of
such real estate) or (b) issued by a Person whose primary asset is real estate,
or whose value is otherwise primarily derived from real estate.

 

“Recurring Revenue” means, with respect to any Obligor, the amount, as
determined by the Collateral Manager in accordance with its Credit and
Collection Policy, of revenues of such Obligor in respect of perpetual licenses,
subscription agreements, maintenance streams or other similar and perpetual cash
flow streams.

 

“Recurring Revenue Loan” means a Loan that meets each of the following criteria:

 

           (a)           constitutes an Eligible First Lien Obligation;

 

           (b)           the Obligor is in a high growth industry or industry
that customarily has businesses with recurring revenue models;

 

           (c)           the Obligor has generated a minimum of $15,000,000 in
TTM Recurring Revenue during the most recent reporting period;

 

           (d)           if such Obligor’s TTM EBITDA is positive, the ratio of
the outstanding principal amount of such loan to the related Obligor’s TTM
Recurring Revenue is less than or equal to 3.00x;

 

           (e)           if such Obligor’s TTM EBITDA is negative, the ratio of
the outstanding principal amount of such loan to the related Obligor’s TTM
Recurring Revenue is less than or equal to 2.50x;

 

           (f)           the Obligor has a ratio of Senior Total Funded Debt to
enterprise value of 55% or less; and

 

           (g)           has Related Documents that obligate the Obligor with
respect to such Loan to meet a minimum of two (2) financial covenants, including
a covenant for minimum liquidity and maximum ratio of outstanding principal
amount of such loan to TTM Recurring Revenue.

 

The determination of the enterprise value for purposes of clause (f) of this
definition shall be based on both (x) an Appraisal or other valuation (including
an internal valuation performed by the Collateral Manager) performed on a
consistent basis with other loans (i) on or about the date of acquisition by the
Borrower, (ii) on or about the date of the most recent restructuring of such
loan, (iii) at any interval required by the Credit and Collection Policy or (iv)
on or about the date of any Material Modification of such loan, and (y) the
Collateral Manager’s judgment at the time the loan is acquired by the Borrower.

 



 - 48 - 

 

 

“Register” has the meaning specified in Section 16.06(d).

 

“Registered Investment Adviser” means a Person duly registered as an investment
adviser (including by being identified as a “relying adviser” in Section 1.B.,
Schedule D of its related “filing adviser’s” Form ADV) in accordance with and
pursuant to Section 203 of the Investment Advisers Act of 1940, as amended.

 

“Regulation T”, “Regulation U” and “Regulation X” mean Regulation T, U and X,
respectively, of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

 

“Regulatory Change” has the meaning specified in Section 2.09(a).

 

“Reinvestment Period” means the period from and including the Closing Date to
and including the earliest of (a) May 1, 2023 (or such later date as may be
agreed by the Borrower and each of the Lenders and notified in writing to the
Agents), (b) the date of the termination of the Commitments pursuant to Section
6.02 or (c) the date of the termination of the Commitments in whole pursuant to
Section 2.06.

 

“Related Documents” means, with respect to each Collateral Loan, all agreements
or documents evidencing, guaranteeing, securing, governing or giving rise to
such Loan including with respect to Related Documents to be delivered to the
Document Custodian as identified on the related Loan Checklist for a Collateral
Loan the following to the extent reasonably available to the Borrower (or the
Collateral Manager on its behalf): (i)(A) if the Collateral Loan includes a
note, (x) an original, executed copy of the related promissory note, or (y) in
the case of a lost promissory note, a copy of the executed underlying promissory
note accompanied by an original executed affidavit and indemnity indorsed by the
Borrower or the prior holder of record either in blank or to the Collateral
Agent, in each case with respect to clause (x) or clause (y) with an unbroken
chain of indorsements from each prior holder of such promissory note to the
Borrower or to the Collateral Agent, or in blank, or (B) in the case of a
noteless Collateral Loan, a paper or electronic copy of each executed document
or instrument evidencing the creation or assignment of such Collateral Loan to
the Borrower, (ii) paper or electronic copies of the related loan agreement,
guaranty, security agreement, intercreditor agreement or any other material
agreement (as determined by the Collateral Manager in its reasonable discretion)
and (iii) any other document included on the related Loan Checklist that is
reasonably requested by the Administrative Agent and reasonably available to the
Collateral Manager.

 

“Related Party” has the meaning assigned to such term in Section 16.04(b).

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto, including without limitation the Alternative Reference Rates
Committee.

 



 - 49 - 

 

 

“Requested Amount” has the meaning assigned to such term in Section 2.02.

 

“Required Lenders” means, as of any date of determination, one or more Lenders
having aggregate Percentages more than 50%; provided, however that at any time
there are two (2) or more Lenders, “Required Lenders” must include at least two
(2) Lenders (who are not Affiliates of each other). To the extent provided in
the last paragraph of Section 16.01(c), the Percentage of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

 

“Resolution Authority” means any body which has authority to exercise any
Write-down and Conversion Powers.

 

“Responsible Officer” means (a) in the case of a corporation, partnership or
limited liability company that, pursuant to its Constituent Documents, has
officers, any chief executive officer, chief financial officer, chief
administrative officer, president, senior vice president, vice president,
assistant vice president, treasurer, director or manager, and, in any case where
two Responsible Officers are acting on behalf of such entity, the second such
Responsible Officer may be a secretary or assistant secretary, (b) in the case
of a limited partnership, the Responsible Officer of the general partner, acting
on behalf of such general partner in its capacity as general partner, (c) in the
case of a limited liability company that does not have officers, any Responsible
Officer of the sole member, managing member or manager, acting on behalf of the
sole member, managing member or manager in its capacity as sole member, managing
member or manager, (d) in the case of a trust, the Responsible Officer of the
trustee, acting on behalf of such trustee in its capacity as trustee, (e) in the
case of the Administrative Agent, a vice president, assistant vice president,
secretary, assistant secretary or officer of the Administrative Agent, and (f)
in the case of the Document Custodian, the Collateral Administrator or the
Collateral Agent, a vice president, assistant vice president, secretary,
assistant secretary or officer within the applicable Corporate Trust Office of
the Document Custodian, Collateral Administrator or the Collateral Agent, as
applicable, duly authorized to act on such person’s behalf and in each case
responsible for the administration of this Agreement.

 

“Restatement Effective Date” means June 1, 2020.

 

“Restricted Payments” means the declaration of any distribution or dividends or
the payment of any other amount (including in respect of redemptions permitted
by the Constituent Documents of the Borrower) to any shareholder, partner,
member or other equity investor in the Borrower on account of any share,
membership interest, partnership interest or other equity interest in respect of
the Borrower, or the payment on account of, or the setting apart of assets for a
sinking or other analogous fund for, or the purchase or other acquisition of any
class of stock of or other equity interest in the Borrower or of any warrants,
options or other rights to acquire the same (or to make any “phantom stock” or
other similar payments in the nature of distributions or dividends in respect of
equity to any Person), whether now or hereafter outstanding, either directly or
indirectly, whether in cash, property (including marketable securities), or any
payment or setting apart of assets for the redemption, withdrawal, retirement,
acquisition, cancellation or termination of any share, membership interest,
partnership interest or other equity interest in respect of the Borrower.

 



 - 50 - 

 

 

“Revaluation Event” means, for any Collateral Loan that is a Real Estate Loan or
Specialty Finance Loan, the occurrence of any of the following:

 

(a)       a Material Modification;

 

(b)       failure by the related Obligor to timely deliver a quarterly or annual
financial reporting package as required under the Related Documents unless
waived or otherwise agreed to by the Administrative Agent;

 

(c)       any Revaluation Test fails to be satisfied; and

 

(d)       either the Proprietary Risk Rating with respect to such Collateral
Loan is downgraded to a “4” or “5”.

 

“Revaluation Test” means, for any Collateral Loan that is a Real Estate Loan or
Specialty Finance Loan, one or more metrics (not to exceed two) and related test
thresholds designated by the Administrative Agent in its sole discretion as of
the date such Collateral Loan is approved by the Administrative Agent as an
Eligible Loan pursuant to clause (i) of the definition thereof, which shall be
monitored by the Collateral Manager. The Administrative Agent may, in its sole
discretion, substitute or include other metrics (not to exceed two) with respect
to such Collateral Loan and/or adjust the test thresholds for such metrics.
Notwithstanding anything herein to the contrary, Real Estate Loans and Specialty
Finance Loans shall not be subject to any Revaluation Test based upon Risk
Factor Ratings.

 

“Review Criteria” is defined in Section 14.02(b)(i).

 

“Review Period” is defined in Section 14.02(b)(i).

 

“Revolving Loan” means any Loan (other than a Delayed Drawdown Loan) (including,
without limitation, revolving loans, including funded and unfunded portions of
revolving credit lines and letter of credit facilities, unfunded commitments
under specific facilities and other similar loans and investments) that by its
terms may require one or more future advances to be made to the Obligor by the
Borrower provided that any such loan will be a Revolving Loan only until all
commitments to make revolving advances to the Obligor expire or are terminated
or irrevocably reduced to zero.

 

“Revolving Reserve Account” means the account established pursuant to Section
8.04.

 

“Revolving Reserve Required Amount” has the meaning assigned to such term in
Section 8.04.

 



 - 51 - 

 

 

“Risk Factor Rating” means, with respect to any Loan (excluding any Real Estate
Loan or and Specialty Finance Loan, which shall not be required to have a Risk
Factor Rating), determined on the date of acquisition and on each Risk Factor
Rating Trigger Date with respect to such Loan, the number set forth on Schedule
7 which corresponds to the “bond default rating” and estimated default frequency
for the Obligor of such Loan obtained by inputting current data related to such
Obligor into Moody’s RiskCalc to produce a “bond default rating” based on the
one-year and five-year expected default frequency; provided, however, that the
Collateral Manager may substitute (i) a credit estimate issued by Moody’s which
assigns a specific Risk Factor Rating or (ii) a private or public rating issued
by any of S&P, Fitch or Moody’s as the “bond default rating” in lieu of the
“bond default rating” determined by Moody’s RiskCalc. For purposes of
determining the Risk Factor Rating in accordance with Schedule 7 solely with
respect to a Loan with a “bond default rating” determined by Moody’s RiskCalc,
(i) a Loan with a Moody’s RiskCalc “bond default rating” of Baa3 or better will
be deemed to have a “bond default rating” of Ba3, (ii) a Loan with a Moody’s
RiskCalc “bond default rating” of Ba1 will be deemed to have a “bond default
rating” of B1, (iii) a Loan with a Moody’s RiskCalc “bond default rating” of
Ba2, Ba3 or B1 will be deemed to have a “bond default rating” of B2, and (iv) a
Loan with a Moody’s RiskCalc “bond default rating” of B2 will be deemed to have
a “bond default rating” of B3. Notwithstanding anything herein to the contrary,
(x) the Risk Factor Rating of a Recurring Revenue Loan of an Obligor with TTM
EBITDA of less than $0 will be deemed to be 4770, (y) the Risk Factor Rating of
a Recurring Revenue Loan of an Obligor with TTM EBITDA of greater than or equal
to $0 but less than $5,000,000 will be deemed to be (1) if the ratio of such
Loan to such Obligor’s TTM Recurring Revenue is greater than 2.00x, 4770 or (2)
if the ratio of such Loan to such Obligor’s TTM Recurring Revenue is less than
or equal to 2.00x, 3490 and (z) the Risk Factor Rating of a Recurring Revenue
Loan of an Obligor with TTM EBITDA of greater than or equal to $5,000,000 (i)
will be deemed to be 4770 if the ratio of such Loan to such Obligor’s TTM
Recurring Revenue is greater than 2.00x or (2) will otherwise be determined in
accordance with the provisions of this definition and Schedule 7; provided,
however that the “bond default rating” with respect to such Recurring Revenue
Loan shall be deemed to be no better than B1.

 

“Risk Factor Rating Trigger Date” means (a) with respect to any Loan that is not
a Recurring Revenue Loan, (i) each one-year anniversary of the date of
acquisition of such Loan, (ii) any time that the related Obligor’s ratio of
Senior Total Funded Debt to TTM EBITDA increases by greater than 0.75x (based on
the most recent financial statements and covenant compliance package delivered
by the related Obligor) since the later of (x) the date of acquisition of such
Loan or (y) the date that the Risk Factor Rating was last determined in
accordance with clause (a)(ii) of this definition and (iii) any time that the
related Obligor’s TTM EBITDA declines below $5,000,000 and (b) with respect to
any Loan that is a Recurring Revenue Loan, (i) each one-year anniversary of the
date of acquisition of such Loan, (ii) any time that the related Obligor’s TTM
Recurring Revenue decreases by 20% or more since the later of (x) the date of
acquisition of such Loan or (y) the date that the related Obligor’s TTM
Recurring Revenue was last determined in accordance with clause (b)(ii) of this
definition, or (iii) any time that the related Obligor’s ratio of Senior Total
Funded Debt to enterprise value increases by 25% or more since the later of (x)
the date of acquisition of such Loan or (y) the date that the related Obligor’s
ratio of Senior Total Funded Debt to enterprise value was last determined in
accordance with clause (b)(iii) of this definition. For purposes of clause
(b)(iii) of this definition, enterprise value shall be determined in accordance
with the definition of “Recurring Revenue Loan”.

 

“S&P” means S&P Global Ratings, a Standard & Poor’s Financial Services LLC
business.

 



 - 52 - 

 

 

“Sanctioned Country” means, at any time, a country or territory that is, or
whose government is, the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.

 

“Sanctions” means economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Scheduled Distribution” means, with respect to any Loan, for each Due Date, the
scheduled payment of principal and/or interest and/or fees due on such Due Date
with respect to such Loan.

 

“SEC” means the Securities and Exchange Commission or any other governmental
authority of the United States of America at the time administrating the
Securities Act, the Investment Company Act or the Exchange Act.

 

“Secured Parties” means the Administrative Agent, the Collateral Agent, the
Collateral Administrator, the Document Custodian, the Collateral Manager, the
Intermediary, the Lenders and their respective permitted successors and assigns.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, all as from time to time in effect.

 

“Securities Intermediary” has the meaning assigned to it in Section 8-102(a)(14)
of the UCC.

 

“Security Entitlement” has the meaning specified in Section 8-102(a)(17) of the
UCC.

 

“Senior Debt Ratio” means, with respect to any Loan, the ratio of Senior Total
Funded Debt to TTM EBITDA of the related Obligor, calculated in accordance with
the corresponding amount or ratio in the underlying Related Documents for such
Loan utilizing the most recently delivered financial results for the related
Obligor.

 

“Senior Total Funded Debt” means, with respect to any Loan at any time the same
is to be determined, the sum (but without duplication) of (a) all indebtedness
for borrowed money of the related Obligor and its Subsidiaries ranking senior or
pari passu to such Loan at such time, and (b) all indebtedness for borrowed
money of any other Person which is directly or indirectly guaranteed by the
Obligor or any of its Subsidiaries or which the Obligor or any of its
Subsidiaries has agreed (contingently or otherwise) to purchase or otherwise
acquire or in respect of which the Obligor or any of its Subsidiaries has
otherwise assured a creditor against loss; provided that, in the case of this
clause (b), any such obligation under such guarantee, agreement or assurance
ranks senior or pari passu with respect to such Loan.

 



 - 53 - 

 

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Solvent” means, with respect to any Person, that as of the date of
determination, both (i) (a) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
assets; (b) such Person’s capital is not unreasonably small in relation to its
business as contemplated on the Closing Date and will not be unreasonably small
with respect to any transaction contemplated to be undertaken after the Closing
Date; and (c) such Person has not incurred debts beyond its ability to pay such
debts as they become due; and (ii) such Person is “solvent” within the meaning
given that term under the Bankruptcy Code, Section 271 of the Debtor and
Creditor Law of the State of New York and applicable laws relating to fraudulent
transfers under the Bankruptcy Code and New York State law. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standards
No. 5).

 

“Special Purpose Entity” means a limited liability company or other business
entity that is created with the purpose of being “bankruptcy remote” and whose
organizational documents contain restrictions on its activities and impose
requirements intended to preserve such entity’s separateness that are
substantially similar to the special purpose provisions of the Borrower LLC
Agreement.

 

“Specialty Finance Loan” means a Loan that (i) is advanced under a borrowing
base facility, (ii) requires the Obligor to deliver a monthly or quarterly
borrowing base report, and (iii) is secured by a diversified pool of collateral
including, but not limited to commercial loans, litigation finance loans,
leases, royalties, structured settlements, or consumer finance loans.

 

“Specified Eligible Investment” means an Eligible Investment meeting the
requirements of Section 8.05(a) and that is available to the Collateral Agent,
to be specified by the Collateral Manager to the Collateral Agent (with a copy
to the Administrative Agent) on or prior to the initial Borrowing Date; provided
that, so long as no Default or Event of Default shall have occurred and then be
continuing, at any time with not less than five Business Days’ notice to the
Collateral Agent (with a copy to the Administrative Agent) the Collateral
Manager may (and, if the-then Specified Eligible Investment is no longer
available to the Collateral Agent, shall) designate another Eligible Investment
that meets the requirements of Section 8.05(a) and that is available to the
Collateral Agent to be the Specified Eligible Investment for purposes hereof.

 

“Specified LIBOR” means at any time the LIBOR Rate then in effect as determined
by the Collateral Manager (and subject to confirmation and agreement by the
Administrative Agent in its commercially reasonable discretion).

 



 - 54 - 

 

 

“Structured Finance Obligation” means any debt obligation owing by a finance
vehicle that is secured directly and primarily by, primarily referenced to,
and/or primarily representing ownership of, a pool of receivables or a pool of
other assets, including collateralized debt obligations, residential
mortgage-backed securities, commercial mortgage-backed securities, other
asset-backed securities, “future flow” receivable transactions and other similar
obligations; provided that ABL Loans, loans to financial service companies,
factoring businesses, health care providers and other genuine operating
businesses do not constitute Structured Finance Obligations.

 

“Subject Laws” has the meaning assigned to such term in Section 4.01(f).

 

“Successor Collateral Management Fee” means the monthly fee, accruing from the
date a Successor Collateral Manager becomes the Collateral Manager, payable in
arrears on each Payment Date for the related Interest Accrual Period, in an
amount equal to 0.35% per annum (calculated on the basis of a 360 day year and
the actual number of days elapsed) of the Monthly Asset Amount.

 

“Successor Collateral Manager” has the meaning assigned to such term in
Section 11.09(a).

 

“Taxes” has the meaning assigned to such term in Section 16.03(a).

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Third Party Expense Cap” means, for any rolling twelve-month period, an amount
equal to $300,000.

 

“Total Debt Ratio” means, with respect to any Loan, the ratio of Total Funded
Debt to TTM EBITDA of the related Obligor, calculated in accordance with the
corresponding amount or ratio in the underlying Related Documents for such Loan
utilizing the most recently delivered financial results for the related Obligor.

 

“Total Funded Debt” means, with respect to any Loan at any time the same is to
be determined, the sum (but without duplication) of (a) all indebtedness for
borrowed money of the related Obligor and its Subsidiaries at such time, and
(b) all indebtedness for borrowed money of any other Person which is directly or
indirectly guaranteed by the Obligor or any of its Subsidiaries or which the
Obligor or any of its Subsidiaries has agreed (contingently or otherwise) to
purchase or otherwise acquire or in respect of which the Obligor or any of its
Subsidiaries has otherwise assured a creditor against loss, calculated in
accordance with the corresponding amount or ratio in the underlying Related
Documents for such Loan utilizing the most recently delivered financial results
for the related Obligor.

 

“Tranche Period” means, with respect to each Borrowing, either (i) the one-month
period commencing on the first day of a calendar month and ending on the last
day of such calendar month or (ii) the three-month period commencing on the
first day of a calendar quarter and ending on the last day of the calendar month
occurring three months thereafter, in each case as the Borrower may elect
pursuant to Section 2.17; provided, that no Tranche Period shall extend beyond
the Final Maturity Date. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 



 - 55 - 

 

 

“Tranche Period Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.17 in the form attached hereto
as Exhibit K.

 

“TTM EBITDA” means, at any time the same is to be determined with respect to any
Obligor, the trailing twelve-month EBITDA of such Obligor calculated in
accordance with the corresponding amount or ratio in the underlying Related
Documents for such Loan utilizing the most recently delivered financial results
for the related Obligor.

 

“TTM Recurring Revenue” means, at any time the same is to be determined with
respect to any Obligor, the trailing twelve-month Recurring Revenue of such
Obligor calculated in accordance with the corresponding amount or ratio in the
underlying Related Documents for such loan utilizing the most recently delivered
financial results of the related Obligor.

 

“TTM Revenue” means, at any time the same is to be determined with respect to
any Obligor, the trailing twelve-month revenue of such Obligor calculated in
accordance with the corresponding amount or ratio in the underlying Related
Documents for such Loan utilizing the most recently delivered financial results
for the related Obligor.

 

“UCC” means the Uniform Commercial Code, as from time to time in effect in the
State of New York; provided that if, by reason of any mandatory provisions of
law, the perfection, the effect of perfection or non-perfection or priority of
the security interests granted to the Collateral Agent pursuant to this
Agreement are governed by the Uniform Commercial Code as in effect in a
jurisdiction of the United States of America other than the State of New York,
then “UCC” means the Uniform Commercial Code as in effect from time to time in
such other jurisdiction for purposes of such perfection, effect of perfection or
non-perfection or priority.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“Uncertificated Security” has the meaning specified in Section 8-102(a)(18) of
the UCC.

 

“Underlying Note” means one or more promissory notes executed by an Obligor
evidencing a Loan.

 

“Uni-Tranche Loan” means any Loan that (i) constitutes an Eligible First Lien
Obligation, and (ii) has an Obligor with a ratio of Senior Total Funded Debt to
TTM EBITDA of greater than 5.00x.

 

“U.S. Bank” means U.S. Bank National Association, a national banking
association.

 



 - 56 - 

 

 

“Utilization” has the meaning assigned to such term in the Lender Fee Letter.

 

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

 

“Voting Shares” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

 

“Warranty Loan” has the meaning specified in the Purchase and Contribution
Agreement.

 

“Weighted Average Advance Rate” means, as of any date of determination with
respect to all Eligible Loans, the number obtained by summing the products
obtained by multiplying:

 

The Advance Rate at such time applicable to each such Eligible Loan X The
portion of the Aggregate Collateral Balance attributable to such Eligible Loan

 

and dividing such sum by the Aggregate Collateral Balance of all Eligible Loans
as of such date of determination; provided, however, that (i) at any time that
there are fifteen (15) or fewer Obligors with respect to all Collateral Loans,
the Weighted Average Advance Rate shall not exceed 60.0%, (ii) at any time that
there are sixteen (16) or more but no more than thirty (30) Obligors with
respect to all Collateral Loans, the Weighted Average Advance Rate shall not
exceed 64.0% and (iii) at any time that there are more than thirty (30) Obligors
with respect to all Collateral Loans, the Weighted Average Advance Rate shall
not exceed 67.0%.

 

“Weighted Average Debt to TTM Recurring Revenue Ratio” means, as of any date of
determination with respect to all Eligible Loans that are Recurring Revenue
Loans, the ratio obtained by summing the products obtained by multiplying:

 

The ratio of the principal balance of such Recurring Revenue Loan to the TTM
Recurring Revenue of the related Obligor X The portion of the Aggregate
Collateral Balance of all Eligible Loans that are Recurring Revenue Loans
attributable to such Eligible Loan

 

and dividing such sum by the Aggregate Collateral Balance of all Eligible Loans
that are Recurring Revenue Loans as of such date of determination.

 

“Weighted Average Debt to TTM Recurring Revenue Test” means a test that is
satisfied at any such time if the Weighted Average Debt to TTM Recurring Revenue
Ratio as calculated on the date of determination is less than or equal to 2.40x.

 



 - 57 - 

 

 

“Weighted Average Life” means, as of any date of determination with respect to
all Eligible Loans, the number of years following such date obtained by summing
the products obtained by multiplying:

 

The Average Life at such time of each such Eligible Loan X The portion of the
Aggregate Collateral Balance attributable to such Eligible Loan

 

and dividing such sum by the Aggregate Collateral Balance as of such date of
determination.

 

For the purposes of the foregoing, the “Average Life” is, on any date of
determination with respect to any Collateral Loan, the quotient obtained by
dividing (i) the sum of the products of (a) the number of years (rounded to the
nearest one hundredth thereof) from such date of determination to the respective
dates of each successive Scheduled Distribution of principal of such Collateral
Loan and (b) the respective amounts of principal of such Scheduled Distributions
by (ii) the sum of all successive Scheduled Distributions of principal on such
Collateral Loan.

 

“Weighted Average Life Test” means a test that is satisfied at any such time if
the Weighted Average Life as calculated on the date of determination is less
than or equal to 5.5 years.

 

“Weighted Average Loan to Enterprise Value Ratio” means, as of any date of
determination with respect to all Eligible Loans other than Recurring Revenue
Loans, Real Estate Loans and Specialty Finance Loans, the ratio (expressed as a
percentage) obtained by summing the products obtained by multiplying:

 

The total amount of all Eligible Loans and any other debt senior to or pari
passu with such Eligible Loan to total enterprise value ratio at such time of
the obligor of each such Eligible Loan X The portion of the Aggregate Collateral
Balance attributable to such Eligible Loan

 

and dividing such sum by the Aggregate Collateral Balance of all Eligible Loans
other than Recurring Revenue Loans, Real Estate Loans and Specialty Finance
Loans as of such date of determination.

 

“Weighted Average Loan to Enterprise Value Test” means a test that is satisfied
at any such time if the Weighted Average Loan to Enterprise Value as calculated
on the date of determination is less than or equal to 65.00%; provided, however,
that for purposes of determining the foregoing, with respect to each Eligible
Loan, the Weighted Average Loan to Enterprise Value shall be calculated in
accordance with the corresponding amount or ratio in the underlying Related
Documents for such Eligible Loan.

 



 - 58 - 

 

 

“Weighted Average Recurring Revenue Loan to Enterprise Value Ratio” means, as of
any date of determination with respect to all Eligible Loans that are Recurring
Revenue Loans, the ratio (expressed as a percentage) obtained by summing the
products obtained by multiplying:

 

The total amount of all Eligible Loans that are Recurring Revenue Loans and any
other debt senior to or pari passu with such Eligible Loan to total enterprise
value ratio at such time of the Borrower of each such Eligible Loan X The
portion of the Aggregate Collateral Balance of all Eligible Loans that are
Recurring Revenue Loans attributable to such Eligible Loan

 

and dividing such sum by the Aggregate Collateral Balance of all Eligible Loans
that are Recurring Revenue Loans as of such date of determination.

 

“Weighted Average Recurring Revenue Loan to Enterprise Value Test” means a test
that is satisfied at any such time if the Weighted Average Recurring Revenue
Loan to Enterprise Value as calculated on the date of determination is less than
or equal to 40.00%; provided, however, that for purposes of determining the
foregoing, with respect to each Eligible Loan, the Weighted Average Recurring
Revenue Loan to Enterprise Value shall be calculated in accordance with the
corresponding amount or ratio in the underlying Related Documents for such
Eligible Loan.

 

“Weighted Average Risk Factor Rating” means, as of any date of determination
with respect to all Eligible Loans other than Real Estate Loans and Specialty
Finance Loans, the number obtained by summing the products obtained by
multiplying:

 

The Risk Factor Rating at such time of each such Eligible Loan X The portion of
the Aggregate Collateral Balance attributable to such Eligible Loan

 

and dividing such sum by the Aggregate Collateral Balance of all Eligible Loans
other than Real Estate Loans and Specialty Finance Loans as of such date of
determination.

 

“Weighted Average Risk Factor Rating Test” means a test that is satisfied at any
such time if the Weighted Average Risk Factor Rating as calculated on the date
of determination is less than or equal to 3800.

 

“Weighted Average Senior Debt Ratio” means, as of any date of determination with
respect to all Eligible Loans other than Recurring Revenue Loans, Real Estate
Loans and Specialty Finance Loans, the ratio (expressed as a number) obtained by
summing the products obtained by multiplying:

 

The Senior Total Funded Debt to TTM EBITDA ratio at such time of each such
Eligible Loan X The portion of the Aggregate Collateral Balance attributable to
such Eligible Loan

 



 - 59 - 

 

 

and dividing such sum by the Aggregate Collateral Balance of all Eligible Loans
other than Recurring Revenue Loans, Real Estate Loans and Specialty Finance
Loans as of such date of determination.

 

“Weighted Average Senior Debt Ratio Test” means a test that is satisfied at any
such time if the Weighted Average Senior Debt Ratio as calculated on the date of
determination is less than or equal to 4.75x; provided, however, that for
purposes of determining the foregoing, (i) in the case of an Obligor that has
acquired a business (whether through an asset acquisition, a merger or
otherwise), the TTM EBITDA ratio(s) shall be calculated based on the TTM EBITDA
figures for the consolidated business, after giving pro forma effect to the
transactions resulting in such acquisition, plus the results of any portion of
such trailing twelve month period elapsing after the date of such acquisition;
and (ii) for any Eligible Loan, the Weighted Average Senior Debt Ratio shall be
calculated in accordance with the corresponding amount or ratio in the
underlying Related Documents for such Eligible Loan.

 

“Weighted Average Spread” means, as of any date of determination, the number
obtained by dividing:

 

           (a)           the amount equal to (i) the Aggregate Funded Spread
(with respect to all Floating Rate Obligations) plus (ii) the Aggregate Unfunded
Spread, by

 

           (b)           the Aggregate Collateral Balance of all Floating Rate
Obligations as of such date.

 

“Weighted Average Spread Test” means, as of any date of determination, a test
that is satisfied at any such time if the Weighted Average Spread as calculated
on the date of determination is greater than or equal to 5.50%.

 

“Weighted Average Total Debt Ratio” means, as of any date of determination with
respect to all Eligible Loans other than Recurring Revenue Loans, Real Estate
Loans and Specialty Finance Loans, the ratio (expressed as a number) obtained by
summing the products obtained by multiplying:

 

The Total Funded Debt to TTM EBITDA ratio at such time of each such Eligible
Loan X The portion of the Aggregate Collateral Balance attributable to such
Eligible Loan

 

and dividing such sum by the Aggregate Collateral Balance of all Eligible Loans
other than Recurring Revenue Loans, Real Estate Loans and Specialty Finance
Loans as of such date of determination.

 



 - 60 - 

 

 

“Weighted Average Total Debt Ratio Test” means a test that is satisfied at any
such time if the Weighted Average Total Debt Ratio as calculated on the date of
determination is less than or equal to 5.25x.

 

“Weighted Average TTM EBITDA” means, as of any date of determination with
respect to all Eligible Loans other than Recurring Revenue Loans, Real Estate
Loans and Specialty Finance Loans, the number obtained by summing the products
obtained by multiplying:

 

TTM EBITDA at such time with respect to the Obligor of each such Eligible Loan X
The portion of the Aggregate Collateral Balance attributable to such Eligible
Loan

 

and dividing such sum by the Aggregate Collateral Balance of all Eligible Loans
other than Recurring Revenue Loans, Real Estate Loans and Specialty Finance
Loans as of such date of determination.

 

“Weighted Average TTM EBITDA Test” means a test that is satisfied at any such
time if the Weighted Average TTM EBITDA as calculated on the date of
determination is greater than or equal to $16,000,000.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-down and Conversion Powers” means in relation to any Bail-In Legislation
described in the EU Bail-In Legislation Schedule from time to time, the powers
described as such in relation to that Bail-In Legislation in the EU Bail-In
Legislation Schedule.

 

“Zero Coupon Obligation” means a Loan that does not provide for periodic
payments of interest in Cash or that pays interest only at its stated maturity.

 



 - 61 - 

 

 

           Section 1.02.           Rules of Construction. For all purposes of
this Agreement, except as otherwise expressly provided or unless the context
otherwise requires (i) singular words shall connote the plural as well as the
singular, and vice versa (except as indicated), as may be appropriate, (ii) the
words “herein,” “hereof” and “hereunder” and other words of similar import used
in this Agreement refer to this Agreement as a whole and not to any particular
article, schedule, section, paragraph, clause, exhibit or other subdivision,
(iii) the headings, subheadings and table of contents set forth in this
Agreement are solely for convenience of reference and shall not constitute a
part of this Agreement nor shall they affect the meaning, construction or effect
of any provision hereof, (iv) references in this Agreement to “include” or
“including” shall mean include or including, as applicable, without limiting the
generality of any description preceding such term, and for purposes hereof the
rule of ejusdem generis shall not be applicable to limit a general statement,
followed by or referable to an enumeration of specific matters, to matters
similar to those specifically mentioned, (v) each of the parties to this
Agreement and its counsel have reviewed and revised, or requested revisions to,
this Agreement, and the rule of construction that any ambiguities are to be
resolved against the drafting party shall be inapplicable in the construction
and interpretation of this Agreement, (vi) any definition of or reference to any
Facility Document, agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(vii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions set forth herein or
in any other applicable agreement), (viii) any reference to any law or
regulation herein shall refer to such law or regulation as amended, modified or
supplemented from time to time, (ix) unless otherwise provided herein, each
reference to any time means New York, New York time and (x) any reference to
“execute”, “executed”, “sign”, “signed”, “signature” or any other like term
hereunder shall include execution by electronic signature (including, without
limitation, any .pdf file, .jpeg file, or any other electronic or image file, or
any “electronic signature” as defined under the U.S. Electronic Signatures in
Global and National Commerce Act (“E-SIGN”) or the New York Electronic
Signatures and Records Act (“ESRA”), which includes any electronic signature
provided using Orbit, Adobe Sign, DocuSign, or any other similar platform
identified by the Borrower and reasonably available at no undue burden or
expense to the Collateral Agent, the Collateral Administrator or the Document
Custodian), except to the extent the Collateral Agent, the Collateral
Administrator or the Document Custodian requests otherwise. Any such electronic
signatures shall be valid, effective and legally binding as if such electronic
signatures were handwritten signatures and shall be deemed to have been duly and
validly delivered for all purposes hereunder.

 

           Section 1.03.           Computation of Time Periods. Unless otherwise
stated in this Agreement, in the computation of a period of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” both mean “to but excluding”. Periods
of days referred to in this Agreement shall be counted in calendar days unless
Business Days are expressly prescribed.

 

           Section 1.04.           Collateral Value Calculation Procedures. In
connection with all calculations required to be made pursuant to this Agreement
with respect to Scheduled Distributions on any Loan, or any payments on any
other assets included in the Collateral, with respect to the sale of and
reinvestment in Loans, and with respect to the income that can be earned on
Scheduled Distributions on such Loans and on any other amounts that may be
received for deposit in the Collection Account, the provisions set forth in this
Section 1.04 shall be applied. The provisions of this Section 1.04 shall be
applicable to any determination or calculation that is covered by this
Section 1.04, whether or not reference is specifically made to Section 1.04,
unless some other method of calculation or determination is expressly specified
in the particular provision.

 

           (a)           All calculations with respect to Scheduled
Distributions on the Collateral Loans shall be made on the basis of information
as to the terms of each such Collateral Loan and upon reports of payments, if
any, received on such Collateral Loans that are furnished by or on behalf of the
Obligor of such Collateral Loans and, to the extent they are not manifestly in
error, such information or reports may be conclusively relied upon in making
such calculations.

 



 - 62 - 

 

 

           (b)           For purposes of calculating the Coverage Tests, except
as otherwise specified in the Coverage Tests, such calculations will not include
(i) scheduled interest and principal payments on Defaulted Loans and Ineligible
Loans unless or until such payments are actually made and (ii) ticking fees in
respect of Collateral Loans, and other similar fees, unless or until such fees
are actually paid.

 

           (c)           For each Collection Period and as of any date of
determination, the Scheduled Distribution on any Collateral Loans (other than
Defaulted Loans and Ineligible Loans, which, except as otherwise provided
herein, shall be assumed to have Scheduled Distributions of zero) shall be the
total amount of payments and collections to be received during such Collection
Period in respect of such Collateral Loans.

 

           (d)           Each Scheduled Distribution receivable with respect to
a Collateral Loan shall be assumed to be received on the applicable Due Date.

 

           (e)           References in the Priority of Payments to calculations
made on a “pro forma basis” shall mean such calculations after giving effect to
all payments, in accordance with the Priority of Payments, that precede (in
priority of payment) or include the clause in which such calculation is made.

 

           (f)           For purposes of calculating all Concentration
Limitations, in both the numerator and the denominator of any component of the
Concentration Limitations, Defaulted Loans and Ineligible Loans (including any
unfunded commitments with respect to such Collateral Loans) will be treated as
having a value equal to zero.

 

           (g)           Determinations of the Eligible Loans, or portions
thereof, that constitute Excess Concentration Amounts will be determined in the
way that produces the highest Borrowing Base at the time of determination, it
being understood that a Collateral Loan (or portion thereof) that falls into
more than one such category of Collateral Loans will be deemed, solely for
purposes of such determinations, to fall only into the category that produces
the highest such Borrowing Base at such time (without duplication).

 

           (h)           [Reserved].

 

           (i)           Any Collateral Loan Obligation purchased for 98% of par
or more will be deemed to be purchased at par; provided that any arranger,
closing or similar fees earned at the primary closing of a Collateral Loan
Obligation will not be considered discounts to par.

 

           (j)           References in this Agreement to the Borrower’s
“purchase” or “acquisition” of a Loan include references to the Borrower’s
acquisition of such Collateral Loan by way of a sale and/or contribution from
the BDC and the Borrower’s making or origination of such Loan. Portions of the
same Loan acquired by the Borrower on different dates (whether through purchase,
receipt by contribution or the making or origination thereof, but excluding
subsequent draws under Revolving Loans or Delayed Drawdown Loans) will, for
purposes of determining the purchase price of such Loan, be treated as separate
purchases on separate dates (and not a weighted average purchase price for any
particular Loan).

 



 - 63 - 

 

 

           (k)           For the purposes of calculating compliance with each of
the Concentration Limitations all calculations will be rounded to the nearest
0.01%.

 

           (l)           Notwithstanding any other provision of this Agreement
to the contrary, all monetary calculations under this Agreement shall be in
Dollars. For purposes of this Agreement, calculations with respect to all
amounts received or required to be paid in a currency other than Dollars shall
be valued at zero.

 

           (m)           Other than for purposes of determining whether the
conditions for each Advance have been satisfied, for purposes of calculating
compliance with any test under this Agreement (including, without limitation,
the Maximum Advance Rate Test, Interest Coverage Ratio Test, any Concentration
Limitation, and any Portfolio Quality Test), the trade date (and not the
settlement date) with respect to any acquisition or disposition of a Loan shall
be used to determine whether and when such acquisition or disposition has
occurred so long as such acquisition or disposition settles within 30 days of
the trade date. If such acquisition or disposition does not settle within 30
days of the trade date, all such tests shall be recalculated based on the date
such acquisition or disposition of a Loan actually settles. For the avoidance of
doubt, for purposes of calculating compliance with any test under this Agreement
to determine whether the conditions for each Advance have been satisfied, the
settlement date (and not the trade date) with respect to any acquisition or
disposition of a Loan shall be used to determine whether and when such
acquisition or disposition has occurred.

 

           Section 1.05.           Calculation of Borrowing Base. In connection
with amounts to be calculated for purposes of determining the Borrowing Base and
generally preparing the Borrowing Base Calculation Statement, all amounts shall
be expressed in Dollars.

 

           Section 1.06.           LIBOR Notification. The interest rate on
Advances accruing interest at the Adjusted Eurodollar Rate is determined by
reference to the LIBOR Rate, which is derived from LIBOR. LIBOR is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the IBA for
purposes of the IBA setting LIBOR. As a result, it is possible that commencing
in 2022, LIBOR may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Advances. In light of this eventuality, public and private sector industry
initiatives are currently underway to identify new or alternative reference
rates to be used in place of LIBOR. In the event that LIBOR is no longer
available or in certain other circumstances as set forth in Section 2.18 of this
Agreement, such Section 2.18 provides a mechanism for determining an alternative
rate of interest. The Administrative Agent will notify the Borrower, pursuant to
Section 2.18, in advance of any change to the reference rate upon which the
interest rate on Advances accruing interest at the Adjusted Eurodollar Rate is
based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to LIBOR or other rates
in the definition of “LIBOR Rate” or with respect to any alternative or
successor rate thereto, or replacement rate therefor or thereof, including,
without limitation, whether the composition or characteristics of any such
alternative, successor or replacement reference rate, as it may or may not be
adjusted pursuant to Section 2.18, will be similar to, or produce the same value
or economic equivalence of, the LIBOR Rate or have the same volume or liquidity
as did LIBOR prior to its discontinuance or unavailability

 



 - 64 - 

 

 

Article II

Advances

 

           Section 2.01.           Revolving Credit Facility. On the terms and
subject to the conditions hereinafter set forth, including Article III, each
Lender severally agrees to make loans in Dollars to the Borrower (each, an
“Advance”) from time to time on any Business Day during the period from the
Funding Effective Date until the Commitment Termination Date, on a pro rata
basis in each case in an aggregate principal amount at any one time outstanding
up to but not exceeding such Lender’s Commitment and, as to all Lenders, in an
aggregate principal amount up to but not exceeding the Maximum Available Amount
as then in effect. Each such borrowing of an Advance on any single day is
referred to herein as a “Borrowing”. Within such limits and subject to the other
terms and conditions of this Agreement, the Borrower may borrow (and re-borrow)
Advances under this Section 2.01 and prepay Advances under Section 2.05.

 

           Section 2.02.           Making of the Advances. (a) If the Borrower
desires to make a Borrowing under this Agreement, the Borrower, or the
Collateral Manager on its behalf, shall give the Administrative Agent and the
Collateral Agent a written notice (each, a “Notice of Borrowing”) for such
Borrowing (which notice shall be irrevocable and effective upon receipt) not
later than 12:00 noon on the Business Day prior to the day of the requested
Borrowing; provided, however that notwithstanding anything contained herein to
the contrary, no more than two Advances may be made in a calendar week. A Notice
of Borrowing received after 3:00 p.m. shall be deemed received on the following
Business Day.

 

Promptly following receipt of a Notice of Borrowing in accordance with this
Section, the Administrative Agent shall advise each applicable Lender of the
details thereof and of the amounts of such Lender’s Advance to be made as part
of the requested Borrowing. Each Notice of Borrowing shall be substantially in
the form of Exhibit A, dated the date the request for the related Borrowing is
being made, signed by a Responsible Officer of the Borrower or the Collateral
Manager, as applicable, shall attach a Borrowing Base Calculation Statement as
of the Borrowing Date after giving effect to the requested Borrowing and shall
otherwise be appropriately completed. The proposed Borrowing Date specified in
each Notice of Borrowing shall be a Business Day falling on or prior to the
Commitment Termination Date, and the amount of the Borrowing requested in such
Notice of Borrowing (the “Requested Amount”) shall be equal to at least $250,000
or an integral multiple of $100,000 in excess thereof.

 



 - 65 - 

 

 

           (b)           Each Lender shall, not later than 1:00 p.m. on each
Borrowing Date, make its Percentage of the applicable Requested Amount on each
Borrowing Date by wire transfer of immediately available funds to the Collateral
Agent Account.

 

           Section 2.03.           Evidence of Indebtedness. (a) Maintenance of
Records by Lender. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
it and resulting from the Advances made by such Lender to the Borrower, from
time to time, including the amounts of principal and interest thereon and paid
to it, from time to time hereunder, provided that the failure of any Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Advances in accordance with the terms of
this Agreement.

 

           (b)           Maintenance of Records by Administrative Agent. The
Administrative Agent shall maintain records in which it shall record (i) the
amount of each Advance made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

           (c)           Effect of Entries. The entries made in the records
maintained pursuant to paragraph (a) or (b) of this Section shall be prima facie
evidence, absent obvious error, of the existence and amounts of the obligations
recorded therein; provided that the failure of any Lender or the Administrative
Agent to maintain such records or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Advances in accordance with
the terms of this Agreement.

 

           Section 2.04.           Payment of Principal and Interest. The
Borrower shall pay principal and Interest on the Advances as follows:

 

           (a)           100% of the outstanding principal amount of each
Advance, together with all accrued and unpaid Interest thereon, shall be payable
on the Final Maturity Date.

 

           (b)           Interest shall accrue on the unpaid principal amount of
each Advance at the applicable Interest Rate from the date of such Advance until
such principal amount is paid in full. The Administrative Agent shall determine
the unpaid Interest and Commitment Fees payable thereto prior to each Payment
Date (using the applicable Interest Rate for each day during the related
Interest Accrual Period) to be paid by the Borrower with respect to each Advance
on each Payment Date for the related Interest Accrual Period and shall advise
the Collateral Manager and the Collateral Administrator thereof on the sixth
Business Day prior to such Payment Date. The Administrative Agent shall send a
consolidated invoice of all such Interest and Commitment Fees to the Borrower on
the Business Day following the Administrative Agent’s receipt of all such
information from the Lenders.

 



 - 66 - 

 

 

           (c)           Accrued Interest on each Advance shall be payable in
arrears (x) on each Payment Date, and (y) in connection with any prepayment in
full of the Advances pursuant to Section 2.05(a); provided that (i) with respect
to any prepayment in full of the Advances outstanding, accrued Interest on such
amount to but excluding the date of prepayment may be payable on such date or as
otherwise agreed to between the Lenders and the Borrower and (ii) with respect
to any partial prepayment of the Advances outstanding, accrued Interest on such
amount to but excluding the date of prepayment shall be payable following such
prepayment on the applicable Payment Date for the Collection Period in which
such prepayment occurred.

 

           (d)           Subject in all cases to Section 2.04(f), the obligation
of the Borrower to pay the Obligations, including the obligation of the Borrower
to pay the Lenders the outstanding principal amount of the Advances and accrued
interest thereon, shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms hereof (including Section 2.14),
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the Borrower or any other Person may have or have had
against any Secured Party or any other Person.

 

           (e)           As a condition to the payment of principal of and
Interest on any Advance without the imposition of withholding tax, the Borrower
or either Agent may require certification acceptable to it to enable the
Borrower and the Agents to determine their duties and liabilities with respect
to any taxes or other charges that they may be required to deduct or withhold
from payments in respect of such Advance under any present or future law or
regulation of the United States and any other applicable jurisdiction, or any
present or future law or regulation of any political subdivision thereof or
taxing authority therein or to comply with any reporting or other requirements
under any such law or regulation.

 

           (f)           Notwithstanding any other provision of this Agreement,
the obligations of the Borrower under this Agreement are limited recourse
obligations of the Borrower payable solely from the Collateral and, following
realization of the Collateral, and application of the proceeds thereof in
accordance with the Priority of Payments and, subject to Section 2.12, all
obligations of and any claims against the Borrower hereunder or in connection
herewith after such realization shall be extinguished and shall not thereafter
revive. No recourse shall be had against any officer, director, employee,
shareholder, Affiliate, member, manager, agent, partner, principal or
incorporator of the Borrower or their respective successors or assigns for any
amounts payable under this Agreement. It is understood that the foregoing
provisions of this clause (f) shall not (i) prevent recourse to the Collateral
for the sums due or to become due under any security, instrument or agreement
which is part of the Collateral or (ii) constitute a waiver, release or
discharge of any indebtedness or obligation evidenced by this Agreement until
such Collateral has been realized. It is further understood that the foregoing
provisions of this clause (f) shall not limit the right of any Person to name
the Borrower as a party defendant in any proceeding or in the exercise of any
other remedy under this Agreement, so long as no judgment in the nature of a
deficiency judgment or seeking personal liability shall be asked for or (if
obtained) enforced against the Borrower.

 



 - 67 - 

 

 

           Section 2.05.           Prepayment of Advances. (a) Optional
Prepayments. The Borrower may, from time to time on any Business Day but no more
than once during any calendar week, voluntarily prepay Advances in whole or in
part, without penalty or premium; provided that the Borrower shall have
delivered to the Collateral Agent and the Administrative Agent written notice of
such prepayment (such notice, a “Notice of Prepayment”) in the form of Exhibit B
not later than 3:00 p.m. at least one (1) Business Day prior to the day of such
prepayment (provided that same day notice may be given to cure any
non-compliance with the Maximum Advance Rate Test). Each such Notice of
Prepayment shall be irrevocable and effective upon receipt and shall be dated
the date such notice is being given, signed by a Responsible Officer of the
Borrower and otherwise appropriately completed. Further, each such Notice of
Prepayment shall specify the Borrowing(s) and the related Tranche Period(s) for
which such prepayment shall be applied to; provided that, if no Borrowing or
Borrowings are so specified in such Notice of Prepayment, then the Borrower
shall be deemed to have selected to apply such prepayment first, to the
Borrowing or Borrowings with Tranche Periods of one month duration, if any,
until repaid in full, then, to the Borrowing or Borrowings with Tranche Periods
of three months duration, if any. If no Tranche Period is specified in a Notice
of Borrowing, then the Borrower shall be deemed to have selected a Tranche
Period of three months duration. Each prepayment of any Advance by the Borrower
pursuant to this Section 2.05(a) (other than a prepayment made in order to cure
any non-compliance with the Maximum Advance Rate Test) shall in each case be in
a principal amount of at least $500,000 or, if less, the entire outstanding
principal amount of the Advances of the Borrower or, in the case of Revolving
Loans and Delayed Drawdown Loans, such lesser amount as is paid by the
applicable Obligor in respect thereof. If a Notice of Prepayment is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
The Borrower shall make the payment amount specified in such notice by wire
transfer of immediately available funds by 2:00 p.m. to the Agent’s Account. The
Administrative Agent promptly will make such payment amount specified in such
notice available to each Lender in the amount of each Lender’s Percentage of the
payment amount by wire transfer to such Lender’s account. Any funds for purposes
of a voluntary prepayment received by the Administrative Agent after 2:00 p.m.
shall be deemed received on the next Business Day.

 

           (b)           Mandatory Prepayments. The Borrower shall prepay the
Advances on each Payment Date in the manner and to the extent provided in the
Priority of Payments. The Borrower shall provide, in each Monthly Report, notice
of the aggregate amounts of Advances that are to be prepaid on the related
Payment Date in accordance with the Priority of Payments.

 

           (c)           Additional Prepayment Provisions. Each prepayment
pursuant to this Section 2.05 shall be subject to Sections 2.04(c) and 2.10 and
applied to the Advances in accordance with the Lenders’ respective Percentages.

 

           (d)           Interest on Prepaid Advances. If requested by the
Administrative Agent, the Borrower shall pay all accrued and unpaid Interest on
Advances prepaid on the date of such prepayment.

 



 - 68 - 

 

 

           Section 2.06.           Changes of Commitments. (a) Automatic
Reduction and Termination. The Commitments of all Lenders shall be automatically
reduced to zero at 5:00 p.m. on the Commitment Termination Date.

 

           (b)           Optional Reductions. Prior to the Commitment
Termination Date, the Borrower shall have the right to terminate or reduce the
unused amount of the Facility Amount at any time or from time to time without
any fee or penalty (other than any applicable Commitment Reduction Fee) upon not
less than two Business Days’ prior notice to the Collateral Agent, the Lenders
and the Administrative Agent of each such termination or reduction, which notice
shall specify the effective date of such termination or reduction and the amount
of any such reduction; provided that (i) the amount of any such reduction of the
Facility Amount shall be equal to at least $5,000,000 or an integral multiple of
$100,000 in excess thereof or, if less, the remaining unused portion thereof,
and (ii) no such reduction will reduce the Facility Amount below the sum of (x)
the aggregate principal amount of Advances outstanding at such time and (y) the
Net Aggregate Exposure Amount under all of the Borrower’s Revolving Loans and
Delayed Drawdown Loans. Such notice of termination or reduction shall be
irrevocable and effective only upon receipt and shall be applied pro rata to
reduce the respective Commitments of each Lender.

 

           (c)           Effect of Termination or Reduction. The Commitments of
the Lenders once terminated or reduced may not be reinstated. Each reduction of
the Facility Amount pursuant to this Section 2.06 shall be applied ratably among
the Lenders in accordance with their respective Commitments.

 

           (d)           Payment of Commitment Reduction Fee. If applicable, the
Borrower shall pay to the Lenders, for their own use and benefit, the Commitment
Reduction Fee in connection with any optional reduction of the Facility Amount,
subject to and in accordance with the Lender Fee Letter.

 

           Section 2.07.           Maximum Lawful Rate. It is the intention of
the parties hereto that the interest on the Advances shall not exceed the
maximum rate permissible under Applicable Law. Accordingly, anything herein to
the contrary notwithstanding, in the event any interest is charged to, collected
from or received from or on behalf of the Borrower by the Lenders pursuant
hereto or thereto in excess of such maximum lawful rate, then the excess of such
payment over that maximum shall be applied first to the payment of amounts then
due and owing by the Borrower to the Secured Parties under this Agreement (other
than in respect of principal of and interest on the Advances) and then to the
reduction of the outstanding principal amount of the Advances of the Borrower.

 

           Section 2.08.           Several Obligations. The failure of any
Lender to make any Advance to be made by it on the date specified therefor shall
not relieve any other Lender of its obligation to make its Advance on such date,
neither Agent shall be responsible for the failure of any Lender to make any
Advance, and no Lender shall be responsible for the failure of any other Lender
to make an Advance to be made by such other Lender.

 



 - 69 - 

 

 

           Section 2.09.           Increased Costs. (a)           Except with
respect to taxes, which shall be governed exclusively by Section 16.03, if, due
to either (i) the introduction of or any change in or in the interpretation,
application or implementation of any Applicable Law or GAAP or other applicable
accounting policy after the Closing Date, or (ii) the compliance with any
guideline or change in the interpretation, application or implementation of any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law) after the Closing Date (a “Regulatory
Change”), there shall be any increase in the cost to any Affected Person of
agreeing to make or making, funding or maintaining Advances to the Borrower,
then the Borrower shall from time to time in accordance with the Priority of
Payments, on the Payment Date occurring at least 5 Business Days following such
Affected Person’s demand, pay in accordance with the Priority of Payments such
Affected Person such additional amounts as may be sufficient to compensate such
Affected Person for such increased cost. A certificate setting forth in
reasonable detail the amount of such increased cost, submitted to the Borrower
by an Affected Person (with a copy to the Agents), shall be conclusive and
binding for all purposes, absent manifest error. Notwithstanding anything herein
to the contrary, each of (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all rules and regulations promulgated thereunder or issued in
connection therewith, and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III shall be
deemed to have been introduced after the Closing Date, thereby constituting a
Regulatory Change hereunder with respect to the Affected Person as of the
Closing Date, regardless of the date enacted, adopted or issued.

 

           (b)           If an Affected Person determines that compliance with
any Applicable Law, request from any central bank or other Governmental
Authority charged with the interpretation or administration thereof (whether or
not having the force of law) or any Regulatory Change, in each case, introduced
or made after the Closing Date (i) affects the amount of capital or liquidity
required to be maintained by such Affected Person and that the amount of such
capital or liquidity is increased by or based upon the existence of such
Affected Person’s Commitment under this Agreement or upon such Affected Person’s
making, funding or maintaining Advances or (ii) reduces the rate of return of an
Affected Person to a level below that which such Affected Person could have
achieved but for such compliance (taking into consideration such Affected
Person’s policies with respect to capital adequacy and liquidity), then the
Borrower shall from time to time (and, to the extent the funds available for
payment thereof by the Borrower are insufficient to pay such amounts in full on
the applicable Payment Date, the Collateral Manager, on behalf of the Borrower,
shall be obligated to pay such amounts in accordance with the Priority of
Payments), on the Payment Date occurring at least 5 Business Days following such
Affected Person’s demand, pay in accordance with the Priority of Payments such
additional amounts which are sufficient to compensate such Affected Person for
such increase in capital or liquidity or reduced return. If any Affected Person
becomes entitled to claim any additional amounts pursuant to this
Section 2.09(b), it shall notify, within a commercially reasonable time, the
Borrower (with a copy to the Agents) of the event by reason of which it has
become so entitled. A certificate setting forth in reasonable detail such
amounts submitted to the Borrower by an Affected Person shall be conclusive and
binding for all purposes, absent manifest error.

 



 - 70 - 

 

 

           (c)           Upon the occurrence of any event giving rise to the
Borrower’s obligation to pay additional amounts to a Lender pursuant to clauses
(a) or (b) of this Section 2.09, such Lender shall (at the request of the
Borrower), use reasonable efforts (subject to the customary practices of such
Lender) to minimize any increased amounts payable by the Borrower which at first
shall include, but not be limited to, designating a different lending office for
the funding or the booking of its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment would reduce or
obviate the obligations of the Borrower to make future payments of such
additional amounts; provided that such designation is made on such terms that
such Lender and its lending office suffer no unreimbursed cost or material legal
or regulatory disadvantage (as reasonably determined by such Lender), with the
object of avoiding future consequence of the event giving rise to the operation
of any such provision. The Borrower hereby agrees to pay all reasonable costs
and expenses incurred by any Lender in connection with any such designation or
assignment.

 

           Section 2.10.           Compensation; Breakage Payments. The Borrower
agrees to compensate each Affected Person from time to time, on the Payment
Dates, following such Affected Person’s written request (which request shall set
forth the basis for requesting such amounts), in accordance with the Priority of
Payments for all reasonable losses, expenses and liabilities (including any
interest paid by such Affected Person to lenders of funds borrowed to make or
carry an Advance and any loss sustained by such Affected Person in connection
with the re-employment of such funds but excluding loss of anticipated profits),
which such Affected Person may sustain: (i) if for any reason (including any
failure of a condition precedent set forth in Article III but excluding a
default by the applicable Lender) a Borrowing of any Advance by the Borrower
does not occur on the Borrowing Date specified therefor in the applicable Notice
of Borrowing delivered by the Borrower, (ii) if any payment, prepayment or
conversion of any of the Borrower’s Advances occurs on a date that is not the
last day of the relevant Tranche Period, (iii) if any payment or prepayment of
any Advance is not made on any date specified in a Notice of Prepayment given by
the Borrower or (iv) as a consequence of any other default by the Borrower to
repay its Advances when required by the terms of this Agreement. A certificate
as to any amounts payable pursuant to this Section 2.10 submitted to the
Borrower by any Lender (with a copy to the Agents, and accompanied by a
reasonably detailed calculation of such amounts and a description of the basis
for requesting such amounts) shall be conclusive in the absence of manifest
error.

 

           Section 2.11.           Illegality; Inability to Determine Rates.
(a) Notwithstanding any other provision in this Agreement, in the event of a
Eurodollar Disruption Event, then the affected Lender shall promptly notify the
Agents and the Borrower thereof, and such Lender’s obligation to make or
maintain Advances hereunder based on the Adjusted Eurodollar Rate shall be
suspended until such time as such Lender may again make and maintain Advances
based on the Adjusted Eurodollar Rate.

 

           (b)           Upon the occurrence of any event giving rise to a
Lender’s suspension of its obligation to make or maintain Advances based on the
Adjusted Eurodollar Rate pursuant to Section 2.11(a), such Lender shall use
reasonable efforts (subject to the customary practices of such Lender) to
designate a different lending office if such designation would enable such
Lender to again make and maintain Advances based on the Adjusted Eurodollar
Rate; provided that such designation is made on such terms that such Lender and
its lending office suffer no unreimbursed cost or material legal or regulatory
disadvantage (as reasonably determined by such Lender), with the object of
avoiding future consequence of the event giving rise to the operation of any
such provision.

 



 - 71 - 

 

 

           (c)           If, prior to the first day of any Interest Accrual
Period or prior to the date of any Advance, as applicable, either (i) the
Administrative Agent determines that for any reason adequate and reasonable
means do not exist for determining the LIBOR Rate for the applicable Advances,
or (ii) the Required Lenders determine and notify the Administrative Agent that
the Adjusted Eurodollar Rate with respect to such Advances does not adequately
and fairly reflect the cost to such Lenders of funding such Advances (provided
that each such Lender has generally made a similar determination with respect to
its other borrowers under facilities bearing interest at an index based on
LIBOR), the Administrative Agent will promptly so notify the Borrower, the
Collateral Agent, the Collateral Administrator and each Lender. Thereafter, the
obligation of the Lenders to make or maintain Advances based on the Adjusted
Eurodollar Rate shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice.

 

           Section 2.12.           Rescission or Return of Payment. The Borrower
agrees that, if at any time (including after the occurrence of the Final
Maturity Date) all or any part of any payment theretofore made by it to any
Secured Party or any designee of a Secured Party is or must be rescinded or
returned for any reason whatsoever (including the insolvency, bankruptcy or
reorganization of the Borrower or any of its Affiliates), the obligation of the
Borrower to make such payment to such Secured Party shall, for the purposes of
this Agreement, to the extent that such payment is or must be rescinded or
returned, be deemed to have continued in existence and this Agreement shall
continue to be effective or be reinstated, as the case may be, as to such
obligations, all as though such payment had not been made.

 

           Section 2.13.           Past Due Interest. The Borrower shall pay
interest on all Obligations other than amounts due under Section 16.04(a) and
other Administrative Expenses that are not paid when due for the period from the
due date thereof until the date the same is paid in full at the Past Due Rate.
Interest payable at the Past Due Rate shall be payable on each Payment Date in
accordance with the Priority of Payments.

 

           Section 2.14.           Payments Generally. (a) All amounts owing and
payable to any Secured Party, any Affected Person or any Indemnified Party, in
respect of the Advances and other Obligations, including the principal thereof,
interest, fees, indemnities, expenses or other amounts payable under this
Agreement, shall be paid by the Borrower to the Administrative Agent for account
of the applicable recipient in Dollars, in immediately available funds, in
accordance with the Priority of Payments, and all without counterclaim, setoff,
deduction, defense, abatement, suspension or deferment. The Administrative Agent
and each Lender shall provide wire instructions to the Borrower, the
Administrative Agent and the Collateral Agent. Payments must be received by the
Administrative Agent for account of the Lenders on or prior to 3:00 p.m. on a
Business Day; provided that, payments received by the Administrative Agent after
3:00 p.m. on a Business Day will be deemed to have been paid on the next
following Business Day.

 



 - 72 - 

 

 

           (b)           Except as otherwise expressly provided herein, all
computations of interest, fees and other Obligations shall be made on the basis
of a year of 360 days for the actual number of days elapsed in computing
interest on any Advance, the date of the making of the Advance shall be included
and the date of payment shall be excluded; provided that, if an Advance is
repaid on the same day on which it is made, one day’s Interest shall be paid on
such Advance. All computations made by a Lender, the Collateral Agent or the
Administrative Agent under this Agreement shall be conclusive absent manifest
error.

 

           Section 2.15.           Increase in Facility Amount. The Borrower
may, on any Business Day prior to the Commitment Termination Date, increase the
Facility Amount by delivering a request substantially in the form attached
hereto as Exhibit F (each, a “Facility Amount Increase Request”) to the
Administrative Agent (with a copy to the Collateral Agent) or in such other form
acceptable to the Administrative Agent at least five (5) Business Days prior to
the desired effective date of such increase (the “Facility Amount Increase”)
identifying an additional Lender that is a Permitted Assignee (or additional
Commitments for existing Lender(s) which have consented to such increase), and
the amount of its Commitment (or additional amount of its Commitment(s));
provided, however, that (i) the Facility Amount shall not exceed $300,000,000
without the consent of all Lenders, (ii) any increase of the aggregate amount of
the Facility Amount shall be in an amount not less than $10,000,000, (iii) no
Default or Event of Default shall have occurred and be continuing at the time of
the request or the effective date of the Facility Amount Increase, (iv) all
representations and warranties contained in Article IV hereof (as the same may
be amended from time to time) shall be true and correct in all material respects
(except for representations and warranties already qualified by materiality or
Material Adverse Effect, which shall be true and correct) at the time of such
request and on the effective date of such Facility Amount Increase, and (v)
unless such increase is increasing the Commitment of, and with the consent of,
an existing Lender, the Administrative Agent shall have provided its written
consent to such increase (which consent shall not be unreasonably withheld or
delayed). The effective date of the Facility Amount Increase shall be agreed
upon by the Borrower and the Administrative Agent. Upon the effectiveness
thereof, the new Lender(s) (or, if applicable, existing Lender(s)) shall make
Advances in an amount sufficient such that after giving effect to its advance
each Lender shall have outstanding its Percentage of Advances. It shall be a
condition to such effectiveness that (i) if any Advances are bearing interest at
the Adjusted Eurodollar Rate on the date of such effectiveness, such Advances
shall be deemed to be prepaid on such date and the Borrower shall pay any
amounts owing to the Lenders pursuant to Section 2.10 hereof, provided, however,
that if a Facility Amount Increase is made among the existing Lenders and the
amount of the increase in each such Lender’s Commitment is on a pro rata basis
in accordance with the existing Commitments of such Lenders on the date of such
Facility Amount Increase, such Advances bearing interest at the Adjusted
Eurodollar Rate shall not be deemed to be prepaid on such date and (ii) the
Borrower shall not have terminated any portion of the Commitments pursuant to
Section 2.06 hereof. The Borrower agrees to promptly pay any reasonable expenses
of the Administrative Agent and the affected Lender(s) relating to any Facility
Amount Increase. Notwithstanding anything herein to the contrary, no Lender
shall have any obligation to increase its Commitment and no Lender’s Commitment
shall be increased without its consent thereto, and each Lender may at its
option, unconditionally and without cause, decline to increase its Commitment.
For the avoidance of doubt, each Advance made under a Facility Amount Increase
shall be subject to the same terms (including pricing) as an Advance under the
existing Facility Amount.

 



 - 73 - 

 

 

           Section 2.16.           Defaulting Lenders. (a) Defaulting Lender
Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

 

           (i)           Waivers and Amendments. Such Defaulting Lender’s right
to approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required
Lenders.

 

           (ii)           Defaulting Lender Waterfall. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VI or otherwise) shall be applied at such time or times as
may be determined by the Administrative Agent as follows: first, to the payment
of any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder; second, as the Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Advance in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Advances under this Agreement; fourth, to
the payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Advances in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such
Advances were made at a time when the conditions set forth in Section 3.02 were
satisfied or waived, such payment shall be applied solely to pay the Advances of
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Advances of such Defaulting Lender until such time as all
Advances are held by the Lenders pro rata in accordance with their Percentages
of the Commitments. Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 



 - 74 - 

 

 

           (iii)           Certain Fees. No Defaulting Lender shall be entitled
to receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

           (b)           Defaulting Lender Cure. If the Borrower and the
Administrative Agent agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Advances of the other Lenders or take such other actions
as the Administrative Agent may determine to be necessary to cause the Advances
to be held pro rata by the Lenders in accordance with their respective
Percentages of the Commitments, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

           Section 2.17.           Tranche Period Elections. (a) Each Borrowing
initially shall accrue Interest at the Interest Rate for the applicable Tranche
Period specified in the applicable Notice of Borrowing. If no Tranche Period is
specified in a Notice of Borrowing, then the Borrower shall be deemed to have
selected a Tranche Period of three months duration. Thereafter, the Borrower may
elect to convert such Borrowing to a different Tranche Period as provided in
this Section 2.17.

 

           (b)           To make an election pursuant to this Section 2.17, the
Borrower shall notify the Administrative Agent (with a copy to the Collateral
Agent) of such election by delivery of a Tranche Period Election Request by the
time that a Notice of Borrowing would be required under Section 2.02 if the
Borrower were requesting a Borrowing to be made on the effective date of such
election. Each Tranche Period Election Request shall be irrevocable.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit the Borrower to elect a Tranche Period that does not comply
with the proviso to clause (ii) of the definition thereof.

 

           (c)           Each Tranche Period Election Request shall specify the
following information:

 

           (i)           the Borrowing to which such Tranche Period Election
Request applies;

 

           (ii)           the effective date of the election made pursuant to
such Tranche Period Election Request, which shall be the first day after the end
of the then applicable Tranche Period; and

 

           (iii)           the Tranche Period to be applicable thereto after
giving effect to such election, which Tranche Period shall be a period
contemplated by the definition of the term “Tranche Period”.

 



 - 75 - 

 

 

           (d)           Promptly following receipt of a Tranche Period Election
Request, the Administrative Agent shall advise each Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.

 

           (e)           If the Borrower fails to deliver a timely Tranche
Period Election Request with respect to a Borrowing prior to the end of the
Tranche Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Tranche Period, such Borrowing shall
continue to accrue Interest with respect to the last selected or deemed selected
Tranche Period. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower (with a copy to the
Collateral Agent), then, so long as an Event of Default is continuing, each
Borrowing shall be converted to a Borrowing that accrues Interest with respect
to a Tranche Period of three months duration at the end of the Tranche Period
applicable thereto.

 

           Section 2.18.           Effect of Benchmark Transition Event. (a)
Benchmark Replacement. Notwithstanding anything to the contrary herein or in any
other Facility Document, (i) upon the determination of the Administrative Agent
(which shall be conclusive absent manifest error) that a Benchmark Transition
Event has occurred or (ii) upon the occurrence of an Early Opt-in Election, as
applicable, the Administrative Agent and the Borrower may amend this Agreement
to replace LIBOR with a Benchmark Replacement, by a written document executed by
the Borrower and the Administrative Agent (with a copy to the Collateral Agent
and the Collateral Administrator), subject to the requirements of this Section
2.18 Notwithstanding the requirements of Section 16.01 or anything else to the
contrary herein or in any other Loan Document, any such amendment with respect
to a Benchmark Transition Event will become effective and binding upon the
Administrative Agent, the Borrower and the Lenders at 5:00 p.m. on the fifth
(5th) Business Day after the Administrative Agent has posted such proposed
amendment to all Lenders and the Borrower so long as the Administrative Agent
has not received, by such time, written notice of objection to such amendment
from Lenders comprising the Required Lenders, and any such amendment with
respect to an Early Opt-in Election will become effective and binding upon the
Administrative Agent, the Borrower and the Lenders on the date that Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders accept such amendment. No replacement
of LIBOR with a Benchmark Replacement pursuant to this Section 2.18 will occur
prior to the applicable Benchmark Transition Start Date.

 

           (b)           Benchmark Replacement Conforming Changes. In connection
with the implementation of a Benchmark Replacement, the Administrative Agent
will have the right to make Benchmark Replacement Conforming Changes from time
to time and, notwithstanding anything to the contrary herein or in any other
Facility Document, any amendments implementing such Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement.

 



 - 76 - 

 

 

           (c)           Notices; Standards for Decisions and Determinations.
The Administrative Agent will promptly notify the Borrower and the Lenders in
writing (with a copy to the Collateral Agent and the Collateral Administrator)
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 2.18, including,
without limitation, any determination with respect to a tenor, comparable
replacement rate or adjustment, or implementation of any Benchmark Replacement
Rate Conforming Changes, or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding on all parties hereto absent manifest error and
may be made in its or their sole discretion and without consent from any other
party hereto, except, in each case, as expressly required pursuant to this
Section 2.18 and shall not be a basis of any claim of liability of any kind or
nature by any party hereto, all such claims being hereby waived individually be
each party hereto.

 

           (d)           Benchmark Unavailability Period. Upon the Borrower’s
receipt of notice of the commencement of a Benchmark Unavailability Period, the
Borrower may revoke any request for an Advance to be made, converted or
continued during any Benchmark Unavailability Period and, failing that, all
Advances shall accrue interest at the Base Rate. During any Benchmark
Unavailability Period, the components of Base Rate based upon the LIBOR Rate
will not be used in any determination of the Base Rate.

 

           (e)           Neither the Collateral Agent nor the Collateral
Administrator shall be under any obligation to (i) monitor, determine or verify
the unavailability or cessation of LIBOR, or whether or when there has occurred,
or to give notice to any other transaction party of the occurrence of, any
Benchmark Transition Event or Benchmark Replacement Date, (ii) to select,
determine or designate any Benchmark Replacement or other successor or
replacement benchmark index, or whether any conditions to the designation of
such a rate have been satisfied, or (iii) to select, determine or designate any
Benchmark Replacement Adjustment, or other modifier to any replacement or
successor index, or (iv) to determine whether or what Benchmark Replacement
Conforming Changes are necessary or advisable, if any, in connection with any of
the foregoing.

 

           (f)           Neither the Collateral Agent nor the Collateral
Administrator shall be liable for any inability, failure or delay on its part to
perform any of its duties set forth in this Agreement as a result of the
unavailability of LIBOR and absence of a designated Benchmark Replacement,
including as a result of any inability, delay, error or inaccuracy on the part
of any other transaction party, including without limitation the Administrative
Agent, in providing any direction, instruction, notice or information required
or contemplated by the terms of this Agreement and reasonably required for the
performance of such duties.

 

Article III

Conditions Precedent

 

           Section 3.01.           Conditions Precedent to Restatement Effective
Date. The amendment and restatement of the Original Agreement on the terms and
conditions set forth herein shall be subject to the conditions precedent that
(i) the Administrative Agent shall have received on or before the Restatement
Effective Date each of the documents, agreements (in fully executed form),
opinions of counsel, UCC lien search results, UCC filings, certificates
(including a closing certificate from the Borrower substantially in the form set
forth on Exhibit H hereto) and other deliverables listed on the closing
memorandum attached as Schedule 8 hereto, in each case, in form and substance
acceptable to the Administrative Agent, and (ii) all fees and expenses payable
by the Borrowers on or prior to the Restatement Effective Date have been
received or will be received contemporaneously with the Restatement Effective
Date.

 



 - 77 - 

 

 

           Section 3.02.           Conditions Precedent to Each Borrowing. The
obligation of each Lender to make each Advance to be made by it (including the
initial Advance) on each Borrowing Date shall be subject to the fulfillment of
the following conditions; provided that the conditions described in clauses (c)
and (d) (other than a Default or Event of Default described in Sections 6.01(c)
or (f) or in Sections 6.03(c), (e) or (f)) below need not be satisfied if the
proceeds of the Borrowing are used to fund Revolving Loans or Delayed Drawdown
Loans then owned by the Borrower or to settle trades committed to by the
Borrower prior to the end of the Reinvestment Period or to fund the Revolving
Reserve Account on or prior to the Commitment Termination Date to the extent
required under Section 8.04:

 

           (a)           the Administrative Agent shall have received a Notice
of Borrowing with respect to such Advance (including the Borrowing Base
Calculation Statement attached thereto, all duly completed) delivered in
accordance with Section 2.02;

 

           (b)           immediately after the making of such Advance on the
applicable Borrowing Date, each Coverage Test shall be satisfied, as
demonstrated on the Borrowing Base Calculation Statement and attached to such
Notice of Borrowing;

 

           (c)           each of the representations and warranties of the
Borrower and the Collateral Manager contained in this Agreement shall be true
and correct in all material respects (except for representations and warranties
already qualified by materiality or Material Adverse Effect, which shall be true
and correct) as of such Borrowing Date (except to the extent such
representations and warranties expressly relate to any earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date as if made on such date);

 

           (d)           no Default or Event of Default shall have occurred and
be continuing at the time of the making of such Advance or shall result upon the
making of such Advance;

 

           (e)           such Advance shall not cause the aggregate principal
amount of Advances outstanding hereunder to increase by more than $50,000,000
during the 32-day period ending on the related Borrowing Date of such Advance
unless otherwise approved by the Administrative Agent in its sole discretion;
and

 

           (f)           immediately after the making of such Advance on the
applicable Borrowing Date, each Portfolio Quality Test shall be satisfied, or if
any such test is not satisfied, such test shall be maintained or improved after
giving effect to such Advance and any related purchase of Loans.

 



 - 78 - 

 

 

Article IV

Representations and Warranties

 

           Section 4.01.           Representations and Warranties of the
Borrower. The Borrower represents and warrants to each of the Secured Parties on
and as of each Measurement Date (and, in respect of clause (i) below, each date
such information is provided by or on behalf of it), as follows:

 

           (a)           Due Organization. The Borrower is a limited liability
company duly organized and validly existing under the laws of the State of
Delaware, with full power and authority to own and operate its assets and
properties, conduct the business in which it is now engaged and to execute and
deliver and perform its obligations under this Agreement and the other Facility
Documents to which it is a party.

 

           (b)           Due Qualification and Good Standing. The Borrower is in
good standing in the State of Delaware. The Borrower is duly qualified to do
business and, to the extent applicable, is in good standing in each other
jurisdiction in which the nature of its business, assets and properties,
including the performance of its obligations under this Agreement, the other
Facility Documents to which it is a party and its Constituent Documents,
requires such qualification, except where the failure to be so qualified or in
good standing could not reasonably be expected to have a Material Adverse
Effect.

 

           (c)           Due Authorization; Execution and Delivery; Legal, Valid
and Binding; Enforceability. The execution and delivery by the Borrower of, and
the performance of its obligations under the Facility Documents to which it is a
party and the other instruments, certificates and agreements contemplated
thereby are within its powers and have been duly authorized by all requisite
action by it and have been duly executed and delivered by it and constitute its
legal, valid and binding obligations enforceable against it in accordance with
their respective terms, except as enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally, (ii) general principles of equity,
regardless of whether considered in a proceeding in equity or at law or (iii)
implied covenants of good faith and fair dealing.

 

           (d)           Non-Contravention. None of the execution and delivery
by the Borrower of this Agreement or the other Facility Documents to which it is
a party, the Borrowings or the pledge of the Collateral hereunder, the
consummation of the transactions herein or therein contemplated, or compliance
by it with the terms, conditions and provisions hereof or thereof, will
(i) conflict with, or result in a material breach or violation of, or constitute
a default under its Constituent Documents, (ii) conflict with or contravene
(A) any Applicable Law, (B) any indenture, agreement or other contractual
restriction binding on or affecting it or any of its assets, including any
Related Document, or (C) any order, writ, judgment, award, injunction or decree
binding on or affecting it or any of its assets or properties or (iii) result in
a breach or violation of, or constitute a default under, or permit the
acceleration of any obligation or liability in, or but for any requirement of
the giving of notice or the passage of time (or both) would constitute such a
conflict with, breach or violation of, or default under, or permit any such
acceleration in, any contractual obligation or any agreement or document to
which it is a party or by which it or any of its assets are bound (or to which
any such obligation, agreement or document relates), except in the case of
clauses (ii) and (iii) above, where such conflicts, contravention, breaches,
violations or defaults could not reasonably be expected to have a Material
Adverse Effect.

 



 - 79 - 

 

 

           (e)           Governmental Authorizations; Private Authorizations;
Governmental Filings. The Borrower has obtained, maintained and kept in full
force and effect all Governmental Authorizations and Private Authorizations
which are necessary for it to properly carry out its business, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, and made all material Governmental Filings necessary for the execution
and delivery by it of the Facility Documents to which it is a party, the
Borrowings by the Borrower under this Agreement, the pledge of the Collateral by
the Borrower under this Agreement and the performance by the Borrower of its
obligations under this Agreement, the other Facility Documents, and no material
Governmental Authorization, Private Authorization or Governmental Filing which
has not been obtained or made, is required to be obtained or made by it in
connection with the execution and delivery by it of any Facility Document to
which it is a party, the Borrowings by the Borrower under this Agreement, the
pledge of the Collateral by the Borrower under this Agreement or the performance
of its obligations under this Agreement and the other Facility Documents to
which it is a party.

 

           (f)           Compliance with Agreements, Laws, Etc. The Borrower has
duly observed and complied in all material respects with all Applicable Laws
relating to the conduct of its business and its assets. The Borrower has
preserved and kept in full force and effect its rights, privileges,
qualifications and franchises, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. Without limiting
the foregoing, (x) to the extent applicable, the Borrower is in compliance in
all material respects with the regulations and rules promulgated by the U.S.
Department of Treasury and/or administered by the U.S. Office of Foreign Asset
Controls (“OFAC”), including U.S. Executive Order No. 13224, and other related
statutes, laws and regulations (collectively, the “Subject Laws”), (y) the
Borrower has adopted internal controls and procedures designed to ensure its
continued compliance in all material respects with the applicable provisions of
the Subject Laws and to the extent applicable, will adopt procedures consistent
in all material respects with the PATRIOT Act and implementing regulations, and
(z) to the knowledge of the Borrower (based on the implementation of its
internal procedures and controls), no investor in the Borrower is a Person whose
name appears on the “List of Specially Designated Nationals” and “Blocked
Persons” maintained by the OFAC.

 

           (g)           Location. The Borrower’s chief place of business and
its chief executive office are located in the State of Illinois. The Borrower’s
registered office and the jurisdiction of organization of the Borrower is the
jurisdiction referred to in Section 4.01(a).

 



 - 80 - 

 

 

           (h)           Investment Company Act. Assuming compliance by each of
the Lenders and any participant with Section 16.06(e), neither the Borrower nor
the pool of Collateral is required to register as an “investment company” under
the Investment Company Act. The transactions contemplated by this Agreement and
the other Facility Documents do not result in the Administrative Agent, the
Collateral Agent or the Lenders holding an “ownership interest” in a “covered
fund” for purposes of the Volcker Rule.

 

           (i)           Information and Reports. Each Notice of Borrowing, each
Monthly Report and all other written information, reports, certificates and
statements (other than projections and forward-looking statements) furnished by
or on behalf of the Borrower to any Secured Party for purposes of or in
connection with this Agreement, the other Facility Documents or the transactions
contemplated hereby or thereby are (when taken as a whole) true and correct in
all material respects and does not omit to state a material fact necessary to
make the statements contained therein not misleading as of the date such
information is stated or certified. All projections and forward-looking
statements furnished by or on behalf of the Borrower were prepared in good faith
based upon assumptions believed to be reasonable at the time they were provided.

 

           (j)           ERISA. Neither the Borrower nor any member of the ERISA
Group has, or during the past five years had, any liability or obligation with
respect to any Plan or Multiemployer Plan.

 

           (k)           Taxes. The Borrower has filed all income tax returns
and all other material tax returns which are required to be filed by it, if any,
and has paid all taxes shown to be due and payable on such returns, if any, or
pursuant to any assessment received by any such Person, other than any such
taxes, assessments or charges that are being contested in good faith by
appropriate proceedings and for which appropriate reserves in accordance with
GAAP have been established.

 

           (l)           Tax Status. For U.S. federal income tax purposes the
Borrower is (i) disregarded as an entity separate from its owner and (ii) has
not made an election under U.S. Treasury Regulation Section 301.7701-3 and is
not otherwise treated as an association taxable as a corporation.

 

           (m)           Collections. The Borrower (or the Collateral Manager on
behalf of the Borrower) has instructed all Obligors or related administrative
and paying agents under the Related Documents to remit all Collections directly
to the Collection Account.

 

           (n)           Plan Assets. The assets of the Borrower are not treated
as “plan assets” for purposes of 29 C.F.R. Section 2510.03-101 and Section 3(42)
of ERISA (the “Plan Asset Rule”) and the Collateral is not deemed to be “plan
assets” for purposes of the Plan Asset Rule. The Borrower has not taken, or
omitted to take, any action which would result in any of the Collateral being
treated as “plan assets” for purposes of the Plan Asset Rule or, assuming that
the assets of the Lenders, the Administrative Agent and the Collateral Agent are
not deemed to be “plan assets” for the purposes of the Plan Asset Rule, the
occurrence of any Prohibited Transaction in connection with the transactions
contemplated hereunder.

 



 - 81 - 

 

 

           (o)           Solvency. After giving effect to each Advance
hereunder, and the disbursement of the proceeds of such Advance, the Borrower is
and will be Solvent.

 

           (p)           Representations Relating to the Collateral. The
Borrower hereby represents and warrants that:

 

           (i)           it owns and has legal and beneficial title to all
Collateral Loans and other Collateral free and clear of any Lien, claim or
encumbrance of any Person, other than Permitted Liens;

 

           (ii)           other than Permitted Liens, the Borrower has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Collateral. The Borrower has not authorized the filing of and is not
aware of any financing statements or any equivalent filing in any applicable
jurisdiction against the Borrower that include a description of collateral
covering the Collateral other than any financing statement or any equivalent
filing in any applicable jurisdiction relating to the security interest granted
to the Collateral Agent hereunder or that has been terminated; and the Borrower
is not aware of any judgment, PBGC liens or tax lien filings against the
Borrower or any of its assets;

 

           (iii)           the Collateral constitutes Money, Cash, accounts (as
defined in Section 9-102(a)(2) of the UCC), Instruments, general intangibles (as
defined in Section 9-102(a)(42) of the UCC), Uncertificated Securities,
Certificated Securities or Security Entitlements to Financial Assets resulting
from the crediting of Financial Assets to a “securities account” (as defined in
Section 8-501(a) of the UCC);

 

           (iv)           all Covered Accounts constitute “securities accounts”
under Section 8-501(a) of the UCC;

 

           (v)           this Agreement creates a valid, continuing and, upon
Delivery of Collateral, filing of the financing statement referred to in clause
(vii) and execution of the Account Control Agreement, perfected security
interest (as defined in Section 1-201(37) of the UCC) in the Collateral in favor
of the Collateral Agent, for the benefit and security of the Secured Parties,
which security interest is prior to all other liens, claims and encumbrances
(other than Permitted Liens), and is enforceable as such against creditors of
and purchasers from the Borrower;

 



 - 82 - 

 

 

           (vi)           the Borrower has received all consents and approvals
required by the terms of the Related Documents in respect of such Collateral to
the pledge hereunder to the Collateral Agent of its interest and rights in such
Collateral;

 

           (vii)           with respect to the Collateral that constitutes
accounts or general intangibles (as defined in Section 9-102(a)(42) of the UCC),
the Borrower has caused or will have caused, on or prior to the Closing Date,
the filing of all appropriate financing statements in the proper filing office
in the appropriate jurisdictions under applicable law in order to perfect the
security interest in the Collateral granted to the Collateral Agent, for the
benefit and security of the Secured Parties, hereunder (which the Borrower
hereby agrees may be an “all asset” filing). Such filing of a financing
statement is sufficient to perfect such security interest under applicable law
(to the extent a security interest may be perfected under the UCC solely by
filing of a financing statement); and

 

           (viii)           with respect to Collateral that constitutes Security
Entitlements, all such Collateral has been and will have been credited to the
applicable Covered Account.

 

           (q)           Eligibility. Each Collateral Loan included in a Monthly
Report or a Borrowing Base Calculation Statement required to be delivered by it
under this Agreement as an Eligible Loan was, in fact, an Eligible Loan and not
an Ineligible Loan at such time, unless identified as an Ineligible Loan on such
Monthly Report or Borrowing Base Calculation Statement, as applicable.

 

           (r)           Anti-Corruption Laws and Sanctions. The Borrower and
its directors, officers, managers and, to its knowledge, its agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions. None of (a) the
Borrower or its directors, officers or managers, or (b) to its knowledge, any of
its agents that will act in any capacity in connection with or benefit from the
credit facilities established hereby, is a Sanctioned Person. No Borrowing, use
of proceeds thereof or other transactions hereunder will violate Anti-Corruption
Laws or applicable Sanctions.

 

           (s)           Value Given. The Borrower has given fair consideration
and reasonably equivalent value to the BDC in exchange for the purchase of the
Collateral Loans (or any number of them) from the BDC pursuant to the Purchase
and Contribution Agreement. No such transfer has been made for or on account of
an antecedent debt owed by the Borrower to the BDC and no such transfer is or
may be voidable or subject to avoidance under any section of the Bankruptcy
Code.

 

           (t)           Certificate of Beneficial Ownership. The Certificate of
Beneficial Ownership executed and delivered to the Administrative Agent, the
Collateral Agent and Lenders on or prior to the Closing Date, as updated from
time to time in accordance with this Agreement, is accurate, complete and
correct as of the Closing Date and as of the date any such update is delivered.

 



 - 83 - 

 

 

           Section 4.02.           Representations and Warranties of the
Collateral Manager. The Collateral Manager (and the Borrower, where so
indicated) represents and warrants to each of the Secured Parties on and as of
each Measurement Date (and in respect of clause (i) below, each date such
information is provided by or on behalf of it), as follows:

 

           (a)           Due Organization. The Collateral Manager is a
corporation duly organized and validly existing under the laws of the State of
Delaware, with full power and authority to own and operate its assets and
properties, conduct the business in which it is now engaged and to execute and
deliver and perform its obligations under this Agreement and the other Facility
Documents to which it is a party.

 

           (b)           Due Qualification and Good Standing. The Collateral
Manager is in good standing in the State of Maryland. The Collateral Manager is
duly qualified to do business and, to the extent applicable, is in good standing
in each other jurisdiction in which the nature of its business, assets and
properties, including the performance of its obligations under this Agreement,
the other Facility Documents to which it is a party and its Constituent
Documents to which it is a party, requires such qualification, except where the
failure to be so qualified or in good standing could not reasonably be expected
to have a Material Adverse Effect.

 

           (c)           Due Authorization; Execution and Delivery; Legal, Valid
and Binding; Enforceability. The execution and delivery by the Collateral
Manager of, and the performance of its obligations under the Facility Documents
to which it is a party and the other instruments, certificates and agreements
contemplated thereby are within its powers and have been duly authorized by all
requisite action by it and have been duly executed and delivered by it and
constitute its legal, valid and binding obligations enforceable against it in
accordance with their respective terms, except as enforceability may be limited
by (i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally (ii) general principles of
equity, regardless of whether considered in a proceeding in equity or at law or
(iii) implied covenants of good faith and fair dealing.

 

           (d)           Non-Contravention. None of the execution and delivery
by the Collateral Manager of this Agreement or the other Facility Documents to
which it is a party, the consummation of the transactions herein or therein
contemplated, or compliance by it with the terms, conditions and provisions
hereof or thereof, will (i) conflict with, or result in a breach or violation
of, or constitute a default under its Constituent Documents, (ii) conflict with
or contravene (A) any Applicable Law, (B) any indenture, agreement or other
contractual restriction binding on or affecting it or any of its assets,
including any Related Document, or (C) any order, writ, judgment, award,
injunction or decree binding on or affecting it or any of its assets or
properties, or (iii) result in a breach or violation of, or constitute a default
under, or permit the acceleration of any obligation or liability in, or but for
any requirement of the giving of notice or the passage of time (or both) would
constitute such a conflict with, breach or violation of, or default under, or
permit any such acceleration of, any contractual obligation or any agreement or
document to which it is a party or by which it or any of its assets are bound
(or to which any such obligation, agreement or document relates), except in the
case of clauses (ii) and (iii) above, where such conflicts, contravention,
breaches, violations or defaults could not reasonably be expected to have a
Material Adverse Effect.

 



 - 84 - 

 

 

           (e)           Governmental Authorizations; Private Authorizations;
Governmental Filings. The Collateral Manager has obtained, maintained and kept
in full force and effect all Governmental Authorizations and Private
Authorizations which are necessary for it to properly carry out its business,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, and made all material Governmental Filings necessary
for the execution and delivery by it of the Facility Documents to which it is a
party, and the performance by the Collateral Manager of its obligations under
this Agreement, the other Facility Documents, and no material Governmental
Authorization, Private Authorization or Governmental Filing which has not been
obtained or made, is required to be obtained or made by it in connection with
the execution and delivery by it of any Facility Document to which it is a party
or the performance of its obligations under this Agreement and the other
Facility Documents to which it is a party.

 

           (f)           Compliance with Agreements, Laws, Etc. The Collateral
Manager has duly observed and complied in all material respects with all
Applicable Laws, including the Securities Act and the Investment Company Act,
relating to the conduct of its business and its assets. The Collateral Manager
has preserved and kept in full force and effect its rights, privileges,
qualifications and franchises, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. Without limiting
the foregoing, (x) to the extent applicable, the Collateral Manager is in
compliance in all material respects with Subject Laws, (y) the Collateral
Manager has adopted internal controls and procedures designed to ensure its
continued compliance in all material respects with the applicable provisions of
the Subject Laws and to the extent applicable, will adopt procedures consistent
in all material respects with the PATRIOT Act and implementing regulations, once
such regulations have been finalized, and (z) to the knowledge of the Collateral
Manager (based on the implementation of its internal procedures and controls),
no investor in the Collateral Manager is a Person whose name appears on the
“List of Specially Designated Nationals” and “Blocked Persons” maintained by the
OFAC.

 

           (g)           Location of Records. The Collateral Manager’s chief
place of business, its chief executive office and the office in which the
Collateral Manager maintains its books and records are located in the State of
Illinois. The Collateral Manager’s registered office and the jurisdiction of
organization of the Collateral Manager is the jurisdiction referred to in
Section 4.02(a).

 

           (h)           Investment Advisers Act. The Collateral Manager is a
Registered Investment Adviser.

 



 - 85 - 

 

 

           (i)           Information and Reports. Each Notice of Borrowing, each
Monthly Report and all other written information, reports, certificates and
statements (other than projections and forward-looking statements) furnished by
the Collateral Manager to any Secured Party for purposes of or in connection
with this Agreement, the other Facility Documents or the transactions
contemplated hereby or thereby are (when taken as a whole) true and correct in
all material respects and does not omit to state a material fact necessary to
make the statements contained therein not misleading as of the date such
information is stated or certified. All projections and forward-looking
statements furnished by the Collateral Manager were prepared in good faith based
upon assumptions believed to be reasonable at the time they were provided.

 

           (j)           ERISA. Neither the Collateral Manager nor any member of
the ERISA Group has, or during the past five years had, any liability or
obligation with respect to any Plan or Multiemployer Plan.

 

           (k)           Taxes. The Collateral Manager has filed all income tax
returns and all other material tax returns which are required to be filed by it,
if any, and has paid all taxes shown to be due and payable on such returns, if
any, or pursuant to any assessment received by any such Person, other than any
such taxes, assessments or charges that are being contested in good faith by
appropriate proceedings and for which appropriate reserves in accordance with
GAAP have been established.

 

           (l)           Eligibility. Each Collateral Loan included in a Monthly
Report or a Borrowing Base Calculation Statement required to be delivered by it
under this Agreement as an Eligible Loan was, in fact, an Eligible Loan and not
an Ineligible Loan at such time, unless identified as an Ineligible Loan on such
Monthly Report or Borrowing Base Calculation Statement, as applicable.

 

           (m)           Anti-Corruption Laws and Sanctions. The Collateral
Manager and its subsidiaries and their respective directors, officers, managers
and, to its knowledge, its agents, are in compliance with Anti-Corruption Laws
and applicable Sanctions. None of (a) the Collateral Manager, its subsidiaries
or their respective directors, officers or managers, or (b) to their respective
knowledge, any of their agents that will act in any capacity in connection with
or benefit from the credit facilities established hereby, is a Sanctioned
Person.

 

Article V

Covenants

 

           Section 5.01.           Affirmative Covenants of the Borrower. The
Borrower covenants and agrees that, until the date that all Obligations have
been paid in full, other than contingent indemnification obligations as to which
no claim giving rise thereto has been asserted, and all Commitments hereunder
have been terminated:

 



 - 86 - 

 

 

           (a)           Compliance with Agreements, Laws, Etc. It shall
(i) duly observe, comply in all material respects with all Applicable Laws
relative to the conduct of its business or to its assets, (ii) preserve and keep
in full force and effect its legal existence, (iii) preserve and keep in full
force and effect its rights, privileges, qualifications and franchises, except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect, (iv) comply in all material respects with the terms and
conditions of each Facility Document, its Constituent Documents and each Related
Document to which it is a party and (v) obtain, maintain and keep in full force
and effect all Governmental Authorizations, Private Authorizations and
Governmental Filings which are necessary to carry out its business and the
transactions contemplated to be performed by it under the Facility Documents,
its Constituent Documents and the Related Documents to which it is a party.

 

           (b)           Enforcement. (i)  It shall not take any action, and
will use commercially reasonable efforts not to permit any action to be taken by
others, that would release any Person from any of such Person’s material
covenants or obligations under any instrument included in the Collateral, except
in the case of (A) repayment of Collateral Loans, (B) subject to the terms of
this Agreement, (i) amendments to Related Documents that govern Defaulted Loans
or Ineligible Loans, (ii) amendments to Collateral Loans in accordance with the
Credit and Collection Policies and the Collateral Management Standard, and
(iii) actions taken in connection with the work-out or restructuring of any
Collateral Loan in accordance with the provisions hereof, and (C) other actions
by the Collateral Manager to the extent not prohibited by this Agreement or as
otherwise required hereby.

 

           (ii)           Except as provided for in this Agreement, it will not,
without the prior written consent of the Administrative Agent and the Required
Lenders, contract with other Persons for the performance of actions and
obligations to be performed by the Borrower or the Collateral Manager hereunder.
Notwithstanding any such arrangement, the Borrower shall remain primarily liable
with respect thereto. The Borrower will punctually perform, and use its
commercially reasonable efforts to cause the Collateral Manager and such other
Person to perform, all of their obligations and agreements contained in this
Agreement or any other Facility Document.

 

           (c)           Further Assurances. It shall promptly upon the
reasonable request of the Administrative Agent, the Collateral Agent (acting at
the direction of the Administrative Agent) or the Required Lenders (through the
Administrative Agent), at the Borrower’s expense, execute and deliver such
further instruments and take such further action in order to maintain and
protect the Collateral Agent’s first-priority perfected security interest in the
Collateral pledged by the Borrower for the benefit of the Secured Parties free
and clear of any Liens (other than Permitted Liens). At the reasonable request
of the Administrative Agent, the Collateral Agent (acting at the direction of
the Administrative Agent) or the Required Lenders (through the Administrative
Agent), the Borrower shall promptly take, at the Borrower’s expense, such
further action in order to establish and protect the rights, interests and
remedies created or intended to be created under this Agreement in favor of the
Secured Parties in the Collateral, including all actions which are necessary to
(x) enable the Secured Parties to enforce their rights and remedies under this
Agreement and the other Facility Documents, and (y) effectuate the intent and
purpose of, and to carry out the terms of, the Facility Documents. Subject to
Section 7.02, and without limiting its obligation to maintain and protect the
Collateral Agent’s first priority security interest in the Collateral, the
Borrower authorizes the Collateral Agent to file or record financing statements
(including financing statements describing the Collateral as “all assets” or the
equivalent) and other filing or recording documents or instruments with respect
to the Collateral in such form and in such offices as are necessary to perfect
the security interests of the Collateral Agent under this Agreement under each
method of perfection required herein with respect to the Collateral, provided,
that the Collateral Agent does not hereby assume any obligation of the Borrower
to maintain and protect its security interest under this Section 5.01 or Section
7.07.

 



 - 87 - 

 

 

In addition, the Borrower will take such reasonable action from time to time as
shall be necessary to ensure that all assets (including all Covered Accounts,
but excluding all Excluded Amounts) of the Borrower constitute “Collateral”
hereunder. Subject to the foregoing, the Borrower will, and, upon the reasonable
request of Administrative Agent, the Collateral Agent (acting at the direction
of the Administrative Agent) shall, at the Borrower’s expense, take such other
action (including executing and delivering or authorizing for filing any
required UCC financing statements) as shall be necessary to create and perfect a
valid and enforceable first-priority security interest on all Collateral
acquired by the Borrower as collateral security for the Obligations and will in
connection therewith deliver such proof of corporate action, incumbency of
officers, opinions of counsel and other documents as is consistent with those
delivered by the Borrower pursuant to Section 3.01 on the Funding Effective Date
or as the Administrative Agent, the Collateral Agent (acting at the direction of
the Administrative Agent) or the Required Lenders (through the Administrative
Agent) shall have reasonably requested.

 

           (d)           Financial Statements; Other Information. It shall
provide to the Administrative Agent or cause to be provided to the
Administrative Agent (with enough additional copies for each Lender) with a copy
to the Collateral Agent:

 

           (i)           within ninety days after the end of each fiscal year of
the BDC, the BDC’s audited consolidated balance sheet and related line item
profit and loss statements (including (x) a consolidating schedule showing such
statements for the Borrower and (y) the most recent quarterly valuation
statement for the BDC) as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the BDC, and each of its consolidated
subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

 

           (ii)           within sixty days after the end of each of the first
three fiscal quarters of each fiscal year of the BDC, each of its unaudited
consolidated balance sheet and related line item profit and loss statements (in
the case of the BDC, including (x) a consolidating schedule showing such
statements for the Borrower and (y) the most recent quarterly valuation
statement for the BDC) as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, in each case, to the extent produced,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Responsible Officer as presenting
fairly in all material respects the financial condition and results of
operations of the BDC and each of its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 



 - 88 - 

 

 

           (iii)           [reserved];

 

           (iv)           within two Business Days after a Responsible Officer
of the Collateral Manager or a Responsible Officer of the Borrower obtains
actual knowledge of the occurrence and continuance of any (w) Default or
(x) Event of Default, a certificate of a Responsible Officer of the Borrower
setting forth the details thereof and the action which the Borrower is taking or
proposes to take with respect thereto;

 

           (v)           from time to time such additional information regarding
the Borrower’s financial position or business and the Collateral (including
reasonably detailed calculations of each Coverage Test and each Portfolio
Quality Test) as the Administrative Agent or the Required Lenders (through the
Administrative Agent) may reasonably request if reasonably available to the
Borrower;

 

           (vi)           promptly after the occurrence of any ERISA Event,
notice of such ERISA Event and copies of any communications with all
Governmental Authorities or any Multiemployer Plan with respect to such ERISA
Event;

 

           (vii)           promptly after the occurrence of any change in the
Borrower’s taxpayer identification number, notice of such change on an IRS Form
W-9;

 

           (viii)           at least two (2) Business Days prior to doing so,
the Borrower shall provide notice of any change in its chief place of business,
its chief executive office or the office in which the Borrower maintains its
books and records;

 

           (ix)           within 15 days after each Determination Date, a
Compliance Certificate in the form attached hereto as Exhibit J calculating each
Coverage Test;

 

           (x)           within 90 days after the last day of each fiscal year,
a certificate in form and substance reasonably satisfactory to the
Administrative Agent calculating the total net revenue of the Collateral
Manager; and

 



 - 89 - 

 

 

           (xi)           as soon as commercially practicable: (i) promptly upon
request therefor by the Administrative Agent or any Lender, confirmation of the
accuracy of the information set forth in the most recent Certificate of
Beneficial Ownership provided to the Administrative Agent and Lenders; (ii) a
new Certificate of Beneficial Ownership, in form and substance acceptable to the
Administrative Agent and each Lender, when the individual(s) to be identified as
a Beneficial Owner have changed; and (iii) such other information and
documentation as may reasonably be requested by the Administrative Agent or any
Lender from time to time for purposes of compliance by the Administrative Agent
or such Lender with Applicable Laws (including without limitation the Patriot
Act and other “know your customer” and anti-money laundering rules and
regulations), and any policy or procedure implemented by the Administrative
Agent or such Lender to comply therewith.

 

           (e)           Access to Records and Documents. It shall permit the
Administrative Agent and each Lender (or any Person designated by the
Administrative Agent or such Lender) to, upon reasonable advance notice (which,
so long as no Event of Default shall have occurred and be continuing, shall not
be less than two Business Days) and during normal business hours, visit and
inspect and make copies thereof at reasonable intervals (i) of its books,
records and accounts relating to its business, financial condition, operations,
assets and its performance under the Facility Documents and the Related
Documents and to discuss the foregoing with its and such Person’s officers,
partners, employees and accountants, and (ii) all of its Related Documents, in
each case all as often as the Administrative Agent or the Lenders may reasonably
request; provided that so long as no Event of Default has occurred and is
continuing, each Person entitled to so visit and inspect the Borrower’s records
under this clause (e) may only exercise its rights under this clause (e) twice
during any fiscal year of the Borrower (it being understood that the Borrower
shall be responsible for all costs and expenses for only one such visit per
fiscal year absent the occurrence and continuance of an Event of Default). The
Administrative Agent and each Lender agrees to use commercially reasonable
efforts to coordinate with each other Lender in exercising their respective
rights under this paragraph (e) and under Section 5.03(d) below with a view to
minimizing duplication of effort and expense by the Borrower.

 



 - 90 - 

 

 

           (f)           Use of Proceeds. It shall use the proceeds of each
Advance made hereunder solely to:

 

           (i)           fund or pay the purchase price of Loans (other than
Ineligible Loans) or Eligible Investments acquired by the Borrower in accordance
with the terms and conditions set forth herein or for general corporate purposes
(including for the avoidance of doubt to make Restricted Payments to its members
in respect of their membership interests in the Borrower);

 

           (ii)           fund additional extensions of credit under Revolving
Loans and Delayed Drawdown Loans purchased in accordance with the terms of this
Agreement; and

 

           (iii)           to fund the Revolving Reserve Account on or prior to
the Commitment Termination Date to the extent the Revolving Reserve Account is
required to be funded pursuant to Section 8.04 (and the Borrower shall submit a
Notice of Borrowing requesting a Borrowing of Advances for a Borrowing Date
falling no more than five and no less than one Business Day prior to the
Commitment Termination Date with a Requested Amount sufficient to fully fund the
Revolving Reserve Account under Section 8.04).

 

Without limiting the foregoing, it shall use the proceeds of each Advance in a
manner that does not, directly or indirectly, violate any provision of its
Constituent Documents or any Applicable Law, including Regulation T, Regulation
U and Regulation X.

 

           (g)           Audit Rights. It will permit the Administrative Agent
and any Lender (or any representatives thereof (including any consultants,
accountants, lawyers and appraisers)) to conduct evaluations and appraisals of
the Borrower’s computation of the Borrowing Base and the assets included in the
Borrowing Base at least once and no more than twice during any fiscal year of
the Borrower. The Borrower shall pay the reasonable and documented fees and
expenses of any representatives retained by the Administrative Agent or any
Lender to conduct any such evaluation or appraisal; provided that (i) the
Borrower shall not be required to pay such fees and expenses for more than one
such evaluation or appraisal during any calendar year unless an Event of Default
has occurred and is continuing and (ii) such evaluation or appraisal shall not
be duplicative of any audit under Section 5.03(e). Each Lender agrees to use
commercially reasonable efforts to coordinate with the other Lenders in
exercising their respective rights under this paragraph (g) and under Section
5.03(e) with a view to minimizing duplication of effort and expense by the
Borrower.

 

           (h)           Opinions as to Collateral. On or before each five (5)
year anniversary of the Closing Date until the Final Maturity Date, the Borrower
shall furnish to the Agents an opinion of counsel, addressed to the Borrower,
the Lenders and the Agents, relating to the continued perfection of the security
interest granted by the Borrower to the Collateral Agent hereunder.

 



 - 91 - 

 

 

           (i)           No Other Business. The Borrower shall not engage in any
business or activity other than borrowing Advances pursuant to this Agreement,
originating, funding, acquiring, owning, holding, administering, selling,
enforcing, lending, exchanging, redeeming, pledging, contracting for the
management of and otherwise dealing with Loans, Eligible Investments and the
other Collateral in connection therewith and entering into and performing its
obligations under the Facility Documents, any applicable Related Documents and
any other agreements contemplated by this Agreement, and shall not engage in any
activity or take any other action that would cause the Borrower to be subject to
U.S. Federal or material state or local income tax on a net income basis.

 

           (j)           Tax Matters. The Borrower shall (and each Lender hereby
agrees to) treat the Advances as debt for U.S. federal income tax purposes and
will take no contrary position, except to the extent required by law. Assuming
that such treatment is correct, the Borrower shall at all times maintain its
status as an entity disregarded as an entity separate from its owner for U.S.
federal income tax purposes. The Borrower shall at all times ensure that its
owner is and will remain a United States person as defined by
Section 7701(a)(30) of the Code. Notwithstanding any contrary agreement or
understanding, the Collateral Manager, the Borrower, the Agents and the Lenders
(and each of their respective employees, representatives or other agents) may
disclose to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Agreement
and all materials of any kind (including opinions or other tax analyses) that
are provided to them relating to such tax treatment and tax structure. The
foregoing provision shall apply from the beginning of discussions between the
parties. For this purpose, the tax treatment of a transaction is the purported
or claimed U.S. tax treatment of the transaction under applicable U.S. federal,
state or local law, and the tax structure of a transaction is any fact that may
be relevant to understanding the purported or claimed U.S. tax treatment of the
transaction under applicable U.S. federal, state or local law.

 

           (k)           Collections. The Borrower (or the Collateral Manager on
behalf of the Borrower) shall direct all Obligors or related administrative and
paying agents under the Related Documents to remit all Collections directly to
the Collection Account.

 

           (l)           Priority of Payments. The Borrower shall direct the
Collateral Agent to apply all Interest Proceeds and Principal Proceeds solely in
accordance with the provisions of this Agreement.

 

           (m)           Information and Reports. Each Notice of Borrowing, each
Monthly Report and all other written information, reports, certificates and
statements furnished by or on behalf of the Borrower to any Secured Party for
purposes of or in connection with this Agreement, the other Facility Documents
or the transactions contemplated hereby or thereby shall be true, complete and
correct in all material respects as of the date such information is stated or
certified; provided that solely with respect to information furnished by the
Borrower which was provided to the Borrower from an Obligor with respect to a
Collateral Loan, such information shall only need to be true, complete and
correct in all material respects to the actual knowledge of the Borrower.

 



 - 92 - 

 

 

           (n)           Compliance with Legal Opinions. The Borrower shall take
all other actions necessary to maintain the accuracy of the factual assumptions
set forth in the legal opinions of Winston & Strawn LLP, as counsel to the
Borrower, issued in connection with the Purchase and Contribution Agreement and
relating to the issues of substantive consolidation and true sale of certain
Loans.

 

           Section 5.02.           Negative Covenants of the Borrower. The
Borrower covenants and agrees that until the date that all Obligations have been
paid in full, other than contingent indemnification obligations as to which no
claim giving rise thereto has been asserted, and all Commitments hereunder have
been terminated:

 

           (a)           Restrictive Agreements. It shall not enter into or
suffer to exist or become effective any agreement that prohibits, limits or
imposes any condition upon its ability to create, incur, assume or suffer to
exist any Lien (other than Permitted Liens) upon any of its property or revenues
constituting Collateral, whether now owned or hereafter acquired, to secure its
obligations under the Facility Documents other than this Agreement and the other
Facility Documents.

 

           (b)           Liquidation; Merger; Sale of Collateral. It shall not
consummate any plan of division, plan of liquidation, dissolution, partial
liquidation, merger or consolidation (or suffer any liquidation, dissolution or
partial liquidation) nor sell, transfer, exchange or otherwise dispose of any of
its assets, or enter into an agreement or commitment to do so or enter into or
engage in any business with respect to any part of its assets, except as
expressly permitted by Section 10.01 of this Agreement (including in connection
with the repayment in full of the Obligations) or with the prior written consent
of the Required Lenders.

 

           (c)           Amendments to Constituent Documents, etc. Without the
consent of the Administrative Agent, (i) it shall not amend, modify or take any
action inconsistent with its Constituent Documents and (ii) it will not amend,
modify or waive any term or provision in any Facility Document (other than in
accordance with its terms, including any provision thereof requiring the consent
of the Administrative Agent or all or a specified percentage of the Lenders).

 

           (d)           ERISA. Neither it nor any member of the ERISA Group
shall establish any Plan or Multiemployer Plan.

 

           (e)           Liens. It shall not create, assume or suffer to exist
any Lien on any of its assets now owned or hereafter acquired by it at any time,
except for Permitted Liens.

 

           (f)           Margin Requirements. It shall not (i) extend credit to
others for the purpose of buying or carrying any Margin Stock in such a manner
as to violate Regulation T or Regulation U or (ii) use all or any part of the
proceeds of any Advance, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that violates the
provisions of the Regulations of the Board of Governors, including, to the
extent applicable, Regulation U and Regulation X.

 



 - 93 - 

 

 

           (g)           Restricted Payments. It shall not make, directly or
indirectly, any Restricted Payment (whether in the form of cash or other assets)
or incur any obligation (contingent or otherwise) to do so; provided that the
Borrower may make Restricted Payments to its members in respect of their
membership interests in the Borrower (i) on any day, with amounts paid to the
Borrower pursuant to Section 9.01 on any applicable Payment Date (ii) at any
time with Principal Proceeds, subject to satisfaction of the requirements set
forth in Section 8.02(b) and (iii) at any time during the Revolving Period, with
the proceeds of any Advance so long as (x) the conditions precedent to such
Advance set forth in Section 4.02 are satisfied, (y) no Default or Event of
Default shall have occurred and be continuing or result from such Restricted
Payment and (z) none of the proceeds from such Advance are needed to settle the
acquisition of any Eligible Loan.

 

           (h)           Changes to Filing Information. It shall not change its
name, its chief place of business, its chief executive office, the office in
which the Borrower maintains its principal books and records or its jurisdiction
of organization, unless it gives ten days’ prior written notice to the Agents
and takes all actions necessary to protect and perfect the Collateral Agent’s
perfected security interest in the Collateral and promptly files appropriate
amendments to all previously filed financing statements that are necessary to
continue to perfect the security interests of the Collateral Agent under this
Agreement under each method of perfection required herein with respect to the
Collateral (and shall provide copy of such amendments to the Collateral Agent
and the Administrative Agent).

 

           (i)           Transactions with Affiliates. Except as permitted or
required under the Facility Documents, it shall not sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates (including, without limitation, sales of Defaulted Loans and
other Loans) unless such transaction is upon terms no less favorable to the
Borrower than it would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate (it being agreed that any purchase or sale at
par shall be deemed to comply with this provision).

 

           (j)           Investment Company Restriction. It shall not become
required to register as an “investment company” under the Investment Company
Act.

 

           (k)           Subject Laws. It shall not utilize directly or
indirectly the proceeds of any Advance for the benefit of any Person
controlling, controlled by, or under common control with any other Person, whose
name appears on the List of Specially Designated Nationals and Blocked Persons
maintained by OFAC or otherwise in violation of any Subject Laws.

 

           (l)           No Claims Against Advances. Subject to Applicable Law,
it shall not claim any credit on, make any deduction from, or dispute the
enforceability of payment of the principal or interest payable (or any other
amount) in respect of the Advances or assert any claim against any present or
future Lender, by reason of the payment of any taxes levied or assessed upon any
part of the Collateral.

 



 - 94 - 

 

 

           (m)           Indebtedness; Guarantees; Securities; Other Assets. It
shall not incur or assume or guarantee any indebtedness, obligations (including
contingent obligations) or other liabilities, or issue any additional
securities, whether debt or equity, in each case other than (i) pursuant to or
as expressly permitted by of this Agreement or (ii) pursuant to customary
indemnification and expense reimbursement and similar provisions under the
Related Documents or otherwise in the ordinary course of business as is
customary for Special Purpose Entities. The Borrower shall not acquire any Loans
or other property other than as expressly permitted hereunder; it being
understood and agreed that the Borrower shall be permitted to acquire Loans from
its Affiliates and from unaffiliated third parties.

 

           (n)           Validity of this Agreement. It shall not (i) take any
action to permit or fail to take any action that would cause the validity or
effectiveness of this Agreement or any grant of Collateral hereunder to be
impaired, or permit the lien of this Agreement to be amended, hypothecated,
subordinated, terminated or discharged, or permit any Person to be released from
any covenants or obligations with respect to this Agreement (except in
accordance with its terms) and (ii) take any action that would permit the Lien
of this Agreement not to constitute a valid first priority security interest in
the Collateral (subject to Permitted Liens).

 

           (o)           [Reserved].

 

           (p)           Subsidiaries. It shall not have or permit the formation
of any subsidiaries (other than equity interests in Obligors in connection with
the exercise of any remedies with respect to a Collateral Loan or any exchange
offer, work-out or restructuring of a Collateral Loan).

 

           (q)           Name. It shall not conduct business under any name
other than its own.

 

           (r)           Employees. It shall not have any employees (other than
officers and directors to the extent they are employees).

 

           (s)           Non-Petition. The Borrower shall not be party to any
agreements under which it has any material obligations or liability (direct or
contingent) without using commercially reasonable efforts to include customary
“non-petition” and “limited recourse” provisions therein (and shall not amend or
eliminate such provisions in any agreement to which it is party), except for
loan agreements, related loan documents, bond indentures and related bond
documents, any agreements related to the purchase and sale of any Loans which
contain customary (as determined by the Collateral Manager) purchase or sale
terms or which are documented using customary (as determined by the Collateral
Manager) loan trading documentation, and customary service contracts and
engagement letters entered into with Permitted Agents in connection with the
Loans.

 

           (t)           Certificated Securities. The Borrower shall not acquire
or hold any Certificated Securities in bearer form (other than securities not
required to be in registered form under Section 163(f)(2)(A) of the Code) in a
manner that does not satisfy the requirements of United States Treasury
Regulations section 1.165-12(c) (as determined by the Collateral Manager).

 



 - 95 - 

 

 

           (u)           Independent Manager. The Borrower shall at all times
(other than in connection with the resignation, death, incapacity or disability
of a current independent manager) maintain at least one independent manager who
(A) for the five year period prior to his or her appointment as independent
manager has not been, and during the continuation of his or her service as
independent manager, is not: (i) an employee, manager, member, stockholder,
partner or officer of the Borrower or any of its Affiliates (other than his or
her service as an independent manager of the Borrower or any of its Affiliates
that are structured to be “bankruptcy remote”), (ii) a significant customer or
supplier of the Borrower or any of its Affiliates, (iii) a Person controlling or
under common control with any partner, shareholder, member, manager, Affiliate
or supplier of the Borrower or any Affiliate of the Borrower, or (iv) any member
of the immediate family of a Person described in clauses (i), (ii) or (iii);
provided that an independent manager may serve in similar capacities for other
special purpose entities established from time to time by Affiliates of the
Borrower and (B) is a Professional Independent Manager. The criteria set forth
above in this Section 5.02(u) are referred to herein as the “Independent Manager
Criteria”. The Borrower shall notify the Administrative Agent of any decision to
appoint a new manager of the Borrower as the “independent manager” for purposes
of this Agreement, such notice shall be delivered not less than ten days prior
to the proposed effective date of such appointment (unless such appointment is
due to the resignation, death, incapacity, disability or unwillingness to serve
of the prior independent manager, in which case the Borrower shall deliver
notice promptly upon identifying the successor independent manager) and shall
certify that the designated Person satisfies the Independent Manager Criteria.
Except for the appointment of a successor independent manager employed by any of
AMACAR Group LLC, Citadel SPV, Global Securitization Services, LLC, Lord
Securities Corporation, Puglisi & Associates or CT Corporation following the
death, disability or incapacity of the previous independent manager, the
Borrower shall not appoint a new manager as the independent manager without
first confirming that such proposed new independent manager is acceptable to the
Administrative Agent as evidenced in a writing executed by the Administrative
Agent. In no event shall any Independent Manager be removed or expelled except
as permitted under the Borrower’s Constituent Documents.

 

           (v)           Changes to Related Documents. If any amendment,
consent, waiver or other modification with respect to a Related Document (other
than a Defaulted Loan or an Ineligible Loan) would constitute a Material
Modification, then the Borrower shall not cause or vote in favor of any such
Material Modification, if such Material Modification would result in the
occurrence of a Default or Event of Default, without the written consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed).

 

           (w)           Anti-Corruption and Sanctions. The Borrower will not
request any Borrowing, and shall not use the proceeds of any Borrowing (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person or in any Sanctioned Country or (iii) in any manner that would
result in the violation of any Sanctions applicable to the Borrower.

 



 - 96 - 

 

 

           Section 5.03.           Affirmative Covenants of the Collateral
Manager. The Collateral Manager covenants and agrees that until the date that
all Obligations have been paid in full, other than contingent indemnification
obligations as to which no claim giving rise thereto has been asserted, and all
Commitments hereunder have been terminated:

 

           (a)           Compliance with Agreements, Laws, Etc. It shall
(i) duly observe, comply in all material respects with all Applicable Laws
relative to the conduct of its business or to its assets, (ii) preserve and keep
in full force and effect its legal existence, (iii) preserve and keep in full
force and effect its rights, privileges, qualifications and franchises, except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect, (iv) comply in all material respects with the terms and
conditions of each Facility Document, Constituent Document and each Related
Document to which it is a party, and (v) obtain, maintain and keep in full force
and effect all Governmental Authorizations, Private Authorizations and
Governmental Filings which are necessary to carry out its business and the
transactions contemplated to be performed by it under the Facility Documents,
the Constituent Documents and the Related Documents to which it is a party.

 

           (b)           Enforcement. (i) It shall not take any action, and will
use commercially reasonable efforts not to permit any action to be taken by
others, that would release any Person from any of such Person’s covenants or
obligations under any instrument included in the Collateral, except in the case
of (A) repayment of Collateral Loans, (B) subject to the terms of this
Agreement, (1) amendments to Related Documents that govern Defaulted Loans or
Ineligible Loans, (2) amendments to Collateral Loans in accordance with the
Credit and Collection Policies and the Collateral Management Standard, and
(3) actions taken in connection with the work-out or restructuring of any
Collateral Loan in accordance with the provisions hereof, and (C) other actions
by the Collateral Manager to the extent not prohibited by this Agreement or as
otherwise required hereby.

 

           (ii)           It will not, without the prior written consent of the
Administrative Agent and the Required Lenders, contract with other Persons for
the performance of actions and obligations to be performed by the Collateral
Manager hereunder. Notwithstanding any such arrangement, the Collateral Manager
shall remain primarily liable with respect thereto. In the event of such
contract, the performance of such actions and obligations by such Persons shall
be deemed to be performance of such actions and obligations by the Collateral
Manager, and the Collateral Manager will punctually perform all of its
obligations and agreements contained in this Agreement or any such other
agreement.

 



 - 97 - 

 

 

           (c)           Further Assurances. It shall promptly at the Borrower’s
expense, execute and deliver such further instruments and take such further
action in order to maintain and protect the Collateral Agent’s first-priority
perfected security interest in the Collateral pledged by the Borrower for the
benefit of the Secured Parties free and clear of any Liens (subject to Permitted
Liens). The Collateral Manager shall promptly take, at the Borrower’s expense,
such further action necessary to establish and protect the rights, interests and
remedies created or intended to be created under this Agreement in favor of the
Secured Parties in the Collateral, including all actions which are necessary to
(x) enable the Secured Parties to enforce their rights and remedies under this
Agreement and the other Facility Documents, and (y) effectuate the intent and
purpose of, and to carry out the terms of, the Facility Documents.

 

In addition, the Collateral Manager will take such reasonable action from time
to time as shall be necessary to ensure that all assets (including all Covered
Accounts, but excluding all Excluded Amounts) of the Borrower constitute
“Collateral” hereunder. Subject to the foregoing, the Collateral Manager will at
the Borrower’s expense, take such other action (including executing and
delivering or authorizing for filing any required UCC financing statements) as
shall be necessary to create and perfect a valid and enforceable first-priority
security interest on all Collateral acquired by the Borrower as collateral
security for the Obligations.

 

           (d)           Access to Records and Documents. It shall permit the
Administrative Agent and each Lender (or any Person designated by the
Administrative Agent or such Lender) to, upon reasonable advance notice (which,
so long as no Event of Default shall have occurred and be continuing, shall not
be less than five Business Days) and during normal business hours, visit and
inspect and make copies thereof at reasonable intervals (i) its books, records
and accounts relating to its business, financial condition, operations, assets
and its performance under the Facility Documents and the Related Documents and
to discuss the foregoing with its and such Person’s officers, partners,
employees and accountants, and (ii) all of its Related Documents, in each case
all as often as the Administrative Agent or the Lenders may reasonably request;
provided that so long as no Event of Default has occurred, each Person entitled
to so visit and inspect the Collateral Manager’s records under this paragraph
(d) may only exercise its rights under this paragraph (d) twice during any
fiscal year of the Collateral Manager (it being understood that the Borrower
shall be responsible for all costs and expenses for only one such visit per
fiscal year absent the occurrence and continuance of an Event of Default). The
Administrative Agent and each Lender agrees to use commercially reasonable
efforts to coordinate with each other Lender in exercising their respective
rights under this paragraph (d) and under Section 5.01(e) with a view to
minimizing duplication of effort and expense by the Borrower and the Collateral
Manager.

 

           (e)           Audit Rights. It will permit the Administrative Agent
and any Lender (or any representatives thereof (including any consultants,
accountants, lawyers and appraisers)) to conduct evaluations and appraisals of
the Collateral Manager’s computation of the Borrowing Base and the assets
included in the Borrowing Base at least once and no more than twice during any
fiscal year of the Collateral Manager. The Borrower shall pay the reasonable and
documented fees and expenses of any representatives retained by the
Administrative Agent or any Lender to conduct any such evaluation or appraisal;
provided that (i) the Borrower shall not be required to pay such fees and
expenses for more than one such evaluation or appraisal during any calendar year
unless an Event of Default has occurred and is continuing and (ii) such
evaluation or appraisal shall not be duplicative of any audit under Section
5.01(g). Each Lender agrees to use commercially reasonable terms to coordinate
with the other Lenders in exercising their respective rights under this
paragraph (e) and under paragraph (d) above with a view to minimizing
duplication of effort and expense by the Borrower.

 



 - 98 - 

 

 

           (f)           Independent Manager. The Collateral Manager shall
notify the Administrative Agent of any decision to appoint a new manager of the
Borrower as the “independent manager” for purposes of this Agreement, such
notice shall be delivered not less than ten days prior to the proposed effective
date of such appointment (unless such appointment is due to the resignation,
death, incapacity, disability or unwillingness to serve of the prior independent
manager, in which case the Collateral Manager shall deliver notice promptly upon
receipt of knowledge of such resignation) and shall certify that the designated
Person satisfies the Independent Manager Criteria.

 

           (g)           Information and Reports. Each Notice of Borrowing, each
Monthly Report and all other written information, reports, certificates and
statements furnished by or on behalf of the Collateral Manager to any other
Secured Party for purposes of or in connection with this Agreement, the other
Facility Documents or the transactions contemplated hereby or thereby shall be
true, complete and correct in all material respects as of the date such
information is stated or certified; provided that solely with respect to
information furnished by the Collateral Manager which was provided to the
Collateral Manager from an Obligor with respect to a Collateral Loan, such
information shall only need to be true, complete and correct in all material
respects to the actual knowledge of the Collateral Manager.

 

           (h)           Amendments to Administration Agreement and Advisory
Agreement. The Collateral Manager shall notify the Administrative Agent of any
proposed amendment or modification of the Administration Agreement or the
Advisory Agreement. Such notice shall be delivered not less than ten days prior
to the proposed effective date of such amendment or modification.

 

           Section 5.04.           Negative Covenants of the Collateral Manager.
The initial Collateral Manager covenants and agrees that until the date that all
Obligations have been paid in full, other than contingent indemnification
obligations as to which no claim giving rise thereto has been asserted, and all
Commitments hereunder have been terminated:

 

           (a)           Restrictive Agreements. It shall not enter into or
suffer to exist or become effective any agreement that prohibits, limits or
imposes material any condition upon its ability to perform its obligations under
the Facility Documents.

 

           (b)           Validity of this Agreement. It shall not (i) take any
action to permit or fail to take any action that would cause the validity or
effectiveness of this Agreement or any grant of Collateral hereunder to be
impaired, or permit the lien of this Agreement to be amended, hypothecated,
subordinated, terminated or discharged, or permit any Person to be released from
any covenants or obligations with respect to this Agreement (except in
accordance with its terms) and (ii) except as permitted by this Agreement, take
any action that would permit the lien of this Agreement not to constitute a
valid first priority security interest in the Collateral (subject to Permitted
Liens).

 



 - 99 - 

 

 

           (c)           Liquidation; Merger; Disposition of Assets. It shall
not consummate any plan of liquidation, dissolution, partial liquidation, merger
or consolidation (or suffer any liquidation, dissolution or partial liquidation)
nor sell, transfer, exchange or otherwise dispose of all or substantially all of
its assets or enter into any agreement or commitment to do so, except (i) with
the prior written consent of the Required Lenders and (ii) that the Collateral
Manager shall be allowed to merge with any entity so long as the Collateral
Manager remains the surviving corporation of such merger, with a net worth not
less than the net worth of the Collateral Manager immediately prior to such
merger, and such merger does not result in an Event of Default under Section
6.2(g)(ii). The Collateral Manager shall give 30 days prior written notice of
any merger to the Administrative Agent and the Collateral Agent.

 

           (d)           Changes to Related Documents. If any amendment,
consent, waiver or other modification with respect to a Related Document (other
than a Defaulted Loan or an Ineligible Loan) would constitute a Material
Modification, then the Collateral Manager shall not cause or vote in favor of
any such Material Modification, if such Material Modification would result in
the occurrence of a Default or Event of Default, without the written consent of
the Administrative Agent (such consent not to be unreasonably withheld or
delayed).

 

           (e)           Certain Amendments to Administration Agreement and
Advisory Agreement. The Collateral Manager shall not agree to any amendment or
modification of the Administration Agreement or the Advisory Agreement if any
such amendment or modification has or could reasonably be expected to have a
material adverse effect on the pool of Collateral, the Collateral Manager’s
ability to manage the pool of Collateral or the Lenders.

 

           Section 5.05.           Certain Undertakings Relating to
Separateness. (a) Without limiting any, and subject to all, other covenants of
the Borrower contained in this Agreement, the Borrower shall conduct its
business and operations separate and apart from that of any other Person
(including the Collateral Manager and any of its Affiliates, the BDC and their
respective Affiliates) and in furtherance of the foregoing:

 

           (1)           The Borrower shall maintain its accounts, financial
statements, books, accounting and other records, and other Borrower documents
separate from those of any other Person, provided that the Borrower may be
consolidated with the BDC solely for tax and accounting purposes.

 

           (2)           The Borrower shall not commingle or pool any of its
funds or assets with those of any Affiliate or any other Person (other than as
expressly contemplated herein with respect to the Excluded Amounts), and it
shall hold all of its assets in its own name, except as otherwise permitted or
required under the Facility Documents.

 



 - 100 - 

 

 

           (3)           The Borrower shall conduct its own business in its own
name and, for all purposes, shall not operate, or purport to operate,
collectively as a single or consolidated business entity with respect to any
Person.

 

           (4)           The Borrower shall pay its own debts, liabilities and
expenses (including overhead expenses, if any) only out of its own assets as the
same shall become due.

 

           (5)           The Borrower has observed, and shall observe all
(A) limited liability company formalities and (B) other organizational
formalities, in each case to the extent necessary or advisable to preserve its
separate existence, and shall preserve its existence, and it shall not, nor
shall it permit any Affiliate or any other Person to, amend, modify or otherwise
change its limited liability company agreement in a manner that would adversely
affect the existence of the Borrower as a bankruptcy-remote special purpose
entity.

 

           (6)           The Borrower shall not (A) guarantee, become obligated
for, or hold itself or its credit out to be responsible for or available to
satisfy, the debts or obligations of any other Person or (B) control the
decisions or actions respecting the daily business or affairs of any other
Person except as permitted by or pursuant to the Facility Documents.

 

           (7)           The Borrower shall, at all times, hold itself out to
the public as a legal entity separate and distinct from any other Person
provided that the assets of the Borrower may be consolidated into the BDC for
accounting purposes and included in consolidated financial statements of the
BDC.

 

           (8)           The Borrower shall not identify itself as a division of
any other Person.

 

           (9)           The Borrower shall maintain its assets in such a manner
that it will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any Affiliate or any other Person.

 

           (10)           The Borrower shall not use its separate existence to
perpetrate a fraud in violation of Applicable Law.

 

           (11)           The Borrower shall not, in connection with the
Facility Documents, act with an intent to hinder, delay or defraud any of its
creditors in violation of Applicable Law.

 

           (12)           The Borrower shall maintain an arm’s length
relationship with its Affiliates and the Collateral Manager.

 



 - 101 - 

 

 

           (13)           Except as permitted by or pursuant to the Facility
Documents, the Borrower shall not grant a security interest or otherwise pledge
its assets for the benefit of any other Person.

 

           (14)           Except as provided in the Facility Documents, the
Borrower shall not acquire any securities or debt instruments of the Collateral
Manager, its Affiliates or any other Person.

 

           (15)           The Borrower shall not make loans or advances to any
Person, except for the Collateral Loans and as permitted by or pursuant to the
Facility Documents.

 

           (16)           The Borrower shall make no transfer of its assets
except as permitted by or pursuant to the Facility Documents.

 

           (17)           The Borrower shall file its own tax returns separate
from those of any other Person or entity, except to the extent that the Borrower
is not required to file tax returns under applicable law or is not permitted to
file its own tax returns separate from those of any other Person.

 

           (18)           The Borrower shall not acquire obligations or
securities of its members.

 

           (19)           The Borrower shall use separate stationery, invoices
and checks.

 

           (20)           The Borrower shall correct any known misunderstanding
regarding its separate identity.

 

           (21)           The Borrower shall maintain adequate capital in light
of its contemplated business operations.

 

           (22)           The Borrower shall at all times be organized as a
special purpose entity with organizational documents substantially similar in
all material respects to those in effect on the Closing Date.

 

           (23)           The Borrower shall at all times conduct its business
so that any assumptions made with respect to the Borrower in any “substantive
non-consolidation” opinion letter delivered in connection with the Facility
Documents will continue to be true and correct in all material respects.

 

Article VI

Events of Default

 

           Section 6.01.           Events of Default. “Event of Default”,
wherever used herein, means any one of the following events (whatever the reason
for such Event of Default and whether it shall be voluntary or involuntary or be
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body):

 



 - 102 - 

 

 

           (a)           a default by the Borrower in the payment, when due and
payable, of any interest on or Commitment Fee in respect of the Advances and
such default is not cured within two (2) Business Days; or

 

           (b)           the failure to reduce the outstanding Advances to $0 on
the Final Maturity Date; or

 

           (c)           (i) the Borrower becomes an investment company required
to be registered under the Investment Company Act or (ii) the BDC ceases to be
an “investment company” that has elected to be regulated as a “business
development company” within the meaning of the Investment Company Act or to be
qualified as a “regulated investment company” for purposes of the Code; or

 

           (d)           except as otherwise provided in this Section 6.01, (i)
a failure by the Borrower to deliver (or cause to be delivered) any Monthly
Report, Borrowing Base Calculation Statement, quarterly financial report
pursuant to Section 5.01(d)(ii) or notice of a Default or Event of Default
pursuant to Section 5.01(d)(iv) when due and such default is not cured within
three Business Days; or (ii) a default in the performance, or breach in a
covenant by the Borrower with respect to the management and distribution of
funds received with respect to the Collateral Loans and such default is not
cured within two Business Days; (iii) a failure by the Borrower to deliver (or
cause to be delivered) any material information requested by the Administrative
Agent or the Required Lenders pursuant to Section 5.01(d)(v) within ten (10)
Business Days of such request; or (iv) a default in any material respect in the
performance, or breach in any material respect, of any other covenant or other
agreement of the Borrower, the Collateral Manager or the BDC under this
Agreement or the other Facility Documents (other than failure to comply with any
Concentration Limitation or any Portfolio Quality Test), or the failure of any
representation or warranty of the Borrower or the BDC made in this Agreement, in
any other Facility Document or in any certificate or other writing delivered
pursuant hereto or thereto or in connection herewith or therewith to be correct
in each case in all material respects when the same shall have been made, and
the continuation of such default, breach or failure for a period of thirty (30)
days after the earlier of (x) written notice to the Borrower or the Collateral
Manager (which may be by email) by the Administrative Agent, the Collateral
Agent (acting at the direction of the Administrative Agent) or the Collateral
Manager (as the case may be), and (y) actual knowledge of the Borrower, the BDC
or the Collateral Manager; or

 

           (e)           the rendering of one or more final judgments, decrees
or orders by a court or arbitrator of competent jurisdiction for the payment of
money in excess individually or in the aggregate of $5,000,000 against the BDC,
or $500,000 against the Borrower (exclusive of any amounts fully covered by
insurance), and the aforementioned parties shall not have either (x) discharged
or provided for the discharge of any such judgment, decree or order in
accordance with its terms or (y) perfected a timely appeal of such judgment,
decree or order and caused the execution of same to be stayed during the
pendency of the appeal, in each case, within sixty days from the date of entry
thereof; or

 



 - 103 - 

 

 

           (f)           an Insolvency Event relating to the Borrower or the BDC
occurs; or

 

           (g)           any Collateral Manager Termination Event shall have
occurred and be continuing; or

 

           (h)           (i) any Facility Document to which the Borrower or the
BDC is a party shall (except in accordance with its terms) terminate, cease to
be effective or cease to be the legally valid, binding and enforceable
obligation of the Borrower or the BDC, as the case may be or (ii) the Borrower,
the BDC or any of their Affiliates shall, directly or indirectly, contest in any
manner the effectiveness, validity, binding nature or enforceability of any
Facility Document or any Lien purported to be created thereunder; or

 

           (i)           (i) the Internal Revenue Service shall file notice of a
Lien pursuant to Section 6323 of the Code with regard to any assets of the
Borrower and such Lien shall not have been released within five (5) Business
Days or (ii) the PBGC shall file notice of a Lien pursuant to Section 4068 of
ERISA with regard to any of the assets of the Borrower and such Lien shall not
have been released within five (5) Business Days, unless in each case a reserve
has been established therefor in accordance with GAAP and such action is being
diligently contested in good faith by appropriate proceedings (except to the
extent that the amount secured by such Lien exceeds $750,000); or

 

           (j)           a Change of Control occurs with respect to the
Borrower; or

 

           (k)           the BDC shall fail to maintain unencumbered liquidity
(calculated as the sum of (i) cash or cash equivalents, (ii) committed, undrawn
and available amounts under any of the BDC’s facilities, (iii) loans that would
constitute Collateral Loans hereunder if they were sold or contributed to the
Borrower and (iv) the amount (if any) by which the Borrowing Base on such date
exceeds the aggregate outstanding principal amount of Advances hereunder) in an
amount at least equal to the greater of (A) the product of (x) the Principal
Balance of the single largest Collateral Loan multiplied by (y) the applicable
Advance Rate and (B) the Net Aggregate Exposure Equity Amount; or

 

           (l)           the Borrower ceases to have a valid ownership interest
in all of the Collateral (subject to Permitted Liens) or the Collateral Agent
shall fail to have a first priority perfected security interest in any part of
the Collateral (other than in respect of a de minimis amount of Collateral and
subject to Permitted Liens); or

 

           (m)           the Borrower shall assign or attempt to assign any of
its rights, obligations, or duties under the Facility Documents without the
prior written consent of each Lender; or

 



 - 104 - 

 

 

           (n)           the Interest Coverage Ratio Test shall not be satisfied
as of any Determination Date; or

 

           (o)           the Maximum Advance Rate Test shall not be satisfied
and such failure shall continue for three (3) Business Days; or

 

           (p)           the Borrower shall fail to maintain at least one
independent manager as required pursuant to Section 5.02(u), provided that, upon
the resignation, death, disability, incapacity or unwillingness to serve of the
current independent manager, the Borrower shall have 10 Business Days to replace
such independent manager with a successor independent manager that satisfies the
Independent Manager Criteria;

 

           (q)           as of the Monthly Reporting Date that immediately
follows the date that, pursuant to Section 5.01(d)(ii), the Borrower delivers
the financial statements of the BDC for the fiscal quarter ended March 31, 2020,
and thereafter, the BDC’s equity determined in accordance with GAAP and as shown
in the BDC’s most recently delivered quarterly consolidated financials and
audited annual consolidated financial statements shall be less than 50% of the
amount of contributed capital less accumulated distributed redemptions; or

 

           (r)           as of the Monthly Reporting Date that immediately
follows the date that, pursuant to Section 5.01(d)(ii), the Borrower delivers
the financial statements of the BDC for the fiscal quarter ended March 31, 2020,
and thereafter, the BDC’s ratio of debt to equity (calculated as a percentage),
as determined in accordance with GAAP and as shown in the BDC’s most recently
delivered quarterly consolidated financial statements and annual audited
consolidated financial statements, exceeds 200%.

 

Section 6.02.           Remedies upon an Event of Default. (a) Upon a
Responsible Officer of the Borrower or Collateral Manager obtaining knowledge of
the occurrence of an Event of Default, each of the Borrower and the Collateral
Manager shall notify each other and the Agents, in accordance with Section
5.01(d)(iv). Upon the occurrence of an Event of Default known to a Responsible
Officer of the Collateral Agent, the Collateral Agent shall promptly notify the
Administrative Agent (which will notify the Lenders promptly) of such Event of
Default in writing.

 

           (b)           Upon the occurrence and during the continuance of any
Event of Default, in addition to all rights and remedies specified in this
Agreement and the other Facility Documents, including Article VII, and the
rights and remedies of a secured party under Applicable Law, including the UCC
(which rights shall be cumulative), the Administrative Agent shall, at the
request of, or may with the consent of, the Required Lenders, by notice to the
Borrower (with a copy to the Collateral Agent), do any one or more of the
following: (1) declare the Commitments to be terminated forthwith, whereupon the
Commitments shall forthwith terminate, and (2) declare the principal of and the
accrued interest on the Advances and all other amounts whatsoever payable by the
Borrower hereunder to be forthwith due and payable, whereupon such amounts shall
be immediately due and payable without presentment, demand, protest or other
formalities of any kind, all of which are hereby waived by the Borrower;
provided that, upon the occurrence of any Event of Default described in
clause (f) of Section 6.01, the Commitments shall automatically terminate and
the Advances and all such other amounts shall automatically become due and
payable, without any further action by any party. The Borrower and the
Collateral Manager hereby agree that they will, at the Borrower’s expense and at
the direction of the Administrative Agent, (i) assemble all or any part of the
Collateral as directed by the Administrative Agent and make the same available
to the Administrative Agent at a place to be designated by the Administrative
Agent that is reasonably convenient to such parties and (ii) without notice
except as specified below, sell the Collateral or any part thereof at a public
or private sale in accordance with applicable law. The Administrative Agent
shall provide notice to the Borrower, Collateral Manager or the BDC of its
election to sell the Collateral hereunder on the date that is 13 Business Days
prior to the proposed date of such sale (the date such notice is delivered, the
“Collateral Sale Notice Date”), and the Borrower agrees that such notice shall
constitute reasonable notification. All cash proceeds received by the
Administrative Agent or Collateral Agent in respect of any sale of, collection
from, or other realization upon, all or any part of the Collateral (after
payment of any amounts incurred in connection with such sale) shall be deposited
into the Collection Account and to be applied pursuant to Section 9.01(a)(iii).

 



 - 105 - 

 

 

If the Administrative Agent elects to sell the Collateral in whole or in part,
at a public or private sale, the Borrower, the BDC, the Collateral Manager (so
long as it is an Affiliate of the BDC) or any of their respective Affiliates or
assignees shall have the right of first refusal to repurchase the Collateral, in
whole but not in part, prior to such sale at a purchase price that is equal to
the amount of the Obligations as of the date of such proposed sale. Such right
of first refusal shall terminate not later than 4:00 p.m. on the twelfth
Business Day following the Collateral Sale Notice Date.

 

If none of the Borrower, the BDC, the Collateral Manager or any of their
respective Affiliates or assignees elects to exercise its right of first
refusal, the Administrative Agent may sell such Collateral or portion thereof.
For the avoidance of doubt, the Borrower, the BDC, the Collateral Manager or
their respective Affiliates or assignees may participate in any public or
private sale of the Collateral directed by the Administrative Agent.

 

           (c)           In addition, upon the occurrence and during the
continuation of an Event of Default, following written notice by the
Administrative Agent (provided in its sole discretion or at the direction of the
Required Lenders) of the exercise of control rights with respect to the
Collateral, which notice shall be delivered to the Borrower, the BDC and the
Collateral Manager (with a copy to the Collateral Agent): (w) the Collateral
Manager’s power to consent to modifications to and direct the acquisition, sales
and other dispositions of Collateral Loans will be immediately suspended,
(x) the Collateral Manager will be required to obtain the consent of the
Administrative Agent before causing the Borrower to agree to any modification of
any Collateral Loan or before causing the Borrower to acquire, sell or otherwise
dispose of any Collateral Loan, and (y) the Collateral Manager (so long as it is
an Affiliate of the Borrower) will cause the Borrower to sell or otherwise
dispose of any Collateral Loan as directed by the Administrative Agent in its
sole discretion (so long as, in the case of this clause (y), the Collateral
Manager and the BDC are afforded a commercially reasonable opportunity to bid
for and acquire such Collateral Loan in such sale or disposition).

 



 - 106 - 

 

 

           Section 6.03.           Collateral Manager Termination Events.
“Collateral Manager Termination Event”, wherever used herein, means any one of
the following events (whatever the reason for such Collateral Manager
Termination Event and whether it shall be voluntary or involuntary or be
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body):

 

           (a)           any Event of Default shall have occurred and be
continuing; or

 

           (b)           the Collateral Manager is required to be registered
under the Investment Company Act and is not registered; or

 

           (c)           except as otherwise provided in this Section 6.03, (i)
a failure by the Collateral Manager to deliver (or cause to be delivered) any
Monthly Report or Borrowing Base Calculation Statement when due and such default
is not cured within three Business Days; or (ii) a default in the performance or
breach in a covenant by the Collateral Manager with respect to the management
and distribution of funds received with respect to the Collateral Loans, and
such failure or default is not cured within two Business Days; or (iii) a
default in any material respect in the performance, or breach in any material
respect, of any other covenant or other agreement of the Collateral Manager
under this Agreement or the other Facility Documents, or the failure of any
representation or warranty of the Collateral Manager made in this Agreement, in
any other Facility Document or in any certificate or other writing delivered
pursuant hereto or thereto or in connection herewith or therewith to be correct
in each case in all material respects when the same shall have been made, and
the continuation of such default, breach or failure for a period of thirty days
after the earlier of (x) written notice to the Collateral Manager (which may be
by email) by the Administrative Agent or the Collateral Agent (acting at the
direction of the Administrative Agent), and (y) actual knowledge of the
Collateral Manager; or

 





           (d)           the rendering of one or more final judgments, decrees
or orders against the Collateral Manager (exclusive of any amounts fully covered
by insurance) by a court or arbitrator of competent jurisdiction for the payment
of money in excess individually or in the aggregate of (i) at any time the
Collateral Manager and the Administrator, collectively, have at least
$5,000,000,000 in assets under its management, $5,000,000 or more, or (ii) at
any time the Collateral Manager and the Administrator, collectively, have less
than $5,000,000,000 in assets under its management, $2,000,000 or more, and the
Collateral Manager shall not have either (x) discharged or provided for the
discharge of any such judgment, decree or order in accordance with its terms or
(y) perfected a timely appeal of such judgment, decree or order and caused the
execution of same to be stayed during the pendency of the appeal, in each case,
within sixty days from the date of entry thereof; or

 

           (e)           an Insolvency Event relating to the Collateral Manager,
the Advisor or the Administrator occurs; or

 



 - 107 - 

 

 

           (f)           (1) any Facility Document to which the Collateral
Manager is a party shall (except in accordance with its terms) terminate, cease
to be effective or cease to be the legally valid, binding and enforceable
obligation of the Collateral Manager, (2) the Collateral Manager or any of its
Affiliates shall, directly or indirectly, contest in any manner the
effectiveness, validity, binding nature or enforceability of any Facility
Document or any Lien purported to be created thereunder, or (3) any Lien
securing any obligation under any Facility Document shall, in whole or in part
(other than in respect of a de minimis amount of Collateral), cease to be a
first priority perfected security interest of the Collateral Agent except for
Permitted Liens; or

 

           (g)           the Collateral Manager shall fail to comply with the
first sentence of Section 5.04(c); or

 

           (h)           any two of Theodore Koenig, Aaron Peck or Michael Egan
shall fail to provide active and material participation in the Adviser’s or the
Administrator’s daily activities, including, but not limited to, general
management, underwriting and credit approval process, and credit monitoring
activities and such Persons are not replaced with other individuals satisfactory
to the Administrative Agent in its sole discretion within 60 days; or

 

           (i)           any change to the Credit and Collection Policies that
has a material adverse effect at any time on the interests and rights and
remedies of the Administrative Agent, the Collateral Agent or the Lenders
without the prior written consent of the Administrative Agent; or

 

           (j)           the Administrator shall fail to maintain at least
$4,000,000,000 of assets (including cash) under management; or

 

           (k)           as of any Monthly Report Determination Date, the
rolling trailing 6-month average Collateral Default Ratio shall exceed 7%; or

 

           (l)           (i) one or more acts (including any failure(s) to act)
by the Collateral Manager, the Advisor or the Administrator occurs that
constitutes fraud (as determined in a final, non-appealable adjudication by a
court of competent jurisdiction) in the performance of its asset management
business or (ii) the Collateral Manager, the Advisor or the Administrator or any
of their respective senior officers is convicted of (with no further right of
appeal) a felony criminal offense materially related to its asset management
business and, in each case, such Person is not replaced or does not cease to
have responsibility for asset management activities, within 60 days of the
applicable adjudication or conviction; or

 

(m)       the Advisory Agreement or the Administration Agreement is terminated
without the prior written consent of the Administrative Agent.

 

Section 6.04.           Remedies upon a Collateral Manager Termination Event.
Upon a Responsible Officer of the Borrower or Collateral Manager obtaining
knowledge of the occurrence of Collateral Manager Termination Event, each of the
Borrower and the Collateral Manager shall notify each other and the Agents,
specifying the specific Collateral Manager Termination Event(s) that occurred as
well as all other Collateral Manager Termination Events that are then known to
be continuing. Upon the occurrence of a Collateral Manager Termination Event
actually known to a Responsible Officer of the Collateral Agent, subject to the
immediately preceding sentence, the Collateral Agent shall promptly notify the
Administrative Agent (which will notify the Lenders promptly) of such Collateral
Manager Termination Event in writing.

 



 - 108 - 

 

 

Upon the occurrence and during the continuance of a Collateral Manager
Termination Event, the Administrative Agent, by written notice to the Collateral
Manager (with a copy to the Document Custodian, the Collateral Administrator and
the Collateral Agent) (a “Collateral Manager Termination Notice”), may terminate
all of the rights and obligations of the Collateral Manager as Collateral
Manager under this Agreement in accordance with Section 11.09 and appoint a
successor Collateral Manager pursuant to Section 11.09 hereto.

 

Article VII

Pledge of Collateral; Rights of the Collateral Agent

 

           Section 7.01.           Grant of Security. (a) The Borrower hereby
grants, pledges, transfers and collaterally assigns to the Collateral Agent, for
the benefit of the Secured Parties, as collateral security for all Obligations,
a continuing security interest in, and a Lien upon, all of the Borrower’s right,
title and interest in, to and under, the following property, in each case
whether tangible or intangible, wheresoever located, and whether now owned by
the Borrower or hereafter acquired and whether now existing or hereafter coming
into existence (all of the property described in this Section 7.01(a) being
collectively referred to herein as the “Collateral”):

 

           (i)           all Collateral Loans and Related Documents
           (listed, as of the Closing Date, in Schedule 3), both now and
hereafter owned, including all collections and other proceeds thereon or with
respect thereto;

 

           (ii)           each Covered Account and all Money and all investment
property (including all securities, all security entitlements with respect to
such Covered Account and all financial assets carried in such Covered Account)
from time to time on deposit in or credited to each Covered Account;

 

           (iii)           all interest, dividends, stock dividends, stock
splits, distributions and other money or property of any kind distributed in
respect of the Collateral Loans of the Borrower, which the Borrower is entitled
to receive, including all Collections in respect of its Collateral Loans;

 

           (iv)           each Facility Document (other than this Agreement) and
all rights, remedies, powers, privileges and claims under or in respect thereto
(whether arising pursuant to the terms thereof or otherwise available to the
Borrower at law or equity), including the right to enforce each such Facility
Document and to give or withhold any and all consents, requests, notices,
directions, approvals, extensions or waivers under or with respect thereto, to
the same extent as the Borrower could but for the assignment and security
interest granted to the Collateral Agent under this Agreement;

 



 - 109 - 

 

 

           (v)           all Cash or Money in possession of the Borrower or
delivered to the Collateral Agent (or any bailee of the foregoing);

 

           (vi)           all accounts, chattel paper, deposit accounts,
financial assets, general intangibles, instruments, investment property,
letter-of-credit rights and other supporting obligations relating to the
foregoing (in each case as defined in the UCC);

 

           (vii)           all other property of the Borrower and all property
of the Borrower which is delivered to the Collateral Agent (or the Document
Custodian on its behalf) by or on behalf of the Borrower (whether or not
constituting Collateral Loans or Eligible Investments);

 

           (viii)           all security interests, liens, collateral, property,
guaranties, supporting obligations, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of the assets, investments and properties described above; and

 

           (ix)           all Proceeds of any and all of the foregoing.

 

provided, however, that the term “Collateral” shall exclude all Excluded
Amounts.

 

           (b)           All terms used in this Section 7.01 that are defined in
the UCC but are not defined in Section 1.01 shall have the respective meanings
assigned to such terms in the UCC.

 

           Section 7.02.           Release of Security Interest. If and only if
all Obligations have been paid in full (other than contingent indemnification
obligations as to which no claim giving rise thereto has been asserted) and all
Commitments have been terminated, the Collateral Agent, for itself and on behalf
of the Secured Parties, shall, at the expense of the Borrower, promptly execute,
deliver and file or authorize for filing such instruments as the Borrower shall
reasonably request in order to reassign, release or terminate the Collateral
Agent’s security interest in the Collateral. The Secured Parties acknowledge and
agree that upon the sale or disposition of any Collateral by the Borrower in
compliance with the terms and conditions of this Agreement, the security
interest of the Secured Parties in such Collateral shall immediately terminate
and the Collateral Agent, for itself and on behalf of the other Secured Parties,
shall, at the expense of the Borrower, execute, deliver and file or authorize
for filing such instrument as the Borrower shall reasonably request to reflect
or evidence such termination. Any and all actions under this Article VII in
respect of the Collateral shall be without any recourse to, or representation or
warranty by any Secured Party and shall be at the sole cost and expense of the
Borrower and the Collateral Manager.

 



 - 110 - 

 

 

           Section 7.03.           Rights and Remedies. The Collateral Agent
(for itself and on behalf of the other Secured Parties) shall have all of the
rights and remedies of a secured party under the UCC and other Applicable Law.
Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent or its designees shall, at, and in accordance with the written
direction of the Administrative Agent or the Required Lenders acting through the
Administrative Agent, (i) instruct the Borrower to deliver any or all of the
Collateral, the Related Documents and any other documents relating to the
Collateral to the Collateral Agent or its designees and otherwise give all
instructions for the Borrower regarding the Collateral; (ii) sell or otherwise
dispose of the Collateral in a commercially reasonable manner, all without
judicial process or proceedings; (iii) take control of the Proceeds of any such
Collateral; (iv) subject to the provisions of the applicable Related Documents,
exercise any consensual or voting rights in respect of the Collateral;
(v) release, make extensions, discharges, exchanges or substitutions for, or
surrender all or any part of the Collateral; (vi) enforce the Borrower’s rights
and remedies with respect to the Collateral; (vii) institute and prosecute legal
and equitable proceedings to enforce collection of, or realize upon, any of the
Collateral; (viii) require that the Borrower immediately take all actions
necessary to cause the liquidation of the Collateral in order to pay all amounts
due and payable in respect of the Obligations, in accordance with the terms of
the Related Documents; (ix) to redeem or withdraw or cause the Borrower to
redeem or withdraw any asset of the Borrower to pay amounts due and payable in
respect of the Obligations; (x) make copies of or, if necessary, remove from the
Borrower’s, the Collateral Manager’s and their respective agents’ place of
business all books, records and documents relating to the Collateral; and
(xi) endorse the name of the Borrower upon any items of payment relating to the
Collateral or upon any proof of claim in bankruptcy against an account debtor.

 

The Borrower hereby agrees that, upon the occurrence and during the continuance
of an Event of Default, at the request of the Administrative Agent, the
Collateral Agent (acting at the direction of the Administrative Agent) or the
Required Lenders (acting through the Administrative Agent), it shall execute all
documents and agreements which are necessary or appropriate to have the
Collateral be assigned to the Collateral Agent or its designee. For purposes of
taking the actions described in clauses (i) through (xi) of this Section 7.03
the Borrower hereby irrevocably appoints the Collateral Agent as its
attorney-in-fact (which appointment being coupled with an interest and is
irrevocable while any of the Obligations remain unpaid, with power of
substitution), in the name of the Collateral Agent or in the name of the
Borrower or otherwise, for the use and benefit of the Collateral Agent (for the
benefit of the Secured Parties), but at the cost and expense of the Borrower
and, except as permitted by applicable law, without notice to the Borrower.

 

           Section 7.04.           Remedies Cumulative. Each right, power, and
remedy of the Agents and the other Secured Parties, or any of them, as provided
for in this Agreement or in the other Facility Documents or now or hereafter
existing at law or in equity or by statute or otherwise shall be cumulative and
concurrent and shall be in addition to every other right, power, or remedy
provided for in this Agreement or in the other Facility Documents or now or
hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by the Agents or any other Secured Party
of any one or more of such rights, powers, or remedies shall not preclude the
simultaneous or later exercise by such Persons of any or all such other rights,
powers, or remedies.

 



 - 111 - 

 

 

           Section 7.05.           Related Documents. (a) Each of the Borrower
and the Collateral Manager hereby agrees that, to the extent not expressly
prohibited by the terms of the Related Documents, after the occurrence and
during the continuance of an Event of Default, it shall (i) upon the written
request of the Administrative Agent or the Collateral Agent (acting at the
direction of the Administrative Agent), promptly forward to such Agent all
material information and notices which it receives under or in connection with
the Related Documents relating to the Collateral, and (ii) upon the written
request of the Administrative Agent or the Collateral Agent (acting at the
direction of the Administrative Agent), act and refrain from acting in respect
of any request, act, decision or vote under or in connection with the Related
Documents relating to the Collateral only in accordance with the direction of
the Administrative Agent.

 

           (b)           Each of the Borrower and the Collateral Manager hereby
agrees that, to the extent the same shall be in the Borrower’s or the Collateral
Manager’s possession, it will hold all Related Documents relating to the
Collateral in trust for the Collateral Agent on behalf of the Secured Parties,
and upon request of the Administrative Agent or the Collateral Agent (acting at
the direction of the Administrative Agent) following the occurrence and during
the continuance of an Event of Default or as otherwise provided herein, promptly
deliver the same to the Collateral Agent or its designee (including the Document
Custodian). In addition, in accordance with Article XIV, promptly following its
acquisition of any Loan the Borrower or the Collateral Manager (on behalf of the
Borrower) shall deliver to the Document Custodian copies of the principal
underlying documentation with respect to such Loan (e.g., loan or credit
agreement, primary security agreement and guarantees, etc.).

 

           Section 7.06.           Borrower Remains Liable. (a) Notwithstanding
anything herein to the contrary, (i) the Borrower shall remain liable under the
contracts and agreements included in and relating to the Collateral (including
the Related Documents) to the extent set forth therein, and shall perform all of
its duties and obligations under such contracts and agreements to the same
extent as if this Agreement had not been executed, and (ii) the exercise by any
Secured Party of any of its rights hereunder shall not release the Borrower from
any of its duties or obligations under any such contracts or agreements included
in the Collateral.

 

           (b)           No obligation or liability of the Borrower is intended
to be assumed by the Administrative Agent or any other Secured Party under or as
a result of this Agreement or the other Facility Documents, and the transactions
contemplated hereby and thereby, including under any Related Document or any
other agreement or document that relates to Collateral and, to the maximum
extent permitted under provisions of law, the Administrative Agent and the other
Secured Parties expressly disclaim any such assumption.

 

           Section 7.07.           Protection of Collateral. The Borrower shall
from time to time execute and deliver all such supplements and amendments hereto
and file or authorize the filing of all such UCC-1 financing statements,
continuation statements, instruments of further assurance and other instruments,
and shall take such other action as may be necessary to secure the rights and
remedies of the Secured Parties hereunder and to:

 

           (i)           grant security more effectively on all or any portion
of the Collateral;

 



 - 112 - 

 

 

           (ii)           maintain, preserve and perfect any grant of security
made or to be made by this Agreement including, without limitation, the first
priority nature of the lien or carry out more effectively the purposes hereof;

 

           (iii)           perfect, publish notice of or protect the validity of
any grant made or to be made by this Agreement (including, without limitation,
any and all actions necessary as a result of changes in law or regulations);

 

           (iv)           enforce any of the Collateral or other instruments or
property included in the Collateral;

 

           (v)           preserve and defend title to the Collateral and the
rights therein of the Collateral Agent and the Secured Parties in the Collateral
against the claims of all third parties; and

 

           (vi)           pay or cause to be paid any and all taxes levied or
assessed upon all or any part of the Collateral.

 

The Borrower hereby designates the Collateral Agent as its agent and attorney in
fact to prepare and file any UCC-1 financing statement, continuation statement
and all other instruments, and take all other actions, required pursuant to this
Section 7.07. Such designation shall not impose upon the Collateral Agent, or
release or diminish, the Borrower’s obligations under this Section 7.07 or
Section 5.01(c). The Borrower further authorizes the Administrative Agent or its
counsel to file, without the Borrower’s signature, UCC- 1 financing statements
that name the Borrower as debtor and the Collateral Agent as secured party and
that describe “all assets in which the debtor now or hereafter has rights” as
the Collateral in which the Collateral Agent has a grant of security hereunder
and any amendments or continuation statements that may be necessary or
desirable.

 

Article VIII

Accounts, Accountings and Releases

 

           Section 8.01.           Collection of Money. Except as otherwise
expressly provided herein, the Collateral Agent may demand payment or delivery
of, and shall receive and collect, directly and without intervention or
assistance of any fiscal agent or other intermediary, all Money and other
property payable to or receivable by the Collateral Agent pursuant to this
Agreement, including all payments due on the Collateral, in accordance with the
terms and conditions of such Collateral. The Collateral Agent shall segregate
and hold all such Money and property received by it in trust for the Secured
Parties and shall apply it as provided in this Agreement. Each Covered Account
shall be established and maintained under the Account Control Agreement with a
Qualified Institution. Any Covered Account may contain any number of subaccounts
for the convenience of the Collateral Agent or as required by the Collateral
Manager for convenience in administering the Covered Account or the Collateral.

 



 - 113 - 

 

 

           Section 8.02.           Collection Account. (a) In accordance with
this Agreement and the Account Control Agreement, the Borrower shall, on or
prior to the Closing Date, establish at the Intermediary or a sub-agent of the
Intermediary a single, segregated account in the name “MC Income Plus Financing
SPV LLC Collection Account, subject to the lien of the Collateral Agent”, which
shall be designated as the “Collection Account”, which shall be maintained with
the Intermediary in accordance with the Account Control Agreement and which
shall be subject to the lien of the Collateral Agent. In addition, the
Intermediary shall establish two segregated subaccounts within the Collection
Account, one of which will be designated the “Interest Collection Subaccount”
and one of which will be designated the “Principal Collection Subaccount”. The
Collateral Agent shall from time to time deposit into the Interest Collection
Subaccount, in addition to the deposits required pursuant to Section 8.05(a),
immediately upon receipt thereof all Interest Proceeds received by the
Collateral Agent. The Collateral Agent shall deposit immediately upon receipt
thereof all other amounts remitted to the Collection Account into the Principal
Collection Subaccount including, in addition to the deposits required pursuant
to Section 8.05(a), all Principal Proceeds (unless simultaneously reinvested in
additional Loans in accordance with Article X or in Eligible Investments or
required to be deposited in the Revolving Reserve Account pursuant to Section
8.04) received by the Collateral Agent. All Monies deposited from time to time
in the Collection Account pursuant to this Agreement shall be held by the
Collateral Agent as part of the Collateral and shall be applied to the purposes
herein provided. Subject to Section 8.02(c), amounts in the Collection Account
shall be reinvested pursuant to Section 8.05(a).

 

           (b)           At any time during the Revolving Period, the Collateral
Manager on behalf of the Borrower may by delivery of a certificate of a
Responsible Officer of the Collateral Manager direct the Collateral Agent to,
and upon receipt of such certificate the Collateral Agent shall, withdraw funds
on deposit in the Principal Collection Subaccount representing Principal
Proceeds and (i) reinvest such funds in additional Loans or exercise a warrant
held in the Collateral, in each case in accordance with the requirements of
Article X and such certificate or (ii) make Restricted Payments to its members
in respect of their membership interests in the Borrower, so long as (x) no
Default or Event of Default shall have occurred and be continuing, (y) none of
such Principal Proceeds are needed to settle the acquisition of any Eligible
Loan and (z) each Coverage Test is satisfied as of such date (as demonstrated on
a duly completed and executed Borrowing Base Calculation Statement delivered to
the Administrative Agent). At any time as of which funds on deposit in the
Revolving Reserve Account are insufficient to meet the Borrower’s funding
obligations in respect of Delayed Drawdown Loans and Revolving Loans, the
Collateral Manager on behalf of the Borrower may by delivery of a certificate of
a Responsible Officer direct the Collateral Agent to, and upon receipt of such
certificate the Collateral Agent, shall, withdraw funds on deposit in the
Principal Collection Subaccount representing Principal Proceeds and remit such
funds as so directed by the Collateral Manager to meet the Borrower’s funding
obligations in respect of Delayed Drawdown Loans or Revolving Loans, provided,
however, that no such withdrawal of funds from the Principal Collection
Subaccount shall occur unless each of the following conditions shall have been
satisfied (as certified by the Collateral Manager) both before and immediately
after giving effect to such withdrawal of funds from the Principal Collection
Subaccount:

 



 - 114 - 

 

 

           (A)           each Coverage Test shall be satisfied (as demonstrated
on a duly completed and executed Borrowing Base Calculation Statement delivered
to the Administrative Agent and the Collateral Agent);

 

           (B)           each of the representations and warranties of the
Borrower and the Collateral Manager contained in this Agreement shall be true
and correct in all material respects (except for representations and warranties
already qualified by materiality or Material Adverse Effect, which shall be true
and correct) as of such date (except to the extent such representations and
warranties expressly relate to any earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (except for representations and warranties already qualified by
materiality or Material Adverse Effect, which shall be true and correct) as of
such earlier date as if made on such date);

 

           (C)           no Default or Event of Default shall have occurred and
be continuing at the time of such withdrawal or shall result upon the making of
such withdrawal.

 

           (c)           The Collateral Agent shall transfer to the Payment
Account, from the Collection Account for application pursuant to
Section 9.01(a), on each Payment Date, the amount set forth to be so transferred
in the Monthly Report for such Payment Date

 

           (d)           Notwithstanding anything to the contrary set forth
herein, the Collateral Manager may direct the Collateral Agent to withdraw from
the Collection Account and pay to the Person entitled thereto any amounts
credited thereto constituting Excluded Amounts if the Collateral Manager has,
prior to such withdrawal and consent, delivered to the Administrative Agent and
the Collateral Agent a report setting forth the calculation of such Excluded
Amounts in form and substance reasonably satisfactory to the Administrative
Agent, which report shall include a brief description of the facts and
circumstances supporting such request and designate a date for the payment of
such reimbursement, which date shall not be earlier than two (2) Business Days
following delivery of such notice.

 

           Section 8.03.           Transaction Accounts. (a) Payment Account. In
accordance with this Agreement and the Account Control Agreement, the Borrower
shall, on or prior to the Closing Date, establish at the Intermediary a single,
segregated account in the name “MC Income Plus Financing SPV LLC Payment
Account, subject to the lien of the Collateral Agent”, which shall be designated
as the “Payment Account”, which shall be maintained by the Borrower with the
Intermediary in accordance with the Account Control Agreement and which shall be
subject to the lien of the Collateral Agent. Except as provided in Section 9.01,
the only permitted withdrawal from or application of funds on deposit in, or
otherwise to the credit of, the Payment Account shall be to pay amounts due and
payable under the Priority of Payments on the Payment Dates in accordance with
their terms and the provisions of this Agreement. The Borrower shall not have
any legal, equitable or beneficial interest in the Payment Account other than in
accordance with this Agreement and the Priority of Payments.

 



 - 115 - 

 

 

           (b)           Custodial Account. In accordance with this Agreement
and the Account Control Agreement, the Borrower shall, on or prior to the
Closing Date, establish at the Intermediary a single, segregated account in the
name “MC Income Plus Financing SPV LLC Custodial Account, subject to the lien of
the Collateral Agent”, which shall be designated as the “Custodial Account”,
which shall be maintained by the Borrower with the Intermediary in accordance
with the Account Control Agreement and which shall be subject to the Lien of the
Collateral Agent. All Collateral Loans (other than Noteless Loans or Collateral
Loans which are an account or general intangible (including participation
interest) shall be credited to the Custodial Account. The only permitted
withdrawals from the Custodial Account shall be in accordance with the
provisions of this Agreement. The Collateral Agent agrees to give the Borrower
prompt notice if (to the Collateral Agent’s actual knowledge) the Custodial
Account or any assets or securities on deposit therein, or otherwise to the
credit of the Custodial Account, shall become subject to any writ, order,
judgment, warrant of attachment, execution or similar process.

 

           Section 8.04.           The Revolving Reserve Account; Fundings. (a)
In accordance with this Agreement and the Account Control Agreement, the
Borrower shall, on or prior to the Restatement Effective Date, establish at the
Intermediary a single, segregated account in the name “MC Income Plus Financing
SPV LLC Revolving Reserve Account, subject to the lien of the Collateral Agent”,
which shall be designated as the “Revolving Reserve Account”, which shall be
maintained by the Borrower with the Intermediary in accordance with the Account
Control Agreement and which shall be subject to the lien of the Collateral
Agent. The only permitted deposits to or withdrawals from the Revolving Reserve
Account shall be in accordance with the provisions of this Agreement.

 

           The Borrower shall at all times following the end of the Reinvestment
Period, maintain an amount in the Revolving Reserve Account equal to and in no
event less than the Revolving Reserve Required Amount. On the Commitment
Termination Date and at all times thereafter, the “Revolving Reserve Required
Amount” shall equal the sum of (x) the Net Aggregate Exposure Amount, plus (y)
the aggregate amount of funds needed to settle purchases of Loans which the
Borrower committed, prior to the end of the Reinvestment Period, to acquire
after the Commitment Termination Date. Subject to the terms of this Agreement,
the Borrower may request a Borrowing prior to the Commitment Termination Date in
an amount sufficient to fund the Revolving Reserve Required Amount. Neither the
Collateral Agent nor the Intermediary shall be under any obligation to monitor
or determine if the amounts in the Revolving Reserve Account are equal to or
greater than the Revolving Reserve Required Amount.

 

Funds in the Revolving Reserve Account will be available solely to cover
drawdowns on the Delayed Drawdown Loans and Revolving Loans, provided that, to
the extent that the aggregate amount of funds on deposit therein at any time
exceeds the Revolving Reserve Required Amount, the Borrower or the Collateral
Manager on its behalf may by delivery of a certificate of a Responsible Officer
to the Administrative Agent, remit such excess to the Collection Account. In
addition, following the occurrence and during the continuance of an Event of
Default, funds in the Revolving Reserve Account may be withdrawn by the
Administrative Agent and deposited into the Collection Account.

 

 - 116 - 

 

 



           Section 8.05.           Reinvestment of Funds in Covered Accounts.
(a) By delivery of a certificate of a Responsible Officer of the Borrower (or
the Collateral Manager on behalf of the Borrower) (which may be in the form of
standing instructions), the Borrower (or the Collateral Manager on behalf of the
Borrower) shall at all times direct the Collateral Agent to, and, upon receipt
of such certificate, the Collateral Agent shall, invest all funds on deposit in
the Collection Account (including the Principal Collection Subaccount and the
Interest Collection Subaccount) and the Revolving Reserve Account as so directed
in Eligible Investments having stated maturities no later than the Business Day
preceding the next Payment Date (or such shorter maturities expressly provided
herein). If, prior to the occurrence and continuance of an Event of Default, the
Borrower shall not have given any such investment directions, the Collateral
Agent shall seek instructions from the Collateral Manager within three Business
Days after transfer of any funds to such accounts and shall immediately invest
in Specified Eligible Investments that mature overnight. If the Collateral Agent
does not thereafter receive written instructions from the Collateral Manager
within five Business Days after transfer of such funds to such accounts, it
shall invest and reinvest the funds held in such accounts, as fully as
practicable, but only in Specified Eligible Investments selected by the
Administrative Agent maturing no later than the Business Day immediately
preceding the next Payment Date (or such shorter maturities expressly provided
herein). During the continuance of an Event of Default, the Collateral Agent (as
directed by the Administrative Agent) shall invest and reinvest such Monies as
fully as practicable in Specified Eligible Investments selected by the
Administrative Agent maturing not later than the earlier of (i) thirty days
after the date of such investment (unless putable at par to the issuer thereof)
or (ii) the Business Day immediately preceding the next Payment Date (or such
shorter maturities expressly provided herein). Except to the extent expressly
provided otherwise herein, all interest, gain, loss and other income from such
investments shall be deposited, credited or charged (as applicable) in and to
the Interest Collection Subaccount. The Collateral Agent shall in no way be
liable for any insufficiency in a Covered Account resulting from any loss
relating to any such investment. Without limiting the foregoing, in no event
shall the Collateral Agent be liable for any negative interest accrued or
applied in respect of any funds received by it or maintained in an account
hereunder. The Borrower shall be responsible for the payment of any such
negative interest and the Collateral Agent (or the Securities Intermediary)
shall be entitled to deduct from amounts on deposit in the Secured Accounts (as
defined in the Account Control Agreement) an amount necessary to pay such
negative interest. For the avoidance of doubt, the reimbursement and
indemnification protections afforded to the Collateral Agent under Section 12.04
of this Agreement shall apply in respect of any interest-related expenses
incurred by the Collateral Agent (or the Securities Intermediary) in the
performance of its duties hereunder.

 

           (b)           The Collateral Agent agrees to give the Borrower prompt
notice if any Covered Account or any funds on deposit in any Covered Account, or
otherwise to the credit of a Covered Account, shall become subject to any writ,
order, judgment, warrant of attachment, execution or similar process.

 

           (c)           The Collateral Agent shall supply, in a timely fashion,
to the Borrower and the Collateral Manager any information regularly maintained
by the Collateral Agent that the Borrower or the Collateral Manager may from
time to time reasonably request with respect to the Collateral, the Covered
Accounts and the other Collateral and provide any other requested information
reasonably available to the Collateral Agent and required to be provided by
Section 8.06 or to permit the Collateral Manager to perform its obligations
hereunder or the Borrower’s obligations hereunder that have been delegated to
the Collateral Manager. The Collateral Agent shall promptly forward to the
Collateral Manager copies of notices and other writings received by it from the
Obligor of any Collateral Loan or from any Clearing Agency with respect to any
Collateral Loan which notices or writings advise the holders of such Collateral
Loan of any rights that the holders might have with respect thereto (including,
without limitation, requests to vote with respect to amendments or waivers and
notices of prepayments and redemptions) as well as all periodic financial
reports received from such issuer and Clearing Agencies with respect to such
Obligor.

 



 - 117 - 

 

 

           Section 8.06.           Accountings. The Collateral Manager shall
compile and provide (or cause to be compiled and provided) to the Collateral
Administrator and the Administrative Agent a loan data file (the “Data File”)
for the previous monthly period ending on the Monthly Report Determination Date
(containing such information agreed upon by the Collateral Manager, the
Collateral Administrator and the Administrative Agent). The Collateral
Administrator shall assist the Collateral Manager to compile (or cause to be
compiled) a monthly report on a settlement basis (each, a “Monthly Report”)
(containing such information agreed upon by the Collateral Agent, the Collateral
Manager, the Collateral Administrator and the Administrative Agent). The
Collateral Administrator shall use commercially reasonable efforts to assist the
Collateral Manager to compile such Monthly Report at least five (5) days prior
to the Monthly Reporting Date. The Collateral Administrator shall use
commercially reasonable efforts to assist the Collateral Manager to review and
confirm the calculations made by the Collateral Manager in any such Monthly
Report by the Monthly Reporting Date, and the Collateral Administrator shall
cooperate with the Collateral Manager in connection with such review. Upon
completion of the Monthly Report by the Collateral Manager and the Collateral
Administrator and in any event by no later than the Monthly Reporting Date, the
Collateral Administrator shall compile and provide to the Agents, the Collateral
Manager and the Lenders the Monthly Report. As used herein, the “Monthly Report
Determination Date” with respect to any calendar month will be the last day of
the previous calendar month. The Monthly Report delivered for any calendar month
shall contain the information with respect to the Collateral Loans and Eligible
Investments included in the Collateral set forth on Schedule 2 hereto and shall
be determined as of the Monthly Report Determination Date applicable to such
Monthly Report. Additionally, each Monthly Report that is delivered on the first
Monthly Reporting Date to occur after the delivery of the quarterly valuation
statements for the BDC pursuant to Section 5.01(d)(iii) shall include a
statement reporting the assets (including cash) under management by the
Collateral Manager. The Collateral Manager shall provide such statement to the
Collateral Administrator to be included in the Monthly Report at least five (5)
days prior to such Monthly Reporting Date.

 

In addition, the Collateral Manager shall provide together with each Data File a
copy of each amendment, modification or waiver under any Related Document for
each Collateral Loan that constitutes a Material Modification, together with
each other amendment, modification or waiver under any Related Document for each
Collateral Loan that, in the Collateral Manager’s reasonable judgment, are
material in relation to the related Obligor, in each case that became effective
during the one month period ending on the Monthly Report Determination Date for
the immediately prior Monthly Report (or, in respect of the first Monthly
Report, from the Closing Date) together with a listing of each Collateral Loan
with respect to which one of the foregoing amendments, modifications or waivers
is being provided.

 



 - 118 - 

 

 

           Section 8.07.           Release of Collateral. (a) If no Event of
Default has occurred and is continuing, the Borrower may, by delivery of a
certificate of a Responsible Officer of the Collateral Manager delivered to the
Collateral Agent at least one Business Day prior to the settlement date for any
sale of any item of Collateral certifying that the sale of such security is
being made in accordance with Section 10.01 and such sale complies with all
applicable requirements of Section 10.01, direct the Collateral Agent (or the
Document Custodian on its behalf) to release or cause to be released such item
from the lien of this Agreement and, upon receipt of such certificate, the
Collateral Agent (or Document Custodian, as applicable) shall deliver any such
item, if in physical form, duly endorsed to the broker or purchaser designated
in such certificate or, if such item is a Clearing Corporation Security, cause
an appropriate transfer thereof to be made, in each case against receipt of the
sales price therefor as specified by the Collateral Manager in such certificate;
provided that the Collateral Agent (or Document Custodian, as applicable) may
deliver any such item in physical form for examination in accordance with street
delivery custom.

 

           (b)           Subject to the terms of this Agreement, the Collateral
Agent or Document Custodian, as applicable, shall, upon the receipt of a
certificate of the Borrower, by delivery of a certificate of a Responsible
Officer of the Collateral Manager, deliver any Collateral as instructed in such
certificate, and execute such documents or instruments as are presented by the
Borrower or the Collateral Manager and are reasonably necessary to release or
cause to be released such security from the lien of this Agreement, which is set
for any mandatory call or redemption or payment in full to the appropriate
paying agent on or before the date set for such call, redemption or payment, in
each case against receipt of the call or redemption price or payment in full
thereof.

 

           (c)           As provided in Section 8.02(a), the Collateral Agent
shall deposit any proceeds received by it from the disposition of Collateral in
the applicable subaccount of the Collection Account, unless simultaneously
applied to the purchase of additional Loans or Eligible Investments as permitted
under and in accordance with the requirements of this Article VIII and
Article X.

 

           (d)           The Collateral Agent shall, upon receipt of a
certificate of a Responsible Officer of the Borrower (or the Collateral Manager
on its behalf), at such time as there are no Commitments outstanding and all
Obligations of the Borrower hereunder and under the other Facility Documents
have been satisfied, release any remaining Collateral from the lien of this
Agreement.

 

           (e)           Any security, Collateral Loan or amounts that are
released pursuant to Section 8.07(a) or (b) shall automatically be released from
the Lien of this Agreement.

 

           Section 8.08.           [Reserved].

 

           Section 8.09.           Covered Account Details. The account number
of each Covered Account is set forth on Schedule 6.

 



 - 119 - 

 

 

Section 8.10.           Delivery of Report, Notices, Etc.. Documents and notices
required to be delivered by the Borrower or the Collateral Manager pursuant this
Agreement may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date on which the Borrower or the Collateral
Manager posts such documents or notices, or provides a link thereto on the
Collateral Manager’s website or otherwise delivers such documents or notices via
email in accordance with Section 16.02.

 

Article IX

Application of Monies

 

           Section 9.01.           Disbursements of Monies from Payment Account.
(a) Notwithstanding any other provision in this Agreement, but subject to the
other subsections of this Section 9.01, on each Payment Date, the Collateral
Agent shall disburse amounts transferred from the Collection Account to the
Payment Account pursuant to Section 8.02 in accordance with the following
priorities (the “Priority of Payments”) as set forth in the related Monthly
Report:

 

           (i)           On each Payment Date prior to the occurrence and
continuance of an Event of Default, Interest Proceeds on deposit in the Interest
Collection Subaccount, to the extent received on or before the related
Determination Date (or, if such Determination Date is not a Business Day, the
next succeeding Business Day) will be transferred into the Payment Account, to
be applied in the following order of priority:

 

           (A)           (1) first, to pay all out-of-pocket costs and expenses
(including the fees and expenses of attorneys, experts and agents) of the
Collateral Agent incurred in connection with any sale of Collateral or other
exercises of its remedial rights pursuant to Section 7.03; and (2) second, to
pay to the Collateral Agent, the Collateral Administrator, Intermediary and the
Document Custodian, any amounts payable pursuant to Collateral Agent, Document
Custodian, Collateral Administrator and Intermediary Fee Letter, this Agreement
and the other Facility Documents, provided that the amount applied under this
clause (A)(2) for such Payment Date shall not exceed the Third Party Expense Cap
for such Payment Date; provided, further that the Third Party Expense Cap shall
not apply with respect to fees and expenses (including the fees and expenses of
attorneys, experts and agents) incurred in connection with the transfer of
servicing to Successor Collateral Manager;

 

           (B)           to the Collateral Manager, to pay accrued and unpaid
Collateral Management Fees and all other expenses (including indemnities)
incurred by the Collateral Manager in connection with the services provided
under this Agreement and as further described in Sections 11.03, 11.07 and
11.09, provided that, to the extent directed by the Collateral Manager, all or
any portion of such Collateral Management Fees may be waived or payable to an
Affiliate of the Collateral Manager; provided, further, that the amount applied
under this clause (B) for such Payment Date in respect of expenses and
indemnities shall not exceed the Collateral Manager Expense Cap for such Payment
Date;

 



 - 120 - 

 

 

           (C)           to pay regular scheduled payments, any fees and
expenses incurred under any hedge agreement (excluding any hedge termination
payments);

 

           (D)           to each Lender to pay accrued and unpaid Interest,
Commitment Fees due to each such Lender and amounts payable to each such Lender
under Sections 2.09 and 2.10;

 

           (E)           if the Maximum Advance Rate Test is not satisfied as of
the related Determination Date, to pay the principal of the Advances of each
Lender (pro rata, based on each Lender’s Percentage) until the Maximum Advance
Rate Test is satisfied (on a pro forma basis as at such Determination Date);

 

           (F)           to payment of Administrative Expenses; provided that
the amount applied under this clause (F) for such Payment Date shall not exceed
the Administrative Expense Cap for such Payment Date;

 

           (G)           to the payment or application of amounts referred to in
clauses (A), (B), (C) and (F) above, to the extent not paid in full pursuant to
applications under such clauses;

 

           (H)           [reserved];

 

           (I)           during the Reinvestment Period, to the payment of any
hedge breakage or termination costs owed by the Borrower;

 

           (J)           after the Reinvestment Period, to any hedge breakage or
termination costs owed by the Borrower; and

 

           (K)           the remainder to the Borrower or to the BDC at the
direction of the Collateral Manager.

 

           (ii)           On each Payment Date prior to the occurrence and
continuance of an Event of Default, Principal Proceeds on deposit in the
Principal Collection Subaccount that are received on or before the related
Determination Date and that are not designated for reinvestment by the
Collateral Manager will be transferred to the Payment Account and applied,
except for any such Principal Proceeds that will be used to settle binding
commitments (entered into prior to the related Determination Date) for the
purchase of Loans, in the following order of priority:

 

           (A)           to the payment of unpaid amounts under clauses (A)
through (F) in clause (i) above (in the same order of priority specified therein
and subject to any limitations set forth therein), to the extent not paid in
full thereunder;

 

           (B)           during the Reinvestment Period and so long as the
Maximum Advance Rate Test is not satisfied, all remaining amounts shall be
applied in any combination of the following two options: (1) to prepay the
Advances in an amount necessary to cause the Maximum Advance Rate Test to be
satisfied; and/or (2) for deposit into the Revolving Reserve Account;

 



 - 121 - 

 

 

           (C)           during the Reinvestment Period and so long as the
Maximum Advance Rate Test is satisfied, at the discretion of the Collateral
Manager, all remaining amounts shall remain in the Principal Collection
Subaccount as Principal Proceeds or be applied in any combination of the
following three options: (1) to the Principal Collection Subaccount for the
purpose of acquiring additional Loans, and/or (2) to prepay the Advances and/or
(3) for deposit into the Revolving Reserve Account;

 

           (D)           after the Reinvestment Period, for deposit into the
Revolving Reserve Account until the Revolving Reserve Required Amount is on
deposit therein;

 

           (E)           after the Reinvestment Period, to each Lender to pay
the Advances of such Lender (pro rata, based on each Lender’s Percentage) until
the Advances are paid in full;

 

           (F)           after the Reinvestment Period, to the payment of
amounts referred to in clauses (G) and (H) of clause (i) above (in the same
order of priority specified therein), to the extent not paid in full thereunder;

 

           (G)           after the Reinvestment Period, without duplication, to
the payment of any other Administrative Expenses; and

 

           (H)           after the Reinvestment Period, the remainder to the
Borrower or to the BDC at the direction of the Collateral Manager.

 

           (iii)           On each Business Day following the occurrence and
continuance of an Event of Default, Interest Proceeds on deposit in the Interest
Collection Subaccount and Principal Proceeds on deposit in the Principal
Collection Subaccount will be transferred to the Payment Account and applied in
the following order of priority:

 

           (A)           to the payment of unpaid amounts under clause (A) in
clause (i) above (in the order specified therein and subject to any limitations
set forth therein; provided, that if the Advances have been accelerated
following the occurrence and during the continuance of an Event of Default, and
the sale of the Collateral has commenced in connection therewith, such
limitations specified therein shall not be given any effect);

 

           (B)           to the payment of unpaid amounts under clause (B) in
clause (i) above (subject to the Collateral Manager Expense Cap if the
Collateral Manager is the initial Collateral Manager or an Affiliate of the
Borrower or the BDC);

 



 - 122 - 

 

 

           (C)           to each Lender to pay accrued and unpaid Interest,
Commitment Fees due to each such Lender and amounts payable to each such Lender
under Sections 2.09 and 2.10;

 

           (D)           to the payment of Administrative Expenses (subject to
the cap set forth in clause (F) in clause (i) above);

 

           (E)           to each Lender to pay the Advances of such Lender (pro
rata, based on each Lender’s Percentage) until the Advances are paid in full;

 

           (F)           to the payment or application of amounts referred to in
clauses (A) through (D) above (in the same order of priority specified therein),
to the extent not paid in full pursuant to applications under such clauses;

 

           (G)           [reserved];

 

           (H)           to the payment of any other Administrative Expenses to
the extent not paid in full;

 

           (I)           the remainder to the Borrower or to the BDC at the
direction of the Collateral Manager.

 

           (b)           If on any Payment Date the amount available in the
Payment Account is insufficient to make the full amount of the disbursements
required by the Monthly Report, the Collateral Agent shall make the
disbursements called for in the order and according to the priority set forth
under Section 9.01(a) to the extent funds are available therefor.

 



 - 123 - 

 

 

Article X

Sale of Collateral Loans; Purchase of Additional Loans

 

           Section 10.01.           Sales of Collateral Loans.            (a)
Discretionary Sales of Collateral Loans. Subject to the satisfaction of the
conditions specified in Section 10.04, the Collateral Manager on behalf of the
Borrower may sell any Collateral Loan, Defaulted Loan, or Ineligible Loan if
such sale meets the requirements set forth below (provided that prior to such
discretionary sale, the Collateral Manager shall demonstrate that the
requirements set forth below are met by submitting to the Lenders completed
forms of “Borrowing Base Certificate,” “Compliance Certificate,” “Compliance
Calculation Sheet” and “Excess Concentration Limitations” as set forth in the
forms of Monthly Report (Schedule 2 to this Agreement) as of the date of such
discretionary sale after giving effect thereto):

 

(i)no Default or Event of Default is continuing or would result upon giving
effect thereto (unless, in the case of such a Default, such Default will be
cured upon giving effect to such sale and the application of the proceeds
thereof);

 

(ii)upon giving effect thereto and the application of the proceeds thereof, each
Coverage Test is satisfied (or if any such Coverage Test is not satisfied, such
test is maintained or improved after giving effect to such sale) and each
Portfolio Quality Test is satisfied (or if any Portfolio Quality Test is not
satisfied, such test is maintained or improved after giving effect to such
sale);

 

(iii)except as provided in Section 10.01(c), if such sale is to an Affiliate of
the Borrower, such sale is made for a purchase price at least equal to the
Market Value thereof;

 

(iv)such sale is made for Cash; and

 

(v)in the reasonable judgment of the Collateral Manager, there is no adverse
selection of such Collateral Loans to be sold.

 

Notwithstanding anything above that would otherwise prohibit the sale of a
Collateral Loan after the occurrence or during the continuance of a Default or
an Event of Default, if the Borrower entered into an agreement to sell any such
Collateral Loan prior to the occurrence and continuance of such Default or an
Event of Default, but such sale did not settle prior to the occurrence of such
Default or an Event of Default, then the Borrower shall be permitted to
consummate such sale notwithstanding the occurrence and continuance of such
Default or an Event of Default, provided that such sale was not entered into in
contemplation of the occurrence of such Default or Event of Default and such
settlement occurs within the customary settlement period for similar trades.

 



 - 124 - 

 

 

(b)       Sales of Equity Securities. The Borrower may sell any Equity Security
at any time without restriction, and shall use its commercially reasonable
efforts to effect the sale of any Equity Security, regardless of price within
forty-five days of receipt if such Equity Security constitutes Margin Stock,
unless such sale is prohibited by Applicable Law or applicable contract
restriction, in which case such Equity Security should be sold as soon as such
sale is permitted by Applicable Law or applicable contract.

 

(c)       Certain Restrictions. In the case of a sale of a Defaulted Loan or an
Ineligible Loan to an Affiliate of the Borrower at a price less than the
original percentage of par paid by the Borrower, the purchase price shall not be
less than the Market Value of such Defaulted Loan or Ineligible Loan (determined
in accordance with clause (a)(x) of the definition of “Market Value”).

 

(d)           Terms of Sales. All sales of Collateral Loans and other property
of the Borrower under the provisions above in this Section 10.01 must be
exclusively for Cash.

 

           Section 10.02.           Purchase of Additional Loans. (a) Purchase
of Loans. On any date during the Reinvestment Period, if no Event of Default has
occurred and is continuing, the Collateral Manager on behalf of the Borrower
may, if each of the conditions specified in this Section 10.02 and Section 10.04
are met, invest Principal Proceeds, accrued interest received with respect to
any Collateral Loan to the extent used to pay for accrued interest on additional
Loans and other amounts on deposit in the Principal Collection Subaccount in
additional Loans, provided, that no Loan may be purchased unless each of the
following conditions are satisfied as of the date the Collateral Manager commits
on behalf of the Borrower to make such purchase, in each case after giving
effect to such purchase and all other sales or purchases previously or
simultaneously committed to:

 

           (i)           such obligation is an Eligible Loan;

 

           (ii)           each Coverage Test is satisfied (or if any such
Coverage Test is not satisfied, such test is maintained or improved after giving
effect to such purchase); and

 

           (iii)           each Portfolio Quality Test is satisfied (or if any
such Portfolio Quality Test was not satisfied prior to such purchase, such test
is maintained or improved after giving effect to such purchase).

 

(b)       Purchase of Loans Involving Affiliates. Additional Loans may be
purchased from time to time by the Borrower from the Collateral Manager or any
of its Affiliates only if (x) the material terms and conditions thereof are no
less favorable to the Borrower than the terms it would obtain if negotiated on
an arms-length basis, (y) the transactions are effected in accordance with all
Applicable Laws and (z) such purchase is for an amount equal to or less than the
lesser of (A) the original purchase price paid by the Collateral Manager or such
Affiliate (after adjustment for any borrowings or repayments and amortization of
upfront fees and exclusive of interest) and (B) the Collateral Manager’s current
mark with respect to such Loan.

 



 - 125 - 

 

 

           Section 10.03.           Substitution and Transfer of Loans. (a)
Substitutions. The Borrower may (including in connection with any retransfer of
a Collateral Loan to Fund under the Purchase and Contribution Agreement) replace
any Collateral Loan with another Loan (a “Substitute Loan”), subject to the
satisfaction of the conditions set forth below and in Section 10.04(c).

 

           (b)           Conditions to Substitution. No substitution of a
Collateral Loan with a Substitute Loan shall occur unless each of the following
conditions is satisfied as of the date of such substitution (as certified to the
Agents by the Borrower (or the Collateral Manager on behalf of the Borrower)):

 

           (i)           each Substitute Loan satisfies the eligibility criteria
set forth in the definition of an Eligible Loan on the date of substitution;

 

           (ii)           after giving effect to any such substitution, each
Coverage Test is satisfied (or if any such Coverage Test is not satisfied, such
test is maintained or improved after giving effect to such substitution) and
each Portfolio Quality Test is satisfied (or if any Portfolio Quality Test is
not satisfied, such test is maintained or improved after giving effect to such
substitution);

 

           (iii)           100% of the proceeds from the sale of the Collateral
Loan(s) to be replaced in connection with such Substitute Loan are either
applied by the Borrower to acquire the Substitute Loan(s) or deposited in the
Principal Collection Subaccount;

 

           (iv)           no Default or Event of Default has occurred and is
continuing (before or after giving effect to such substitution);

 

           (v)           there is no adverse selection, impacting the interest
of the Secured Parties, by the Borrower or Collateral Manager with regard to
such Collateral Loans to be substituted or the Substitute Loans;

 

           (vi)           the Borrower and, if the Collateral Manager is the
initial Collateral Manager or an Affiliate of the Borrower or the BDC, the
Collateral Manager (on behalf of the Borrower) shall agree to pay the legal fees
and expenses of the Administrative Agent and the Collateral Agent in connection
with any such substitution (including, but not limited to, expenses incurred in
connection with the release of the Lien of the Collateral Agent on behalf of the
Secured Parties in connection with such sale, substitution or repurchase);

 

           (vii)           the Borrower shall notify the Administrative Agent of
any amount to be deposited into the Collection Account in connection with any
such substitution and shall deliver to the Document Custodian the Related
Documents for any Substitute Loans;

 

           (viii)           upon confirmation of the delivery of a Substitute
Loan for each applicable Collateral Loan being substituted for, each applicable
Collateral Loan being substituted for shall be removed from the Collateral and
the applicable Substitute Loan(s) shall be included in the Collateral;

 



 - 126 - 

 

 

           (ix)           the Borrower shall deliver to the Administrative Agent
(with a copy to the Collateral Agent) on the date of such substitution a
certificate of a Responsible Officer of the Borrower certifying that each of the
foregoing is true and correct as of such date; and

 

           (x)           the Concentration Limitations are satisfied (or if
there is any Excess Concentration Amount, such Excess Concentration Amount is
maintained or decreased after giving effect to such sale).

 

           Section 10.04.           Conditions Applicable to All Sale,
Substitution and Purchase Transactions. (a) Any transaction effected under this
Article X or in connection with the acquisition of additional Loans shall be
conducted on an arm’s length basis and, if effected with a Person that is an
Affiliate of the Collateral Manager (or with an account or portfolio for which
the Collateral Manager or any of its Affiliates serves as investment adviser),
shall be on material terms no less favorable to the Borrower and the Secured
Parties than would be the case if such Person were not such an Affiliate or as
otherwise expressly permitted under the Facility Documents.

 

           (b)           Upon each acquisition by the Borrower of a Loan,
(i) all of the Borrower’s right, title and interest to such Loan shall be
subject to the Lien granted to the Collateral Agent pursuant to this Agreement
and (ii) such Loan shall be Delivered to the Collateral Agent (or the Document
Custodian on its behalf, as applicable); provided, that, notwithstanding the
foregoing, the Related Documents with respect to such Loan may be delivered
within ten (10) Business Days of the contribution or acquisition of such Loan.

 

           (c)           The Aggregate Principal Balance of the Collateral
Loan(s) which are the subject of any sale to an Affiliate of the Borrower under
this Article X or substitution pursuant to Section 10.03, together with the sum
of the Aggregate Principal Balance of all Collateral Loans sold to Affiliates or
substituted in the twelve month period preceding the proposed date of sale or
substitution (or such lesser number of months as shall have elapsed since the
Closing Date) shall not exceed 20% of the highest Aggregate Collateral Balance
during such period; provided that, the sum of the Aggregate Principal Balance of
all Defaulted Loans sold to Affiliates or substituted in the twelve month period
preceding the proposed date of sale or substitution (or such lesser number of
months as shall have elapsed since the Closing Date) shall not exceed 10% of the
of the highest Aggregate Collateral Balance during such period. For the
avoidance of doubt, the foregoing limitations shall not apply (i) to Warranty
Loans or (ii) where Collateral Loans are sold by the Borrower in connection with
a Permitted Securitization.

 

           (d)           Upon the sale or substitution of a Collateral Loan
pursuant to this Article X, the Collateral Agent, for the benefit of the Secured
Parties, shall automatically and without further action be deemed to release and
transfer to the Borrower, without recourse, representation or warranty, all the
right, title and interest of the Collateral Agent, for the benefit of the
Secured Parties in, to and under such Collateral Loan being sold or being
substituted for, as applicable. The Collateral Agent, for the benefit of the
Secured Parties, shall, at the sole expense of the Borrower, execute such
documents and instruments of transfer as may be prepared by the Collateral
Manager, on behalf of the Borrower, and take other such actions as shall
reasonably be requested by the Collateral Manager on behalf of the Borrower to
effect the release and transfer of such Collateral Loan being sold or
substituted for pursuant to this Article X.

 



 - 127 - 

 

 

           (e)           For the avoidance of doubt, the restrictions set forth
in Sections 10.01 and 10.04 shall not apply to the sale of Warranty Loans.

 

           Section 10.05.           Additional Equity Contributions. The BDC
may, but shall have no obligation to, at any time or from time to time
contribute additional equity to the Borrower for any purpose, including for the
purpose of curing any Default, satisfying any Coverage Test, enabling the
acquisition or sale of any Loan or satisfying any conditions under Section 3.02.
Each equity contribution shall either be made (i) in Cash, (ii) by assignment
and contribution of an Eligible Investment and/or (iii) by assignment and
contribution of a Loan. All Cash contributed to the Borrower shall be treated as
Principal Proceeds except to the extent that the Collateral Manager, in its
discretion, specifies that such Cash shall constitute Interest Proceeds.

 

Article XI

Administration and Servicing of Contracts

 

           Section 11.01.           Designation of the Collateral Manager. (a)
Initial Collateral Manager. The servicing, administering and collection of the
Collateral shall be conducted in accordance with this Section 11.01 by the
Person designated as the Collateral Manager hereunder. Monroe Capital Income
Plus Corporation is hereby appointed as, and hereby accepts such appointment and
agrees to perform the duties and responsibilities, of Collateral Manager
pursuant to the terms hereof. The Collateral Manager and the Borrower hereby
acknowledge that each of the Secured Parties are third party beneficiaries of
the obligations taken by the Collateral Manager hereunder.

 

           (b)           Subcontracts. The Collateral Manager may, with the
prior written consent of the Administrative Agent, subcontract with any other
Person for back office, servicing and administrative functions or collecting the
Collateral; provided that (i) the Collateral Manager shall select any such
Person with reasonable care and shall be solely responsible for the fees and
expenses payable to such Person, (ii) the Collateral Manager shall not be
relieved of, and shall remain liable for, the performance of the duties and
obligations of the Collateral Manager pursuant to the terms hereof without
regard to any subcontracting arrangement and (iii) any such subcontract shall be
subject to the provisions hereof.

 

           Section 11.02.           Duties of the Collateral Manager. (a)
Duties. The Collateral Manager shall take or cause to be taken all such actions
as may be necessary or advisable to service, administer and collect on the
Collateral from time to time, all in accordance with Applicable Law and the
Collateral Management Standard. Without limiting the foregoing, the duties of
the Collateral Manager shall include the following:

 

           (i)           supervising the Collateral, including communicating
with Obligors, executing amendments, providing consents and waivers, exercising
voting rights, enforcing and collecting on the Collateral and otherwise managing
the Collateral on behalf of the Borrower;

 

           (ii)           preparing and submitting claims to Obligors on each
Collateral Loan;

 



 - 128 - 

 

 

           (iii)           maintaining all necessary servicing records with
respect to the Collateral;

 

           (iv)           maintaining and implementing administrative and
operating procedures (including, without limitation, an ability to recreate
servicing records evidencing the Collateral in the event of the destruction of
the originals thereof) and keeping and maintaining all documents, books, records
and other information reasonably necessary or advisable for the collection of
the Collateral;

 

           (v)           promptly delivering to the Administrative Agent, each
Lender, the Collateral Administrator or the Collateral Agent, from time to time,
such information and servicing records (including information relating to its
performance under this Agreement) as the Administrative Agent, each Lender, the
Collateral Administrator or the Collateral Agent may from time to time
reasonably request;

 

           (vi)           identifying each Collateral Loan clearly and
unambiguously in its servicing records to reflect that such Collateral Loan is
owned by the Borrower and that the Borrower is pledging a security interest
therein to the Collateral Agent (for the benefit of the Secured Parties)
pursuant to this Agreement;

 

           (vii)           notifying the Administrative Agent and each Lender of
any material action, suit, proceeding, dispute, offset, deduction, defense or
counterclaim (1) that is or is threatened to be asserted by an Obligor with
respect to any Collateral Loan (or portion thereof) of which it has actual
knowledge or has received notice; or (2) that could reasonably be expected to
have a Material Adverse Effect;

 

           (viii)           maintaining the perfected security interest of the
Collateral Agent, for the benefit of the Secured Parties, in the Collateral;

 

           (ix)           with respect to each Collateral Loan included as part
of the Collateral, making copies of the Related Documents available for
inspection by the Administrative Agent, upon reasonable notice, at the offices
of the Collateral Manager during normal business hours in accordance with
Section 5.03(d);

 

           (x)           directing the Collateral Agent to make payments
pursuant to the terms of the Monthly Report in accordance with the Priority of
Payments;

 

           (xi)          directing the acquisition, sale or substitution of
Collateral in accordance with Article X;

 

           (xii)         providing assistance to the Borrower with respect to
the purchase of Loans and sale of Collateral Loans;

 

           (xiii)        instructing the Obligors or related the administrative
and paying agents under the Related Documents, as applicable, on the Collateral
Loans to make payments directly into the Collection Account;

 



 - 129 - 

 

 

           (xiv)         preparing the Monthly Reports and cooperating with the
Collateral Administrator in its duties hereunder in the manner and at the times
required hereunder;

 

           (xv)          complying with such other duties and responsibilities
as required of the Collateral Manager by this Agreement; and

 

           (xvi)         with respect to each Loan proposed to be acquired by
the Borrower, providing a Loan Checklist and Related Documents to the Document
Custodian (with an electronic copy provided to the Administrative Agent prior to
any Advance, the proceeds of which are to be used to fund all or a portion of
such acquisition).

 

It is acknowledged and agreed that the Borrower possesses only such rights with
respect to the enforcement of rights and remedies with respect to the Collateral
Loans and the underlying assets securing such Collateral Loans under the Related
Documents as have been transferred to the Borrower with respect to the related
Collateral Loan, and therefore, for all purposes under this Agreement, the
Collateral Manager shall perform its administrative and management duties
hereunder only to the extent that, as a lender under the Related Documents, it
has the right to do so.

 

           (b)           Exercise of Remedies Not Release. Notwithstanding
anything to the contrary contained herein, the exercise by the Administrative
Agent, the Collateral Agent, each Lender and the Secured Parties of their rights
hereunder or any other Facility Document shall not release the Collateral
Manager or the Borrower from any of their duties or responsibilities with
respect to the Collateral. The Secured Parties, the Administrative Agent, each
Lender and the Collateral Agent shall not have any obligation or liability with
respect to any Collateral, nor shall any of them be obligated to perform any of
the obligations of the Collateral Manager hereunder.

 

           (c)           Application of Obligor Payments. Any payment by an
Obligor in respect of any indebtedness owed by it to the Borrower shall, except
as otherwise specified by such Obligor or otherwise required by contract or law
and unless otherwise instructed by the Administrative Agent, be applied as a
collection of a payment by such Obligor (starting with the oldest such
outstanding payment due) to the extent of any amounts then due and payable
thereunder before being applied to any other receivable or other obligation of
such Obligor.

 

           Section 11.03.            Liability of the Collateral Manager;
Indemnification of the Collateral Manager Persons.

 

            (a)           The Collateral Manager and any of its Affiliates,
employees, shareholders, members, partners, assigns, representatives or agents
(each such individual or entity, which, for the avoidance of doubt, shall be
deemed to include the Administrator and the Advisor, a “Collateral Manager
Person”) shall not be liable to the Borrower, any Lender, the Administrative
Agent, the Lead Arranger, the Collateral Agent, the Collateral Administrator,
the Document Custodian or any other Person for any liability, loss (including
amounts paid in settlement), damages, judgments, costs, expenses (including
reasonable attorneys’ fees and expenses, accountant’s fees and expenses and the
fees and expenses of other experts), demands, charges or claim (collectively,
the “Damages”) incurred by reason of any act or omission or alleged act or
omission performed or omitted by such Collateral Manager Person, or for any
decrease in the value of the Collateral or any other losses suffered by any
party; provided, however, that a Collateral Manager Person shall be liable for
any Damages that arise (i) by reason of any act or omission constituting bad
faith, willful misconduct, or gross negligence by any Collateral Manager Person
in the performance of or reckless disregard of the Collateral Manager’s duties
hereunder or (ii) by any breach of the representations and warranties of the
Collateral Manager expressly set forth in this Agreement (each such breach, a
“Collateral Manager Breach”).

 



 - 130 - 

 

 

(b)       The Collateral Manager may rely in good faith upon, and will incur no
Damages for relying upon, (i) any authoritative source customarily used by firms
performing services similar to those services provided by the Collateral Manager
under this Agreement, and (ii) the advice of nationally recognized counsel,
accountants or other advisors as the Collateral Manager determines reasonably
appropriate in connection with the services provided by the Collateral Manager
under this Agreement.

 

(c)       In no event shall the Collateral Manager be liable for special,
indirect or consequential losses or damages of any kind whatsoever (including
but not limited to diminution in value or lost profits) even if the Collateral
Manager has been advised of the likelihood of such damages and regardless of the
form of such action.

 

(d)       Each Collateral Manager Person shall be held harmless and be
indemnified by the Borrower for any Damages suffered by virtue of any acts or
omissions or alleged acts or omissions arising out of the activities of such
Collateral Manager Person in the performance of the obligations of the
Collateral Manager under this Agreement or as a result of this Agreement, or the
Borrower’s ownership interest in any portion of the Collateral Loans, except to
the extent any such Damage arises as a result of a Collateral Manager Breach.
All amounts payable pursuant to this Section 11.03 shall be payable in
accordance with the Priority of Payments.

 

           Section 11.04.           Authorization of the Collateral Manager. The
Borrower hereby authorizes the Collateral Manager to take any and all reasonable
steps in its name and on its behalf necessary or desirable in the determination
of the Collateral Manager and not inconsistent with the pledge of the Collateral
by the Borrower to the Collateral Agent, on behalf of the Secured Parties,
hereunder, to collect all amounts due under any and all Collateral, including,
without limitation, endorsing its name on checks and other instruments
representing Collections, executing and delivering any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Collateral and, after the
delinquency of any Collateral and to the extent permitted under and in
compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof, to the same extent as the Collateral Manager could
have done if it owned such Collateral. The Borrower shall furnish the Collateral
Manager (and any successors thereto) with any powers of attorney and other
documents necessary or appropriate to enable the Collateral Manager to carry out
its collateral management duties hereunder, and shall cooperate with the
Collateral Manager to the fullest extent in order to ensure the collectability
of the Collateral. In no event shall the Collateral Manager be entitled to make
the Secured Parties, the Collateral Agent, the Collateral Administrator, the
Administrative Agent or any Lender a party to any litigation without such
party’s express prior written consent, or to make the Borrower a party to any
litigation (other than any foreclosure or similar collection procedure) without
the Administrative Agent’s consent. Following the occurrence and continuance of
an Event of Default (unless otherwise waived by the Lenders in accordance with
Section 16.01), the Administrative Agent (acting in its sole discretion or at
the direction of the Required Lenders) may provide notice to the Collateral
Manager (with a copy to the Collateral Administrator, the Document Custodian and
the Collateral Agent) that the Secured Parties are exercising their control
rights with respect to the Collateral in accordance with Section 6.02.

 



 - 131 - 

 

 

           Section 11.05.           Realization Upon Defaulted Loans. The
Collateral Manager will use reasonable efforts consistent with the Collateral
Management Standard, this Agreement and the Related Documents to exercise (on
behalf of the Borrower and the Secured Parties) available remedies (which may
include liquidating, foreclosing upon or repossessing, as applicable, or
otherwise comparably converting the ownership of any related property) with
respect to any Defaulted Loan. The Collateral Manager will comply with the
Collateral Management Standard, the Related Documents and Applicable Law in
realizing upon such related property, and employ practices and procedures,
including reasonable efforts, consistent with the Collateral Management Standard
and the Related Documents, to enforce all obligations of Obligors. Without
limiting the generality of the foregoing, the Collateral Manager may cause the
sale of any such related property to the Collateral Manager or its Affiliates
for a purchase price equal to the then fair market value thereof, any such sale
to be evidenced by a certificate of a Responsible Officer of the Collateral
Manager delivered to the Administrative Agent setting forth the Collateral Loan,
the related property, the sale price of the related property and certifying that
such sale price is the fair market value of such related property. The
Collateral Manager will remit to the Collection Account the recoveries received
in connection with the sale or disposition of related property relating to any
Defaulted Loan hereunder.

 

           Section 11.06.           Collateral Management Compensation. As
compensation for its servicing and collateral management activities hereunder
and reimbursement for its expenses, the Collateral Manager shall be entitled to
receive the Collateral Management Fee to the extent of funds available therefor
pursuant to the Priority of Payments, as applicable.

 

           Section 11.07.           Payment of Certain Expenses by Collateral
Manager. The Collateral Manager (if the Collateral Manager is an Affiliate of
the Borrower) will be required to pay all expenses incurred by it in connection
with its activities under this Agreement, including fees and disbursements of
its independent accountants, Taxes imposed on the Collateral Manager, expenses
incurred by the Collateral Manager in connection with the production of reports
pursuant to this Agreement, and all other fees and expenses not expressly stated
under this Agreement for the account of the Borrower. The Collateral Manager
shall be required to pay such expenses for its own account and shall not be
entitled to any payment therefor other than the Collateral Management Fee.

 

           Section 11.08.           The Collateral Manager Not to Resign;
Assignment. The Collateral Manager shall not resign from the obligations and
duties hereby imposed on it except upon the Collateral Manager’s determination
that the performance of its duties hereunder is or becomes impermissible under
Applicable Law. Any such determination permitting the resignation of the
Collateral Manager shall be evidenced by an opinion of counsel to such effect
delivered to the Administrative Agent and each Lender. No such resignation shall
become effective until a Successor Collateral Manager shall have assumed the
responsibilities and obligations of the Collateral Manager in accordance with
Section 11.09.

 



 - 132 - 

 

 

           Section 11.09.           Appointment of Successor Collateral Manager.
(a)  Upon resignation of the Collateral Manager pursuant to Section 11.08, the
Borrower may (with the consent of the Administrative Agent and the Required
Lenders) at any time appoint a successor collateral manager (the “Successor
Collateral Manager”), which, for the avoidance of doubt may be the
Administrative Agent or any Lender, and such Successor Collateral Manager shall
accept its appointment by a written assumption in a form acceptable to the
Administrative Agent. Upon the occurrence and continuance of a Collateral
Manager Termination Event, the Administrative Agent may (with the consent of the
Required Lenders and, in the case of a Collateral Manager Termination Event
arising solely under Section 6.03(a), with the consent of the BDC) at any time
appoint a successor collateral manager, which, for the avoidance of doubt may be
the Administrative Agent or any Lender, and such Successor Collateral Manager
shall accept its appointment by a written assumption in a form acceptable to the
Administrative Agent. No assignment of this Agreement by the Collateral Manager
(including, without limitation, a change in control or management of the
Collateral Manager which would be deemed an “assignment” under the Investment
Advisers Act of 1940, as amended) shall be made unless such assignment is
consented to in writing by the Borrower and the Administrative Agent (such
consent not to be unreasonably withheld or delayed); provided, however, that
nothing herein shall be construed to restrict the ability of the Administrative
Agent to replace the Collateral Manager upon the occurrence of a Collateral
Manager Termination Event pursuant to Section 11.09 or any obligations of the
Collateral Manager in connection with such provisions.

 

           (b)           Upon its appointment (the “Assumption Date”), the
Successor Collateral Manager shall be the successor in all respects to the
Collateral Manager with respect to collateral management functions under this
Agreement subject to and in accordance with the terms of this Agreement
(including without limitation Article XIII hereof) and shall be subject to all
the responsibilities, duties and liabilities relating thereto placed on the
Collateral Manager by the terms and provisions hereof, and all references in
this Agreement to the Collateral Manager shall be deemed to refer to the
Successor Collateral Manager; provided that the Successor Collateral Manager
shall not (i) be deemed to have assumed or to become liable for, or otherwise
have any liability for, any duties, responsibilities, actions performed,
breaches, defaults, claims, obligations or liabilities of the terminated
Collateral Manager or any other predecessor Collateral Manager arising before
the Assumption Date, (ii) have any obligation to pay any taxes required to be
paid by the terminated Collateral Manager or any other predecessor Collateral
Manager (provided that the Successor Collateral Manager shall pay any income
taxes for which it is liable), (iii) have any liability for any failure to
perform its duties as Collateral Manager, or any loss or damages arising from
such failure, that results from the actions (or inaction) of the terminated
Collateral Manager or any other predecessor Collateral Manager on or before the
Assumption Date, (iv) have any obligation to perform advancing or repurchase
obligations, if any, of the Borrower, the terminated Collateral Manager or any
other predecessor Collateral Manager unless it elects to do so in its sole
discretion, (v) have any obligation to pay any of the fees and expenses of any
other party to the transaction contemplated by this Agreement or any Facility
Document, (vi) have any liability with respect to any of the representations and
warranties of any predecessor Collateral Manager under this Agreement,
(vii) have any obligation to expend or risk its own funds or otherwise incur any
financial liability in the performance of its duties hereunder or in the
exercise of any of its rights and powers, if, in its reasonable judgment, it
shall believe that repayment of such funds or adequate indemnity against such
risk or liability is not assured to it and (viii) have any obligation to file or
record any financing statements or other documents in order to perfect or
continue any security interests contemplated by this Agreement unless it has
been directed by the Administrative Agent to make such filing or recordation.
The indemnification obligations of the Successor Collateral Manager, upon
becoming a Successor Collateral Manager, are expressly limited to those arising
on account of its failure to act in good faith and with reasonable care under
the circumstances.

 



 - 133 - 

 

 

           (c)           The Collateral Manager agrees to cooperate and use its
commercially reasonable efforts in effecting the transition of the
responsibilities and rights of servicing of the Collateral, including, without
limitation, the transfer to the Successor Collateral Manager for the
administration by it of all cash amounts that shall at the time be held by the
Collateral Manager for deposit, or have been deposited by the Collateral
Manager, or thereafter received with respect to the Collateral and the delivery
to the Successor Collateral Manager in an orderly and timely fashion of all
files and records with respect to the Collateral and a computer data file in
readable form containing all information necessary to enable the Successor
Collateral Manager to service the Collateral. In addition, the Collateral
Manager agrees to cooperate and use its commercially reasonable efforts in
providing, at the expense of the Collateral Manager, the Successor Collateral
Manager with reasonable access (including at the premises of the Collateral
Manager) to the employees of the Collateral Manager, and any and all of the
books, records (in electronic or other form) or other information reasonably
requested by it to enable the Successor Collateral Manager to assume the
servicing functions hereunder and under this Agreement and to maintain a list of
key servicing personnel and contact information.

 

           (d)           Notwithstanding the Successor Collateral Manager’s
assumption of, and its agreement to perform and observe, all duties,
responsibilities and obligations of the Collateral Manager under this Agreement
arising on and after the Assumption Date, the Successor Collateral Manager shall
not be deemed to have assumed or to become liable for, or otherwise have any
liability for, any duties, responsibilities, obligations or liabilities of the
initial Collateral Manager or any other predecessor Collateral Manager arising
under the terms of this Agreement, arising by operation of law or otherwise with
respect to the period ending on the Assumption Date, including, without
limitation, any liability for, any duties, responsibilities, obligations or
liabilities of the initial Collateral Manager or any other predecessor
Collateral Manager arising on or before the Assumption Date under this
Agreement, regardless of when the liability, duty, responsibility or obligation
of the initial Collateral Manager or any other predecessor Collateral Manager
therefor arose, whether provided by the terms of this Agreement arising by
operation of law or otherwise, and in no case will the Successor Collateral
Manager have any liability for any failure to perform its duties as Collateral
Manager, or any loss or damages arising from such failure, that results from the
actions (or inaction) of the initial Collateral Manager or any other predecessor
Collateral Manager on or before the Assumption Date.

 



 - 134 - 

 

 

           (e)           The Successor Collateral Manager undertakes to perform
only such duties and obligations as are specifically set forth in this
Agreement, it being expressly understood by all parties hereto that there are no
implied duties or obligations of the Successor Collateral Manager hereunder.

 

           (f)           Notwithstanding anything contained in this Agreement or
any Facility Document to the contrary, the Successor Collateral Manager is
authorized to accept and rely on all of the accounting, records (including
computer records) and work of the prior Collateral Manager relating to the
Collateral Loans (collectively, the “Predecessor Collateral Manager Work
Product”) without any audit or other examination thereof, except to the extent
that it knows such records or work product to be incorrect, and such Successor
Collateral Manager shall have no duty, responsibility, obligation or liability
for the acts and omissions of the prior Collateral Manager or any other
predecessor Collateral Manager. If any error, inaccuracy, omission or incorrect
or non-standard practice or procedure (collectively, “Errors”) exist in any
Predecessor Collateral Manager Work Product and such Errors make it materially
more difficult to service or should cause or materially contribute to the
Successor Collateral Manager making or continuing any Errors (collectively,
“Continued Errors”), such Successor Collateral Manager shall have no duty,
responsibility, obligation or liability for such Continued Errors; provided that
such Successor Collateral Manager agrees to use commercially reasonable efforts
to prevent further Continued Errors. In the event that the Successor Collateral
Manager becomes aware of Errors or Continued Errors, it shall, with the prior
consent of the Administrative Agent, use its commercially reasonable efforts to
reconstruct and reconcile such data as is commercially reasonable to correct
such Errors and Continued Errors and to prevent future Continued Errors. The
Successor Collateral Manager shall be entitled to recover its costs thereby
expended in accordance with the Priority of Payments.

 

           (g)           The Collateral Manager will, upon the request of the
Successor Collateral Manager, provide the Successor Collateral Manager with a
power of attorney providing that the Successor Collateral Manager is authorized
and empowered to execute and deliver, on behalf of the Collateral Manager, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do so or accomplish all other acts or things necessary or appropriate to
effect the purposes of such notice of termination or to perform the duties of
the Collateral Manager under this Agreement.

 

           (h)           The Successor Collateral Manager shall not be liable
for an action or omission to act hereunder, except for its own willful
misconduct, gross negligence or bad faith. Under no circumstances will the
Successor Collateral Manager be liable for indirect, special, consequential or
incidental damages, such as loss of use, revenue or profit. In no event shall
the Successor Collateral Manager be liable to the Borrower for any bad debts or
other defaults by Obligors.

 

           (i)           Except as set forth herein, the Successor Collateral
Manager shall have no duty to review any information regarding the Collateral
Manager, including any financial statements or the information set forth herein.

 

           (j)           If the Successor Collateral Manager is prevented from
fulfilling its obligations hereunder as a result of government actions,
regulations, fires, strikes, accidents, acts of God or other causes beyond the
control of such party, the Successor Collateral Manager shall use commercially
reasonable efforts to resume performance as soon as reasonably possible, and the
Successor Collateral Manager’s obligations shall be suspended for a reasonable
time during which such conditions exist.

 



 - 135 - 

 

 

Article XII

The Agents

 

           Section 12.01.           Authorization and Action. Each Lender hereby
irrevocably appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement and, to the extent applicable, the other Facility Documents
as are delegated to such Agent by the terms hereof and thereof, together with
such powers as are reasonably incidental thereto, subject to the terms hereof.
No Agent shall have any duties or responsibilities, except those expressly set
forth herein or in the other Facility Documents, or any fiduciary relationship
with any Secured Party, and no implied covenants, functions, responsibilities,
duties or obligations or liabilities on the part of such Agent shall be read
into this Agreement or any other Facility Document to which such Agent is a
party (if any) as duties on its part to be performed or observed. No Agent shall
have or be construed to have any other duties or responsibilities in respect of
this Agreement and the transactions contemplated hereby. As to any matters not
expressly provided for by this Agreement or the other Facility Documents, no
Agent shall be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders or, with respect to the Collateral Agent, the Administrative Agent;
provided that such Agent shall not be required to take any action which exposes
such Agent, in its judgment, to personal liability, cost or expense or which is
contrary to this Agreement, the other Facility Documents or Applicable Law, or
would be, in its judgment, contrary to its duties hereunder, under any other
Facility Document or under Applicable Law. Each Lender agrees that in any
instance in which the Facility Documents provide that an Agent’s consent may not
be unreasonably withheld, provide for the exercise of such Agent’s reasonable
discretion, or provide to a similar effect, it shall not in its instructions
(or, by refusing to provide instruction) to such Agent withhold its consent or
exercise its discretion in an unreasonable manner.

 

           If the Collateral Agent has been requested or directed by the
Administrative Agent or the Required Lenders to take any action pursuant to any
provision of this Agreement or any other Facility Document, the Collateral Agent
shall not be under any obligation to exercise any of the rights or powers vested
in it by this Agreement or such Facility Document in the manner so requested
unless it shall have been provided indemnity reasonably satisfactory to it
against the costs, expenses and liabilities which may be incurred by it in
compliance with or in performing such request or direction. No provision of this
Agreement or any Facility Document shall otherwise be construed to require the
Collateral Agent to expend or risk its own funds or to take any action that
could in its judgment cause it to incur any cost, expenses or liability, unless
it is provided indemnity acceptable to it against any such expenditure, risk,
costs, expense or liability. For the avoidance of doubt, the Collateral Agent
shall not have any duty or obligation to take any affirmative action to exercise
or enforce any power, right or remedy available to it under this Agreement or
any Facility Document or Related Document unless and until directed by the
Required Lenders (or the Administrative Agent on their behalf).

 



 - 136 - 

 

 

Neither the Collateral Agent nor any officer, agent or representative thereof
shall be personally liable for any action taken by any such person in accordance
with any notice given by the Required Lenders (or the Administrative Agent on
their behalf) pursuant to the terms of this Agreement or any other Facility
Document even if, at the time such action is taken by any such person, the
Required Lenders or persons purporting to be the Required Lenders are not
entitled to give such notice, except where the Responsible Officer of the
Collateral Agent has actual knowledge (without any duty of inquiry or
investigation on its part) that such Required Lenders or persons purporting to
be the Required Lenders are not entitled to give such notice. If any dispute or
disagreement shall arise as to the allocation of any sum of money received by
the Collateral Agent hereunder or under any Facility Document, the Collateral
Agent shall have the right to deliver such sum to a court of competent
jurisdiction and therein commence an action for interpleader.

 

If in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action, it may request written
instructions from the Administrative Agent or the Required Lenders as to the
course of action desired by it. If the Collateral Agent does not receive such
instructions within two Business Days after it has requested them, the
Collateral Agent may, but shall be under no duty to, take or refrain from taking
any such courses of action. The Collateral Agent shall act in accordance with
instructions received after such two-Business Day period except to the extent it
has already, in good faith, taken or committed itself to take, action
inconsistent with such instructions.

 

           Section 12.02.           Delegation of Duties. Each Agent may execute
any of its duties under this Agreement and each other Facility Document by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. No Agent shall be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care.

 

           Section 12.03.           Agent’s Reliance, Etc. (a) Neither Agent nor
any of its respective directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement or any of the other Facility Documents, except for its or
their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, each Agent: (i) may consult with legal counsel
(including, without limitation, counsel for the Borrower or the Collateral
Manager or any of their Affiliates) and independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (ii) makes no warranty or representation to any Secured
Party or any other Person and shall not be responsible to any Secured Party or
any Person for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement or the other Facility
Documents; (iii) shall not have any duty to monitor, ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement, the other Facility Documents or any Related Documents on the
part of the Borrower or the Collateral Manager or any other Person or to inspect
the property (including the books and records) of the Borrower or the Collateral
Manager; (iv) shall not be responsible to any Secured Party or any other Person
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Collateral, this Agreement, the other Facility
Documents, any Related Document or any other instrument or document furnished
pursuant hereto or thereto or for the validity, perfection, priority or
enforceability of the Liens on the Collateral; and (v) shall incur no liability
under or in respect of this Agreement or any other Facility Document by relying
on, acting upon (or by refraining from action in reliance on) any notice,
consent, certificate (including for the avoidance of doubt, the Borrowing Base
Certificate), instruction or waiver, report, statement, opinion, direction or
other instrument or writing (which may be delivered by facsimile, email, cable,
telex or other electronic transmission, if acceptable to it) reasonably believed
by it to be genuine and signed or sent by the proper party or parties. No Agent
shall have any liability to the Borrower or any Lender or any other Person for
the Borrower’s, the Collateral Manager’s or any Lender’s, as the case may be,
performance of, or failure to perform, any of their respective obligations and
duties under this Agreement or any other Facility Document.

 



 - 137 - 

 

 

           (b)           No Agent shall be liable for the actions or omissions
of any other Agent (including without limitation concerning the application of
funds), or under any duty to monitor or investigate compliance on the part of
any other Agent with the terms or requirements of this Agreement, any Facility
Documents or any Related Documents, or their duties thereunder. Each Agent shall
be entitled to assume the due authority of any signatory and genuineness of any
signature appearing on any instrument or document it may receive (including,
without limitation, each Notice of Borrowing received hereunder). No Agent shall
be liable for any action taken in good faith and reasonably believed by it to be
within the powers conferred upon it, or taken by it pursuant to any direction or
instruction by which it is governed, or omitted to be taken by it by reason of
the lack of direction or instruction required hereby for such action (including
without limitation for refusing to exercise discretion or for withholding its
consent in the absence of its receipt of, or resulting from a failure, delay or
refusal on the part of the Required Lenders to provide, written instruction to
exercise such discretion or grant such consent from the Required Lenders, as
applicable). No Agent shall be liable for any error of judgment made in good
faith unless it shall be proven by a court of competent jurisdiction that such
Agent was grossly negligent in ascertaining the relevant facts. Nothing herein
or in any Facility Documents or Related Documents shall obligate any Agent to
advance, expend or risk its own funds, or to take any action which in its
reasonable judgment may cause it to incur any expense or financial or other
liability for which it is not adequately indemnified. No Agent shall be liable
for any indirect, special or consequential damages (included but not limited to
lost profits) whatsoever, even if it has been informed of the likelihood thereof
and regardless of the form of action. No Agent shall be charged with knowledge
or notice of any matter unless actually known to a Responsible Officer of such
Agent, or unless and to the extent written notice of such matter is received by
such Agent at its address in accordance with Section 16.02. Any electronically
signed document delivered via email from a person purporting to be a Responsible
Officer shall be considered signed or executed by such Responsible Officer on
behalf of the applicable Person. No Agent shall have no duty to inquire into or
investigate the authenticity or authorization of any such electronic signature
and shall be entitled to conclusively rely on any such electronic signature
without any liability with respect thereto. Any permissive grant of power to an
Agent hereunder shall not be construed to be a duty to act. Neither Agent shall
be bound to make any investigation into the facts or matters stated in any
resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, entitlement order, approval, electronic transmission or other
paper or document. Neither Agent shall be liable for any error of judgment, or
for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct, bad faith,
reckless disregard or grossly negligent performance or omission of its duties.

 

           (c)           No Agent shall be responsible or liable for delays or
failures in performance resulting from acts beyond its control. Such acts shall
include but not be limited to acts of God, strikes, lockouts, riots, acts of
war, epidemics, governmental regulations imposed after the fact, fire,
communication line failures, computer viruses, power failures, earthquakes or
other disasters.

 



 - 138 - 

 

 

           (d)           The delivery of reports, and other documents and
information to the Collateral Agent hereunder or under any other Facility
Document or Related Document is for informational purposes only and the
Collateral Agent’s receipt of such documents and information shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein. The Collateral Agent is hereby
authorized and directed to execute and deliver the other Facility Documents to
which it is a party. Whether or not expressly stated in such Facility Documents,
in performing (or refraining from acting) thereunder, the Collateral Agent shall
have all of the rights, benefits, protections and indemnities that are afforded
to it in this Agreement.

 

           (e)           Each Lender acknowledges that except as expressly set
forth in this Agreement, the Collateral Agent has not made any representation or
warranty to it, and that no act by the Collateral Agent hereafter taken,
including any consent and acceptance of any assignment or review of the affairs
of the Borrower, shall be deemed to constitute any representation or warranty by
the Collateral Agent to any Secured Party as to any matter. Each Lender
represents to the Collateral Agent that it has, independently and without
reliance upon the Collateral Agent and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower, and made its own decision to enter into this
Agreement and the other Facility Documents to which it is a party. Each Lender
also represents that it will, independently and without reliance upon the
Collateral Agent or any other Secured Party and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
Facility Documents, and to make such investigations as it deems necessary to
inform itself as to the business, prospects, operations, property, financial and
other condition and creditworthiness of the Borrower and the Collateral Manager.
The Collateral Agent shall not have any duty or responsibility to provide any
Secured Party with any credit or other information concerning the business,
prospects, operations, property, financial or other condition or
creditworthiness of the Borrower or Collateral Manager which may come into the
possession of the Collateral Agent.

 

           Section 12.04.           Indemnification. Each of the Lenders agrees
to indemnify and hold the Agents harmless (to the extent not reimbursed by or on
behalf of the Borrower pursuant to Section 16.04 or otherwise) from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, demands, charges, costs, expenses (including, without
limitation, fees and expenses of agents, experts or attorneys) or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Agents in any way relating to or arising out of this
Agreement or any other Facility Document or any Related Document or any action
taken or omitted by the Agents under this Agreement or any other Facility
Document or any Related Document; provided that no Lender shall be liable to any
Agent for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, demands, charges, costs, expenses or
disbursements resulting from such Agent’s gross negligence or willful
misconduct; and provided, further, that no Lender shall be liable to the
Collateral Agent for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, demands, charges, costs, expenses
or disbursements (for purposes hereof, “Liabilities”) unless such Liabilities
are imposed on, incurred by, or asserted against the Collateral Agent as a
result of any action taken, or not taken, by the Collateral Agent at the
direction of the Administrative Agent or such Lender or Lenders, as the case may
be, in accordance with the terms and conditions set forth in this Agreement (it
being understood and agreed that the Collateral Agent shall be under no
obligation to exercise or to honor any of the rights or powers vested in it by
this Agreement at the request or direction of any of the Lenders (or other
Persons authorized or permitted under the terms hereof to make such request or
give such direction) pursuant to this Agreement or any of the other Facility
Documents, unless such Lenders shall have provided to the Collateral Agent
security or indemnity reasonably satisfactory to it against the costs, expenses
(including reasonable and documented fees and expenses of agents, experts and
attorneys) and Liabilities which might reasonably be incurred by it in
compliance with such request or direction, whether such indemnity is provided
under this Section 12.04 or otherwise). The rights of the Agents and obligations
of the Lenders under or pursuant to this Section 12.04 shall survive the
termination of this Agreement, and the earlier removal or resignation of any
Agent hereunder.

 



 - 139 - 

 

 

           Section 12.05.           Successor Agents. Subject to the terms of
this Section 12.05, each Agent may, upon thirty days’ notice to the Lenders and
the Borrower, resign as Administrative Agent or Collateral Agent, as applicable.
If an Agent shall resign then the Required Lenders shall appoint a successor
agent. If for any reason a successor agent is not so appointed and does not
accept such appointment within thirty days of notice of resignation such Agent
may appoint a successor agent. The appointment of any successor Agent shall be
subject to the prior written consent of the Borrower (which consent shall not be
unreasonably withheld or delayed); provided that the consent of the Borrower to
any such appointment shall not be required if (i) an Event of Default shall have
occurred and is continuing or, (ii) if such successor Agent is a Lender or an
Affiliate of such Agent or any Lender. Any resignation of an Agent shall be
effective upon the appointment of a successor agent pursuant to this
Section 12.05. After the effectiveness of any retiring Agent’s resignation
hereunder as Agent, the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Facility Documents and the provisions
of this Article XII shall continue in effect for its benefit with respect to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement and under the other Facility Documents. Any Person (i) into which the
Collateral Agent may be merged or consolidated, (ii) that may result from any
merger or consolidation to which the Collateral Agent shall be a party, or
(iii) that may succeed to the corporate trust properties and assets of the
Collateral Agent substantially as a whole, shall be the successor to the
Collateral Agent under this Agreement without further act of any of the parties
to this Agreement.

 

 

 



 - 140 - 

 

 

           Section 12.06.           Administrative Agent’s Capacity as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

           Section 12.07. Compensation of Collateral Agent. As compensation for
its Collateral Agent activities hereunder, the Collateral Agent shall be
entitled to fees pursuant to the Collateral Agent, Document Custodian,
Collateral Administrator and Intermediary Fee Letter and any other reasonable
and documented out-of-pocket fees, expenses (including reasonable and documented
out-of-pocket fees, costs and expenses of agents, experts and attorneys) and
indemnity amounts payable by the Borrower or the Collateral Manager to the
Collateral Agent under the Facility Documents.

 

Article XIII

Reserved

 

Article XIV

The Document Custodian

 

           Section 14.01.           Designation of Document Custodian.

 

           (a)           Initial Document Custodian. The role of Document
Custodian with respect to the Related Documents delivered to it shall be
conducted by the Person designated as Document Custodian hereunder from time to
time in accordance with this Section 14.01. Until the Administrative Agent shall
give to U.S. Bank a Document Custodian Termination Notice, U.S. Bank is hereby
appointed as, and hereby accepts such appointment and agrees to perform the
duties and obligations of, Document Custodian pursuant to the terms hereof.

 

           (b)           Successor Document Custodian. Upon the Document
Custodian’s receipt of a Document Custodian Termination Notice from the
Administrative Agent of the designation of a successor Document Custodian
pursuant to the provisions of Section 14.05, the Document Custodian agrees that
it will terminate its activities as Document Custodian hereunder. Upon the
resignation of the Document Custodian, the Administrative Agent shall appoint a
successor Document Custodian and if it does not do so within thirty days of the
Document Custodian’s resignation, the Document Custodian may petition a court of
competent jurisdiction for the appointment of a successor.

 



 - 141 - 

 

 

           Section 14.02.           Duties of Document Custodian.

 

           (a)           Appointment. Each of the Borrower and the
Administrative Agent hereby designate and appoint the Document Custodian to act
as its agent and hereby authorizes the Document Custodian to take such actions
on its behalf and to exercise such powers and perform such duties as are
expressly granted to the Document Custodian by this Agreement. The Document
Custodian hereby accepts such agency appointment to act as Document Custodian
pursuant to the terms of this Agreement, until its resignation or removal as
Document Custodian pursuant to the terms hereof.

 

           (b)           Duties. On or before the Funding Effective Date, and
until its removal pursuant to Section 14.5, the Document Custodian shall
perform, on behalf of the Administrative Agent and the other Secured Parties,
the following duties and obligations:

 

           (i)           The Document Custodian shall take and retain custody of
the Related Documents delivered to it by the Borrower or the Collateral Manager
(on behalf of the Borrower) pursuant to Section 7.05 in accordance with the
terms and conditions of this Agreement, all for the benefit of the Secured
Parties and subject to the Lien thereon in favor of the Administrative Agent, as
agent for the Secured Parties. Within five Business Days of its receipt of the
Related Documents and Loan Checklist (the “Review Period”), the Document
Custodian shall review the Related Documents delivered to it to confirm that
(A) if the Loan Checklist or electronic files delivered per the following
sentence indicate that any document must contain an original signature, each
such document appears to bear the original signature, or if the Loan Checklist
or electronic file indicates that such document may contain a copy of a
signature, that such copies appear to bear a reproduction of such signature and
(B) based on a review of the applicable note, the related initial principal loan
balance when entered into or obtained by the Borrower, loan identification
number and Obligor name with respect to such Collateral Loan is referenced on
the related Loan Checklist or electronic file and does not appear to be a
duplicate Collateral Loan (such items (A) through (B) collectively, the “Review
Criteria”). In order to facilitate the foregoing review by the Document
Custodian, in connection with each delivery of Related Documents for a
Collateral Loan hereunder to the Document Custodian, the Collateral Manager
shall provide to the Document Custodian an electronic file (in EXCEL or a
comparable format acceptable to the Document Custodian) or the related Loan
Checklist that contains a list of all Related Documents for such Loan and
whether they require original signatures, the loan identification number and the
name of the Obligor and the initial principal loan balance when entered into or
obtained by the Borrower with respect to each related Collateral Loan.
Notwithstanding anything herein to the contrary, the Document Custodian’s
obligation to review the Related Documents shall be limited to reviewing such
Related Documents based on the information provided on the Loan Checklist or
electronic file as the case may be. In receiving any Related Documents
hereunder, and in maintaining any listing or providing any report or
communication with respect to the Related Documents held hereunder, the Document
Custodian shall be required only to review such Related Documents in accordance
with the Review Criteria. Within one Business Day after the end of the Review
Period, the Document Custodian shall notify the Borrower, the Collateral
Manager, the Administrative Agent and the Collateral Agent in writing of any
Related Documents listed on the Loan Checklist not included in the Related
Documents so delivered to the Document Custodian and any other exceptions to the
Review Criteria substantially in the form of Exhibit L attached hereto (the
“Custodial Certificate”). After the Document Custodian’s delivery of the
Custodial Certificate, the Collateral Manager shall have ten Business Days to
correct any non-compliance with any Review Criteria. In addition, if requested
in writing in the form of Exhibit E-1 by the Collateral Manager and approved by
the Administrative Agent within ten Business Days of the Document Custodian’s
delivery of such Custodial Certificate, the Document Custodian shall return the
Related Documents for any Collateral Loan which fails to satisfy a Review
Criteria to the Borrower. Other than the foregoing, the Document Custodian shall
not have any responsibility for reviewing any Related Documents.

 



 - 142 - 

 

 

           (ii)           In taking and retaining custody of the Related
Documents, the Document Custodian shall be deemed to be acting as the custodian
of the Secured Parties, and has no instructions to hold any Related Documents
for the benefit of any Person other than the Secured Parties; provided that the
Document Custodian makes no representations as to the existence, perfection or
priority of any Lien on the Related Documents or the instruments therein; and
provided further that the Document Custodian’s duties as custodian shall be
limited to those expressly contemplated herein. In so taking and retaining
custody of the Related Documents, the Document Custodian shall be deemed to be
acting for the purpose of perfecting the Collateral Agent’s security interest
therein under the UCC.

 

           (iii)           The Document Custodian shall maintain continuous
custody of all items in its possession in secure facilities in accordance with
customary standards for such custody and shall reflect in its records the
interest of the Secured Parties therein. Each Related Document which comes into
the possession of the Document Custodian (other than documents delivered
electronically) shall be maintained in fire-resistant vaults or cabinets at the
office of the Document Custodian specified in Schedule 5 or at such other
offices as shall be specified to the Administrative Agent, the Borrower and the
Collateral Manager in a written notice at least thirty (30) days prior to such
change. Each Related Document shall be marked with an appropriate identifying
label and maintained in such manner so as to permit retrieval and access by the
Document Custodian and the Administrative Agent. The Document Custodian shall
keep the Related Documents clearly segregated from any other documents or
instruments in its files.

 

           (iv)           On each Payment Date, the Document Custodian shall
provide a written report to the Administrative Agent and the Collateral Manager
(in a form acceptable to the Administrative Agent) identifying each Collateral
Loan for which it holds Related Documents, the non-complying Collateral Loans
and the applicable Review Criteria that any non-complying Collateral Loan fails
to satisfy.

 



 - 143 - 

 

 

           (v)           In performing its duties, the Document Custodian shall
use a similar degree of care and attention as it employs with respect to similar
collateral that it holds as Document Custodian for others.

 

           (vi)           In no event shall the Document Custodian be liable for
special, indirect or consequential losses or damages of any kind whatsoever
(including but not limited to lost profits) even if the Document Custodian has
been advised of the likelihood of such damages and regardless of the form of
such action.

 

           (vii)           Notwithstanding anything herein to the contrary,
delivery of the Collateral Loans acquired by the Borrower which constitute
Noteless Loans or Participations or which are otherwise not evidenced by a
“security” or “instrument” as defined in Section 8-102 and Section 9-102(a)(47)
of the UCC, respectively, shall be made by delivery to the Document Custodian
(as part of the Related Documents) of (i) in the case of a Noteless Loan, a copy
of the loan register with respect to such Noteless Loan evidencing registration
of such Collateral Loan on the books and records of the applicable Obligor or
bank agent to the name of the Borrower (or its nominee) or a copy (which may be
a facsimile copy) of an assignment agreement in favor of the Borrower as
assignee, and (ii) in the case of a Participation, a copy of the related
participation agreement. Any duty on the part of the Document Custodian with
respect to the custody of such Collateral Loans shall be limited to the exercise
of reasonable care by the Document Custodian in the physical custody of any such
Related Documents delivered to it, including any related instrument, security,
credit agreement, assignment agreement and/or other agreements or documents, if
any (collectively, “Financing Documents”), that may be delivered to it as part
of the Related Documents.

 

           (viii)           The Document Custodian may assume the genuineness of
any such Financing Document it may receive and the genuineness and due authority
of any signatures appearing thereon, and shall be entitled to assume that each
such Financing Document it may receive is what it purports to be. If an original
“security” or “instrument” as defined in Section 8-102 and Section 9-102(a)(47)
of the UCC, respectively, is or shall be or become available with respect to any
Collateral Loan to be held by the Document Custodian under this Agreement, it
shall be the sole responsibility of the Borrower to make or cause delivery
thereof to the Document Custodian, and the Document Custodian shall not be under
any obligation at any time to determine whether any such original security or
instrument has been or is required to be issued or made available in respect of
any Collateral Loan or to compel or cause delivery thereof to the Document
Custodian.

 



 - 144 - 

 

 

           (ix)           With respect to the documents comprising each Related
Document, the Document Custodian shall (i) act exclusively as Document Custodian
for the Secured Parties, (ii) hold all documents constituting such Related
Document received by it for the exclusive use and benefit of the Secured Parties
and (iii) make disposition thereof only in accordance with the terms of this
Agreement or with written instructions furnished by the Administrative Agent;
provided, that in the event of a conflict between the terms of this Agreement
and the written instructions of the Administrative Agent, the Administrative
Agent’s written instructions shall control.

 

           (x)            The Document Custodian shall accept only written
instructions of a Responsible Officer of the Borrower, Collateral Agent,
Collateral Manager or Administrative Agent concerning the use, handling and
disposition of the Related Documents.

 

           (xi)            In the event that (i) the Borrower, the
Administrative Agent, the Administrative Agent, any Agent, the Collateral
Manager, the Document Custodian or the Collateral Agent shall be served by a
third party with any type of levy, attachment, writ or court order with respect
to any Related Document or a document included within a Related Document or
(ii) a third party shall institute any court proceeding by which any Related
Document or a document included within a Related Document shall be required to
be delivered otherwise than in accordance with the provisions of this Agreement,
the party receiving such service shall promptly deliver or cause to be delivered
to the other parties to this Agreement (to the extent not prohibited by
Applicable Law) copies of all court papers, orders, documents and other
materials concerning such proceedings. The Document Custodian shall, to the
extent permitted by Applicable Law, continue to hold and maintain all the
Related Documents that are the subject of such proceedings pending a final,
nonappealable order of a court of competent jurisdiction permitting or directing
disposition thereof. Upon final determination of such court, the Document
Custodian shall dispose of such Related Document or a document included within
such Related Document as directed by the Administrative Agent, which shall give
a direction consistent with such determination. The reasonable and documented
out-of-pocket expenses of the Document Custodian incurred as a result of such
proceedings shall be borne by the Borrower and paid in accordance with Section
16.04.

 

           (xii)       The Document Custodian shall not be liable for any action
taken, suffered or omitted by it in accordance with the request or direction of
any Secured Party, to the extent that this Agreement provides such Secured Party
the right to so direct the Document Custodian, or the Administrative Agent. The
Document Custodian shall not be deemed to have notice or knowledge of any matter
hereunder, including a Collateral Manager Termination Event, unless a
Responsible Officer of the Document Custodian has knowledge of such matter or
written notice thereof is received by the Document Custodian.

 



 - 145 - 

 

 

           Section 14.03.           Merger or Consolidation. Any Person (i) into
which the Document Custodian may be merged or consolidated, (ii) that may result
from any merger or consolidation to which the Document Custodian shall be a
party, or (iii) that may succeed to the properties and assets of the Document
Custodian substantially as a whole, which Person in any of the foregoing cases
executes an agreement of assumption to perform every obligation of the Document
Custodian hereunder, shall be the successor to the Document Custodian under this
Agreement without further act of any of the parties to this Agreement.

 

           Section 14.04.           Document Custodian Compensation and
Indemnification. As compensation for its Document Custodian activities
hereunder, the Document Custodian shall be entitled to fees pursuant to
Collateral Agent, Document Custodian, Collateral Administrator and Intermediary
Fee Letter. The Document Custodian’s entitlement to receive the fees under the
Collateral Agent, Document Custodian, Collateral Administrator and Intermediary
Fee Letter shall cease on the earlier to occur of: (i) its removal as Document
Custodian and appointment and acceptance by the successor custodian pursuant to
Section 14.05 and the Document Custodian has ceased to hold any Related
Documents or (ii) the termination of this Agreement. Upon termination of this
Agreement or earlier resignation or removal of the Document Custodian, the
Borrower shall pay to the Document Custodian such compensation, and shall
likewise reimburse the Document Custodian for its costs, expenses and
disbursements, as may be due as of the date of such termination, resignation or
removal, as the case may be. For the avoidance of doubt, the Document Custodian
shall be entitled to all of the benefits of the indemnification provisions to
the extent and in the manner set forth in Section 16.04. All indemnifications in
favor of the Document Custodian under this Agreement shall survive the
termination of this Agreement, or any resignation or removal of the Document
Custodian. The Borrower agrees to pay or reimburse to the Document Custodian
upon its request from time to time all costs, disbursements, advances, and
expenses (including reasonable fees and expenses of agents, experts and legal
counsel) incurred, in connection with the preparation, execution, performance or
enforcement of this Agreement, or in connection with the transactions
contemplated hereby or performance by the Document Custodian of its duties and
services under this Agreement (including costs and expenses of any action deemed
necessary by the Document Custodian to collect any amounts owing to it under
this Agreement).

 

           Section 14.05.           Document Custodian Resignation and Removal.

 

(a)       The Document Custodian may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Document Custodian and
the Collateral Agent (the “Document Custodian Termination Notice”); provided
that notwithstanding its receipt of a Document Custodian Termination Notice, the
Document Custodian shall continue to act in such capacity (and shall continue to
be entitled to receive fees) until a successor Document Custodian has been
appointed, has agreed to act as Document Custodian hereunder, and has received
all Related Documents held by the previous Document Custodian. Any such
appointment shall be accomplished by written instrument and one original
counterpart of such instrument of appointment shall be delivered to the Document
Custodian and the successor custodian, with a copy delivered to the
Administrative Agent, the Borrower, the Collateral Agent and the Collateral
Manager.

 



 - 146 - 

 

 

(b)       The Document Custodian shall not resign from the obligations and
duties hereby imposed on it except upon (a)  written notice to the Borrower, the
Collateral Manager and the Administrative Agent, or (b) the Document Custodian’s
determination that (i) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (ii) there is no reasonable action that
the Document Custodian could take to make the performance of its duties
hereunder permissible under Applicable Law. Any such determination permitting
the resignation of the Document Custodian shall be evidenced as to clause (i)
above by an opinion of counsel to such effect delivered to the Administrative
Agent. No such resignation shall become effective until a successor custodian
shall have assumed the responsibilities and obligations of the Document
Custodian hereunder. Promptly after receipt of notice of the Document
Custodian’s resignation, the Administrative Agent shall promptly appoint a
successor custodian by written instrument, in duplicate, copies of which
instrument shall be delivered to the Borrower, the Collateral Manager, each
Agent, the resigning Document Custodian and to the successor custodian.

 

(c)       In the event of any such resignation or removal, the Document
Custodian shall, no later than five (5) Business Days after receipt of notice of
the successor custodian, transfer to the successor custodian, as directed in
writing by the Administrative Agent, all the Related Documents being
administered under this Agreement. The cost of the shipment of Related Documents
arising out of the resignation of the Document Custodian pursuant to Section
14.05(b) shall be at the expense of the Document Custodian. Any reasonable and
documented out-of-pocket cost of shipment arising out of the removal or
discharge of the Document Custodian pursuant to Section 14.05(a) shall be at the
expense of the Borrower and paid in accordance with Section 16.04.

 

           Section 14.06.           Limitation on Liability.

 

           (a)           The Document Custodian may conclusively rely on and
shall be fully protected in acting upon any certificate, instrument, opinion,
notice, letter, facsimile, email, electronic transmission or other document
delivered to it and that in good faith it reasonably believes to be genuine and
that has been signed by the proper party or parties. The Document Custodian may
rely conclusively on and shall be fully protected in acting upon (a) the written
instructions (including any instructions provided by facsimile, email or other
electronic transmission) of any designated officer of the Administrative Agent
or (b) the verbal instructions of the Administrative Agent.

 

           (b)           The Document Custodian may consult counsel satisfactory
to it and the advice or opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in accordance with the advice or opinion of
such counsel. The Document Custodian may exercise any of its rights or powers
hereunder or perform any of its duties hereunder either directly or by or
through agents or attorneys, and the Document Custodian shall not be responsible
for any misconduct or negligence on the part of any agent or attorney appointed
hereunder with due care by it. Each of the protections, reliances, indemnities
and immunities offered to the Collateral Agent in Article XII shall be afforded
to the Document Custodian.

 



 - 147 - 

 

 

           (c)           The Document Custodian shall not be liable for any
error of judgment, or for any act done or step taken or omitted by it, in good
faith, or for any mistakes of fact or law, or for anything that it may do or
refrain from doing in connection herewith except, notwithstanding anything to
the contrary contained herein, in the case of its willful misconduct, bad faith
or grossly negligent performance or omission of its duties and in the case of
its grossly negligent performance of its duties in taking and retaining custody
of the Related Documents.

 

           (d)           The Document Custodian makes no warranty or
representation and shall have no responsibility (except as expressly set forth
in this Agreement) as to the content, enforceability, completeness, validity,
sufficiency, value, genuineness, ownership or transferability of the Collateral,
and will not be required to and will not make any representations as to the
validity or value (except as expressly set forth in this Agreement) of any of
the Collateral. The Document Custodian shall not be obligated to take any action
hereunder that might in its judgment involve any expense or liability unless it
has been furnished with an indemnity reasonably satisfactory to it.

 

           (e)           The Document Custodian shall have no duties or
responsibilities except such duties and responsibilities as are specifically set
forth in this Agreement and no covenants or obligations shall be implied in this
Agreement against the Document Custodian.

 

           (f)           The Document Custodian shall not be required to expend
or risk its own funds in the performance of its duties hereunder.

 

           (g)           It is expressly agreed and acknowledged that the
Document Custodian is not guaranteeing performance of or assuming any liability
for the obligations of the other parties hereto or any parties to the
Collateral.

 

           (h)           Without prejudice to the generality of the foregoing,
the Document Custodian shall be without liability to the Borrower, Collateral
Manager, the Administrative Agent or any other Person for any failure or delay
in the performance or its obligations hereunder because of, or for any damage or
loss resulting from or caused by, events or circumstances beyond the Document
Custodian’s reasonable control, including nationalization, expropriation,
currency restrictions, the interruption, disruption or suspension of the normal
procedures and practices of any securities market, power, mechanical,
communications or other technological failures or interruptions, computer
viruses or the like, fires, floods, earthquakes or other natural disasters,
civil and military disturbance, acts of war or terrorism, riots, revolution,
acts of God, work stoppages, strikes, national disasters of any kind, or other
similar events or acts; errors by the Borrower, the Collateral Manager,
Collateral Administrator or the Administrative Agent (including any Responsible
Officer of any thereof) in its instructions to the Document Custodian; or
changes in applicable law, regulation or orders.

 

           (i)           In the event that (i) the Borrower, Collateral Agent,
the Collateral Administrator, the Collateral Manager, the Administrative Agent,
Lenders or Document Custodian shall be served by a third party with any type of
levy, attachment, writ or court order with respect to any Loan or Related
Documents or (ii) a third party shall institute any court proceeding by which
any Related Document shall be required to be delivered otherwise than in
accordance with the provisions of this Agreement, the party receiving such
service shall promptly deliver or cause to be delivered to the other parties to
this Agreement copies of all court papers, orders, documents and other materials
concerning such proceedings. The Document Custodian shall, to the extent
permitted by law, continue to hold and maintain all the Related Documents that
are the subject of such proceedings pending a final, nonappealable order of a
court of competent jurisdiction permitting or directing disposition thereof.
Upon final determination of such court, the Document Custodian shall dispose of
such Related Documents as directed by the Collateral Agent or Administrative
Agent, which shall give a direction consistent with such determination. Expenses
of the Document Custodian incurred as a result of such proceedings shall be
borne by the Borrower.

 



 - 148 - 

 

 

Section 14.07.           Delivery of Related Documents. (a) The Borrower shall
deliver, or cause to be delivered, to the Document Custodian all of the Related
Loan Documents for each Collateral Loan owned by the Borrower at any time during
the term of this Agreement at the address identified herein. The Document
Custodian shall not be responsible for any Collateral Loan or Related Document
until actually received by it.

 

(b)       The Borrower or the Collateral Manager (on behalf of the Borrower)
shall deliver, promptly after the acquisition of any Collateral Loan (but no
more than five (5) Business Days after such acquisition) the Related Documents
for each Collateral Loan. In connection with each delivery of Related Documents
to the Document Custodian, the Collateral Manager shall represent, warrant and
agree that the Related Documents delivered to the Document Custodian shall
include all of the documents listed in the related Loan Checklist and all of
such documents are complete in all material respects pursuant to a certification
in the form of Exhibit G executed by a Responsible Officer of the Collateral
Manager.

 

(c)       Notwithstanding any language to the contrary herein, the Document
Custodian shall make no representations as to, and shall not be responsible to
verify, (i) the validity, legality, ownership, title, perfection, priority,
enforceability, due authorization, recordability, sufficiency for any purpose,
or genuineness of any of the documents contained in the Related Documents or
(ii) the collectability, insurability, effectiveness or suitability of any such
Collateral Loan.

 

           Section 14.08.           Release of Related Documents.

 

           (a)           Release for Servicing. From time to time and as
appropriate for the enforcement or servicing of any of the Collateral, the
Document Custodian is hereby authorized (unless and until such authorization is
revoked by the Administrative Agent) to, and shall, upon written receipt from
the Collateral Manager of a request for release of documents and receipt in the
form annexed hereto as Exhibit E-1 a (“Request for Release of Related
Documents”), release to the Collateral Manager within two Business Days of
receipt of such request, the Related Documents or the documents set forth in
such Request for Release of Related Documents. All documents so released to the
Collateral Manager shall be held by the Collateral Manager in trust for the
benefit of the Administrative Agent in accordance with the terms of this
Agreement. The Collateral Manager shall return to the Document Custodian the
Related Documents or other such documents (i) promptly upon the request of the
Administrative Agent, or (ii) when the Collateral Manager’s need therefor in
connection with such enforcement or servicing no longer exists. Upon receipt of
a certificate of the Collateral Manager substantially in the form of Exhibit E-2
(a “Certificate for Release of Related Documents”), with a copy to the
Administrative Agent (who shall forward a copy to the Collateral Agent), stating
that such Collateral Loan was either (x) liquidated and that all amounts
received or to be received in connection with such liquidation that are required
to be deposited have been so deposited, (y) sold pursuant to a sale in
accordance with Section 10.01, or (z) repurchased or substituted in accordance
with Section 10.03, the Document Custodian shall within three (3) Business Days
of its receipt of such Certificate for Release of Related Documents, release the
requested Related Documents to the Collateral Manager, and the Collateral
Manager will not be required to return the Related Documents to the Document
Custodian.

 



 - 149 - 

 

 

           (b)           Release for Payment. Upon receipt by the Document
Custodian of the Collateral Manager’s Request for Release of Related Documents
(which certification shall include a statement to the effect that all amounts
received in connection with such payment or repurchase have been credited to the
Collection Account as provided in this Agreement), the Document Custodian shall
promptly release the Related Documents to the Collateral Manager.

 

           Section 14.09.           Return of Related Documents. The Borrower
may, with the prior written consent of the Administrative Agent (such consent
not to be unreasonably withheld), require that the Document Custodian return
each Related Document (as applicable), respectively (a) delivered to the
Document Custodian in error, (b) as to which the Lien on the underlying assets
securing such related Collateral Loan has been so released pursuant to
Section 7.02, (c) that has been the subject of a discretionary sale or any sale
of a loan pursuant to Section 10.01 or substitution pursuant to Section 10.03 or
(d) that is required to be redelivered to the Borrower in connection with the
termination of this Agreement, in each case by submitting to the Document
Custodian and the Administrative Agent a written Request for Release of Related
Documents (signed by both the Borrower and the Administrative Agent) specifying
the Collateral to be so returned and reciting that the conditions to such
release have been met (and specifying the Section or Sections of this Agreement
being relied upon for such release). The Document Custodian shall upon its
receipt of each such Request for Release of Related Documents executed by the
Borrower and the Administrative Agent promptly, but in any event within two
Business Days, return the Related Documents so requested to the Borrower.

 

           Section 14.10.           Access to Certain Documentation and
Information Regarding the Collateral; Audits.

 

           (a)           The Collateral Manager and the Document Custodian shall
provide to the Administrative Agent access to the Related Documents and all
other documentation regarding the Collateral including in such cases where the
Administrative Agent is required in connection with the enforcement of the
rights or interests of the Secured Parties, or by applicable statutes or
regulations, to review such documentation, such access being afforded without
charge (but, with respect to the Document Custodian, at the expense of the
Borrower) but only (i) upon two Business Days’ prior written request,
(ii) during normal business hours and (iii) subject to the Collateral Manager’s
and Document Custodian’s normal security and confidentiality procedures;
provided that the Administrative Agent may, and shall upon request of any
Lender, permit each Lender to be included on any such review, and shall use
reasonably commercial efforts to schedule any review on a day when Lenders
desiring to participate in such review may be included. From time to time at the
discretion of the Administrative Agent, the Administrative Agent may review the
Collateral Manager’s collection and administration of the Collateral in order to
assess compliance by the Collateral Manager with ARTICLE XI and may conduct an
audit of the Collateral, and Related Documents in conjunction with such a
review. Such review shall be reasonable in scope and shall be completed in a
reasonable period of time, in each case subject to the provisions of Section
5.03(e). The Collateral Manager hereby agrees to cause each of the Administrator
and the Advisor, as applicable, to provide access to the Related Documents and
all other documentation regarding the Collateral and allow the Administrative
Agent the right to review their collection and administration of the Collateral,
as required under this Section 14.10(a).

 



 - 150 - 

 

 

           (b)           Without limiting the foregoing provisions of Section
14.10(a), from time to time on request of the Administrative Agent, the Document
Custodian shall permit certified public accountants or other independent
auditors acceptable to the Administrative Agent to conduct a review of the
Related Documents and all other documentation regarding the Collateral. Up to
one such review per fiscal year shall be at the expense of the Borrower and
additional reviews in a fiscal year shall be at the expense of the requesting
Lender(s); provided that, after the occurrence and during the continuance of an
Event of Default, any such reviews, regardless of frequency, shall be at the
expense of the Borrower.

 

           Section 14.11.           Representations and Warranties of the
Document Custodian. The Document Custodian in its individual capacity and as
Document Custodian represents and warrants as follows:

 

           (a)           Organization; Power and Authority. It is a duly
organized and validly existing national banking association in good standing
under the laws of the United States. It has full corporate power, authority and
legal right to execute, deliver and perform its obligations as Document
Custodian under this Agreement.

 

           (b)           Due Authorization. The execution and delivery of this
Agreement and the consummation of the transactions provided for herein have been
duly authorized by all necessary association action on its part, either in its
individual capacity or as Document Custodian, as the case may be.

 

           (c)           No Conflict. The execution and delivery of this
Agreement, the performance of the transactions contemplated hereby and the
fulfillment of the terms hereof will not conflict with, result in any breach of
its articles of incorporation or bylaws or any of the material terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under any indenture, contract, agreement, mortgage, deed of trust, or
other instrument to which the Document Custodian is a party or by which it or
any of its property is bound.

 

           (d)           No Violation. The execution and delivery of this
Agreement, the performance of the transactions contemplated hereby and the
fulfillment of the terms hereof will not conflict with or violate, in any
material respect, any Applicable Law as to the Document Custodian.

 



 - 151 - 

 

 

           (e)           All Consents Required. All approvals, authorizations,
consents, orders or other actions of any Person or Governmental Authority
applicable to the Document Custodian, required in connection with the execution
and delivery of this Agreement, the performance by the Document Custodian of the
transactions contemplated hereby and the fulfillment by the Document Custodian
of the terms hereof have been obtained.

 

           (f)           Validity. The Agreement constitutes the legal, valid
and binding obligation of the Document Custodian, enforceable against the
Document Custodian in accordance with its terms, except as such enforceability
may be limited by applicable Bankruptcy Code and general principles of equity
(whether considered in a suit at law or in equity).

 

           Section 14.12.           Covenants of the Document Custodian.

 

           (a)           Affirmative Covenants of the Document Custodian.

 

           (i)           Compliance with Law. The Document Custodian will comply
in all material respects with all Applicable Law.

 

           (ii)           Preservation of Existence. The Document Custodian will
preserve and maintain its existence, rights, franchises and privileges in the
jurisdiction of its formation and qualify and remain qualified in good standing
in each jurisdiction where failure to preserve and maintain such existence,
rights, franchises, privileges and qualification has had, or could reasonably be
expected to have, a Material Adverse Effect.

 

           (iii)           Location of Related Documents. Subject to
Section 14.08, the Related Documents shall remain at all times in the possession
of the Document Custodian at the Corporate Trust Office of the Document
Custodian unless notice of a different address is given in accordance with the
terms hereof or unless the Administrative Agent agrees to allow certain Related
Documents to be released to the Collateral Manager on a temporary basis in
accordance with the terms hereof, except as such Related Documents may be
released pursuant to this Agreement.

 

           (b)           Negative Covenants of the Document Custodian.

 

           (i)           Related Documents. The Document Custodian will not
dispose of any documents constituting the Related Documents in any manner that
is inconsistent with the performance of its obligations as the Document
Custodian pursuant to this Agreement.

 

           (ii)           No Changes to Document Custodian Fee. The Document
Custodian will not make any changes to the custodian fee set forth in the
Collateral Agent, Document Custodian, Collateral Administrator and Intermediary
Fee Letter without the prior written approval of the Administrative Agent and
the Borrower.

 



 - 152 - 

 

 

Section 14.13. Transmission of Related Documents. Written instructions as to the
method of shipment and shipper(s) the Document Custodian is directed to utilize
in connection with the transmission of Related Documents in the performance of
the Document Custodian’s duties hereunder shall be delivered by the Borrower or
the Collateral Manager to the Document Custodian prior to any shipment of any
Related Documents hereunder. In the event the Document Custodian does not
receive such written instruction from the Borrower or the Collateral Manager,
the Document Custodian shall be authorized and indemnified as provided herein to
utilize a nationally recognized courier service. The Collateral Manager shall
arrange for the provision of such services at the sole cost and expense of the
Borrower (or, at the Document Custodian’s option, reimburse the Document
Custodian for all reasonable and documented out-of-pocket costs and expenses
incurred by the Document Custodian consistent with such instructions in
accordance with Section 16.04) and shall maintain such insurance against loss or
damage to the Related Documents as the Collateral Manager deems appropriate.

 

Section 14.14 Document Custodian as Agent of Collateral Agent. The Document
Custodian agrees that, with respect to any Related Document at any time or times
in its possession or held in its name, the Document Custodian shall be the agent
and custodian of the Collateral Agent, for the benefit of the Secured Parties,
for purposes of perfecting (to the extent not otherwise perfected) the
Collateral Agent’s security interest in the Collateral and for the purpose of
ensuring that such security interest is entitled to first priority status under
the UCC. For so long as the Document Custodian is the same entity as the
Collateral Agent, the Document Custodian shall be entitled to the same rights
and protections afforded to the Collateral Agent hereunder.

 

Article XV

The Collateral Administrator

 

           Section 15.01.           Powers and Duties of Collateral
Administrator. (a) U.S. Bank shall act as Collateral Administrator pursuant to
the terms of this Agreement, until U.S. Bank’s resignation or removal as
Collateral Administrator pursuant to Section 15.04 hereof. In such capacity, the
Collateral Administrator shall assist the Borrower and the Collateral Manager by
maintaining a database of certain characteristics with respect to the Collateral
on an ongoing basis, and in providing to the Borrower and the Collateral Manager
certain reports, calculations and other data (as may be mutually agreed upon by
the parties hereto), which reports, calculations and other data the Borrower or
the Collateral Manager on its behalf, and/or the Collateral Administrator is
required to prepare and deliver (or which are necessary to be performed in order
that certain reports and calculations can be performed as required) under
Section 8.06. U.S. Bank’s duties and authority to act as Collateral
Administrator hereunder are limited to the duties and authority specifically set
forth in this Agreement. By entering into, or performing its duties under, this
Agreement, the Collateral Administrator shall not be deemed to assume any
obligations or liabilities of the Borrower or the Collateral Manager under this
Agreement, and nothing herein contained shall be deemed to release, terminate,
discharge, limit, reduce, diminish, modify, amend or otherwise alter in any
respect the duties, obligations or liabilities of the Borrower or the Collateral
Manager under or pursuant to this Agreement.

 



 - 153 - 

 

 

           (b)           The Collateral Administrator shall perform the
following general functions from time to time:

 

           (i)           Promptly, and in any event within 30 days after the
Closing Date, create a collateral database with respect to the Collateral (the
“Collateral Database”);

 

           (ii)           Update the Collateral Database promptly for changes
and to reflect the sale or other disposition of the Collateral Loans included in
the Collateral (the “Portfolio Collateral”) and the addition to the Collateral
of additional Loans from time to time, in each case based upon, and to the
extent of, information furnished to the Collateral Administrator by or on behalf
of the Borrower or Collateral Manager as may be reasonably required by the
Collateral Administrator, or by the agents for the underlying obligors from time
to time, or based on information maintained by U.S. Bank in its capacity as
Collateral Agent under this Agreement;

 

           (iii)          Provide or make available the information contained in
the Collateral Database to the Collateral Manager on behalf of the Borrower, as
the Collateral Manager shall reasonably request;

 

           (iv)          Track the receipt and daily allocation to the
Collection Account with respect to Interest Proceeds and Principal Proceeds and
the outstanding balance therein, and any withdrawals therefrom and, on each
Business Day, provide to the Collateral Manager daily reports reflecting such
actions to the Collection Accounts as of the close of business on the preceding
Business Day;

 

           (v)            [Reserved];

 

           (vi)           [Reserved]; and

 

           (vii)          So long as the same Person serves as both Collateral
Administrator and as Collateral Agent under this Agreement, provide such other
information with respect to the Collateral as may be routinely maintained by the
Collateral Administrator in performing its ordinary Collateral Agent function
pursuant to this Agreement (so long as it shall also serve as Collateral Agent
under this Agreement), or as may be required by this Agreement, as the Borrower
or Collateral Manager may reasonably request from time to time.

 



 - 154 - 

 

 

           (c)           The Collateral Manager shall cooperate with the
Collateral Administrator in connection with the matters described herein,
including the confirmation by the Collateral Administrator of the calculations
contained in the Monthly Reports. Without limiting the generality of the
foregoing, the Collateral Manager shall advise in a timely manner the Collateral
Administrator of the results of any determinations required or permitted to be
made by it or the Borrower under this Agreement and supply the Collateral
Administrator with such other information (in a mutually agreeable format) as is
maintained by or on behalf of the Collateral Manager that the Collateral
Administrator may from time to time reasonably request with respect to the
Collateral and reasonably needed to perform its obligations hereunder or
required to permit the Collateral Administrator to perform its obligations
hereunder (including the Collateral Manager’s determinations of Market Value,
Aggregate Collateral Balance, Concentration Limitations and the Borrowing Base,
as applicable) and any other information that may be reasonably required under
this Agreement with respect to a Collateral Loan (including as to its
designation as a Defaulted Loan, Ineligible Loan or Equity Security).

 

           (d)           If, in performing its duties under this Agreement, the
Collateral Administrator is required to decide between alternative courses of
action or is otherwise uncertain as to the performance of its duties, including
alternative methodologies in connection with any Benchmark Replacement or any
calculations required to be performed by the Collateral Administrator, the
Collateral Administrator may request written instructions (or, in its sole
discretion, oral instructions followed by written confirmation thereof) from the
Borrower or the Collateral Manager, upon which the Collateral Administrator
shall be entitled to conclusively rely, as to the course of action desired by
it. If the Collateral Administrator does not receive such instructions within
two Business Days after it has requested them, the Collateral Administrator may,
but shall be under no duty to, take or refrain from taking any such courses of
action. The Collateral Administrator shall act in accordance with instructions
received after such two-Business Day period except to the extent it has already
taken, or committed itself to take, action inconsistent with such instructions.
The Collateral Administrator shall be entitled to rely on the advice of legal
counsel and independent accountants in performing its duties hereunder and shall
be deemed to have acted in good faith if it acts in accordance with such advice.

 

           (e)           Nothing herein shall prevent the Collateral
Administrator or any of its Affiliates from engaging in other businesses or from
rendering services of any kind to any Person.

 

           Section 15.02.           Compensation. The Borrower agrees to pay,
and the Collateral Administrator shall be entitled to receive, compensation for,
and reimbursement for expenses in connection with, the Collateral
Administrator’s performance of the duties called for herein as provided in the
Collateral Agent, Document Custodian, Collateral Administrator and Intermediary
Fee Letter.

 

           Section 15.03.           Limitation of Responsibility of the
Collateral Administrator; Indemnification. (a) The Collateral Administrator will
have no responsibility under this Agreement other than to render the services
expressly called for hereunder in good faith and without willful misfeasance,
gross negligence or reckless disregard of its duties hereunder. The Collateral
Administrator shall incur no liability to anyone in acting upon any signature,
instrument, statement, notice, resolution, request, direction, consent, order,
certificate, report, opinion, bond or other document or paper reasonably
believed by it to be genuine and reasonably believed by it to be signed by the
proper party or parties. The Collateral Administrator may exercise any of its
rights or powers hereunder or perform any of its duties hereunder either
directly or by or through agents or attorneys, and the Collateral Administrator
shall not be responsible for any misconduct or negligence on the part of any
agent or attorney appointed hereunder with due care by it. Neither the
Collateral Administrator nor any of its affiliates, directors, officers,
shareholders, agents or employees will be liable to the Collateral Manager, the
Borrower or any other Person, except by reason of acts or omissions by the
Collateral Administrator constituting bad faith, willful misfeasance, fraud,
gross negligence or reckless disregard of the Collateral Administrator’s duties
hereunder. The Collateral Administrator shall in no event have any liability for
the actions or omissions of the Borrower, the Collateral Manager or any other
Person, and shall have no liability for any inaccuracy or error in any duty
performed by it that results from or is caused by inaccurate, untimely or
incomplete information or data received by it from the Borrower, the Collateral
Manager or another Person except to the extent that such inaccuracies or errors
are caused by the Collateral Administrator’s own bad faith, willful misfeasance,
fraud, gross negligence or reckless disregard of its duties hereunder. The
Collateral Administrator shall not be liable for failing to perform or delay in
performing its specified duties hereunder which results from or is caused by a
failure or delay on the part of the Borrower, the Collateral Manager or another
Person in furnishing necessary, timely and accurate information to the
Collateral Administrator. The duties and obligations of the Collateral
Administrator and its employees or agents shall be determined solely by the
express provisions of this Agreement and they shall not be under any obligation
or duty except for the performance of such duties and obligations as are
specifically set forth herein, and no implied covenants shall be read into this
Agreement against them. The Collateral Administrator may consult with counsel
and shall be protected in and shall have no liability as a result of any action
reasonably taken in good faith in accordance with the advice of such counsel.

 



 - 155 - 

 

 

           (b)           The Collateral Administrator may rely conclusively on
any notice, certificate or other document (including, without limitation,
facsimile, email or other electronically transmitted instructions, documents or
information) furnished to it hereunder and reasonably believed by it in good
faith to be genuine. The Collateral Administrator shall not be liable for any
action taken by it in good faith and reasonably believed by it to be within the
discretion or powers conferred upon it, or taken by it pursuant to any direction
or instruction by which it is governed hereunder, or omitted to be taken by it
by reason of the lack of direction or instruction required hereby for such
action. The Collateral Administrator shall not be bound to make any
investigation into the facts or matters stated in any certificate, report or
other document; provided, however, that, if the form thereof is prescribed by
this Agreement, the Collateral Administrator shall examine the same to determine
whether it conforms on its face to the requirements hereof. The Collateral
Administrator shall not be deemed to have knowledge or notice of any matter
unless actually known to a Responsible Officer working in its Global Corporate
Trust/Collateralized Debt Obligations Unit (or any successor group of the
Collateral Administrator). Under no circumstances shall the Collateral
Administrator be liable for indirect, punitive, special or consequential damages
under or pursuant to this Agreement, its duties or obligations hereunder or
arising out of or relating to the subject matter hereof. In no event shall the
Collateral Administrator be liable for any failure or delay in the performance
of its obligations hereunder because of circumstances beyond its control,
including, but not limited to, acts of god, flood, war (whether declared or
undeclared), terrorism, fire, riot, embargo, government action (including any
laws, ordinances, regulations) or the like that delay, restrict or prohibit the
providing of services by the Collateral Administrator as completed by this
Agreement. It is expressly acknowledged by the Borrower and the Collateral
Manager that application and performance by the Collateral Administrator of its
various duties hereunder (including recalculations to be performed in respect of
the matters contemplated hereby) shall be based upon, and in reliance upon, data
and information provided to it by the Collateral Manager (and/or the Borrower)
with respect to the Collateral, and the Collateral Administrator shall have no
responsibility for the accuracy or completeness of any such information or data
provided to it by such persons. Nothing herein shall impose or imply any duty or
obligation on the part of the Collateral Administrator to verify, investigate or
audit any such information or data, or to determine or monitor on an independent
basis whether any obligor under the Collateral is in default or in compliance
with the underlying documents governing or securing such securities, from time
to time, the role of the Collateral Administrator hereunder being solely to
perform certain mathematical computations and data comparisons and to provide
certain reports and other deliveries, as provided herein.

 



 - 156 - 

 

 

           (c)           The Borrower shall, and hereby agrees to, reimburse,
indemnify and hold harmless the Collateral Administrator and its affiliates,
directors, officers, shareholders, agents and employees for and from any and all
losses, damages, liabilities, demands, charges, costs, expenses (including the
reasonable fees and expenses of counsel and other experts) and claims of any
nature in respect of, or arising from any acts or omissions performed or omitted
by the Collateral Administrator, its affiliates, directors, officers,
shareholders, agents or employees pursuant to or in connection with the terms of
this Agreement, or in the performance or observance of its duties or obligations
under this Agreement; provided the same are in good faith and without willful
misfeasance, fraud and/or gross negligence on the part of the Collateral
Administrator or without reckless disregard of its duties hereunder. The
obligations of the Borrower under this Section 15.03(c) shall survive the
termination of this Agreement and any earlier resignation or removal of the
Collateral Administrator.

 

           (d)           Nothing herein shall obligate the Collateral
Administrator to determine independently the correct characterization or
categorization of any item of Collateral, or to evaluate or verify the
Collateral Manager’s characterization of any item of Collateral including
whether any item of Collateral is a Defaulted Loan, Ineligible Loan or Equity
Security, any such determination being based exclusively upon notification the
Collateral Administrator receives from the Collateral Manager and nothing herein
shall obligate the Collateral Administrator to review or examine any underlying
instrument or contract evidencing, governing or guaranteeing or securing any
Collateral Loan in order to verify, confirm, audit or otherwise determine any
characteristic thereof.

 

           (e)           Without limiting the generality of any terms of this
Section 15.03, the Collateral Administrator shall have no liability for any
failure, inability or unwillingness on the part of the Collateral Manager or
Borrower (or Collateral Agent, if not the same Person as the Collateral
Administrator) to provide accurate and complete information on a timely basis to
the Collateral Administrator, or otherwise on the part of any such party to
comply with the terms of this Agreement or this Agreement and shall have no
liability for any inaccuracy or error in the performance or observance on the
Collateral Administrator’s part of any of its duties hereunder that is caused by
or results from any such inaccurate, incomplete or untimely information received
by it, or other failure on the part of any such other party to comply with the
terms hereof. Each of the protections, reliances, indemnities and immunities
offered to the Collateral Agent in Article XII shall be afforded to the
Collateral Administrator.

 



 - 157 - 

 

 

           Section 15.04.           Termination of Collateral Administrator.
(a)  At the option of the Borrower (with the prior written consent or at the
direction of the Administrative Agent prior to the termination of the
Commitments and the payment in full of the Obligations), the Collateral
Administrator may be terminated upon ten days’ written notice of termination
from the Borrower to the Collateral Administrator and the Administrative Agent
if any of the following events shall occur:

 

           (i)           The Collateral Administrator shall, in violation of its
duty of care hereunder, default in the performance of any of its material duties
under this Agreement and shall not cure such default within thirty days (or, if
such default cannot be cured in such time, the Collateral Administrator shall
not have given within thirty days such assurance of cure as shall be reasonably
satisfactory to the Borrower and the Administrative Agent and cured such default
within the time so assured); or

 

           (ii)           an Insolvency Event relating to the Collateral
Administrator occurs.

 

If an event specified in clause (ii) shall occur, the Collateral Administrator
shall give written notice thereof to the Collateral Manager, the Administrative
Agent and the Borrower within one Business Day after the occurrence of such
event.

 

           (b)           Except when the Collateral Administrator shall be
removed pursuant to subsection (a) of this Section 15.04 or shall resign
pursuant to subsection (c) of this Section 15.04, no removal or resignation of
the Collateral Administrator shall be effective until the date as of which a
successor collateral administrator reasonably acceptable to the Administrative
Agent, the Borrower and the Collateral Manager shall have agreed in writing to
assume all of the Collateral Administrator’s duties and obligations pursuant to
this Agreement and shall have executed and delivered an agreement in form and
content reasonably satisfactory to the Administrative Agent, the Borrower, the
Collateral Manager and the Collateral Agent. Upon any resignation or removal of
the Collateral Administrator hereunder, the Borrower shall promptly, and in any
case within thirty (30) days after the related notice of resignation or removal,
appoint a qualified successor to act as collateral administrator hereunder and
cause such successor collateral administrator to execute and deliver an
agreement accepting such appointment as described in the preceding sentence. If
the Borrower fails to appoint such a qualified successor which duly accepts its
appointment by properly executing and delivering such an agreement within such
time, the retiring Collateral Administrator shall be entitled to petition a
court of competent jurisdiction for the appointment of a successor to serve as
collateral administrator hereunder and shall be indemnified pursuant to Section
15.03(c) for the reasonable costs and expenses thereof.

 

           (c)           Notwithstanding the foregoing, the Collateral
Administrator may resign its duties hereunder without any requirement that a
successor collateral administrator be obligated hereunder and without any
liability for further performance of any duties hereunder (i) immediately upon
the termination (whether by resignation or removal) of U.S. Bank as Collateral
Agent under this Agreement, or (ii) upon thirty days’ notice to the Collateral
Manager and the Administrative Agent upon any reasonable determination by U.S.
Bank that the taking of any action, or performance of any duty, on its part as
Collateral Administrator pursuant to the terms of this Agreement would be in
conflict with or in violation of its duties or obligations as Collateral Agent
under this Agreement or (c) upon at least sixty days’ prior written notice of
termination to the Collateral Manager, the Administrative Agent and the Borrower
upon the occurrence of any of the following events and the failure to cure such
event within such sixty day notice period: (i) failure of the Borrower to pay
any of the amounts specified in Section 15.02 hereof within sixty days after
such amount is due pursuant to Section 15.02 hereof (to the extent not already
paid to Collateral Administrator pursuant to Section 9.01) or (ii) failure of
the Borrower to provide any indemnity payment to Collateral Administrator
pursuant to the terms of this Agreement, as the case may be, within sixty days
of the receipt by the Borrower of the written request for such payment or
reimbursement (to the extent not already paid Collateral Administrator pursuant
to Section 9.01).

 



 - 158 - 

 

 

           (e)           Any corporation into which the Collateral Administrator
may be merged or converted or with which it may be consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Collateral Administrator shall be a party, or any corporation succeeding to all
or substantially all of the corporate trust business of the Collateral
Administrator, shall be the successor of the Collateral Administrator hereunder
without the execution or filing of any paper or any further act on the part of
any of the parties hereto.

 

           Section 15.05.           Representations and Warranties of the
Collateral Administrator. The Collateral Administrator hereby represents and
warrants to the Collateral Manager and the Borrower as follows:

 

           (i)           The Collateral Administrator is a national banking
association duly organized, validly existing and in good standing under the laws
of the United States of America and has full corporate power and authority to
execute, deliver and perform this Agreement and all obligations required
hereunder and has taken all necessary corporate action to authorize this
Agreement on the terms and conditions hereof, the execution, delivery and
performance of this Agreement and all obligations required hereunder. No consent
of any other person including, without limitation, stockholders or other equity
holder and creditors of the Collateral Administrator, and no license, permit,
approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority, except
those that have been obtained, is required by the Collateral Administrator in
connection with this Agreement or the execution, delivery, performance, validity
or enforceability of this Agreement and the obligations imposed upon it
hereunder. When executed and delivered by the Collateral Administrator and the
other parties hereto, this Agreement will constitute the legal, valid and
binding obligations of the Collateral Administrator enforceable against the
Collateral Administrator in accordance with its terms subject, as to
enforcement, (a) to the effect of bankruptcy, insolvency or similar laws
affecting generally the enforcement of creditors’ rights as such laws would
apply in the event of any bankruptcy, receivership, insolvency or similar event
applicable to the Collateral Administrator and (b) to general equitable
principles (whether enforceability of such principles is considered in a
proceeding at law or in equity).

 



 - 159 - 

 

 

           (ii)           The execution, delivery and performance of this
Agreement and the documents and instruments required hereunder will not violate
any provision of any existing law or regulation binding on the Collateral
Administrator, or any order, judgment, award or decree of any court, arbitrator
or governmental authority binding on the Collateral Administrator, or the
articles of association or by-laws, as amended, of the Collateral Administrator
or of any mortgage, indenture, lease, contract or other agreement, instrument or
undertaking to which the Collateral Administrator is a party or by which the
Collateral Administrator or any of its assets may be bound, the violation of
which would have a material adverse effect on the business, operations, assets
or financial condition of the Collateral Administrator and will not result in,
or require, the creation or imposition of any lien on any of its property,
assets or revenues pursuant to the provisions of any such mortgage, indenture,
lease, contract or other agreement, instrument or undertaking the creation or
imposition of which would have a material adverse effect on the business
operations, assets or financial condition of the Collateral Administrator.

 

           Section 15.06.           Successors and Assigns. This Agreement shall
inure to the benefit of, and be binding upon, the successors and assigns of the
Collateral Administrator; provided, however, that the Collateral Administrator
may not assign its rights and obligations hereunder without the prior written
consent of the Collateral Manager, the Administrative Agent, the Required
Lenders and the Borrower, except that U.S. Bank as Collateral Administrator may
delegate to, employ as agent, or otherwise cause any duty or obligation
hereunder to be performed by, any direct or indirect wholly owned subsidiary of
U.S. Bank National Association or its successors without the prior written
consent of the Collateral Manager, the Administrative Agent, the Required
Lenders and the Borrower (provided that in such event U.S. Bank as Collateral
Administrator shall remain responsible for the performance of its duties as
Collateral Administrator hereunder). Notwithstanding the foregoing, the
Collateral Administrator consents to the pledge of its rights under this
Agreement by the Borrower to the Collateral Agent, as provided in the granting
language set forth in Section 7.01 of this Agreement.

 

           Section 15.07.           Joint Venture. Nothing contained in this
Agreement (i) shall constitute the Borrower, the Collateral Administrator, the
Lenders, the Agents and the Collateral Manager as members of any partnership,
joint venture, association, syndicate, unincorporated business or other separate
entity, (ii) shall be construed to impose any liability as such on any of them
or (iii) shall be deemed to confer on any of them any express, implied or
apparent authority to incur any obligation or liability on behalf of the others.

 

Article XVI

Miscellaneous

 

           Section 16.01.           No Waiver; Modifications in Writing. (a) No
failure or delay on the part of any Secured Party exercising any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
Any waiver of any provision of this Agreement, and any consent to any departure
by any party to this Agreement from the terms of any provision of this
Agreement, shall be effective only in the specific instance and for the specific
purpose for which given. No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances.

 



 - 160 - 

 

 

           (b)           No amendment, modification, supplement or waiver of
this Agreement shall be effective unless signed by the Borrower, the Collateral
Manager, the Administrative Agent and the Required Lenders, provided that:

 

           (i)           any Fundamental Amendment shall also require the
written consent of all Lenders; and

 

           (ii)           no such amendment (including, without limitation, any
Benchmark Replacement Conforming Changes), modification, supplement or waiver
shall amend, modify or otherwise affect the rights or duties of any Agent, the
Document Custodian or the Collateral Administrator hereunder without the prior
written consent of such Agent, Document Custodian or Collateral Administrator,
as the case may be.

 

           (c)           Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

 

           Section 16.02.           Notices, Etc. Except where telephonic
instructions are authorized herein to be given, all notices, demands,
instructions and other communications required or permitted to be given to or
made upon any party hereto shall be in writing and shall be personally delivered
or sent by registered, certified or express mail, postage prepaid, or by
facsimile transmission, or by prepaid courier service, or by electronic mail (if
the recipient has provided an email address in Schedule 5), and shall be deemed
to be given for purposes of this Agreement on the day that such writing is
received by the intended recipient thereof in accordance with the provisions of
this Section 16.02. Unless otherwise specified in a notice sent or delivered in
accordance with the foregoing provisions of this Section 16.02, notices,
demands, instructions and other communications in writing shall be given to or
made upon the respective parties hereto at their respective addresses (or to
their respective facsimile numbers or email addresses) indicated in Schedule 5,
and, in the case of telephonic instructions or notices, by calling the telephone
number or numbers indicated for such party in Schedule 5.

 



 - 161 - 

 

 

           Section 16.03.           Taxes. (a) Any and all payments by or on
account of an obligation of the Borrower under this Agreement shall be made, in
accordance with this Agreement, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities (including penalties, interest and expenses)
with respect thereto, excluding: (A) any taxes imposed on or measured by net
income (however denominated) taxes, capital taxes, or similar taxes in lieu
thereof, branch profits taxes and franchise taxes, in each case imposed (i) in
the case of any Secured Party, by the jurisdiction (or any political subdivision
thereof) under the laws of which such Secured Party is organized or in which its
principal office is located, or in the case of any Lender, in which its
applicable lending office is located, or (ii) in the case of any Secured Party
or any Lender, by any jurisdiction by reason of such Secured Party or such
Lender having any other present or former connection with such jurisdiction
(other than a connection arising solely from entering into, receiving any
payment under or enforcing its rights under this Agreement or any other Facility
Document); (B) any U.S. federal withholding taxes imposed under FATCA; and (C)
any interest, penalties and additions to tax attributable to any of the
foregoing (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”). If the
Borrower shall be required by law (or by the interpretation or administration
thereof) to deduct any Taxes from or in respect of any sum payable by it
hereunder or under any other Facility Document to any Secured Party, (i) the sum
payable by the Borrower shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 16.03) such Secured Party receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions, and (iii) the Borrower shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with Applicable Law. The obligation of the Borrower to make any
additional payments in respect of any deduction or withholding of Taxes as set
forth in this Section 16.03 shall be subject to the Secured Party’s compliance
with the conditions in Section 16.03(g), (h), or (j).

 

           (b)           In addition, the Borrower agrees (and, to the extent
the funds available for by the Borrower therefor on any Payment Date are
insufficient to pay such amounts in full, the Collateral Manager, on behalf of
the Borrower, will shall pay such amounts), to timely pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made by the Borrower hereunder or
under any other Facility Document or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement or under any other
Facility Document, except any such taxes that are imposed with respect to an
assignment other than an assignment to comply with Section 16.03(h) (hereinafter
referred to as “Other Taxes”).

 

           (c)           The Borrower agrees to indemnify each of the Secured
Parties for the full amount of Taxes or Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section 16.03) paid by any Secured Party in respect of the Borrower,
whether or not such Taxes or Other Taxes were correctly or legally imposed or
asserted. Payments by Borrower or the Collateral Manager pursuant to this
indemnification shall be made promptly following the date the Secured Party
makes written demand therefor, which demand shall be accompanied by a
certificate describing in reasonable detail the basis thereof. Such certificate
shall be presumed to be correct absent manifest error.

 



 - 162 - 

 

 

           (d)           The Borrower shall not be required to indemnify any
Secured Party, or pay any additional amounts to any Secured Party, in respect of
United States federal withholding tax or United States federal backup
withholding tax to the extent that (i) the obligation to withhold amounts with
respect to United States federal withholding or backup withholding tax imposed
pursuant to a law in effect on the date such Lender became a party to this
Agreement (or acquired its interest herein) or, with respect to payments to a
new lending office designated by a Lender (a “New Lending Office”), the date
such Lender designated such New Lending Office with respect to an Advance;
provided that this clause (i) shall not apply to the extent the indemnity
payment or additional amounts any Secured Party would be entitled to receive
(without regard to this clause (i)) do not exceed the indemnity payment or
additional amounts that the transferor Lender immediately before the Secured
Party became a party hereto or the Lender making the designation of such New
Lending Office immediately before changing its lending office, if any, would
have been entitled to receive in the absence of such transfer or designation, or
(ii) the obligation to pay such additional amounts would not have arisen but for
a failure by such Secured Party to comply with paragraphs (g), (j), or (h)
below.

 

           (e)           Promptly after the date of any payment of Taxes or
Other Taxes, the Borrower will furnish to each Agent the original or a certified
copy of a receipt issued by the relevant Governmental Authority evidencing
payment thereof (or other evidence of payment as may be reasonably satisfactory
to such Agent).

 

           (f)           If any payment is made by the Borrower (or the
Collateral Manager on its behalf) to or for the account of any Secured Party
after deduction for or on account of any Taxes or Other Taxes, and an indemnity
payment or additional amounts are paid by the Borrower pursuant to this Section
16.03, then, if such Secured Party in its sole discretion determines that it is
entitled to a refund of such Taxes or Other Taxes, such Secured Party shall, to
the extent that it can do so without prejudice to the retention of the amount of
such refund, apply for such refund and reimburse to the Borrower (or the
Collateral Manager, as applicable) such amount of any refund received (net of
reasonable out-of-pocket expenses incurred, including taxes) as such Secured
Party shall determine in its sole discretion to be attributable to the relevant
Taxes or Other Taxes; provided that in the event that such Secured Party is
required to repay such refund to the relevant taxing authority, the Borrower
agrees to return the refund to such Secured Party. Notwithstanding anything to
the contrary in this Section 16.03(f), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
16.03(f) the payment of which would place the indemnified party in a less
favorable net after-tax position than the indemnified party would have been in
if the Tax giving rise to such refund had not been deducted, withheld or
otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.

 



 - 163 - 

 

 

           (g)           Each Secured Party and each Participant that is a U.S.
person as that term is defined in Section 7701(a)(30) of the Code (a “U.S.
Person”) hereby agrees that it shall, no later than the Funding Effective Date
or, in the case of a Secured Party or a Participant which becomes a party hereto
pursuant to Section 16.06, the date upon which such Secured Party becomes a
party hereto or participant herein, deliver to the Borrower and each Agent, if
applicable, two accurate, complete and signed copies of U.S. Internal Revenue
Service Form W-9 or successor form, certifying that such Secured Party or
Participant is on the date of delivery thereof entitled to an exemption from
United States backup withholding tax. Each Secured Party or Participant that is
not a U.S. Person (a “Non-U.S. Lender”) shall, no later than the date on which
such Secured Party becomes a party hereto or a participant herein pursuant to
Section 16.06, deliver to the Borrower and each Agent two properly completed and
duly executed copies of either U.S. Internal Revenue Service Form W-8BEN,
W-8BEN-E, W-8ECI or W-8IMY or any subsequent versions thereof or successors
thereto, in each case claiming complete exemption from, or reduced rate of, U.S.
federal withholding tax with respect to payments of interest hereunder. In
addition, in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code, such Non-U.S. Lender
provides the appropriate certification pursuant to Exhibit I that such Non-U.S.
Lender is not a bank for purposes of Section 881(c) of the Internal Revenue
Code, is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code) of the Borrower and is not a
controlled foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code), and such Non-U.S. Lender agrees that it shall
notify the Borrower and each Agent in the event such certification is no longer
accurate. Such forms shall be delivered by each Non-U.S. Lender on or before the
date it becomes a party to this Agreement or participant herein and on or before
the date, if any, such Non-U.S. Lender designates a New Lending Office. In
addition, each Non-U.S. Lender shall deliver such forms as promptly as
practicable after receipt of a written request therefor from the Borrower or an
Agent. Any Non-U.S. Lender shall also, to the extent it is legally entitled to
do so, deliver to the Borrower and each Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or its Agent), executed originals of
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or each Agent to determine the withholding or deduction
required to be made. Each Secured Party agrees that if any form or certification
it previously delivered expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower in writing of its legal inability to do so.

 

           (h)           If any Secured Party requires the Borrower to pay any
additional amount to such Secured Party or any taxing Governmental Authority for
the account of such Secured Party or to indemnify such Secured Party pursuant to
this Section 16.03, then such Secured Party shall use reasonable efforts to
designate a different lending office for funding or booking its Advances
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if such Lender determines, in its sole
discretion, that such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to this Section 16.03 in the future and (ii) would not
subject such Secured Party to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Secured Party. The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment.

 

           (i)           Nothing in this Section 16.03 shall be construed to
require any Secured Party to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

 



 - 164 - 

 

 

           (j)           Compliance with FATCA. Each Secured Party shall deliver
to the Borrower and each Agent, as applicable, at the time or times prescribed
by law and at such time or times reasonably requested by the Borrower or an
Agent such documentation prescribed by Applicable Law or FATCA (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or an Agent as may be
necessary for the Borrower and each Agent, as applicable, to comply with their
obligations under FATCA and to determine that such Secured Party has complied
with such Secured Party’s obligations under FATCA or to determine the amount to
deduct and withhold from any payment. Solely for purposes of this Section
16.03(j), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. Each Secured Party agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower in
writing of its legal inability to do so.

 

           Section 16.04.           Costs and Expenses; Indemnification. (a) The
Borrower agrees to promptly pay all reasonable and documented out-of-pocket
costs and expenses of the Agents, the Document Custodian, the Collateral
Administrator and the other Lenders in connection with the preparation, review,
negotiation, reproduction, execution and delivery of this Agreement and the
other Facility Documents, including the reasonable fees and disbursements of
outside counsel for each of the Administrative Agent, the Collateral Agent, the
Collateral Administrator, the Document Custodian and the other Lenders, UCC
filing fees and all other related fees and expenses in connection therewith; and
in connection with any modification or amendment of this Agreement or any other
Facility Document; provided that the legal fees, charges and expenses of outside
counsel to the Administrative Agent incurred prior to the Closing Date with
respect to the foregoing shall not, in the aggregate, exceed $200,000. Further,
the Borrower shall pay on demand (A) all reasonable and documented out-of-pocket
costs and expenses (including all reasonable fees, expenses and disbursements of
outside legal counsel, auditors, accountants, consultants or appraisers or other
professional advisors and agents engaged by the Agents and the Lenders) incurred
by the Agents, the Document Custodian, the Collateral Administrator and the
Lenders in the preparation, execution, delivery, filing, recordation,
administration, performance or enforcement of this Agreement or any other
Facility Document or any consent, amendment, waiver or other modification
relating thereto, (B) all reasonable and documented out-of-pocket costs and
expenses of creating, perfecting, releasing or enforcing the Collateral Agent's
security interests in the Collateral, including filing and recording fees,
expenses and taxes, stamp or documentary taxes, search fees, and title insurance
premiums, and (C) after the occurrence of any Event of Default, all reasonable
and documented out-of-pocket costs and expenses incurred by the Agents, the
Document Custodian, the Collateral Administrator and the Lenders in connection
with the preservation, collection, foreclosure or enforcement of the Collateral
subject to the Facility Documents or any interest, right, power or remedy of the
Agents and the Lenders or in connection with the collection or enforcement of
any of the Obligations or the proof, protection, administration or resolution of
any claim based upon the Obligations in any insolvency proceeding, including all
reasonable fees and disbursements of outside attorneys, accountants, auditors,
consultants, appraisers and other professionals engaged by the Agents and the
Lenders; provided that in each case, there shall be a single primary counsel to
(i) the Collateral Agent, the Document Custodian and the Collateral
Administrator and (ii) the Administrative Agent and the Lenders and a single
local counsel to (i) the Collateral Agent, the Document Custodian and the
Collateral Administrator and (ii) the Administrative Agent and the Lenders in
each relevant jurisdiction (unless there is an actual or perceived conflict of
interest or the availability of different claims or defenses among the Agents
and the Lenders, in which case each such similarly conflicted group of Persons
may retain its own counsel). The undertaking in this Section shall survive
repayment of the Obligations, any foreclosure under, or modification, release or
discharge of, any or all of the Related Documents, termination of this Agreement
and the resignation or replacement of the Collateral Agent. Without prejudice to
its rights hereunder, the expenses and the compensation for the services of the
Collateral Agent are intended to constitute expenses of administration under any
applicable bankruptcy law.

 



 - 165 - 

 

 

           (b)           The Borrower agrees to indemnify and hold harmless each
Secured Party and each of their Affiliates and the respective officers,
directors, employees, agents, managers of, and any Person controlling any of,
the foregoing (each, an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities, obligations, expenses, penalties, actions,
suits, judgments and disbursements of any kind or nature whatsoever, (including
the reasonable and documented fees and disbursements of counsel) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of the execution, delivery,
enforcement, performance, administration of or otherwise arising out of or
incurred in connection with this Agreement, any other Facility Document, any
Related Document or any transaction contemplated hereby or thereby (and
regardless of whether or not any such transactions are consummated)
(collectively, the “Liabilities”), including any such Liability that is incurred
or arises out of or in connection with, or by reason of any one or more of the
following: (i) preparation for a defense of any investigation, litigation or
proceeding arising out of, related to or in connection with this Agreement, any
other Facility Document, any Related Document or any of the transactions
contemplated hereby or thereby; (ii) any breach of any covenant by the Borrower
or the Collateral Manager contained in any Facility Document; (iii) any
representation or warranty made or deemed made by the Borrower or the Collateral
Manager contained in any Facility Document or in any certificate, statement or
report delivered in connection therewith is false or misleading; (iv) any
failure by the Borrower or the Collateral Manager to comply with any Applicable
Law or contractual obligation binding upon it; (v) any failure to vest, or delay
in vesting, in the Collateral Agent (for the benefit of the Secured Parties) a
perfected security interest in all of the Collateral free and clear of all
Liens; (vi) any action or omission, not expressly authorized by the Facility
Documents, by the Borrower or any Affiliate of the Borrower which has the effect
of reducing or impairing the Collateral or the rights of the Agents or the
Secured Parties with respect thereto; (vii) the failure to file, or any delay in
filing, financing statements, continuation statements or other similar
instruments or documents under the UCC of any applicable jurisdiction or other
Applicable Law with respect to any Collateral, whether at the time of any
Advance or at any subsequent time; (viii) any dispute, claim, offset or defense
(other than the discharge in bankruptcy of an Obligor) of an Obligor to the
payment with respect to any Collateral (including, without limitation, a defense
based on any Collateral Loan (or the Related Documents evidencing such
Collateral Loan) not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from any related property; (ix) the commingling of Collections on the
Collateral at any time with other funds; (x) any failure by the Borrower to give
reasonably equivalent value to the applicable seller, in consideration for the
transfer by such seller to the Borrower of any item of Collateral or any attempt
by any Person to void or otherwise avoid any such transfer under any statutory
provision or common law or equitable action, including, without limitation, any
provision of the Bankruptcy Code; (xi) the failure of the Borrower, the
Collateral Manager or any of their respective agents or representatives to remit
to the Collection Account, within one Business Day of receipt, Collections on
the Collateral Loans remitted to the Borrower, the Collateral Manager or any
such agent or representative as provided in this Agreement; and (xii) any
Default or Event of Default; provided, that (x) the Borrower shall not be liable
(A) for any Liability or losses arising due to the deterioration in the credit
quality or market value of the Collateral Loans or other Collateral hereunder to
the extent that such credit quality or market value was not misrepresented in
any material respect by the Borrower or any of its Affiliates or (B) to the
extent any such Liability is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted solely from such Indemnified
Party’s fraud, bad faith, gross negligence or willful misconduct; (C) to the
extent any such Liability arises out of a claim or counterclaim brought by the
Borrower or any of its Affiliates against an Indemnified Party for a material
breach of such Indemnified Party’s obligations under this Agreement or any other
Facility Document (which, in the case of any material breach with respect to the
Collateral Agent, Collateral Administrator or Collateral Custodian (the
“Collateral Agent Parties”) arises as a result of its gross negligence, willful
misconduct, fraud or bad faith), if the Borrower or such other Affiliate has
obtained a final and non-appealable judgment in its favor on such claim or
counterclaim as determined by a court of competent jurisdiction or (D) to the
extent any such Liability arises from disputes solely between or among the
Indemnified Parties not relating to or in connection with acts or omissions by
the Borrower or any of its Affiliates and, with respect to the Collateral Agent
Parties, such disputes do not relate to this Agreement or other Facility
Documents (it being understood that in the event of such dispute relating to or
in connection with acts or omissions by the Borrower or any of its Subsidiaries
or any of their respective Affiliates involving a claim or proceeding brought
against the Administrative Agent or any of its Affiliates, directors, officers,
employees, partners, representatives, advisors and agents and each of their
respective heirs, successors and assigns (each, a “Related Party” and, in each
case, acting in its capacity as such) by the other Indemnified Parties, the
Administrative Agent or such Related Party, as applicable, shall be entitled
(subject to the other limitations and exceptions set forth in this proviso) to
the benefit of such indemnification) and (y) no Indemnified Party seeking
indemnification hereunder shall, without the prior written consent of the
Borrower (which consent shall not be unreasonably withheld), effect any
settlement of any pending or threatened proceeding in respect of which such
Indemnified Party is a party and indemnity has been sought hereunder by such
Indemnified Party; provided, however that in no event will such Indemnified
Party have any liability for any special, exemplary, indirect, punitive or
consequential damages in connection with or as a result of such Indemnified
Party’s activities related to this Agreement or any Facility Document or any
agreement or instrument contemplated hereby or thereby or referred to herein or
therein; provided, further, this Section 16.04(b) shall not apply with respect
to taxes, levies, imposts, deductions, charges and withholdings, and all
liabilities (including penalties, interest and expenses) with respect thereto,
or additional sums described in Sections 2.09, 2.10 or 16.03, other than any
taxes, levies, imposts, deductions, charges and withholdings that represent
Liabilities arising from a claim under any Section of this Agreement other than
Sections 2.09, 2.10 or 16.03.

 



 - 166 - 

 

 

           Section 16.05.           Execution in Counterparts. This Agreement
may be executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Agreement. Counterparts
may be executed and delivered via facsimile, electronic mail or other
transmission method and may be executed by electronic signature (including,
without limitation, any .pdf file, .jpeg file, or any other electronic or image
file, or any "electronic signature" as defined under E-SIGN or ESRA, which
includes any electronic signature provided using Orbit, Adobe Sign, DocuSign, or
any other similar platform identified by the Borrower and reasonably available
at no undue burden or expense to the Collateral Agent, the Collateral
Administrator or the Document Custodian) and any counterpart so delivered shall
be valid, effective and legally binding as if such electronic signatures were
handwritten signatures and shall be deemed to have been duly and validly
delivered for all purposes hereunder. Delivery of an executed signature page of
this Agreement by facsimile, electronic mail or other transmission method shall
be effective as delivery of a manually executed counterpart hereof.

 

 

 



 - 167 - 

 

 

           Section 16.06.           Assignability. (a) Each Lender may, with the
consent of the Administrative Agent and the Borrower (in each case not to be
unreasonably withheld or delayed), assign to an assignee all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
outstanding Advances or interests therein owned by it, together with ratable
portions of its Commitment); provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; provided further that:

 

           (i)           the Borrower’s consent to any such assignment shall not
be required if the assignee is a Permitted Assignee with respect to such
assignor;

 

           (ii)           the Borrower’s consent to any such assignment pursuant
to this Section 16.06(a) shall not be required if an Event of Default shall have
occurred and is continuing (and not been waived by the Lenders in accordance
with Section 16.01);

 

           (iii)           no assignment shall be made to a natural person; and

 

           (iv)           no assignment shall be made to the Borrower or any of
its Affiliates or Subsidiaries.

 

The parties to each such assignment shall execute and deliver to the
Administrative Agent (with a copy to the Collateral Agent and the Borrower) an
Assignment and Acceptance and the applicable tax forms required by Section
16.03(g) and (j). Notwithstanding any other provision of this Section 16.06, any
Lender may at any time pledge or grant a security interest in all or any portion
of its rights (including rights to payment of principal and interest) under this
Agreement to secure obligations of such Lender, including any pledge or security
interest granted to a Federal Reserve Bank, without notice to or consent of the
Borrower or the Administrative Agent; provided that no such pledge or grant of a
security interest shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or grantee for such Lender as a party
hereto.

 

           (b)           The Borrower may not assign its rights or obligations
hereunder or any interest herein without the prior written consent of the Agents
and the Lenders.

 

 



 - 168 - 

 

 

           (c)           (i) Any Lender may, without the consent of the
Borrower, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement; provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (C) such Borrower,
the Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement, (D) each Participant shall have agreed to be bound by this Section
16.06(c) and Sections 15.09(b) and 15.15 and (E) each Participant shall have a
short term rating of at least “A-2/P2” by S&P and Moody’s, respectively. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any Fundamental Amendment. Each
Lender that sells a participation agrees, at the Borrower’s request and expense,
to use reasonable efforts to cooperate with the Borrower to effectuate the
provisions of Section 16.06(f) with respect to any Participant. Sections 2.09,
2.10, and 16.03 shall apply to each Participant as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (a) of this Section;
provided that no Participant shall be entitled to any amount under Section 2.09,
2.10, or 16.03 which is greater than the amount the related Lender would have
been entitled to under any such Sections or provisions if the applicable
participation had not occurred.

 

           (ii)           In the event that any Lender sells participations in
any portion of its rights and obligations hereunder, such Lender as nonfiduciary
agent for the Borrower shall maintain a register on which it enters the name of
all participants in the Advances held by it and the principal amount (and stated
interest thereon) of the portion of the Advance which is the subject of the
participation (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest in any Commitments, Loans or its other obligations
under this Agreement) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. An Advance
may be participated in whole or in part only by registration of such
participation on the Participant Register. Any participation of such Advance may
be effected only by the registration of such participation on the Participant
Register. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

           (d)           The Administrative Agent, on behalf of and acting
solely for this purpose as the nonfiduciary agent of the Borrower, shall
maintain at its address specified in Section 16.02 or such other address as the
Administrative Agent shall designate in writing to the Lenders, a copy of this
Agreement and each signature page hereto and each Assignment and Acceptance
delivered to and accepted by it and a register (the “Register”) for the
recordation of the names and addresses of the Lenders and the aggregate
outstanding principal amount of the outstanding Advances maintained by each
Lender under this Agreement (and any stated interest thereon). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Agents and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice. An Advance may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register and in accordance with
this Section 16.06.

 



 - 169 - 

 

 

           (e)       Notwithstanding anything to the contrary set forth herein
or in any other Facility Document, each Lender hereunder, and each Participant,
must at all times be a “qualified purchaser” as defined in the Investment
Company Act (a “Qualified Purchaser”) and a “qualified institutional buyer” as
defined in Rule 144A under the Securities Act (a “QIB”). Each Lender represents
to the Borrower, (i) on the date that it becomes a party to this Agreement
(whether by being a signatory hereto or by entering into an Assignment and
Acceptance) and (ii) on each date on which it makes an Advance hereunder, that
it is a Qualified Purchaser and a QIB. Each Lender further agrees that it shall
not assign, or grant any participations in, any of its Advances or its
Commitment to any Person unless such Person is a Qualified Purchaser and a QIB.

 

           (f)           Replacement of Lenders. If a Lender (i) is a Defaulting
Lender, (ii) is a Non-Consenting Lender, or (iii) requests payment of amounts
payable pursuant to Section 2.09 or 16.03 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 2.09(c) or Section 16.03(h), respectively, then, in addition to any
other rights and remedies that any Person may have, the Borrower may, at its
sole expense and effort, by notice to the applicable Lender within 180 days
after such event (with a copy of such notice concurrently delivered to the
Administrative Agent), require such Lender to assign, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 16.06), all of its interests, rights (other than its
existing rights to payments pursuant to Section 2.09 or Section 16.03) and
obligations under the Facility Documents to one or more Eligible Assignees
specified by the Borrower within 20 days after the Borrower’s notice, provided,
however, that (A) such assignment does not conflict with Applicable Law, (B) in
the case of any such assignment resulting from a claim for compensation under
Section 2.09 or 16.03, such assignment will result in a reduction in such
compensation or payments thereafter, and (C) in the case of any assignment
resulting from a Lender becoming a Non-Consenting Lender, the applicable
assignee shall have consented to the applicable amendment, waiver or consent. A
Lender shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
The Administrative Agent is irrevocably appointed as attorney-in-fact to execute
any such assignment if any member of the affected Lender fails to execute same.
The affected Lender shall be entitled to receive, in cash, concurrently with
such assignment, all amounts owed to it under the Facility Documents, including
all principal, interest and fees through the date of assignment (including any
amounts under Section 2.10 as if the Advances owing to it were prepaid rather
than assigned).

 



 - 170 - 

 

 

           (g)           Certain Additional Payments. In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Advances in accordance with its Percentage. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under Applicable Law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs. No assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

           Section 16.07.           Governing Law. THIS AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND ANY CLAIM, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER FACILITY
DOCUMENT (EXCEPT, AS TO ANY OTHER FACILITY DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK, except the
conflict of law PRINCIPLES thereof which would have the effect of applying the
law of any other jurisdiction.

 

           Section 16.08.           Severability of Provisions. Any provision of
this Agreement which is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

           Section 16.09.           Confidentiality. (a) Each Secured Party
agrees to keep confidential all non-public information provided to it by the
Borrower or the Collateral Manager with respect to the Borrower, its Affiliates,
the Collateral or any other information furnished to any Secured Party pursuant
to this Agreement or any other Facility Document (collectively, the “Borrower
Information”); provided that nothing herein shall prevent any Secured Party from
disclosing any Borrower Information (a) in connection with this Agreement and
the other Facility Documents and not for any other purpose, (x) to any Secured
Party or any Affiliate of a Secured Party, or (y) any of their respective
Affiliates, employees, directors, agents, attorneys, accountants and other
professional advisors (collectively, the “Secured Party Representatives”), it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Borrower Information, (b) subject to
an agreement to comply with the provisions of this Section (or other provisions
at least as restrictive as this Section), (i) to use the Borrower Information
only in connection with this Agreement and the other Facility Documents and not
for any other purpose, to any actual or bone fide prospective permitted
assignees and Participants in any of the Secured Parties’ interests under or in
connection with this Agreement and (ii) as reasonably required by any direct or
indirect contractual counterparties or professional advisors thereto, to any
swap or derivative transaction relating to the Borrower and its obligations, (c)
to any Governmental Authority purporting to have jurisdiction over any Secured
Party or any of its Affiliates or any Secured Party Representative, (d) in
response to any order of any court or other Governmental Authority or as may
otherwise be required to be disclosed pursuant to any Applicable Law, (e) that
is a matter of general public knowledge or that has heretofore been made
available to the public by any Person other than any Secured Party or any
Secured Party Representative, (f) in connection with the exercise of any remedy
hereunder or under any other Facility Document, (g) with the written consent of
the Borrower, (h) that was in its possession or known by such Secured Party or
any of its Affiliates without restriction prior to receipt from the Borrower or
the Collateral Manager, (i) that was rightfully disclosed to such Secured Party
by a third party not known by such Secured Party to be under any obligation of
confidentiality to the Borrower or (j) that was independently developed by such
Secured Party or any of its Affiliates without any use of Borrower Information.
In addition, each Secured Party may disclose the existence of this Agreement and
the Facility Amount available hereunder to market data collectors, similar
service providers to the lending industry and service providers to the Secured
Parties in connection with the administration and management of this Agreement
and the other Facility Documents.

 



 - 171 - 

 

 

           Section 16.10.           Merger. This Agreement and the other
Facility Documents executed by the Administrative Agent or the Lenders taken as
a whole incorporate the entire agreement between the parties thereto concerning
the subject matter thereof and such Facility Documents supersede any prior
agreements among the parties relating to the subject matter thereof.

 

           Section 16.11.           Survival. All representations and warranties
made hereunder, in the other Facility Documents and in any certificate delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery of this Agreement and the making of the Advances
hereunder. The agreements in Sections 2.04(f), 2.09, 2.10, 2.12, 16.03, 16.04,
16.09, 16.16, and 16.18 and this Section 16.11 shall survive the termination of
this Agreement in whole or in part and the payment in full of the principal of
and interest on the Advances.

 

           Section 16.12.           Submission to Jurisdiction; Waivers; Service
of Process; Etc. Each party hereto hereby irrevocably and unconditionally:

 

           (a)           submits for itself and its property in any legal action
or proceeding relating to this Agreement or the other Facility Documents to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the exclusive general jurisdiction of the courts of New York
County in the State of New York, the courts of the United States of America for
the Southern District of New York, and the appellate courts of any of them;

 

           (b)           consents that any such action or proceeding may be
brought in any court described in Section 16.12(a) and waives to the fullest
extent permitted by Applicable Law any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

 



 - 172 - 

 

 

           (c)           agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to such party
at its address set forth in Section 16.02 or at such other address as may be
permitted thereunder;

 

           (d)           agrees that nothing herein shall affect the right to
effect service of process, summons, notices and documents in any other manner
permitted by applicable law; and

 

           (e)           waives, to the maximum extent not prohibited by law,
any right it may have to claim or recover in any legal action or proceeding
against any Secured Party arising out of or relating to this Agreement or any
other Facility Document any special, exemplary, indirect, punitive or
consequential damages (as opposed to direct or actual damages) (whether or not
the claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement).

 

Additionally, if the Borrower fails at any time to maintain a business office in
Chicago, Illinois or in the State of New York, it shall immediately (but no
later than five Business Days following such occurrence) (i) notify the
Administrative Agent and (ii) appoint a process agent in accordance with the
procedure set forth below. The Borrower shall irrevocably designate, appoint and
empower an agent (the “Process Agent”), with an office in New York, New York, as
its designee, appointee and agent to receive, accept and acknowledge for and on
its behalf, and its properties, assets and revenues, service for any and all
legal process, summons, notices and documents which may be served in any action,
suit or proceeding brought in the courts listed above in connection with or
arising out of this Agreement or any other Facility Document. If for any reason
the Process Agent shall cease to act as such and the Borrower does not at such
time have a business office within the State of New York, the Borrower agrees to
promptly designate new designees, appointees and agents in New York, New York on
the terms and for the purposes reasonably satisfactory to the Administrative
Agent, which new designees, appointees and agents shall thereafter be deemed to
be the Process Agent for all purposes of this Agreement and the other Facility
Documents. The Borrower further hereby irrevocably consents and agrees to the
service of any and all legal process, summons, notices and documents out of any
of the aforesaid courts in any such action, suit or proceeding by serving a copy
thereof upon the Process Agent (whether or not the appointment of the Process
Agent shall for any reason prove to be ineffective or the Process Agent shall
accept or acknowledge such service) or by mailing copies thereof by regular or
overnight mail, postage prepaid, to the Process Agent at its address specified
above.

 

           Section 16.13.           Waiver of Jury Trial. Each of the parties
hereto hereby irrevocably and unconditionally waives trial by jury in any legal
action or proceeding relating to this Agreement or any other Facility Document
or for any counterclaim therein or relating thereto.

 

           Section 16.14.           [Reserved].

 



 - 173 - 

 

 

           Section 16.15.           Waiver of Setoff. Each of the Borrowers and
the Collateral Manager hereby waives any right of setoff it may have or to which
it may be entitled under this Agreement from time to time against any Lender or
its assets.

 

           Section 16.16.           PATRIOT Act Notice. Each Lender and each of
the Administrative Agent, the Collateral Agent, the Collateral Administrator and
the Document Custodian hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law on October 26, 2001)) (the “PATRIOT Act”), it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow the
Lenders to identify the Borrower in accordance with the PATRIOT Act. The
Borrower shall provide to the extent commercially reasonable, such information
and take such actions as are reasonably requested by any Lender in order to
assist such Lender in maintaining compliance with the PATRIOT Act.

 

           Section 16.17.           Legal Holidays. In the event that the date
of any Payment Date, date of prepayment or Final Maturity Date shall not be a
Business Day, then notwithstanding any other provision of this Agreement or any
Facility Document, payment need not be made on such date, but may be made on the
next succeeding Business Day with the same force and effect as if made on the
nominal date of any such Payment Date, date of prepayment or Final Maturity
Date, as the case may be, and interest shall accrue on such payment for the
period from and after any such nominal date to but excluding such next
succeeding Business Day.

 

           Section 16.18.           Non-Petition. The Collateral Manager, the
Collateral Agent, the Collateral Administrator, each Lender and the Document
Custodian each hereby agrees not to institute against, or join, cooperate with
or encourage any other Person in instituting against, the Borrower any
bankruptcy, reorganization, receivership, arrangement, insolvency, moratorium or
liquidation proceedings or other proceedings under federal or state bankruptcy
or similar laws until at least one year and one day, or if longer the applicable
preference period then in effect plus one day, after the payment in full of the
Advances and the termination of all Commitments. The provisions of this Section
16.18 shall survive the termination of this Agreement.

 

           Section 16.19.           No Fiduciary Duty. The Administrative Agent,
each Lender and their Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Credit Parties, their stockholders and/or their affiliates. The Borrower
and the Collateral Manager (collectively, solely for purposes of this paragraph,
the “Credit Parties”) each agree that nothing in the Facility Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Credit Party, its stockholders or its affiliates, on the other. The Credit
Parties acknowledge and agree that (i) the transactions contemplated by the
Facility Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Credit Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Credit Party, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Credit Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Credit Party except the obligations expressly set
forth in the Facility Documents and (y) each Lender is acting solely as
principal and not as the agent or fiduciary of any Credit Party, its management,
stockholders, creditors or any other Person. Each Credit Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Credit Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, in connection with such transaction or the process leading
thereto.

 



 - 174 - 

 

 

           Section 16.20.           Sharing of Payments by Lenders. If any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Advances
or other obligations hereunder resulting in such Lender receiving payment of a
proportion of the aggregate amount of its Advances and accrued interest thereon
or other such obligations greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Advances and such other obligations of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Advances and other amounts owing them; provided that:

 

           (a)           if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and

 

           (b)           the provisions of this Section shall not be construed
to apply to (x) any payment made by the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Advances to any assignee or participant.

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

           Section 16.21.           Acknowledgment and Consent to Bail-In and
EEA Financial Institutions. Notwithstanding any other term in any Facility
Document or any other agreement, arrangement or understanding among the parties
hereto (each, a “Party”), each Party acknowledges and accepts that any liability
of any Party to any other Party under or in connection with the Facility
Documents may be subject to Bail-In Action by the relevant Resolution Authority
and acknowledges and accepts to be bound by the effect of:

 



 - 175 - 

 

 

           (a)           any Bail-In Action in relation to any such liability,
including (without limitation):

 

           (i)           a reduction, in full or in part, in the principal
amount, or outstanding amount due (including any accrued but unpaid interest) in
respect of any such liability;

 

           (ii)           a conversion of all, or part of, any such liability
into shares or other instruments of ownership that may be issued to, or
conferred on, it; and

 

           (iii)           a cancellation of any such liability; and

 

           (b)           a variation of any term of any Facility Document to the
extent necessary to give effect to any Bail-In Action in relation to any such
liability.

 

           Section 16.22.           Amendment and Restatement. This Agreement
shall become effective on the Restatement Effective Date and shall supersede all
provisions of the Original Agreement as of such date. This Agreement amends and
restates the Original Agreement and is not intended to be or operate as a
novation or an accord and satisfaction of the Original Agreement or the
indebtedness, obligations and liabilities of the Borrower evidenced or provided
for thereunder.  All outstanding Obligations under the Original Agreement on the
Restatement Effective Date (and which have not been repaid on the Restatement
Effective Date) shall continue to remain outstanding under this Agreement. For
the avoidance of doubt, all rights and obligations of the Borrower under the
Original Agreement shall continue to be the rights and obligations of the
Borrower under this Agreement. From and after the date hereof, all references
made to the Original Agreement in any Facility Document or in any other
instrument or document shall, without more, be deemed to refer to this
Agreement. Without limiting the generality of the foregoing, the Borrower hereby
reaffirms its liability and the pledge hereunder, and the Borrower agrees that
notwithstanding the execution and delivery of this Agreement, the Liens
previously granted to the Administrative Agent under the Original Agreement and
hereunder shall be and remain in full force and effect and that any rights and
remedies of the Administrative Agent hereunder and obligations of the Borrower
hereunder shall be and remain in full force and effect, shall not be affected,
impaired or discharged hereby and shall secure all of the Borrower’s
indebtedness, obligations and liabilities to the Administrative Agent and the
Lenders under the Original Agreement as amended and restated hereby. Nothing
herein contained shall in any manner affect or impair the priority of the Liens
and security interests created and provided for hereunder prior to giving effect
to this Agreement.

 

[Signature Pages to Follow]

 



 - 176 - 

 



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 



 

MC Income Plus Financing SPV LLC, as Borrower

     

By:   Monroe Capital Income Plus Corporation, as Designated Manager





      By:         Name:       Title:          

Monroe Capital Income Plus Corporation, as Collateral Manager

              By:       Name:       Title:  



 

 

 S-1 

 

          



  KeyBank National Association, as Administrative Agent           By:        
Name:       Title:  



 

 

 

 S-2 

 

 



  KeyBank National Association, as Lender           By:          Name:      
Title:  



 

 

 

 S-3 

 

 



  U.S. Bank National Association, as Collateral Agent           By:         
Name:       Title:  

 

 





  U.S. Bank National Association, as Document Custodian           By:         
Name:       Title:  

 

 





  U.S. Bank National Association, as Collateral Administrator           By:     
    Name:       Title:  

 





 S-4 

 

 

Schedule 1

 

Commitments and Percentages



 

Lender Commitment Percentage       KeyBank National Association

$75,000,000

 

100%   $75,000,000 100%

 

 

 

 

 

 

 

 

Schedule 2

 

Forms of Monthly Report

 

Attached.

 

 

 

 

Schedule 3

 

Initial Collateral Loans

 

 

 

To be attached.

 

 

 

 

Schedule 4

 

Moody’s Industry Classifications

 



CORP - Aerospace & Defense 1 CORP - Automotive 2 CORP - Banking, Finance,
Insurance & Real Estate 3 CORP - Beverage, Food & Tobacco 4 CORP - Capital
Equipment 5 CORP - Chemicals, Plastics, & Rubber 6 CORP - Construction &
Building 7 CORP - Consumer goods: Durable 8 CORP - Consumer goods: Non-durable 9
CORP - Containers, Packaging & Glass 10 CORP - Energy: Electricity 11 CORP -
Energy: Oil & Gas 12 CORP - Environmental Industries 13 CORP - Forest Products &
Paper 14 CORP - Healthcare & Pharmaceuticals 15 CORP - High Tech Industries 16
CORP - Hotel, Gaming & Leisure 17 CORP - Media: Advertising, Printing &
Publishing 18 CORP - Media: Broadcasting & Subscription 19 CORP - Media:
Diversified & Production 20 CORP - Metals & Mining 21 CORP - Retail 22 CORP -
Services: Business 23 CORP - Services: Consumer 24 CORP - Sovereign & Public
Finance 25 CORP - Telecommunications 26 CORP - Transportation: Cargo 27 CORP -
Transportation: Consumer 28 CORP - Utilities: Electric 29

 

 



 

 

 

CORP - Utilities: Oil & Gas 30 CORP - Utilities: Water 31 CORP - Wholesale 32

 

 

 

 

 

 

 

 

 

Schedule 5

  

Notice Information

 



If to the Administrative Agent:

 

KeyBank National Association

1000 McCaslin Boulevard

Superior, Colorado 80027

Attn: Richard Andersen

Telephone No: (720) 304-1247

Facsimile No.: (216) 370-9166

E-mail: LAS.OPERATIONS.KEF@key.com

 

If to KeyBank National Association:

KeyBank National Association

1000 McCaslin Boulevard

Superior, Colorado 80027

Attn: Richard Andersen

Telephone No: (720) 304-1247

Facsimile No.: (216) 370-9166

E-mail: richard_s_andersen@key.com

 

If to the Collateral Agent, the Collateral Administrator or the Intermediary:

U.S. Bank National Association

Global Corporate Trust – CDO Unit

One Federal Street, Third Floor

Boston, Massachusetts

Attn: Lynne Caulfield

Ref: MC Income Plus Financing SPV LLC

Telephone No: (617) 603-6641

Facsimile No.: (855) 791-2099

E-mail: lynora.caulfield@usbank.com

 

If to the Document Custodian, including for delivery of Related Documents:

 

U.S. Bank National Association

AVP/Private Certifications Manager

Document Custody Services

U.S. Bank Global Corporate Trust

1719 Otis Way

Florence, SC 29501

Ref: MC Income Plus Financing SPV LLC

Attn: Steve Garrett

E-mail: steven.garrett@usbank.com

Telephone No: (843) 673-0162

Facsimile No.: (843) 676-8901

 



 

 

 

If to the Borrower:

 

 

 

 

MC Income Plus Financing SPV LLC

311 South Wacker Drive, Suite 6400

Chicago, Illinois 60606

Attn: Michael Furr

Telephone No: (312) 523-2383

Facsimile No.: (312) 258-8350

E-mail: mfurr@monroecap.com

 

If to the Collateral Manager:

 

 

 

 

 

 

 

Monroe Capital Income Plus Corporation

311 South Wacker Drive, Suite 6400

Chicago, Illinois 60606

Attn: Michael Furr

Telephone No: (312) 523-2383

Facsimile No.: (312) 258-8350

E-mail: mfurr@monroecap.com

 



 

 

 

 

 

Schedule 6

  

Covered Account Details

 



Collection Account

 

191779-300

Interest Collection Subaccount

 

191779-201

Principal Collection Subaccount

 

191779-202

Payment Account

 

191779-200

Revolving Reserve Account

 

191779-203

Custodial Account

 

191779-700

 



 

 

 

Schedule 7

 

Risk Factor Rating

 

Bond Default Rating(1) Risk
Factor Rating One Year Expected Default Frequency Five Year Expected Default
Frequency Aaa 1     Aa1 10     Aa2 20     Aa3 40     A1 70     A2 120     A3 180
    Baa1 260     Baa2 360     Baa3 610     Ba1 940     Ba2 1350     Ba3 1766    
B1 2220     B2 2720     B3 3490     Caa-C 4770** Less than or equal to 11.62%
Less than or equal to 27.05% Caa-C 6500*** Greater than 11.62% but less than or
equal to 26.00% Greater than 27.05% but less than or equal to 48.75%

 

 

 





(1)The Bond Default Rating used from RiskCalc should be the lower of the 1-year
or 5-year rating outputs.

 

**This Risk Factor Rating shall be assigned to any Obligor (other than with
respect to the Obligor of a Recurring Revenue Loan) with a TTM EBITDA of less
than $5,000,000; provided, however, that such Obligor would not be assigned a
Risk Factor Rating of 6500 pursuant to footnote *** below.

 

***This Risk Factor Rating shall be assigned to any Obligor (other than with
respect to the Obligor of a Recurring Revenue Loan) with TTM EBITDA of less than
$5,000,000 and (i) other than with respect to Uni-Tranche Loans, Senior Total
Funded Debt to TTM EBITDA of greater than 3.75x, (ii) other than with respect to
Uni-Tranche Loans, Total Funded Debt to TTM EBITDA of greater than 5.25x or
(iii) with respect to Uni-Tranche Loans, Total Funded Debt to TTM EBITDA of
greater than 4.00x.

 





 

 

 

Ineligible(2) N/A Greater than 26% Greater than 48.75%

 

 

 

 

 

 

 

 

 

 

 



(2)Collateral Loans with a Bond Default Rating of Caa-C shall be divided into
two sub-categories based on their Expected Default Frequencies as outlined
above. Collateral Loans with a Risk Factor greater than 6500 are not eligible

 

 

 

 

Schedule 8

 

Closing Memorandum

 

 

 

[To be attached]

 

 

 

 



Exhibit A

 

[Form of Notice of Borrowing]

 

[Date]

KeyBank National Association

as Administrative Agent

1000 McCaslin Boulevard

Superior, Colorado 80027

Attn: Richard Andersen

Telephone No: (720) 304-1247

Facsimile No.: (216) 370-9166

E-mail: LAS.OPERATIONS.KEF@key.com

Ref: MC Income Plus Financing SPV LLC

 

U.S. Bank National Association
as Collateral Agent
U.S. Bank National Association

Global Corporate Trust – CDO Unit

One Federal Street, Third Floor

Boston, Massachusetts

Attn: Lynne Caulfield

Ref: MC Income Plus Financing SPV LLC

 

Notice of Borrowing

 

This Notice of Borrowing is made pursuant to Section 2.02 of that certain
Revolving Credit and Security Agreement dated as of March 12, 2019 (as the same
may from time to time be amended, supplemented, waived or modified, the “Credit
Agreement”) among MC Income Plus Financing SPV LLC, a Delaware limited liability
company, as borrower (together with its permitted successors and assigns, the
“Borrower”); Monroe Capital Income Plus Corporation, a Maryland corporation, as
the collateral manager (together with its permitted successors and assigns, the
“Collateral Manager”); the Lenders from time to time party thereto; KeyBank
National Association, as administrative agent for the Secured Parties (as
hereinafter defined) (in such capacity, together with its successors and
assigns, the “Administrative Agent”); U.S. Bank National Association, as
collateral agent for the Secured Parties (in such capacity, together with its
successors and assigns, the “Collateral Agent”); U.S. Bank National Association,
as document custodian; and U.S. Bank National Association, as collateral
administrator. Capitalized terms used but not otherwise defined herein shall
have the respective meanings assigned to such terms in the Credit Agreement.

 

           1.           The Borrower hereby requests that on _____________, 20__
(the “Borrowing Date”) it receive Borrowings under the Credit Agreement in an
aggregate principal amount of ____________ Dollars ($_________) (the “Requested
Amount”).

 



 -1- 

 

 

           2.           The Tranche Period applicable to this Borrowing is
________.1

 

           3.           The Borrower hereby gives notice of its request for
Advances in an aggregate principal amount equal to the Requested Amount to the
Collateral Agent (who shall forward such request to the Lenders) pursuant to
Section 2.02 of the Credit Agreement and requests that the Lenders remit, or
cause to be remitted, the proceeds thereof to the Collateral Agent Account in
the respective pro rata amounts in accordance with the following wiring
instructions:




U.S. Bank N.A.



ABA  091-000-022



Acct   104794201558



Acct name: MC Income Plus Financing SPV LLC



Ref:  [Borrower Name] / MC Income Plus Financing SPV LLC

 

           4.           The Borrower certifies that immediately after giving
effect to the proposed Borrowing on the Borrowing Date each of the applicable
conditions precedent set forth in Section 3.02 of the Credit Agreement is
satisfied, including:

 

           (1)           immediately after the making of such Advance on the
Borrowing Date, each Coverage Test shall be satisfied, as demonstrated on the
Borrowing Base Calculation Statement attached hereto;

 

           (2)           immediately after the making of such Advance on the
Borrowing Date, each Portfolio Quality Test shall be satisfied (or if any
Portfolio Quality Test is not satisfied, such test is maintained or improved
after giving effect to such Advance and any related purchase of Collateral
Loans), as demonstrated on the Borrowing Base Calculation Statement attached
hereto

 

           (3)           each of the representations and warranties of the
Borrower contained in Article IV of the Credit Agreement is true and correct in
all material respects (except for representations and warranties already
qualified by materiality or Material Adverse Effect, which shall be true and
correct) as of such Borrowing Date (except to the extent such representations
and warranties expressly relate to any earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date); and

 

           (4)           no Default, Event of Default, Potential Collateral
Manager Termination Event or Collateral Manager Termination Event shall have
occurred and be continuing at the time of the making of such Advance or shall
result upon the making of such Advance.

 

[Signature Page to Follow]

 

 

 



 

1 If no Tranche Period is specified, the applicable Tranche Period shall be
three months.

 

 -2- 

 

 

 

This Notice of Borrowing is made this ____ day of ________, 201_.

 

 

 

MC Income Plus Financing SPV LLC, as Borrower

     

By: Monroe Capital Income Plus Corporation, as Designated Manager





      By:         Name:       Title:        

 



          

 

 -3- 

 

 

Schedule I
to Notice of Borrowing



 

 

 

 

 

 

 

 

Exhibit B

[Form of Notice of Prepayment]

 

 



[Date]

 

KeyBank National Association

as Administrative Agent

1000 McCaslin Boulevard

Superior, Colorado 80027

Attn: Richard Andersen

Telephone No: (720) 304-1247

Facsimile No.: (216) 370-9166

E-mail: LAS.OPERATIONS.KEF@key.com

Ref: MC Income Plus Financing SPV LLC

 

U.S. Bank National Association
as Collateral Agent
U.S. Bank National Association

Global Corporate Trust – CDO Unit

One Federal Street, Third Floor

Boston, Massachusetts

Attn: Lynne Caulfield

Ref: MC Income Plus Financing SPV LLC



 

 

 

Notice of Prepayment

 

This Notice of Prepayment is made pursuant to Section 2.05 of that certain
Revolving Credit and Security Agreement dated as of March 12, 2019 (as the same
may from time to time be amended, supplemented, waived or modified, the “Credit
Agreement”) among MC Income Plus Financing SPV LLC, a Delaware limited liability
company, as borrower (the “Borrower”); company, as borrower (together with its
permitted successors and assigns, the “Borrower”); Monroe Capital Income Plus
Corporation, a Maryland corporation, as the collateral manager (together with
its permitted successors and assigns, the “Collateral Manager”); the Lenders
from time to time party thereto; KeyBank National Association, as administrative
agent for the Secured Parties (in such capacity, together with its successors
and assigns, the “Administrative Agent”); U.S. Bank National Association, as
collateral agent for the Secured Parties (in such capacity, together with its
successors and assigns, the “Collateral Agent”); U.S. Bank National Association,
as document custodian; and U.S. Bank National Association, as collateral
administrator. Capitalized terms used but not otherwise defined herein shall
have the respective meanings assigned to such terms in the Credit Agreement.

 

           1.           The Borrower hereby gives notice that on __________,
20__ (the “Prepayment Date”) it will make a prepayment under the Credit
Agreement in the principal amount of _____________ Dollars ($ _________) (the
“Prepayment Amount”).

 

           2.           This prepayment shall be applied to the Borrowing or
Borrowings with the Tranche Period(s) of (i) one month, ending [enter date]2; or
(ii) three months, ending [enter date]3.4

 

           2.           The Borrower hereby gives notice of intent to prepay an
aggregate principal amount equal to the Prepayment Amount to the Collateral
Agent pursuant to Section 2.05 of the Credit Agreement and will remit, or cause
to be remitted, the proceeds thereof to the Agent’s Account. The calculation of
the Coverage Tests after giving effect to such prepayment is set forth in
Schedule I hereto.

 

[Signature Page to Follow]

 



 



 



2Enter last day of elected Tranche Period(s).

 

3Enter last day of elected Tranche Period(s).

 

4If no Borrowing or Borrowings are specified, then the Borrower shall be deemed
to have selected to apply such prepayment first, to the Borrowing or Borrowings
with Tranche Periods of one month duration, if any, until repaid in full, then,
to the Borrowing or Borrowings with Tranche Periods of three months duration, if
any.

 



 -2- 

 

 

Witness my hand on this ____ day of ___________, 201_.

 

 

 

 

MC Income Plus Financing SPV LLC, as Borrower

     

By: Monroe Capital Income Plus Corporation, as Designated Manager





      By:         Name:       Title:        



 



 

 -3- 

 

 

Schedule I
to Notice of Prepayment



 

 

 

Attached.

 

 

 

 

Exhibit C

[Form of Assignment and Acceptance]

 



KeyBank National Association



as Administrative Agent



1000 McCaslin Boulevard



Superior, Colorado 80027



Attn: Richard Andersen



Telephone No: (720) 304-1247



Facsimile No.: (216) 370-9166



E-mail: LAS.OPERATIONS.KEF@key.com



Ref: MC Income Plus Financing SPV LLC

 

cc:U.S. Bank National Association
as Collateral Agent
U.S. Bank National Association



Global Corporate Trust – CDO Unit



One Federal Street, Third Floor



Boston, Massachusetts



Attn: Lynne Caulfield

 



MC Income Plus Financing SPV LLC



311 South Wacker Drive, Suite 6400



Chicago, Illinois 60606



Attn: Michael Furr



 

 

Ref: MC Income Plus Financing SPV LLC

 

Reference is made to the Revolving Credit and Security Agreement dated as of
March 12, 2019 (as the same may from time to time be amended, supplemented,
waived or modified, the “Credit Agreement”) among [Insert Name of Assigning
Lender] (the “Assignor”); MC Income Plus Financing SPV LLC, a Delaware limited
liability company, as borrower (the “Borrower”); Monroe Capital Income Plus
Corporation, a Maryland corporation, as the collateral manager (together with
its permitted successors and assigns, the “Collateral Manager”); the other
Lenders from time to time party thereto; KeyBank National Association, as
administrative agent for the Secured Parties (in such capacity, together with
its successors and assigns, the “Administrative Agent”); U.S. Bank National
Association, as collateral agent for the Secured Parties (in such capacity,
together with its successors and assigns, the “Collateral Agent”); U.S. Bank
National Association, as document custodian; and U.S. Bank National Association,
as collateral administrator. Capitalized terms used but not otherwise defined
herein shall have the respective meanings assigned to such terms in the Credit
Agreement.

 



 

 

 

The Assignor and the “Assignee” referred to on Schedule I hereto agree as
follows:

 

           1.           As of the Effective Date (as defined below), the
Assignor hereby absolutely and unconditionally sells and assigns, without
recourse, to the Assignee, and the Assignee hereby purchases and assumes,
without recourse to or representation of any kind (except as set forth below)
from Assignor, an interest in and to the Assignor’s rights and obligations under
the Credit Agreement and under the other Facility Documents equal to the
percentage interest specified on Schedule I hereto, including the Assignor’s
percentage interest specified on Schedule I hereto of the outstanding principal
amount of the Advances to the Borrower (such rights and obligations assigned
hereby being the “Assigned Interests”). After giving effect to such sale,
assignment and assumption, the Assignee’s “Percentage” will be as set forth on
Schedule I hereto.

 

           2.           The Assignor (i) represents and warrants that
immediately prior to the Effective Date it is the legal and beneficial owner of
the Assigned Interest free and clear of any Lien created by the Assignor; (ii)
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
the Facility Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security or ownership interest created or purported to be created under or in
connection with, the Facility Documents or any other instrument or document
furnished pursuant thereto or the condition or value of the Assigned Interest,
Collateral relating to the Borrower, or any interest therein; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
condition (financial or otherwise) of the Borrower, the Administrative Agent,
the Collateral Manager or any other Person, or the performance or observance by
any Person of any of its obligations under any Facility Document or any
instrument or document furnished pursuant thereto.

 

           3.           The Assignee (i) confirms that it has received a copy of
the Credit Agreement and the other Facility Documents, together with copies of
any financial statements delivered pursuant to Section 5.01 of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Acceptance; (ii) agrees that it will, independently and without reliance upon
the Administrative Agent, the Assignor, or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under or in
connection with any of the Facility Documents; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Facility Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Facility Documents are required to be performed by it as a Lender.

 



 -2- 

 

 

           4.           The Assignee, by checking the box below, (i)
acknowledges that it is required to be a Qualified Purchaser for purposes of the
Investment Company Act and a QIB as defined in Rule 144A under the Securities
Act at the time it becomes a Lender and on each date on which an Advance is made
under the Credit Agreement and (ii) represents and warrants to the Assignor, the
Borrower and the Agents that the Assignee is a Qualified Purchaser:

 

[_]By checking this box, the Assignee represents and warrants that it is a
Qualified Purchaser and a QIB.

 

           5.           Following the execution of this Assignment and
Acceptance, it will be delivered to the Administrative Agent for acceptance and
recording by the Administrative Agent. The effective date for this Assignment
and Acceptance (the “Effective Date”) shall be the date of acceptance hereof by
the Administrative Agent, unless a later effective date is specified on Schedule
I hereto.

 

           6.           Upon such acceptance and recording by the Administrative
Agent, as of the Effective Date, (i) the Assignee shall be a party to and bound
by the provisions of the Credit Agreement and, to the extent provided in this
Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and under any other Facility Document, (ii) without limiting the
generality of the foregoing, the Assignee expressly acknowledges and agrees to
its obligations of indemnification to the Agents pursuant to and as provided in
Section 16.04 thereof, and (iii) the Assignor shall, to the extent provided in
this Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement and under any other Facility Document.

 

           7.           Upon such acceptance and recording by the Administrative
Agent, from and after the Effective Date, the Borrower shall make all payments
under the Credit Agreement in respect of the Assigned Interest to the Assignee.
The Assignor and Assignee shall make all appropriate adjustments in payments
under the Credit Agreement and the Assigned Interests for periods prior to the
Effective Date directly between themselves.

 

           8.           This Assignment and Acceptance shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

           9.           Each of the Borrower, the Collateral Agent, the
Collateral Administrator, the Document Custodian and the Administrative Agent is
an express third-party beneficiary of this Assignment and Acceptance, with full
rights as if it were a party hereto.

 

           10.           This Assignment and Acceptance may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of Schedule I to this Assignment and Acceptance by
telecopier shall be effective as a delivery of a manually executed counterpart
of this Assignment and Acceptance.

 



 -3- 

 

 

In Witness Whereof, the Assignor and the Assignee have caused Schedule I to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

 

 

 -4- 

 

 

Schedule I

 

Percentage interest transferred by Assignor: __________%

 



 

Assignor:

     

[Insert Name Of Assignor], as Assignor





      By:                           Authorized Signatory



 

 



 

Assignee:

     

[Insert Name of Assignee] as Assignee





      By:                           Authorized Signatory



 



 

Accepted this ___ day of __________, 201_

 

KeyBank National Association, as Administrative Agent

 

By___________________________________           

 

Authorized Signatory

 

[Consented to this ___ day of _________, 20__

 

MC Income Plus Financing SPV LLC, as Borrower

 

By: Monroe Capital Income Plus Corporation, as Designated Manager

 



By         Name:       Title:   ]1      

 

 

 



 



1 Insert in an Assignment and Acceptance if Borrower consent is required

 

 

 

 

Exhibit D

Form of Account Control Agreement

 

 

 

 

 

 

 

Exhibit E-1



 

Form of Release of Related Documents

 

[Delivery Date]

 

BY FACSIMILE: (___) ____-____
_______________
_______________



_______________



_______________

 

Attention: _______________

 

Re:Revolving Credit and Security Agreement dated as of March 12, 2019 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among MC Income Plus Financing SPV LLC, a Delaware limited
liability company, as borrower (together with its permitted successors and
assigns, the “Borrower”); Monroe Capital Income Plus Corporation, a Maryland
corporation, as the collateral manager (together with its permitted successors
and assigns, the “Collateral Manager”); the Lenders from time to time party
thereto; KeyBank National Association, as administrative agent (in such
capacity, together with its successors and assigns, the “Administrative Agent”);
U.S. Bank National Association, as collateral agent (in such capacity, together
with its successors and assigns, the “Collateral Agent”); U.S. Bank National
Association, as collateral administrator (in such capacity, together with its
successors and assigns, the “Collateral Administrator”) and U.S. Bank National
Association, as document custodian (in such capacity, together with its
successors and assigns, the “Document Custodian”).

 

Ladies and Gentlemen:

 

In connection with the Related Documents held by U.S. Bank National Association
as the Document Custodian on behalf of the Administrative Agent as agent for the
Secured Parties, under the Credit Agreement, we request the release of the
Related Documents (or such documents as specified below) for the Collateral
Loans described below, for the reason indicated. All capitalized terms used but
not defined herein shall have the meaning provided in the Credit Agreement.



 

Obligor’s Name, Address & Zip Code:

 

Loan Identification Number:

 

Related Documents to be released:

 

Reason for Requesting Documents (check one)

 



 

 

 



____ 1. Collateral Loan paid in full. (The Collateral Manager hereby certifies
that all amounts received in connection with such Collateral Loan have been
credited to the Collection Account.) _____ 2. Collateral Loan liquidated by
____________________________. (The Collateral Manager hereby certifies that all
proceeds (net of liquidation expenses which the Collateral Manager may retain to
pay such expenses) of foreclosure, insurance, condemnation or other liquidation
have been finally received and credited to the Collection Account.) ____ 3.
Collateral Loan in foreclosure. ____ 4. Delivered in Error. ____ 5.
Substitution. ____ 6. Failure to satisfy Review Criteria. ____ 7. Repurchased.
____ 8. Optional Sale. ____ 9. Discretionary Sale. ____ 10. Termination of
Agreement. ____ 11. Servicing. ____ 12. Other (explain).                       
       





 

If box 1, 2, 4, 5, 6, 7, 8, 9 or 10 above is checked, and if all or part of the
Related Documents were previously released to us, please release to us the
Related Documents, requested in our previous request and receipt on file with
you, as well as any additional documents in your possession relating to the
specified Collateral Loan.

 

If box 3, 11 or 12 above is checked, we will return of all of the above Related
Documents to you as the Document Custodian (i) promptly upon the request of the
Administrative Agent or (ii) when our need therefor no longer exists.

 

[Remainder of Page Intentionally Left Blank]

 

 -2- 

 

 

 

 

Monroe Capital Income Plus

Corporation, as the Collateral Manager

      By         Name:       Title:        



 

 

Consent of Administrative Agent if required under the Agreement:

 

 

KeyBank National Association, as Administrative Agent

 



By         Name:       Title:        

   

 

 -3- 

 

 

EXHIBIT E-2

 

CERTIFICATE FOR RELEASE OF RELATED DOCUMENTS
[Liquidated Collateral Loans and Sales]

 

This Certificate for Release of Related Documents is made pursuant to the
Revolving Credit and Security Agreement dated as of March 12, 2019, among MC
Income Plus Financing SPV LLC, as Borrower, Monroe Capital Income Plus
Corporation, as Collateral Manager, U.S. Bank National Association, as
Collateral Agent, as Collateral Administrator and as Document Custodian, the
Lenders from time to time parties thereto, and KeyBank National Association, as
Administrative Agent (the “Revolving Credit and Security Agreement”).

 

[__________________] hereby certifies that he/she is a Responsible Officer (as
the term is defined in the Revolving Credit and Security Agreement) of Monroe
Capital Income Plus Corporation, and hereby further certifies in such capacity
and not in an individual capacity as follows:

 

With respect to the Collateral Loan(s) (as the term is defined in the Revolving
Credit and Security Agreement) described in Schedule 1 attached hereto:

 

(a)[Such Collateral Loan(s) has or have been liquidated and all amounts received
or to be received in connection with such liquidation that are required to be
deposited have been or will be so deposited as required by the Revolving Credit
and Security Agreement][Such Collateral Loan(s) have been sold pursuant to an
Optional Sale in accordance with Section 10.01 of the Revolving Credit and
Security Agreement][Such Collateral Loan(s) has or have been
repurchased/substituted in accordance with Section 10.03 of the Revolving Credit
and Security Agreement]; and

 

(b)No Potential Collateral Manager Termination Event or Collateral Manager
Termination Event (as each such term is defined in the Revolving Credit and
Security Agreement) has occurred and is continuing, or, if such has occurred and
is continuing, the consent of the Administrative Agent has been obtained with
respect to this request.

 

 

 

Dated: _______________

 

 

 

MONROE CAPITAL INCOME PLUS CORPORATION

          By:               Name:   Title:                      



 

 

 

 

 

 

 

SCHEDULE 1



Request for Release of Request



for Release and Receipt

 

[LIQUIDATED][SOLD][SUBSTITUTED] LOAN(S)

 

 

 

 -2- 

 

 

Exhibit F

 

Facility Amount Increase Request

 

_____________, 201__

 

To:           KeyBank National Association, as Administrative Agent for the
Lenders parties to the Revolving Credit and Security Agreement dated as of March
12, 2019 (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”), among MC Income Plus Financing SPV LLC, a Delaware limited
liability company, as borrower (together with its permitted successors and
assigns, the “Borrower”); Monroe Capital Income Plus Corporation, a Maryland
corporation, as the collateral manager (together with its permitted successors
and assigns, the “Collateral Manager”); the Lenders from time to time party
thereto; KeyBank National Association, as administrative agent (in such
capacity, together with its successors and assigns, the “Administrative Agent”);
U.S. Bank National Association, as collateral agent; U.S. Bank National
Association, as document custodian; and U.S. Bank National Association, as
collateral administrator.

 

Ladies and Gentlemen:

 

The Borrower hereby refers to the Credit Agreement and requests that the
Administrative Agent consent to an increase in the Facility Amount (the
“Facility Amount Increase”), in accordance with Section 2.15 of the Credit
Agreement, to be effected by [an increase in the Commitment of [name of existing
Lender] [the addition of [name of new Lender] (the “New Lender”) as a Lender
under the terms of the Credit Agreement]. Capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Credit
Agreement.

 

After giving effect to such Facility Amount Increase, the Commitment of the
[Lender] [New Lender] shall be $_____________.

 

[Include paragraphs 1-4 for a New Lender]

 

           1.           The New Lender hereby confirms that it has received a
copy of the Facility Documents and the exhibits related thereto, together with
copies of the documents which were required to be delivered under the Credit
Agreement as a condition to the making of the Advances and other extensions of
credit thereunder. The New Lender acknowledges and agrees that it has made and
will continue to make, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, its own credit analysis and decisions
relating to the Credit Agreement. The New Lender further acknowledges and agrees
that the Administrative Agent has not made any representations or warranties
about the credit worthiness of the Borrower or any other party to the Credit
Agreement or any other Facility Document or with respect to the legality,
validity, sufficiency or enforceability of the Credit Agreement or any other
Facility Document or the value of any security therefor.

 



 

 

 

           2.           Except as otherwise provided in the Credit Agreement,
effective as of the date of acceptance hereof by the Administrative Agent, the
New Lender (i) shall be deemed automatically to have become a party to the
Credit Agreement and have all the rights and obligations of a “Lender” under the
Credit Agreement as if it were an original signatory thereto and (ii) agrees to
be bound by the terms and conditions set forth in the Credit Agreement as if it
were an original signatory thereto.

 

           3.           The New Lender shall deliver to the Administrative Agent
such information and shall complete such forms as are reasonably requested of
the New Lender by the Administrative Agent.

 

           [4.           The New Lender has delivered, if appropriate, to the
Borrower and the Administrative Agent (or is delivering to the Borrower and the
Administrative Agent concurrently herewith) the tax forms referred to in Section
16.03 of the Credit Agreement.]*

 

This Agreement shall be deemed to be a contractual obligation under, and shall
be governed by and construed in accordance with, the laws of the state of New
York.

 

The Facility Amount Increase shall be effective when the executed consent of the
Administrative Agent and each affected Lender is received or otherwise in
accordance with Section 2.15 of the Credit Agreement, but not in any case prior
to ___________________, 201__. It shall be a condition to the effectiveness of
the Facility Amount Increase that all expenses referred to in Section 2.15 of
the Credit Agreement shall have been paid.

 

The Borrower hereby certifies that no Default or Event of Default has occurred
and is continuing.

 

Please indicate the Administrative Agent’s consent to such Facility Amount
Increase by signing the enclosed copy of this letter in the space provided
below.

 

 

 

 

 

 

 



*Insert bracketed paragraph if New Lender is organized under the law of a
jurisdiction other than the United States of America or a state thereof.





 -2- 

 

 

  Very truly yours,      

MC Income Plus Financing SPV LLC

     

By: Monroe Capital Income Plus Corporation, as Designated Manager





    By                Name:       Title:        



    

 



 

[New or existing Lender Increasing Commitments]





    By               Name:       Title:        



           

 

The undersigned hereby consents

on this __ day of _____________, 20__

to the above-requested Facility

Amount Increase.

 

 

 

KeyBank National Association, as Administrative Agent

 

 



By         Name:       Title:        

         

 

 -3- 

 

 

Exhibit G

 

COLLATERAL LOANS CERTIFICATION

 

This Collateral Loans Certification is made pursuant to the Revolving Credit and
Security Agreement dated as of March 12, 2019 (together with all amendments, if
any, from time to time, the “Revolving Credit and Security Agreement”), among MC
Income Plus Financing SPV LLC, as Borrower, Monroe Capital Income Plus
Corporation, as Collateral Manager, U.S. Bank National Association, as
Collateral Agent, as Collateral Administrator and as Document Custodian, the
Lenders from time to time parties thereto, and KeyBank National Association, as
Administrative Agent. Unless otherwise defined herein or the context otherwise
requires, capitalized terms used herein have the meanings provided in the
Revolving Credit and Security Agreement.

 

[__________________] hereby certifies that he/she is a Responsible Officer of
the Collateral Manager, and hereby further certifies in such capacity and not in
an individual capacity as follows:

 

With respect to the Collateral Loan(s) described in Annex 1 attached hereto:

 

(c)Except to the extent provided in Section 7.05 and Section 14.07 of the
Revolving Credit and Security Agreement and subject to ongoing compliance with
such Sections, the Related Documents delivered to the Document Custodian include
all of the documents required to be delivered to the Document Custodian under
the Revolving Credit and Security Agreement, except those documents that do not
exist with respect to such Collateral Loan(s), as indicated on Annex 1 (each, an
“Exception”);

 

(d)Any Exception satisfies the requirements of the Revolving Credit and Security
Agreement; and

 

(e)All of the documents and the information contained on Annex 1 are complete
and correct in all material respects.

 

 

 

Dated:___________

 

 



 

MONROE CAPITAL INCOME PLUS

CORPORATION, as Collateral Manager

          By:               Name:   Title:                      

 

 

 

 

Exhibit H 

 

Form of Closing Certificate

  

Pursuant to Section 3.01 of that certain Amended and Restated Revolving Credit
and Security Agreement (the “Credit Agreement”), dated as [May 1], 2020, by and
among MC Income Plus Financing SPV LLC, a Delaware limited liability company, as
borrower (the “Borrower”), Monroe Capital Income Plus Corporation, a Maryland
corporation, as collateral manager, the Lenders from time to time party thereto,
KeyBank National Association, as Administrative Agent, and U.S. Bank National
Association, as collateral agent (the “Collateral Agent”), as collateral
administrator and as document custodian, Borrower does hereby certify that, in
the case of each item of Collateral pledged to the Collateral Agent, on the date
hereof and immediately prior to the delivery thereof on the date hereof:

 

           1.           The calculation of the Borrowing Base and the Maximum
Advance Rate Test on the Restatement Effective Date is set forth on Schedule I
hereto.

 

           2.           On the Restatement Effective Date, each Coverage Test is
satisfied and no Default or Event of Default has occurred and is continuing
under the Credit Agreement.

 

Capitalized terms used but not defined herein shall have the meaning given to
such terms in the Credit Agreement.

 

 

 

 

IN WITNESS WHEREOF, the Borrower has caused this Closing Certificate to be duly
executed as of the day and year first above written.

 



 



 

MC Income Plus Financing SPV LLC, as Borrower

     

By: Monroe Capital Income Plus Corporation, as Designated Manager





        By:         Name:       Title:        

      

 

 

 

 

Schedule I



to Closing Certificate

 

 

 

[To be attached.]

 

 

 

 

 

Exhibit I-A

 

[Form of]
U.S. Tax Compliance Certificate

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Revolving Credit and Security Agreement dated as of
March 12, 2019 (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”) among MC Income Plus Financing SPV LLC, as Borrower, Monroe
Capital Income Plus Corporation, as Collateral Manager, the Lenders from time to
time party thereto, KeyBank National Association, as Administrative Agent (the
“Administrative Agent”), and U.S. Bank National Association, as Collateral
Agent, Collateral Administrator and Document Custodian. Terms defined in the
Credit Agreement are used herein with the same meaning.

 

Pursuant to the provisions of Section 16.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) in respect of which it is providing this certificate, (ii) it
is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it
is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

 

 

[Name of Lender]

        By:         Name:       Title:               Date:     , 20[_]



 

 

 

 

 

Exhibit I-B

 

[Form of]
U.S. Tax Compliance Certificate

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Revolving Credit and Security Agreement dated as of
March 12, 2019 (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”) among MC Income Plus Financing SPV LLC, as Borrower, Monroe
Capital Income Plus Corporation, as Collateral Manager, the Lenders from time to
time party thereto, KeyBank National Association, as Administrative Agent (the
“Administrative Agent”), and U.S. Bank National Association, as Collateral
Agent, Collateral Administrator and Document Custodian. Terms defined in the
Credit Agreement are used herein with the same meaning.

 

Pursuant to the provisions of Section 16.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation(s) in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

 

 

[Name of Participant]

        By:         Name:       Title:               Date:     , 20[_]



 



 

 

 -2- 

 

 

Exhibit I-C

 

[Form of]
U.S. Tax Compliance Certificate

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Revolving Credit and Security Agreement dated as of
March 12, 2019 (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”) among MC Income Plus Financing SPV LLC, as Borrower, Monroe
Capital Income Plus Corporation, as Collateral Manager, the Lenders from time to
time party thereto, KeyBank National Association, as Administrative Agent (the
“Administrative Agent”), and U.S. Bank National Association, as Collateral
Agent, Collateral Administrator and Document Custodian. Terms defined in the
Credit Agreement are used herein with the same meaning.

 

Pursuant to the provisions of Section 16.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation(s) in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation(s), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Facility Documents, neither the undersigned nor
any of its direct or indirect partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

 

 

[Name of Participant]

        By:         Name:       Title:               Date:     , 20[_]



 

 

 -3- 

 

 

Exhibit I-D

 

[Form of]
U.S. Tax Compliance Certificate

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to the Revolving Credit and Security Agreement dated as of
March 12, 2019 (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”) among MC Income Plus Financing SPV LLC, as Borrower, Monroe
Capital Income Plus Corporation, as Collateral Manager, the Lenders from time to
time party thereto, KeyBank National Association, as Administrative Agent (the
“Administrative Agent”), and U.S. Bank National Association, as Collateral
Agent, Collateral Administrator and Document Custodian. Terms defined in the
Credit Agreement are used herein with the same meaning.

 

Pursuant to the provisions of Section 16.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Advance(s) in respect of which it is providing this certificate, (ii) its direct
or indirect partners/members are the sole beneficial owners of such Advance(s),
(iii) with respect to the extension of credit pursuant to this Credit Agreement
or any other Facility Documents, neither the undersigned nor any of its direct
or indirect partners/members is a bank within the meaning of Section
881(c)(3)(A) of the Code, (iv) none of its direct or indirect partners/members
is a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code and (v) none of its direct or indirect partners/members
is a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

 

 

[Name of Lender]

        By:         Name:       Title:               Date:     , 20[_]



 



 

 -4- 

 

 

Exhibit J

 

Form of Compliance Certificate

 

Pursuant to Section 5.01(d)(ix) of that certain Revolving Credit and Security
Agreement (the “Credit Agreement”), dated as of March 12, 2019, by and among MC
Income Plus Financing SPV LLC, a Delaware limited liability company, as borrower
(the “Borrower”), Monroe Capital Income Plus Corporation, a Maryland
corporation, as collateral manager, the Lenders from time to time party thereto,
KeyBank National Association, as Administrative Agent, and U.S. Bank National
Association, as collateral agent (the “Collateral Agent”), as collateral
administrator, as document custodian, Borrower does hereby certify that as of
the most recent Determination Date:

 

           1.           The calculation of (a) the BDC’s unencumbered liquidity
(calculated as the sum of (i) cash or cash equivalents, (ii) committed, undrawn
and available amounts under any of the BDC’s facilities, (iii) loans that would
constitute Eligible Loans under the Credit Agreement if they were sold or
contributed to the Borrower, and (iv) the amount (if any) by which the Borrowing
Base on such date exceeds the aggregate outstanding principal amount of Advances
under the Credit Agreement) and (b) the BDC’s equity determined in accordance
with GAAP and as shown in the BDC’s most recently delivered quarterly
consolidated financials and audited annual consolidated financial statements are
set forth on Schedule I hereto.

 

           2.           On such Determination Date, each Coverage Test was
satisfied and no Default or Event of Default has occurred and is continuing
under the Credit Agreement, as demonstrated on the “Compliance Certificate” and
related “Calculation Sheet” delivered as part of the Monthly Report with respect
to the ____________ __, 201_ Monthly Report Determination Date.

 

Capitalized terms used but not defined herein shall have the meaning given to
such terms in the Credit Agreement.

 

 

 

 

IN WITNESS WHEREOF, the Borrower has caused this Closing Certificate to be duly
executed as of the day and year first above written.

 

 

 

MC Income Plus Financing SPV LLC, as Borrower

     

By: Monroe Capital Income Plus

Corporation, as Designated Manager





    By:         Name:       Title:        



       

 

 

 

 

Schedule I to Compliance Certificate

 

 

 

Fund Liquidity

 

 

 

 

[Attach completed forms of Monthly Report]

 

 

 

 

Exhibit K

 

[Form of Tranche Period Election Request]

 

 

[Date]

 

KeyBank National Association



as Administrative Agent

1000 McCaslin Boulevard

Superior, Colorado 80027

Attn: Richard Andersen



Telephone No: (720) 304-1247 

Facsimile No.: (216) 370-9166



E-mail: LAS.OPERATIONS.KEF@key.com 

Ref: MC Income Plus Financing SPV LLC

 



U.S. Bank National Association
as Collateral Agent
U.S. Bank National Association



Global Corporate Trust – CDO Unit



One Federal Street, Third Floor



Boston, Massachusetts



Attn: Lynne Caulfield



Ref: MC Income Plus Financing SPV LLC

 

Tranche Period Election Request

 

Reference is hereby made to that certain Revolving Credit and Security Agreement
dated as of March 12, 2019 (as the same may from time to time be amended,
supplemented, waived or modified, the “Credit Agreement”) among MC Income Plus
Financing SPV LLC, a Delaware limited liability company, as borrower (together
with its permitted successors and assigns, the “Borrower”); Monroe Capital
Income Plus Corporation, a Maryland corporation, as the collateral manager
(together with its permitted successors and assigns, the “Collateral Manager”);
the Lenders from time to time party thereto; KeyBank National Association, as
administrative agent for the Secured Parties (as hereinafter defined) (in such
capacity, together with its successors and assigns, the “Administrative Agent”);
U.S. Bank National Association, as collateral agent for the Secured Parties (in
such capacity, together with its successors and assigns, the “Collateral
Agent”); U.S. Bank National Association, as document custodian; and U.S. Bank
National Association, as collateral administrator. Capitalized terms used but
not otherwise defined herein shall have the respective meanings assigned to such
terms in the Credit Agreement.

 

 

 

 



 

The Borrower hereby gives you notice pursuant to Section 2.17 of the Credit
Agreement that it requests to convert an existing Borrowing under the Credit
Agreement, and in that connection the Borrower Agent specifies the following
information with respect to such conversion requested hereby:

 

           1.           List date, principal amount and Tranche Period of
existing Borrowing:                 

 

           2.           Aggregate principal amount of resulting Borrowing:
                

 

           3.           Effective date of Tranche Period election (which shall
be the first day after the end of the then applicable Tranche Period):
                

 

           4.           Elected Tranche Period and the last day thereof:
___________________

 

[Signature Page Follows]

 

 -2- 

 

 

This Tranche Period Election Request is made this ____ day of ________, 201_.

 



 

 

MC Income Plus Financing SPV LLC, as Borrower

         

By: Monroe Capital Income Plus
Corporation, as Designated Manager





        By:           Name:         Title:          





 

 

 

 -3- 

 

 

EXHIBIT L

 

FORM OF CUSTODIAL CERTIFICATION

 

[Date]

 

MC Income Plus Financing SPV LLC



311 South Wacker Drive, Suite 6400



Chicago, Illinois 60606



Attn: Michael Furr



Telephone No: (312) 523-2383



Facsimile No.: (312) 258-8350



E-mail: mfurr@monroecap.com



 

U.S. Bank National Association



Global Corporate Trust – CDO Unit



One Federal Street, Third Floor



Boston, Massachusetts



Attn: Lynora Caulfield



Ref: MC Income Plus Financing SPV LLC



Telephone No: (617) 603-6641



Facsimile No.: (855) 791-2099



E-mail: lynora.caulfield@usbank.com

 

KeyBank National Association



1000 McCaslin Boulevard



Superior, Colorado 80027



Attn: Richard Andersen



Telephone No: (720) 304-1247



Facsimile No.: (216) 370-9166



E-mail: LAS.OPERATIONS.KEF@key.com



 

Re:           Revolving Credit and Security Agreement dated as of March 12, 2019
(the “Credit Agreement”), by and among MC Income Plus Financing SPV LLC, as the
borrower (the “Borrower”), Monroe Capital Income Plus Corporation, as collateral
manager (the “Collateral Manager”), the lenders from time to time parties
thereto, KeyBank National Association, as administrative agent (in such
capacity, the “Administrative Agent”) and U.S. Bank National Association, as
collateral agent (in such capacity, the “Collateral Agent”), as collateral
administrator (in such capacity, the “Collateral Administrator”) and as document
custodian (in such capacity, the “Document Custodian”)

 



 

 

 

Ladies and Gentlemen:



 

In accordance with the provisions of Section 14.02(b) of the above-referenced
Agreement, the undersigned, as Document Custodian, hereby certifies and confirms
that with respect to each of the Related Documents listed on the Loan Checklist
annexed hereto as Schedule I, except as noted on the report of exceptions
attached hereto as Exhibit 1;

 

(i)all Related Documents and Loan Checklist required to be delivered to the
Document Custodian pursuant to Section 7.05 of the Agreement are in the Document
Custodian’s possession; and

 

(ii)all Related Documents delivered to the Document Custodian related to each
such Collateral Loans and the related Loan Checklist have been reviewed by the
Document Custodian and appear regular on their face and relate to such
applicable Collateral Loans.

 

The Document Custodian shall have no liability for or obligation with respect
to, and shall not be construed or obliged to make any representation or warranty
as to: (i) the validity, sufficiency, marketability, genuineness, value,
contents or enforceability of any Collateral or Related Document; (ii) the
validity, adequacy or perfection of any lien upon or security interest purported
to be evidenced or created thereby; or (iii) to determine that the contents of
any Collateral or Related Documents are appropriate for the represented purpose
or that any Collateral or Related Document has actually been recorded or filed,
as maybe applicable, or that any Collateral or Related Document is other than
what it purports on its face to be.

 



 

 

U.S. BANK NATIONAL ASSOCIATION,

  as Document Custodian           By:               Name:   Title:      
               



 

 

 

 

 

 

 



 -2- 

